Exhibit 10.1

Execution Version

 

 

CREDIT AGREEMENT

Dated as of May 10, 2017,

Among

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

HPS INVESTMENT PARTNERS, LLC

as Administrative Agent and Collateral Agent

 

 

HPS INVESTMENT PARTNERS, LLC

as Lead Arranger, Syndication Agent, Documentation Agent and Bookrunner

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01 Defined Terms

     1  

SECTION 1.02 Terms Generally

     52  

SECTION 1.03 [Reserved.]

     52  

SECTION 1.04 Currency Translation

     52  

SECTION 1.05 Letter of Credit Amounts

     52  

SECTION 1.06 Dutch Terms

     53   ARTICLE II        THE CREDITS       

SECTION 2.01 Commitments

     53  

SECTION 2.02 Loans and Borrowings

     54  

SECTION 2.03 Requests for Borrowings

     54  

SECTION 2.04 Swingline Loans

     55  

SECTION 2.05 Letters of Credit

     57  

SECTION 2.06 Funding of Borrowings

     65  

SECTION 2.07 Interest Elections

     66  

SECTION 2.08 Termination and Reduction of Commitments

     67  

SECTION 2.09 Repayment of Loans; Evidence of Debt

     68  

SECTION 2.10 Repayment of Term Loans and Revolving Facility Loans

     68  

SECTION 2.11 Prepayment of Loans

     70  

SECTION 2.12 Fees

     72  

SECTION 2.13 Interest

     74  

SECTION 2.14 Alternate Rate of Interest

     75  

SECTION 2.15 Increased Costs

     76  

SECTION 2.16 Break Funding Payments

     77  

SECTION 2.17 Taxes

     78  

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     82  

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     84  

SECTION 2.20 [Reserved]

     85  

SECTION 2.21 Illegality

     85  

SECTION 2.22 Cash Collateral

     85  

SECTION 2.23 Defaulting Lenders

     86  

 

i



--------------------------------------------------------------------------------

ARTICLE III        REPRESENTATIONS AND WARRANTIES       

SECTION 3.01 Organization; Powers

     88  

SECTION 3.02 Authorization

     89  

SECTION 3.03 Enforceability

     89  

SECTION 3.04 Governmental Approvals

     89  

SECTION 3.05 Financial Statements

     90  

SECTION 3.06 No Material Adverse Change or Material Adverse Effect

     91  

SECTION 3.07 Title to Properties; Possession Under Leases

     91  

SECTION 3.08 Subsidiaries

     92  

SECTION 3.09 Litigation; Compliance with Laws

     92  

SECTION 3.10 Federal Reserve Regulations

     93  

SECTION 3.11 Investment Company Act; Public Utility Holding Company Act

     93  

SECTION 3.12 Use of Proceeds

     93  

SECTION 3.13 Tax Returns

     94  

SECTION 3.14 No Material Misstatements

     94  

SECTION 3.15 Employee Benefit Plans

     95  

SECTION 3.16 Environmental Matters

     95  

SECTION 3.17 Security Documents

     96  

SECTION 3.18 Location of Real Property

     98  

SECTION 3.19 Solvency

     98  

SECTION 3.20 Labor Matters

     98  

SECTION 3.21 Insurance

     99  

SECTION 3.22 Senior Debt

     99  

SECTION 3.23 No Violation

     99  

SECTION 3.24 Holdings Indebtedness

     99  

SECTION 3.25 PATRIOT Act, etc.

     99  

SECTION 3.26 Sanctions Laws

     99  

SECTION 3.27 Anti-Corruption Laws and Sanctions

     100   ARTICLE IV        CONDITIONS OF LENDING       

SECTION 4.01 All Credit Events

     100  

SECTION 4.02 Closing Date

     101   ARTICLE V        AFFIRMATIVE COVENANTS       

SECTION 5.01 Existence; Businesses and Properties

     106  

SECTION 5.02 Insurance

     106  

 

ii



--------------------------------------------------------------------------------

SECTION 5.03 Taxes

     107  

SECTION 5.04 Financial Statements, Reports, etc.

     108  

SECTION 5.05 Litigation and Other Notices

     110  

SECTION 5.06 Compliance with Laws

     111  

SECTION 5.07 Maintaining Records; Access to Properties and Inspections

     111  

SECTION 5.08 Payment of Obligations

     111  

SECTION 5.09 Use of Proceeds

     111  

SECTION 5.10 Compliance with Environmental Laws

     112  

SECTION 5.11 Further Assurances; Additional Security

     112  

SECTION 5.12 Fiscal Year; Accounting

     114  

SECTION 5.13 Rating

     115  

SECTION 5.14 Lender Meetings

     115  

SECTION 5.15 Compliance with Material Contracts

     115  

SECTION 5.16 Compliance with Anti-Corruption Laws

     115  

SECTION 5.17 Post-Closing Matters

     115   ARTICLE VI        NEGATIVE COVENANTS       

SECTION 6.01 Indebtedness

     116  

SECTION 6.02 Liens

     119  

SECTION 6.03 Sale and Lease-Back Transactions

     124  

SECTION 6.04 Investments, Loans and Advances

     124  

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions

     127  

SECTION 6.06 Dividends and Distributions

     129  

SECTION 6.07 Transactions with Affiliates

     131  

SECTION 6.08 Business of Holdings, the Borrower and the Subsidiaries

     134  

SECTION 6.09 Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation,

By-Laws and Certain Other Agreements; etc.

     134  

SECTION 6.10 Financial Maintenance Covenants

     137  

SECTION 6.11 Limitations on Change in Fiscal Periods

     138  

SECTION 6.12 Swap Agreements

     138   ARTICLE VII        EVENTS OF DEFAULT       

SECTION 7.01 Events of Default

     139  

SECTION 7.02 Exclusion of Certain Subsidiaries

     142  

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII        THE AGENTS       

SECTION 8.01 Appointment and Authority

     142  

SECTION 8.02 Rights as a Lender

     143  

SECTION 8.03 Exculpatory Provisions

     143  

SECTION 8.04 Reliance by Administrative Agent

     144  

SECTION 8.05 Delegation of Duties

     145  

SECTION 8.06 Resignation of Administrative Agent

     145  

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

     146  

SECTION 8.08 No Other Duties, Etc

     146  

SECTION 8.09 Administrative Agent May File Proofs of Claim

     146  

SECTION 8.10 Collateral Agreement

     147  

SECTION 8.11 Withholding Tax

     148   ARTICLE IX        MISCELLANEOUS       

SECTION 9.01 Notices

     148  

SECTION 9.02 Survival of Agreement

     150  

SECTION 9.03 Binding Effect

     150  

SECTION 9.04 Successors and Assigns

     150  

SECTION 9.05 Expenses; Indemnity

     157  

SECTION 9.06 Right of Set-off

     159  

SECTION 9.07 Payments Set Aside

     159  

SECTION 9.08 Applicable Law

     160  

SECTION 9.09 Waivers; Amendment

     160  

SECTION 9.10 Interest Rate Limitation

     164  

SECTION 9.11 [Reserved]

     164  

SECTION 9.12 Entire Agreement

     164  

SECTION 9.13 WAIVER OF JURY TRIAL

     164  

SECTION 9.14 Severability

     165  

SECTION 9.15 Counterparts

     165  

SECTION 9.16 Headings

     165  

SECTION 9.17 Jurisdiction; Consent to Service of Process

     165  

SECTION 9.18 Confidentiality

     166  

SECTION 9.19 Direct Website Communications

     166  

SECTION 9.20 Release of Liens and Guarantees

     168  

SECTION 9.21 Power of Attorney

     168  

SECTION 9.22 PATRIOT Act Notice

     169  

SECTION 9.23 No Advisory or Fiduciary Relationship

     169  

SECTION 9.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     170  

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

[Reserved]

Exhibit C-1

  

Form of Borrowing Request

Exhibit C-2

  

Form of Swingline Borrowing Request

Exhibit D

  

Form of Collateral Agreement

Exhibit E

  

Form of Guaranty Agreement

Exhibit F

  

Auction Procedures

Exhibit G

  

Tax Compliance Certificates

Schedule 1.01(b)

  

Immaterial Subsidiaries

Schedule 1.01(d)

  

Unrestricted Subsidiaries

Schedule 1.01(e)

  

Agreed Security Principles

Schedule 1.01(f)

  

Foreign Security Documents and Foreign Pledge Agreements

Schedule 1.01(g)

  

Loan Parties

Schedule 2.01

  

Commitments and Lenders

Schedule 3.01

  

Organization and Good Standing

Schedule 3.04

  

Governmental Approvals

Schedule 3.05(b)

  

Liabilities/Long-Term Obligations

Schedule 3.07(b)

  

Possession under Leases

Schedule 3.08(a)

  

Subsidiaries

Schedule 3.08(c)

  

Subscriptions

Schedule 3.12

  

Notes

Schedule 3.13

  

Taxes

Schedule 3.15

  

Employee Benefit Plans

Schedule 3.16

  

Environmental Matters

Schedule 3.18

  

Real Property

Schedule 3.20

  

Labor Matters

Schedule 3.21

  

Insurance

Schedule 3.24

  

Holdings Indebtedness

Schedule 5.17

  

Post-Closing Matters

Schedule 6.01

  

Indebtedness

Schedule 6.02(a)

  

Liens

Schedule 6.04

  

Investments; Intercompany Loans

Schedule 6.07

  

Transactions with Affiliates

Schedule 6.09(c)

  

Contractual Encumbrances and Restrictions

Schedule 9.01(a)(i)

  

Loan Party Notice Information

Schedule 9.01(a)(ii)

  

Administrative Agent Notice Information

 

 

v



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of May 10, 2017, is made by
among AFFINION GROUP HOLDINGS, INC., a Delaware corporation (“Holdings”),
AFFINION GROUP, INC., a Delaware corporation (the “Borrower”), the Lenders (as
hereinafter defined) from time to time party hereto, HPS INVESTMENT PARTNERS,
LLC, as administrative agent (together with any successor administrative agent
appointed pursuant hereto, in such capacity, the “Administrative Agent”) and as
collateral agent (together with any successor collateral agent appointed
pursuant hereto, in such capacity, the “Collateral Agent”) for the Lenders.

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of (a) Term Loans on the Closing Date in an aggregate principal amount equal to
$1,340,000,000 and (b) Revolving Loans at any time and from time to time after
the Closing Date and prior to the Maturity Date in an aggregate principal amount
at any one time outstanding (when taken together with the face amount of Letters
of Credit and Swing Line Loans then outstanding) not to exceed $110,000,000. The
proceeds of the Term Loans may be used on the Closing Date solely to fund the
Transactions. The proceeds of the Revolving Loans and Letters of Credit may be
used on or after the Closing Date to provide for ongoing working capital
requirements of the Borrower;

WHEREAS, the Borrower and each other Loan Party desire to secure all of the
Obligations by granting to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in and Lien upon substantially all of the property
and assets of the Borrower and the other Loan Parties, subject to the
limitations described herein and in the Security Documents; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Banks are willing to issue, or cause Third Party LC Issuers to issue,
Letters of Credit for the account of the Borrower, in each case on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the above premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“2017 Exchange” shall mean (x) the exchange of Senior Notes for 2017 Exchange
Notes and warrants to acquire common stock, par value $0.01 per share, of
Holdings or cash, (y) the exchange of Existing Holdings Notes for 2017 Exchange
Notes and warrants to acquire common stock, par value $0.01 per share, of
Holdings or cash and (z) the exchange of Affinion Investments Notes for 2017
Exchange Notes and warrants to acquire common stock, par value $0.01 per share,
of Holdings or cash, in each case, pursuant to the terms of the 2017 Exchange
Documents.

 

-1-



--------------------------------------------------------------------------------

“2017 Exchange Documents” shall mean (i) the Support Agreement, dated March 31,
2017, among Holdings, the Borrower, Affinion International, Affinion Investments
and each significant holder party thereto from time to time (including the
exhibits and annexes thereto, the “Support Agreement”), (ii) the Investor
Purchase Agreement, (iii) the Offering Memorandum and Consent Solicitation
Statement, substantially in the form attached as Exhibit A to the Support
Agreement, relating to the 2017 Exchange (the “2017 Exchange OM”) and (iv) the
2017 Exchange Notes Documents.

“2017 Exchange Notes” shall mean the 12.50%/14.00% Senior PIK/Toggle Notes due
2022 to be issued by the Borrower pursuant to the 2017 Exchange Notes Documents.

“2017 Exchange Notes Documents” shall mean, collectively, the 2017 Exchange
Notes, the 2017 Exchange Notes Indenture and any documents, supplements,
instruments and agreements delivered in connection therewith.

“2017 Exchange Notes Indenture” shall mean the Indenture, dated as of May 10,
2017, among the Borrower, as issuer, the guarantors party thereto, and
Wilmington Trust, National Association, as trustee.

“ABR” shall mean, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect on such date and (c) 2.00%.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, any ABR Revolving Loan or any Swingline
Loan to the Borrower.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

ABR Term Loan Borrowing” shall mean a Borrowing comprised of ABR Term Loans.

“Account Control Agreement” shall mean a tri-party deposit account, securities
account or commodities account control agreement by and among the applicable
Loan Party, the Collateral Agent and the depository, securities intermediary or
commodities intermediary, and each in form and substance reasonably satisfactory
to the Administrative Agent and in any event providing to the Collateral Agent
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the Uniform Commercial Code.

 

-2-



--------------------------------------------------------------------------------

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.11(c).

“Adjusted Eurocurrency Rate” shall mean for any Interest Period with respect to
a Eurocurrency Loan, a rate per annum equal to the higher of (a) 1.00 % and
(b) a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

  Adjusted   

                Eurocurrency Base Rate

     Eurocurrency Rate   =    1.00—Eurocurrency Reserve Percentage   

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent and any sub-agents.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified
provided, however, that, for purposes of Section 6.05, 6.07 and 9.04 the term
“Affiliate” shall also include any person that directly or indirectly owns 10%
or more of any class of Equity Interests of the person specified or that is an
officer or director of the Person.

“Affiliated Lender” shall mean any Affiliate of Holdings, the Borrower, their
respective Subsidiaries or the Permitted Holders (other than a natural Person,
or a holding company, investment vehicle or trust for or owned and operated for
the primary benefit of a natural Person, or Holdings, the Borrower and their
respective Subsidiaries).

“Affinion International” shall mean Affinion International Holdings Limited
(UK), a limited liability company incorporated in England and Wales and a
Subsidiary of the Borrower with registered number 03458969.

“Affinion International Notes” shall mean the 7.5% Senior Notes due in 2018
issued by Affinion International pursuant to the Affinion International
Indenture.

“Affinion International Notes Documents” shall mean, collectively, the Affinion
International Notes, the Affinion International Notes Indenture and any
documents, supplements, instruments and agreements delivered in connection
therewith.

“Affinion International Notes Indenture” shall mean the Indenture, dated as of
the November 9, 2015, among, among others, Affinion International as issuer and
Wilmington Trust, National Association, as trustee.

“Affinion Investments” shall mean Affinion Investments LLC, a Delaware limited
liability company and a Wholly Owned Subsidiary of the Borrower.

 

-3-



--------------------------------------------------------------------------------

“Affinion Investments II” shall mean Affinion Investments II LLC (f/k/a
Connexions Loyalty LLC and prior to that, Affinion Loyalty LLC), a Delaware
limited liability company and a Wholly Owned Subsidiary of the Borrower.

“Affinion Investments Notes” shall mean the 13.50% Senior Subordinated Notes due
2018 issued by Affinion Investments pursuant to the Affinion Investments Notes
Indenture.

“Affinion Investments Notes Documents” shall mean, collectively, the Affinion
Investments Notes, the Affinion Investments Notes Indenture and any documents,
supplements, instruments and agreements delivered in connection therewith.

“Affinion Investments Notes Indenture” shall mean the Indenture, dated as of the
December 12, 2013, among Affinion Investments as issuer, Affinion Investments II
as guarantor and Wells Fargo Bank, National Association, as trustee.

“Agent Fee Letter” shall have the meaning assigned to such term in the
definition of “Fee Letters.”

“Agent Parties” shall have the meaning assigned to such term in Section 9.19(c).

“Agents” shall mean the collective reference to the lead arrangers, syndication
agents, documentation agents or bookrunners identified in the cover page hereto.

“Agreed Security Principles” shall mean the principles set forth on Schedule
1.01(e) attached hereto.

“Agreement” shall have the meaning assigned to such term in the preamble hereto,
as amended from time to time in accordance with the terms hereof.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates concerning or
relating to bribery or corruption, including, without limitation: (a) the FCPA;
(b) the UK Bribery Act 2010; (c) any activity prohibited by any resolution of
the U.N. Security Council under Chapter VII of the U.N. Charter or the
Organization for Economic Cooperation and Development’s Good Practice Guidance
on Internal Controls, Ethics, and Compliance; (d) any laws implementing the
principles described in the Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed in Paris on 17 December
1997, which entered into force on 15 February 1999, and the Convention’s
Commentaries; and (e) any other applicable anti-corruption or anti-bribery laws.

“Applicable Insurance Laws and Regulations” shall mean any laws, rules and
regulations of any government or governmental authority or agency, including of
any Applicable Insurance Regulatory Authority, applicable to the Insurance
Business or the Insurance Subsidiaries.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is

 

-4-



--------------------------------------------------------------------------------

domiciled or (y) to the extent asserting regulatory jurisdiction over such
Insurance Subsidiary, the insurance department, authority or agency in each
state or other jurisdiction in which such Insurance Subsidiary is licensed, and
shall include any Federal insurance regulatory department, authority or agency
that may be created in the future and that asserts regulatory jurisdiction over
such Insurance Subsidiary.

“Applicable Margin” shall mean for any day (a) with respect to any Term Loan and
Revolving Facility Loan (including each Swingline Loan), 7.75% per annum in the
case of any Eurocurrency Loan, and 6.75% per annum in the case of any ABR Loan,
and (b) with respect to the Commitment Fee, 0.75% per annum.

“Applicable Percentage” shall mean, in respect of the Term Loans, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Loans represented by (i) such Term Lender’s Term Loan
Commitment at such time and (ii) after the termination of such Term Lender’s
Term Loan Commitment, the principal amount of such Term Lender’s Term Loans at
such time, and in respect of the Revolving Facility Loans, with respect to any
Revolving Facility Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Facility Loans represented by such Revolving
Facility Lender’s Revolving Facility Commitment at such time. If the commitment
of each Revolving Facility Lender to make Revolving Facility Loans and the
obligation of the Issuing Bank to make L/C Advances have been terminated
pursuant to Section 7.01, or if the Revolving Facility Commitments have expired,
then the Applicable Percentage of each Revolving Facility Lender in respect of
the Revolving Facility Loans shall be determined based on the relative amounts
of the Revolving Facility Exposures of such Revolving Facility Lender in respect
of the total Revolving Facility Exposure most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Tranche is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as applicable.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, assignment, conveyance, exclusive license, transfer or other disposition
(including any sale and leaseback of assets and any mortgage, lease or sublease
of Real Property) to any person of any asset or assets of any of the Holdings,
the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

“Auction” shall have the meaning assigned to such term in Section 2.11(e).

“Auction Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

 

-5-



--------------------------------------------------------------------------------

“Auction Procedures” shall mean the procedures set forth in Exhibit F hereto.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the aggregate
amount of the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Exposure of such Revolving Facility
Lender at such time.

“Average Liquidity” shall mean, as of any date, the average, for the 20 calendar
day period ending on the day immediately prior to the applicable calculation
date, of the sum of (i) the aggregate Available Unused Commitment minus the face
amount of letters of credit issued pursuant to Section 6.01(s), plus
(ii) unrestricted cash (as determined in accordance with GAAP) of Holdings, the
Borrower and its Subsidiaries.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

“Board of Directors” shall mean, as to any person, the board of directors or
managers, as applicable, of such person (or, if such person is a partnership,
the board of directors or other governing body of the general partner of such
person) or any duly authorized committee thereof.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrower Notice” shall have the meaning assigned to such term in Section
5.11(c).

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect

“Borrowing Minimum” shall mean $5,000,000.

“Borrowing Multiple” shall mean $1,000,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

 

-6-



--------------------------------------------------------------------------------

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period,
without duplication, the aggregate of all expenditures incurred for any purchase
or other acquisition of any asset, including capitalized leasehold improvements,
which would be classified as a fixed or capital asset on a consolidated balance
sheet of such Person prepared in accordance with GAAP or are or should be
included in “additions to property, plant or equipment” or similar items
reflected in the statement of cash flows of such person; provided, however, that
Capital Expenditures shall not include:

(a) expenditures with funds that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” but for the application
of the first proviso to such clause (a);

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds;

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary) and for which none of Holdings, the Borrower or any
Subsidiary has provided or is required to provide or incur or is otherwise
liable for, directly or indirectly, any consideration or obligation to such
third party or any other person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; or

(g) Investments in respect of a Permitted Business Acquisition.

 

-7-



--------------------------------------------------------------------------------

“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such Person as lessee
that are required to be accounted for as a capital lease on a balance sheet of
such person prepared in accordance with GAAP.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, and, for purposes
hereof, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any applicable
Issuing Bank or Swingline Lender (as applicable) and the Lenders, as collateral
for unreimbursed L/C Disbursements, Obligations in respect of Swingline Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
applicable Issuing Bank or Swingline Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the applicable Issuing Bank or the Swingline Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to any person on a consolidated
basis for any period, Interest Expense for such period, less, without
duplication, the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, Holdings, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions,
(c) the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of Holdings, the Borrower and the
Subsidiaries for such period; provided, that Cash Interest Expense shall exclude
any one-time financing fees paid in connection with the Transactions or one-time
amendment fees paid in connection with any amendment of this Agreement.

“CFC” shall mean a “controlled foreign corporation” pursuant to Section 957 of
the Code.

A “Change in Control” shall be deemed to occur if:

(a) a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall at any time be occupied by persons who were neither
(a) nominated by the Board of Directors of Holdings or a Permitted Holder, nor
(b) appointed by directors so nominated; or

(b) a “change of control” shall occur under or with respect to any Junior
Indebtedness constituting Material Indebtedness or any Permitted Refinancing
Indebtedness in respect of any of the foregoing; or

 

-8-



--------------------------------------------------------------------------------

(c) Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of all issued and outstanding Equity Interests of the Borrower;

(d) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the Equity
Interests of Holdings entitled to vote for members of the board of directors or
equivalent governing body of such person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(e) upon the sale or disposition of all or substantially of the property and
assets or business of the Borrower and its Subsidiaries, taken as a whole (in
one transaction or a series of transactions) to any Person, other than to a
Subsidiary Loan Party pursuant to a transaction expressly permitted by this
Agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement or,
if later, the date on which the applicable Lender becomes a Lender hereunder, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans, Term
Loans, or Swingline Loans.

“Closing Date” shall mean May 10, 2017.

“COC Make Whole Premium Amount” shall mean, with respect to any Term Loan
subject to a COC Payment Event, on any date of calculation, the excess of
(i) (x) the prepayment price to prepay in full the principal amount of such Term
Loan (including any prepayment premium payable pursuant to Section 2.12(e)) on
the day immediately following the first anniversary of the Closing Date plus
(y) the present value on such date of all interest that would have accrued on
such Term Loan from the date of calculation through the date

 

-9-



--------------------------------------------------------------------------------

immediately following the first anniversary of the Closing Date (excluding
accrued but unpaid interest to the date of such calculation) computed using a
discount rate equal to the Treasury Rate as of such calculation date plus 50
basis points over (ii) the then outstanding principal amount of such Term Loans.

“COC Payment Event” shall have the meaning specified in Section 2.12(e).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all “Collateral” and “Mortgaged Property” referred to in
the Security Documents (including the Mortgaged Properties) and all other
property that is or is intended to be subject to any Lien in favor of the
Administrative Agent for the benefit of the Lenders.

“Collateral Access Agreement” shall mean a landlord waiver or other agreement,
in a form as shall be reasonably satisfactory to the Collateral Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any premises where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Agreement” shall mean the Collateral Agreement, in the form of
Exhibit D, as amended, supplemented or otherwise modified from time to time,
among Holdings, the Borrower, each Subsidiary Loan Party and the Collateral
Agent.

“Collateral and Guarantee Requirement” shall mean, at any time, subject to the
Agreed Security Principles, the requirement that:

(a) the Administrative Agent shall have received (i) from Holdings, the Borrower
and each other Subsidiary Loan Party a counterpart of the Collateral Agreement,
duly executed and delivered on behalf of each such person party thereto,
(ii) from Holdings, the Borrower and each Loan Party a counterpart of the
Guaranty Agreement, duly executed and delivered on behalf of each such person
party thereto, and (iii) on the Closing Date, the Foreign Security Documents
listed on Schedule 1.01(f);

(b) all outstanding Equity Interests of the Borrower, all other outstanding
Equity Interests directly owned by any Loan Party (other than the Equity
Interests of an Insurance Subsidiary to the extent that a pledge of such Equity
Interests violates applicable law), and all Indebtedness owing to any Loan Party
(other than intercompany indebtedness, which is governed by clause (c) below)
shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document) and the Administrative Agent shall have received
certificates or other instruments representing or evidencing all such Equity
Interests (other than (i) uncertificated Equity Interests, (ii) Equity Interests
issued by Foreign Subsidiaries organized under the laws of a jurisdiction where
receipt of

 

-10-



--------------------------------------------------------------------------------

such certificates or other instruments is not effective to perfect security
interests in such Equity Interests and (iii) Equity Interests issued by a
Foreign Subsidiary organized under the laws of an Excluded Jurisdiction) and any
notes or other instruments representing such Indebtedness in excess of
$5,000,000, together with stock powers, note powers or other instruments of
transfer with respect thereto endorsed in blank, provided, that, (x) unless
otherwise agreed by the Borrower and the Administrative Agent in any given case,
in no event shall more than 65% of the issued and outstanding voting Equity
Interests of any Excluded Foreign Subsidiary be pledged to secure Obligations of
the Loan Parties and (y) the only Foreign Pledge Agreements required to be
executed on the Closing Date shall be those set forth on Schedule 1.01(f);

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary (other
than (x) intercompany Indebtedness incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of the
Borrower and each Subsidiary, (y) any Indebtedness not exceeding $1,000,000 and
(z) to the extent that a pledge of such promissory note or instrument would
violate applicable law) that is owing to any Loan Party shall be evidenced by a
promissory note or an instrument in form satisfactory to the Administrative
Agent and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document), and (ii) the Administrative Agent shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank (other than
with respect to any such intercompany debt the perfection of the pledge of which
is not achieved by delivery to the Administrative Agent);

(d) except as otherwise contemplated by any Security Document or elsewhere in
this definition of Collateral and Guarantee Requirement (including with regard
to deposit accounts), all documents and instruments, (including, in the United
States of America, filings of Uniform Commercial Code financing statements and
filings with the United States Copyright Office and the United States Patent and
Trademark Office) and all other actions required by law or reasonably requested
by the Administrative Agent to be filed, registered or recorded to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or the recording or taken concurrently with, or promptly following,
the execution and delivery of each such Security Document;

(e) except as set forth pursuant to any Security Document, each Loan Party shall
have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder;

(f) subject to Section 5.11(g), in the case of any person that (i) becomes a
Loan Party after the Closing Date, the Administrative Agent shall have received
from such Loan Party, (A) a supplement or joinder to each of the Guaranty
Agreement and the Collateral Agreement (other with respect to Foreign Subsidiary
Loan Parties), in the form

 

-11-



--------------------------------------------------------------------------------

specified therein, duly executed and delivered on behalf of such person,
(B) with respect to any Foreign Pledge Agreement that the Administrative Agent
determines, based on the advice of counsel, to be necessary or advisable in
connection with the pledge of Equity Interests or Indebtedness of a Foreign
Subsidiary (other than a pledge of Equity Interests of any Foreign Subsidiary
that is not directly owned by it, that is an Immaterial Subsidiary or that is
organized under the laws of an Excluded Jurisdiction) owned by such Loan Party,
a counterpart thereof, duly executed and delivered on behalf of such person,
(C) with respect to any Foreign Security Document that the Administrative Agent
determines, based on the advice of counsel, to be necessary or advisable in
connection with the pledge of assets owned by such Foreign Subsidiary Loan
Party, a counterpart thereof, duly executed and delivered on behalf of such
person, (D) such other Security Documents as may be required to be delivered
pursuant to Section 5.11, and (E) evidence that any other requirements of
Section 5.11 shall have been complied with and (ii) becomes such a Subsidiary
Loan Party, the Administrative Agent shall have received from the parent of such
Subsidiary Loan Party, (A) supplements to the applicable Security Documents
pursuant to which it shall have pledged the Equity Interests in the other
Subsidiaries owned by it, or other Security Documents, effecting the pledge of
such Equity Interests in favor of the Administrative Agent, subject to the same
exceptions and limitations as set forth in paragraph (c) above and clause (i)(B)
above and (B) certificates and instruments representing or evidencing such
Equity Interests, subject to the same exceptions and limitations as set forth in
paragraph (c) above; and

(g) other than (i) an aggregate amount of not more than $2,000,000 at any one
time, in the case of any Loan Party, (ii) zero balance accounts, (iii) accounts
used exclusively to hold funds that are earmarked for the payment of taxes,
(iv) amounts deposited into deposit accounts exclusively used for payroll,
payroll Taxes and other employee wage and benefit payments to or for the
Borrower or Borrower’s Subsidiaries’ employees, (v) any deposit account or
securities account for the sole purpose of holding cash that serves as
collateral or security under a letter of credit or other obligation not
prohibited by any Loan Document, (vi) fiduciary accounts required to be
maintained by any regulatory or quasi-regulatory body and (vii) deposit accounts
and securities account outside of the United States or owned by a Foreign
Subsidiary; make, acquire, or permit to exist Permitted Investments consisting
of cash, cash equivalents, or amounts credited to deposit accounts or securities
accounts unless such Person and the applicable bank or securities intermediary
have entered into Account Control Agreements with the Collateral Agent governing
such Permitted Investments in order to perfect (and further establish)
Collateral Agent’s Liens in such Permitted Investments. Except as provided
herein, no Loan Party shall maintain any deposit account or securities account
unless the Collateral Agent shall have received an Account Control Agreement in
respect of such deposit account or securities account.

Notwithstanding the foregoing, the Guaranty Agreement and the Security Documents
shall provide that the obligations of any Foreign Subsidiary Loan Party under
such agreements shall be subject to the limitations set forth in the Agreed
Security Principles.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

-12-



--------------------------------------------------------------------------------

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and/or Term Loan Commitment, (b) with respect to the
Swingline Lender, its Swingline Commitment and (c) with respect to any Issuing
Bank, such Issuing Bank’s L/C Commitment.

“Communications” shall have the meaning assigned to such term in
Section 9.19(a).

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, bankers’ acceptances, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date; provided that, the amount of Consolidated
Debt shall be reduced by the face amount of letters of credit issued and
outstanding pursuant to Section 6.01(s).

“Consolidated Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of
(a) EBITDA for such Test Period calculated on a Pro Forma Basis minus Capital
Expenditures for such Test Period to (b) Consolidated Fixed Charges paid in cash
for such Test Period.

“Consolidated Fixed Charges” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the sum, without
duplication, of:

(a) the consolidated interest expense (net of interest income) to the extent it
relates to Indebtedness of the Borrower and the Subsidiaries for such period,
and to the extent such expense was deducted in computing Consolidated Net
Income, whether paid or accrued, including, without limitation, amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments made or
received pursuant to obligations under any Swap Agreement, but excluding the
amortization or write-off of deferred financing fees or expenses of any bridge
or other financing fee in connection with the Transactions; plus

(b) provision for cash income taxes made by Borrower and its Subsidiaries on a
consolidated basis in respect of such Test Period; plus

(c) to the extent payable in cash, any interest expense on Indebtedness of
another person that is Guaranteed by the Borrower and the Subsidiaries or
secured by a Lien on assets of the Borrower and the Subsidiaries, whether or not
such Guarantee or Lien is called upon; plus

 

-13-



--------------------------------------------------------------------------------

(d) scheduled payments made or payable during such period on account of
principal of Indebtedness of the Borrower and its Subsidiaries (including
scheduled principal payments in respect of the Term Loans),

in each case, on a consolidated basis and in accordance with GAAP.

For purposes of determining Consolidated Fixed Charges for any period that
includes the quarterly periods ending September 30, 2016, December 31, 2016,
March 31, 2017 and June 30, 2017, the Consolidated Fixed Charges for such
quarterly periods shall be $34,630,672, $34,491,747, $34,089,750 and
$37,066,032, respectively.

“Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the Borrower most recently ended and
Reported as of such date, all determined on a consolidated basis in accordance
with GAAP; provided, that EBITDA shall be determined for the applicable Test
Period on a Pro Forma Basis.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis, plus the amount that the provision for taxes
exceeds cash taxes paid by such person and its Subsidiaries in such period;
provided, however, that, without duplication,

(a) [reserved];

(b) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated on or after the Closing Date shall be excluded;

(c) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(d) any net after-tax gains or losses on disposal of discontinued operations
shall be excluded;

(e) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
senior management or the Board of Directors of the Borrower) shall be excluded;

(f) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of (i) indebtedness,
and (ii) Swap Agreements and other derivative instruments to the extent that
such gains or losses have been realized by the Borrower, in each case, shall be
excluded;

(g) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period;

 

-14-



--------------------------------------------------------------------------------

(h) the Net Income for such period of any subsidiary of such person shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such subsidiary or its equity holders,
unless such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that the Consolidated Net
Income of such person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such subsidiary to such person or a subsidiary of such person (subject to
the provisions of this clause (h)), to the extent not already included therein;

(i) any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;

(j) any non-cash expenses realized or resulting from employee benefit plans or
post employment benefit plans, long-term incentive plans or grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors and employees of such person or any of its Subsidiaries
shall be excluded;

(k) any one-time non-cash compensation charges shall be excluded;

(l) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

(m) [reserved];

(n) [reserved];

(o) any currency translation gains and losses realized from currency
remeasurements of Indebtedness, and any net loss or gain realized from any Swap
Agreements for currency exchange risk, in each case, that are actually paid in
cash, shall be excluded; and

(p) (i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Borrower as of
the last day of the fiscal quarter most recently ended and Reported.

 

-15-



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Facilities” shall mean, collectively, (i) the revolving credit
facilities represented by the Revolving Facility Commitments, (ii) the swingline
facility provided pursuant to Section 2.04 evidenced by the Swingline
Commitments (and the related Swingline Loans and other Swingline Exposure),
(iii) the letter of credit facility provided pursuant to Section 2.05 (and the
related Letters of Credit and other L/C Exposure), and (iv) the term facility
represented by the Term Loans.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clause (a)(iv) of the definition of such term.

“Debt Service” shall mean, with respect to Holdings, the Borrower and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period.

“Debtor Relief Laws” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or

 

-16-



--------------------------------------------------------------------------------

Swingline Loans, within three Business Days of the date required to be funded by
it hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are redeemable or exchangeable), or upon the happening of any event,
(i) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),
(ii) are convertible or exchangeable other than at the option of the issuer
thereof for Indebtedness or Disqualified Stock or (iii) are redeemable at the
option of the holder thereof (other than upon the occurrence of a Change in
Control (or similar event), sale or disposition of all or substantially all of
the assets of the Borrower and its Subsidiaries, or the acceleration of the
Loans, subject, in each case, to the prior payment in full in cash of all
Obligations), in whole or in part, in each case prior to 91 days after the
Latest Maturity Date; provided, however, that only the portion of the Equity
Interests that so mature or are mandatorily redeemable, are so convertible or
exchangeable or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, still further, that any
class of Equity Interests of such person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dividends” shall have the meaning assigned to such term in Section 6.06.

“Dollar” and “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period (without giving effect to the amount added
to Net Income in calculating Consolidated Net Income for the excess of the
provision for taxes over cash taxes) plus (a) the sum of without duplication:

 

-17-



--------------------------------------------------------------------------------

(i) to the extent deducted or otherwise excluded in calculating Consolidated Net
Income for such period, provision for taxes based on income, profits or capital
of the Borrower and the Subsidiaries for such period, without duplication,
including, without limitation, state franchise and similar taxes, and including
an amount equal to the amount of tax distributions actually made to the holders
of Equity Interests of the Borrower and the Subsidiaries in respect of such
period in accordance with Section 6.06(b), which shall be included as though
such amounts had been paid as income taxes directly by the Borrower or any
Subsidiary; plus

(ii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, Consolidated Fixed Charges of the Borrower and the
Subsidiaries for such period; plus

(iii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, depreciation, amortization (including amortization
of intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash expenses (excluding any such non-cash
charges or expenses to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Borrower and the Subsidiaries for such
period; plus

(iv) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, the amount of any business optimization expenses and
restructuring charges or expenses (which, for the avoidance of doubt, shall
include office and plant closures, facility consolidations, retention payments
and special supplemental bonuses payable, exit costs, severance payments,
systems establishment costs or excess pension charges); provided, that the
aggregate total amount of all such restructuring charges and expenses that are
actually paid in cash that may be added back, under this clause (iv) shall not
exceed the greater of $15,000,000 and 7.5% of EBITDA for the relevant Test
Period prior to giving effect to such addback; plus

(v) any net after-tax extraordinary or nonrecurring or unusual losses, expenses
or charges; provided that the aggregate total amount of all such losses,
expenses, charges and fees consisting of legal fees, fines and legal settlements
that may be added back pursuant to this clause (v) shall not exceed (x)
$25,000,000 for the relevant Test Period or (y) $50,000,000 in the aggregate
during the term of this Agreement; plus

(vi) [reserved]; plus

 

-18-



--------------------------------------------------------------------------------

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the 2017
Exchange Notes and the Obligations, and (y) any amendment or other modification
of the Obligations or other Indebtedness; plus

(viii) non-cash gains and losses with respect to Swap Agreements and other
derivative instruments; plus

(ix) non-cash currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net non-cash loss or gain resulting from
any Swap Agreement for currency exchange risk; minus

(b) the sum of (i) non-cash items increasing such Consolidated Net Income for
such period (excluding the recognition of deferred revenue or any non-cash items
which represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period and any items for which cash was received in any
prior period); and (ii) any net after-tax extraordinary or nonrecurring or
unusual gains or income (including for the avoidance of doubt, cancellation of
debt income in connection with the Transactions or otherwise);

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Consolidated Fixed Charges of, the depreciation and amortization
and other non-cash expenses or non-cash items of and the restructuring charges
or expenses of, a Subsidiary of the Borrower will be added to (or subtracted
from, in the case of non-cash items described in clause (b) above) Consolidated
Net Income to compute EBITDA, (A) in the same proportion that the Net Income of
such Subsidiary was added to compute such Consolidated Net Income of the
Borrower, and (B) only to the extent that a corresponding amount of the Net
Income of such Subsidiary would be permitted at the date of determination to be
dividended or distributed to the Borrower by such Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

Notwithstanding the foregoing, contract termination fees shall be disregarded
for purposes of calculating EBITDA.

For purposes of determining EBITDA for any period that includes the quarterly
periods ending September 30, 2016 and December 31, 2016, EBITDA for such
quarterly periods shall be $62,775,879 and $55,832,903, respectively.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

-19-



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Loans of any Class, the effective yield
on such Loans as determined by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the life of such Loans and (y) four years
following the date of incurrence thereof) payable generally to Lenders making
such Loans, but excluding any arrangement, structuring or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders. All such
determinations made by the Administrative Agent shall, absent manifest error, be
final, conclusive and binding on the Borrowers and the Lenders and the
Administrative Agent shall have no liability to any person with respect to such
determination absent gross negligence or willful misconduct.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the euro in one or more
member states.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, directives, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
membership interests, rights to purchase or otherwise acquire, warrants,
options, participations or other equivalents of or interests in (however
designated) equity or ownership of such person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest, and any securities or other rights or interests convertible
into or exchangeable for any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

 

-20-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is treated as
a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b)the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the failure to make by its due date a required contribution under
Section 412(m) of the Code with respect to any Plan; (e) the failure to make any
required contribution to a Multiemployer Plan; (f) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention, or the institution by
the PBGC of proceedings, to terminate any Plan or to appoint a trustee to
administer any Plan; (g) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
(I) in “critical” or “endangered” status under Section 432 of the Code or
Section 305 of ERISA, (II) in “at risk” status (as defined in Section 430 of the
Code or Section 303 of ERISA) or (III) insolvent within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

“Eurocurrency Base Rate” shall mean, for such Interest Period, the rate per
annum equal to the ICE Benchmark Administration LIBOR Rate (“LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (such rate the, “LIBO Screen Rate”). If the LIBO Screen Rate is not
available at such time for any reason for such Interest Period (an “Impacted
Interest Period”), then the “Eurocurrency Base Rate” for such Interest Period
shall be the Interpolated Rate. If such Interpolated Rate is unavailable at such
time for any reason, then LIBOR for such Interest Period shall be the rate per
annum determined by Administrative Agent to be the rate per annum equal to the
offered quotation rate for first class banks in the London interbank market for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Eurocurrency Loan of 3 major London banks for which LIBOR is then being
determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. London time, two (2) Business Days prior to the
commencement of such Interest Period, which determination shall be conclusive
absent manifest error.

 

-21-



--------------------------------------------------------------------------------

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, EBITDA of the Borrower
and the Subsidiaries on a consolidated basis for such Excess Cash Flow Period,
minus, without duplication,

(a) Debt Service for such Excess Cash Flow Period, reduced by the aggregate
principal amount of voluntary prepayments of Consolidated Debt (other than
prepayments of the Loans) that would otherwise constitute scheduled principal
amortization during such Excess Cash Flow Period;

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Term Loans) during such Excess Cash Flow Period, in
each case to the extent not financed, or intended to be financed, using the
proceeds of, without duplication, the incurrence of Indebtedness, the sale or
issuance of any Equity Interests or any Net Proceeds not otherwise required to
prepay the Loans pursuant to Section 2.11 or the definition of the term “Net
Proceeds”, in each case, to the extent that the amount of such prepayment is not
already reflected in Debt Service;

 

-22-



--------------------------------------------------------------------------------

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder, in each case, to the extent not financed with the proceeds
of, without duplication, the incurrence of Indebtedness (other than Revolving
Facility Loans), the sale or issuance of any Equity Interests or any Net
Proceeds not otherwise required to prepay the Loans pursuant to Section 2.11 or
the definition of the term “Net Proceeds” (less any amounts received in respect
thereof as a return of capital);

(d) [reserved];

(e) Taxes paid in cash by Holdings, the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period and for which
reserves have been established, including income tax expense and withholding tax
expense incurred in connection with cross-border transactions involving the
Foreign Subsidiaries; provided, that any amount so deducted that will be paid
after the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period;

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or Cash
Interest Expense;

(h) [reserved];

(i) without duplication of any exclusions to the calculation of Consolidated Net
Income or EBITDA, amounts paid in cash during such Excess Cash Flow Period on
account of (A) items that were accounted for as noncash reductions of Net Income
in determining Consolidated Net Income or as noncash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and the Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting;

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith to the
extent that the income or gain realized from the transaction giving rise to such
Net Proceeds exceeds the aggregate amount of all such mandatory prepayments and
Capital Expenditures made with such Net Proceeds, and

 

-23-



--------------------------------------------------------------------------------

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and the Subsidiaries or did not represent cash received
by the Borrower and the Subsidiaries, in each case on a consolidated basis
during such Excess Cash Flow Period,

plus, without duplication,

(a) an amount equal to any decrease in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(b) [reserved];

(c) all amounts referred to in clause (c) above to the extent funded with,
without duplication, (i) the proceeds of the sale or issuance of Equity
Interests of, or capital contributions to, the Borrower after the Closing Date,
(ii) the proceeds of Indebtedness (other than Revolving Facility Loans) or
(iii) any Net Proceeds not otherwise required to prepay the Loans pursuant to
Section 2.11 or the definition of the term “Net Proceeds”, in each case, to the
extent there is a corresponding deduction from Excess Cash Flow above;

(d) [Reserved];

(e) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense;

(f) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period, except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b) or not otherwise required to prepay the Loans
pursuant to Section 2.11 or the definition of the term “Net Proceeds”.

(g) to the extent deducted in the computation of EBITDA, cash interest income;
and

(h) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the Borrower or any
Subsidiary or (y) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Excess Cash Flow
Period, in each case, except to the extent such amount consists of Net Proceeds
subject to Section 2.11(b) or not otherwise required to prepay the Loans
pursuant to Section 2.11 or the definition of the term “Net Proceeds”.

 

-24-



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean (a) the period beginning on the first day
of the first fiscal quarter beginning after the Closing Date through the fiscal
year of the Borrower ending on December 31, 2017, and (b) each fiscal year of
the Borrower ended thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Contributions” shall mean the Permitted Investments received by the
Borrower from:

(a) contributions in respect of its common stock, and

(b) the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries) of Equity
Interests (other than Disqualified Stock) of the Borrower or Holdings,

in each case, as designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower.

“Excluded Foreign Subsidiary” shall mean (i) any Foreign Subsidiary that is a
CFC and (ii) any Subsidiary that has no material assets other than Equity
Interests of, or Equity Interests and indebtedness of, one or more CFCs.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

“Excluded Jurisdictions” shall mean any jurisdiction in which a Foreign
Subsidiary is formed or organized to the extent that the perfection of the
pledge of Equity Interests in such Foreign Subsidiary pursuant to a Foreign
Pledge Agreement requires the consent or approval of any Governmental Authority
in such jurisdiction and such consent or approval is not readily obtainable in
the ordinary course, or violates applicable law.

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, the following
Taxes:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.19) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts

 

-25-



--------------------------------------------------------------------------------

with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office or (ii) such withholding tax
shall have resulted from the making of any payment to a location other than the
office designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type,

(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(g) (other than as a result of a Change in Law) and

(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean, that certain Amended and Restated Credit
Agreement, dated as of April 9, 2010, by and among, among others, Holdings,
Borrower, the lenders from time to time party thereto, Deutsche Bank Trust
Company Americas as Administrative Agent (as amended, restated, amended and
restated or otherwise modified from time to time).

“Existing Holdings Notes” shall mean the 13.75%/14.50% Senior Secured PIK/Toggle
Notes due 2018 issued by Holdings.

“Existing Lenders” shall have the meaning assigned to such term in the recitals
hereto.

“Extended Senior Subordinated Notes” shall mean the Senior Subordinated Notes
due 2018 issued by the Borrower to Affinion Investments on December 12, 2013
pursuant to the Extended Senior Subordinated Notes Indenture in connection with
the Permitted Exchange Transactions.

“Extended Senior Subordinated Notes Indenture” shall mean the Indenture, dated
as of December 12, 2013, among the Borrower, the Subsidiary Loan Parties, Wells
Fargo Bank, National Association, as trustee and Wilmington Trust, National
Association, as holder agent.

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing and able buyer, neither of whom is under undue pressure or
compulsion to complete the transaction.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any law, regulation, rule,
promulgation or official agreement implementing an official government agreement
or intergovernmental agreement with respect to the foregoing.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended.

 

-26-



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (charged on such day on such transactions as
determined by the Administrative Agent).

“Fee Letters” shall mean (i) that certain Closing Payment Letter dated as of
March 31, 2017, by and among HPS Investment Partners, LLC and Affinion Group,
Inc. and (ii) that certain Amended and Restated Agent Fee Letter (the “Agent Fee
Letter”) dated as of May 10, 2017, by and among HPS Investment Partners, LLC and
Affinion Group, Inc.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Foreign Lender” shall mean any Lender which for U.S. federal income tax
purposes (i) is regarded as a separate entity and is not a U.S. Person or
(ii) is disregarded as a separate entity and has a regarded owner that is not a
U.S. Person.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement with respect
to the Pledged Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that, unless the Borrower and the Administrative Agent
otherwise agree in any given case, in no event shall more than 65% of the issued
and outstanding voting Equity Interests of any Excluded Foreign Subsidiary be
pledged to secure Obligations of the Loan Parties.

“Foreign Security Documents” shall mean each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.11, in each case, granting Liens
on Collateral of a Foreign Subsidiary Loan Party, and as amended from time to
time in accordance with the terms hereof and thereof.

“Foreign Subsidiary” shall mean any Subsidiary (together with its successors)
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America, any State thereof or the District of Columbia.

“Foreign Subsidiary Loan Party” shall mean each (i) Foreign Subsidiary of the
Borrower on the Closing Date set forth on Schedule 1.01(g) hereto and (ii) each
Wholly Owned Subsidiary of the Borrower that is a Foreign Subsidiary formed or
acquired after the Closing Date other than (A) Excluded Foreign Subsidiaries,
(B) Foreign Subsidiaries not required to be Foreign Subsidiary Loan Parties
pursuant to the Agreed Security Principles, (C) Unrestricted Subsidiaries,
(D) Immaterial Subsidiaries and (E) any Foreign Subsidiary solely to the extent
that, and only for so long as, guaranteeing the Obligations would violate or
require consent (that could not be readily obtained without undue burden to the
Loan Parties) under applicable law or regulations or a contractual obligation on
such Foreign Subsidiary and such law or obligation existed at the time of the
acquisition of such Foreign Subsidiary and was not created or made binding on
such Foreign Subsidiary in contemplation of or in connection with the
acquisition of such Foreign Subsidiary.

 

-27-



--------------------------------------------------------------------------------

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations other than Letter of
Credit obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided, that any reference to the application of
GAAP in Sections 3.13(a), 3.13(b), 3.20, 5.03, 5.07 and 6.02(e), to a Foreign
Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall mean
generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies or public international
organizations such as the European Union or the European Central Bank, or World
Bank).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation (or any
existing right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or

 

-28-



--------------------------------------------------------------------------------

other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

“Guaranty Agreement” shall mean the Guaranty Agreement, in the form of Exhibit
E, as amended, supplemented or otherwise modified from time to time, among
Holdings, the Borrower, each Loan Party and the Collateral Agent.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Highest Lawful Rate” shall mean the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Honor Date” shall have the meaning assigned to such term in Section 2.05.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended and Reported,
have assets with a value in excess of 2.5% of the Consolidated Total Assets and
revenues representing in excess of 2.5% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date and (b) taken together
with all Unrestricted Subsidiaries designated pursuant to clause (ii) of the
definition thereof and all other Immaterial Subsidiaries as of the last day of
the fiscal quarter of the Borrower most recently ended and Reported, did not
have assets with a value in excess of 5% of the Consolidated Total Assets and
revenues representing in excess of 5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date; provided, that any
Subsidiary that is a “Significant Subsidiary” as such term (or any similar term)
is used in any Junior Indebtedness document (or any definitive agreement
governing Permitted Refinancing Indebtedness in respect of any of the
foregoing). Each Immaterial Subsidiary shall be set forth in Schedule 1.01(b),
and the Borrower shall update such Schedule from time to time after the Closing
Date as necessary to reflect all Immaterial Subsidiaries at such time (the
selection of Subsidiaries to be added to or removed from such Schedule to be
made as the Borrower may determine).

“Impacted Interest Period” shall have the meaning set forth in the definition of
“Eurocurrency Base Rate”.

 

-29-



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (e) all Guarantees by such person
of Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (i) the principal component of all obligations of
such person in respect of bankers’ acceptances, (j) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock) and (k) to the
extent constituting a liability under GAAP, earn-outs and obligations of the
Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such person in connection with Permitted Business
Acquisitions or any other Investment permitted hereunder. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof; provided, however, that, notwithstanding the
foregoing, solely for purposes of calculating the financial covenant in
Section 6.10 (including Pro Forma Compliance) or calculating any financial
ratio, Indebtedness shall be deemed not to include (i) contingent obligations
incurred in the ordinary course of business, (ii) deferred or prepaid revenues,
(iii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller, (iv) [reserved], (v) obligations to make payments in respect of money
backed guarantees offered to customers in the ordinary course of business,
(vi) obligations to make payments to one or more insurers in respect of profit
sharing arrangements entered into in the ordinary course of business, or
(vii) any Indebtedness of Holdings deemed to be Indebtedness of the Borrower on
its balance sheet under GAAP but for which the Borrower and its Subsidiaries do
not have any obligations or liabilities, contingent or otherwise.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter, with the written consent of the Administrative Agent, by
delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to Agent that
are to be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

-30-



--------------------------------------------------------------------------------

“Information Memorandum” shall mean the ”HPS Meeting” presentation, dated
January 2017, as modified or supplemented prior to the Closing Date.

“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.

“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.

“Intellectual Property Security Agreements” shall mean the Form of Copyright
Security Agreement, Form of Patent Security Agreement, and Form of Trademark
Security Agreement, attached as exhibits to the Collateral Agreement.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA for
such Test Period calculated on a Pro Forma Basis to (b) Cash Interest Expense of
the Borrower and the Subsidiaries, in each case, for the applicable period of
four consecutive fiscal quarters of the Borrower, all determined on a
consolidated basis in accordance with GAAP.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) net payments and receipts (if any) pursuant to interest rate hedging
obligations, and excluding amortization of deferred financing fees and expensing
of any bridge or other financing fees, (b) capitalized interest of such person,
whether paid or accrued, and (c) commissions, discounts, yield and other fees
and charges incurred for such period in connection with any receivables
financing of such person or any of its subsidiaries that are payable to persons
other than Holdings, the Borrower and the Subsidiaries.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
(being the last day of March, June, September and December of each year).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months thereafter, if at the time of the

 

-31-



--------------------------------------------------------------------------------

relevant Borrowing, all Lenders agree to make interest periods of such length
available), as the Borrower may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.09, 2.10 or 2.11; provided, however, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) the Borrower may, with the consent of the Administrative Agent, elect to
have an interest period of less than a month with respect to any Eurocurrency
Borrowing. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” shall have the meaning set forth in Section 6.04.

“Investor Purchase Agreement” shall mean that certain Investor Purchase
Agreement, dated as of March 31, 2017, by and among Holdings, the Borrower,
Affinion Investments, Elliott Management Corporation, Franklin Mutual Advisers,
LLC, and any additional investors party thereto.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” shall have the meaning set forth in Section 2.05(a).

“Issuing Bank” shall mean a Lender to be reasonably agreed between HPS and
Borrower and each other Issuing Bank designated pursuant to Section 2.05(j) or
(k), in each case in its capacity as an issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.05(i) or (k). An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank or through agreements with third
party letter of credit issuers issuing letters of credit (and such issuer, a
“Third Party LC Issuer”) on behalf of the Borrower as a co-applicant and
designated as a Letter of Credit hereunder by the Borrower or Administrative
Agent, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Where the context so
requires, references herein to Issuing Bank shall include any Third Party LC
Issuer; provided, however that no such Third Party Issuer shall have any
obligations under this Agreement. For the avoidance of doubt, HPS shall not act
as an Issuing Bank unless agreed to in writing in its sole discretion.

 

-32-



--------------------------------------------------------------------------------

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Junior Indebtedness” shall mean, collectively, any Material Indebtedness of the
Borrower or any of its Subsidiaries that are Loan Parties that is (x) secured by
a Lien that is junior in priority to the Lien securing the Obligations, (y) by
its terms subordinated in right of payment to all or any portion of the
Obligations or (z) unsecured, in each case, other than intercompany Indebtedness
among the Borrower and its Subsidiaries and Indebtedness incurred under Section
6.01(w); which for the avoidance of doubt, as of the Closing Date includes,
(i) the 2017 Exchange Notes and (ii) any Senior Notes, Extended Senior
Subordinated Notes and Affinion Investments Notes remaining outstanding after
the 2017 Exchange.

“Latest Maturity Date” shall mean, at any date of determination, the latest
final stated maturity date applicable to any Class of Loans or Commitments
hereunder at such time, in each case as extended in accordance with this
Agreement from time to time.

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The
initial aggregate amount of the L/C Commitments of all Issuing Banks is $0. For
the avoidance of doubt, HPS shall not have an L/C Commitment unless agreed to in
writing in its sole discretion.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit (including any payment or disbursement made by an
Issuing Bank to any Third Party LC Issuer).

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Facility
Lender at any time shall be its Applicable Percentage of the total L/C Exposure
at such time.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

 

-33-



--------------------------------------------------------------------------------

“Lead Arranger” shall mean HPS Investments Partners, LLC.

“Leased Material Real Property” shall mean the leased real property set forth on
Schedule 3.18.

“Lender” shall mean each Revolving Facility Lender, the Swingline Lender, each
Term Lender and each Issuing Bank.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable Issuing Bank or any Third Party LC Issuer.

“LIBO Screen Rate” shall have the meaning set forth in the definition of
“Eurodollar Base Rate”.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities; provided, that in no event shall an operating lease or an agreement
to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any promissory note issued under Section 2.09(e), solely for the
purposes of 7.01(c) hereof, the Fee Letters and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Loan Party for the benefit of any Agent, Issuing Bank or Lender in
connection herewith on or after the date hereof.

“Loan Parties” shall mean Holdings, the Borrower, the Foreign Subsidiary Loan
Parties and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

“Local Time” shall mean New York City time.

“Majority Lenders” of any Tranche shall mean, at any time, Lenders under such
Tranche having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Tranche and unused Commitments under
such Tranche at such time.

“Make Whole Premium Amount” shall mean, with respect to any Term Loan subject to
a Payment Event, on any date of calculation, the excess of (i) (x) the
prepayment price to prepay in full the principal amount of such Term Loan
(including any prepayment premium

 

-34-



--------------------------------------------------------------------------------

payable pursuant to Section 2.12(e)) on the day immediately following the second
anniversary of the Closing Date plus (y) the present value on such date of all
interest (using the interest rate applicable to the Term Loan being prepaid as
of the date of the prepayment) that would have accrued on such Term Loan from
the date of calculation through the date immediately following the second
anniversary of the Closing Date (excluding accrued but unpaid interest to the
date of such calculation) computed using a discount rate equal to the Treasury
Rate as of such calculation date plus 50 basis points over (ii) the then
outstanding principal amount of such Term Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of any event, development or
circumstance that, subsequent to December 31, 2016, has had or could reasonably
be expected to have a material adverse effect on (a) the business, property,
operations or condition of the Borrower and the Subsidiaries, taken as a whole,
or (b) the validity or enforceability of any material Loan Document or the
rights and remedies of the Administrative Agent and the Lenders thereunder.

“Material Agreement” shall mean any agreement, contract or instrument to which
any Loan Party is a party or by which any Loan Party or any of its properties is
bound (i) pursuant to which any Loan Party receives or will receive revenue (as
determined in accordance with GAAP on the financial statements of the Borrower),
in excess of $50,000,000 in any 12 month period, (ii) governing, creating,
evidencing or relating to Material Indebtedness of any Loan Party or (iii) the
termination or suspension of which, or the failure of any party thereto to
perform its obligations thereunder, could reasonably be expected to have a
Material Adverse Effect.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $25,000,000.

“Material Insurance Subsidiary” shall mean one or more Subsidiaries that
constitute all or substantially all or a material portion of the Insurance
Business of the Borrower and its Subsidiaries.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each real property encumbered by a Mortgage
pursuant to Section 5.11.

“Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered pursuant to Section 5.11, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Administrative Agent.

 

-35-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary or any
ERISA Affiliate is making or accruing an obligation to make contributions, or
has within any of the preceding six plan years made or accrued an obligation to
make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends minus an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such person or
any parent of such person in respect of a period in accordance with
Section 6.06(b)(i) as if such amounts had been paid as income taxes directly by
such person but only to the extent such amounts have not already been accounted
for as taxes reducing the net income (loss) of such person.

“Net Proceeds” shall mean:

(a) 100% of the proceeds in the form of cash, cash equivalents and Permitted
Investments actually received by any Loan Party (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any loss, damage, loss due to eminent domain or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets and any mortgage or
lease of real property) to any person of any asset or assets of the Borrower or
any Loan Party (other than those pursuant to Section 6.05(a), (b), (c), (e),
(g), (i), (j), or (m)) net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto), other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith and (ii) Taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements); provided, that, if no Event of Default exists, the Borrower or
any Subsidiary may deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly after receipt of any such
proceeds, but in no event to exceed 5 Businesses Day after receipt of any such
proceeds, setting forth the Borrower’s or such Subsidiary’s intention to use, or
to commit to use, any portion of such proceeds, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Loan Parties or to make investments in Permitted Business
Acquisitions or Investments permitted by Section 6.04, in each case, if such
certificate shall have been delivered, within twelve months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not so used (or committed to be used) within such twelve-month period,
provided, however that the foregoing reinvestment right shall not apply to any
net proceeds received (A) in excess of $50,000,000 in the aggregate from the
Closing Date or (B) the net proceeds received from any sale or disposition of
the assets or Equity Interests of any Material Insurance Subsidiary, in each
case to the extent that such assets or Equity Interests do not represent

 

-36-



--------------------------------------------------------------------------------

a de minimis, immaterial or dormant portion of the Insurance Business of the
Borrower and its Subsidiaries; provided, further, that (x) no proceeds realized
in a single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $5,000,000 and (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $10,000,000; provided, still
further, that pending such reinvestment, such proceeds may be applied to
temporarily reduce outstanding Revolving Facility Loans;

(b) 100% of the proceeds in the form of cash, cash equivalents and Permitted
Investments from the incurrence, issuance or sale by any Loan Party of any
Indebtedness and debt like securities, in each case, (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale; and

(c) 100% of the proceeds in form of cash, cash equivalents and Permitted
Investments from the receipt of extraordinary and nonrecurring receipts,
including without limitation, corporate tax refunds, net of all taxes and fees,
commissions, costs and other expenses, in each case incurred in connection with
such extraordinary and nonrecurring receipt; provided that no proceeds realized
in a transaction or receipt shall constitute Net Proceeds unless such proceeds
exceed $5,000,000.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrower or any Affiliate of
either of them shall be disregarded.

“NFIP” shall have the meaning assigned to such term in Section 5.11(c).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean (i) all principal of and interest (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower or any other Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) and premium (if any) on
all Loans made pursuant to the Credit Agreement, (ii) all reimbursement
obligations (if any) and interest thereon (including, without limitation,
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any other Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) with respect to any Letter
of Credit issued pursuant to the Credit Agreement and (iii) all guarantee
obligations, fees, expenses and all other obligations, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or the Letters of Credit, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Arranger, the Agents or any Lender that are required to be paid
by the Borrower pursuant hereto) or otherwise. Notwithstanding the foregoing,
Obligations of any Guarantor shall in no event include any Excluded Swap
Obligations of such Guarantor.

 

-37-



--------------------------------------------------------------------------------

“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

“Organizational Documents” shall mean, collectively, with respect to any Person,
(i) in the case of any corporation, the certificate of incorporation or articles
of incorporation and by-laws (or similar constitutive documents) of such Person,
(ii) in the case of any limited liability company, the certificate or articles
of formation or organization and operating agreement or memorandum and articles
of association (or similar constitutive documents) of such Person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
Person.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(r).

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning specified in Section 9.04(c).

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Payment Event” shall have the meaning specified in Section 2.12(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

 

-38-



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower, in a form reasonably satisfactory to the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, a person or division or
line of business of a person (or any subsequent investment made in a person,
division or line of business previously acquired in a Permitted Business
Acquisition) if (a) such acquisition was not preceded by, or effected pursuant
to, an unsolicited or hostile offer by the acquirer or an Affiliate of the
acquirer; (b) such acquisition is of a Similar Business, (c) such acquisition
results in a net positive change to EBITDA on a Pro Forma Basis, (d) immediately
after giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iii) (A) after giving
effect to such acquisition, calculated as of the last day of the most recently
ended and Reported fiscal quarter (1) the Total Secured Leverage Ratio shall not
exceed the lesser of (x) the Total Secured Leverage Ratio as of the Closing Date
and (y) the Total Secured Leverage Ratio immediately prior to giving effect to
such “Permitted Business Acquisition” and (2) the Consolidated Fixed Charge
Coverage Ratio shall not be less than the greater of (x) the Consolidated Fixed
Charge Coverage Ratio as of the Closing Date and (y) the Consolidated Fixed
Charge Coverage Ratio immediately prior to giving effect to such “Permitted
Business Acquisition” and the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets and (B) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01); (iv) to the extent required by Section 5.11, the Collateral and
Guarantee Requirement will be satisfied with respect to such acquired person and
the equity interests of such acquired person; (v) the aggregate amount of
Investments made in “Permitted Business Acquisitions” in persons that do not
become Loan Parties, taken together with any Investments made pursuant to
Section 6.04(b)(v) in Subsidiaries that are not Loan Parties, shall not,
collectively, exceed at any time outstanding $30,000,000 (“Non-Loan Party Cap”);
and (vi) in the event of a single or series of related “Permitted Business
Acquisitions” in excess of an aggregate principal sum of $75,000,000, the
Borrower shall provide the Administrative Agent with (X) a quality of earnings
report (prepared by a “Big Four” accounting firm or other national accounting
firm reasonably acceptable to the Administrative Agent), (Y) projections and
financials and (Z) such other documents and information as the Administrative
Agent may reasonably request; provided that, notwithstanding the foregoing, the
Specified Acquisition shall be permitted if (A) the Borrower complies with
clauses (i), (ii) and (iv) above and provides the materials and information
described in clause (vi) above, and the Investments made in connection with the
Specified Acquisition shall not reduce the amount of, and availability under,
the Non-Loan Party Cap, (B) such Specified Acquisition is consummated within 9
months from the Closing Date and (C) the aggregate purchase price of such
Specified Acquisition shall not exceed $25,000,000, of which only up to
$12,500,000 shall be paid at the closing of the Specified Acquisition.

“Permitted Holder” shall mean Third Avenue Management, Allianz Global Investors,
Empyrean Capital, Pennant Park and Ares Management.

 

-39-



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) U.S. Dollars, Sterling, euros, or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business;

(b) securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Mexico or any member state of the European Union, in each case, with
maturities not exceeding two years after the date of acquisition;

(c) in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, in each case with maturities not exceeding 270 days
after the date of acquisition and held by it from time to time in the ordinary
course of business;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits and demand deposits (in their respective local currencies), in
each case with any commercial bank having capital and surplus in excess of
$500,000,000 or the foreign currency equivalent thereof and whose long-term debt
is rated “A” or the equivalent thereof by Moody’s or S&P (or, in the case of an
obligor domiciled outside of the United States, reasonably equivalent ratings of
another internationally recognized credit rating agency);

(e) repurchase obligations for underlying securities of the types described in
clauses (b) and (d) above entered into with any financial institution meeting
the qualifications specified in clause (d) above;

(f) commercial paper issued by a corporation (other than an Affiliated Lender)
rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or, in the
case of an obligor domiciled outside of the United States, reasonably equivalent
ratings of another internationally recognized credit rating agency) and in each
case maturing within one year after the date of acquisition;

(g) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

(h) Indebtedness issued by persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or, in the case of an obligor domiciled outside of
the United States, reasonably equivalent ratings of another internationally
recognized credit rating agency) in each case with maturities not exceeding two
years from the date of acquisition; and

(i) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (h) above.

 

-40-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and original issue
discounts, underwriting discounts, fees, commissions and expenses), (b) the
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to that of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have greater guarantees or security, than the Indebtedness being Refinanced,
(e) if the Indebtedness being Refinanced is secured by any collateral (whether
equally and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured by such collateral (including
in respect of Indebtedness of Foreign Subsidiaries that are not Loan Parties
otherwise permitted under this Agreement and any collateral pursuant to
after-acquired property clauses, in each case, to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation (including any
intercreditor agreement) governing the Indebtedness being Refinanced, (f) in the
case of the 2017 Exchange Notes and any Permitted Refinancing Indebtedness in
respect thereto, has no scheduled amortization, payments of principal, sinking
fund payments or similar scheduled payments, other than regularly scheduled
payments of interest, and (g) no Default or Event of Default shall have occurred
and be continuing or would result therefrom.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.19(b).

“Pledged Collateral” shall mean Pledged Securities (as defined in the Collateral
Agreement) or a similar term (e.g. pledge assets, assigned claims, assigned
receivables) in the Collateral Agreement or a Foreign Pledge Agreement, as
applicable.

“Prepayment Transaction” shall mean any repayment, refinancing, substitution or
replacement, in whole or in part, of principal of outstanding Term Loans,
directly or indirectly, from the net proceeds of any Indebtedness of Holdings,
the Borrower or any of their Subsidiaries, including, without limitation, as may
be effected through any other new or additional loans under this Agreement or by
an amendment of any provisions of this Agreement (including pursuant to Section
9.09(f)), including any replacement of a Non-Consenting Lender in connection
with a required assignment pursuant to Section 2.19.

 

-41-



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section as the Prime Rate (currently defined as
the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation or consolidation (including the Transactions)
(or any similar transaction or transactions not otherwise permitted under
Section 6.04 or 6.05 that require a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), any dividend, distribution or
other similar payment, any designation of any Subsidiary as an Unrestricted
Subsidiary and any designation of any Unrestricted Subsidiary as a Subsidiary,
and any restructurings of the business of Holdings, the Borrower or any of the
Subsidiaries that Holdings, the Borrower or any of its Subsidiaries has
determined to make and/or made and are expected to have a continuing impact and
are factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 2.11(b), 6.01, 6.02,
6.05, 6.06 or 6.09, occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens or dividend or other
applicable transaction is consummated) and (ii) (A) for any designation of an
Unrestricted Subsidiary as a Subsidiary, effect shall be given to such
designation and all other such designations of Unrestricted Subsidiaries as
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the applicable designation of an Unrestricted Subsidiary as
a Subsidiary, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

-42-



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower, to reflect operating
expense reductions, other operating improvements or synergies reasonably
expected to result and be realizable from the applicable pro forma event within
the 12 month period following the consummation of the pro forma event, provided
that the adjustments made pursuant to this paragraph, shall not exceed the
greater of $10,000,000 and 5% of EBITDA for the relevant Test Period prior to
giving effect to such adjustment. The Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements or synergies and information and calculations
supporting them in reasonable detail.

“Pro Forma Closing Balance Sheet” shall have the meaning assigned to such term
in Section 3.05(a)(i).

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 6.10 as of the date of such determination (calculated on a Pro Forma
Basis and giving pro forma effect to the event giving rise to such
determination).

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.19(b).

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

-43-



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulatory Agreement” shall have the meaning assigned to such term in Section
3.09(c).

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the partners, directors, officers, employees, agents,
trustees and advisors of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Reported” shall mean, with respect to any fiscal quarter or Excess Cash Flow
Period of the Borrower, the delivery to the Administrative Agent of the
financial statements required to be delivered with respect to the end of such
fiscal quarter or such Excess Cash Flow Period under Section 5.04(a) or (b), as
applicable.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) L/C Exposure, (c) Swingline Exposure and
(d) Available Unused Commitments that, taken together, represent more than 50%
of the sum of (w) all Loans (other than Swingline Loans) outstanding, (x) L/C
Exposure, (y) Swingline Exposure and (z) the total Available Unused Commitments
at such time. The Loans, L/C Exposure, Swingline Exposure and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%; provided, that if the Senior Secured Leverage Ratio calculated as of the
end of any Excess Cash Flow Period is (i) less than or equal to 3.50 to 1.00,
the Required Percentage shall be 25% and (ii) less than or equal to 2.50 to
1.00, the Required Percentage shall be 0%.

 

-44-



--------------------------------------------------------------------------------

“Requirements of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” of any person shall mean any chief executive officer,
president, executive officer or Financial Officer of such person and any other
officer or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement.

“Revolving Availability Period” shall mean, with respect to the Revolving
Facility Commitments, the period from and including Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, such Lender’s commitment to make Revolving Facility Loans
pursuant to Section 2.01, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Facility Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Revolving Facility Commitment, as applicable. The aggregate amount of the
Lenders’ Revolving Facility Commitments as of the Closing Date is $110,000,000.

“Revolving Facility Exposure” shall mean, at any time, the sum of (i) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time and (ii) the aggregate L/C Exposure at such time; provided, that for
purposes of Sections 2.01(b), 2.04(a)(ii), 2.05(b)(ii), 2.08(b)(ii) and 2.11(d),
“Revolving Facility Exposure” shall also include the aggregate Swingline
Exposure at such time. The Revolving Facility Exposure of any Lender at any time
shall be such Lender’s Applicable Percentage of the total Revolving Facility
Exposure at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Exposure.

“Revolving Facility Loans” shall mean a loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Each Revolving Facility Loan shall be a
Eurocurrency Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean the date that is the five year
anniversary of the Closing Date.

 

-45-



--------------------------------------------------------------------------------

“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, a subsidiary of S&P Global Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (as of the Date of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria, and the Crimea region of Ukraine)

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union,
any Member State of the European Union, or the United Kingdom (irrespective of
its status vis-à-vis the European Union), (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions Laws” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Security Documents” shall mean the Mortgages, the Guaranty Agreement, the
Collateral Agreement, the Foreign Pledge Agreements, the Foreign Security
Document, the Intellectual Property Security Agreements and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.11, in each case, as
amended from time to time in accordance with the terms hereof and thereof.

“Senior Notes” shall mean the 7.875% Senior Notes due 2018 issued by the
Borrower.

“Senior Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by Liens on property or assets of the Borrower and its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby) and both such
Consolidated Debt and the Liens securing the same are not subordinated to the
Obligations, or the Liens securing the same, respectively.

 

-46-



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Senior
Secured Debt as of such date, determined on a consolidated basis in accordance
with GAAP to (b) EBITDA for such Test Period; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Closing Date, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof, or is complementary, incidental,
ancillary or related thereto.

“Specified Acquisition” shall mean the single acquisition of equity interests or
assets of a technology services provider that has previously provided services
to the Borrower and/or its Subsidiaries, that was specifically identified to and
approved by the Administrative Agent prior to the Closing Date.

“Statutory Reserves” shall mean, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar-denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Sterling” shall mean the lawful money of the United Kingdom.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower other than any Unrestricted Subsidiary.

“Subsidiary Loan Party” shall mean (i) each Domestic Subsidiary of the Borrower
on the Closing Date set forth on Schedule 1.01(g) hereto and (ii) each Wholly
Owned Subsidiary of the Borrower that is a Domestic Subsidiary formed or
acquired after the Closing Date other than (A) any Unrestricted Subsidiary,
(B) to the extent prohibited by Applicable Insurance Laws and Regulations, any
Insurance Subsidiary and (C) any Domestic Subsidiary

 

-47-



--------------------------------------------------------------------------------

solely to the extent that, and only for so long as, guaranteeing the Obligations
would violate or require consent (that could not be readily obtained without
undue burden to the Loan Parties) under applicable law or regulations or a
contractual obligation on such Domestic Subsidiary and such law or obligation
existed at the time of the acquisition of such Domestic Subsidiary and was not
created or made binding on such Domestic Subsidiary in contemplation of or in
connection with the acquisition of such Domestic Subsidiary.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The initial aggregate amount of the Swingline Commitments is $0.
For the avoidance of doubt, HPS shall not have an Swingline Commitment unless
agreed to in writing in its sole discretion.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” shall mean a Lender to be reasonably agreed between HPS and
Borrower, in its capacity as a lender of Swingline Loans. For the avoidance of
doubt, HPS shall not act as the Swingline Lender unless agreed to in writing in
its sole discretion.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans of a given
Class.

“Term Lender” shall mean a Lender with a Term Loan Commitment.

 

-48-



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Term Loans hereunder on the Closing Date,
expressed as an amount representing the maximum aggregate permitted principal
amount of the Term Loans to be made by such Lender. The initial amount of each
Lender’s Term Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term Loan Commitment, as applicable. The aggregate amount of the Lenders’ Term
Loan Commitments as of the Closing Date (immediately prior to termination on
such date pursuant to Section 2.08(a)) is $1,340,000,000.

“Term Loan Maturity Date” shall mean the date that is the five year anniversary
of the Closing Date.

“Term Loans” shall mean the Term Loans made by the Lenders pursuant to Section
2.01(a). The aggregate principal amount of Term Loans outstanding as of Closing
Date is $1,340,000,000.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended and
Reported (taken as one accounting period).

“Third Party LC Issuer” shall have the meaning specified in the definition of
Issuing Bank.

“Total Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by Liens on property or assets of the Borrower and its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby).

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Secured Debt as of such date to (b) EBITDA for such Test Period, all determined
on a consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Tranche” shall mean a category of Commitments and extensions of credits
thereunder.

“Transaction Documents” shall mean the Loan Documents and the 2017 Exchange
Documents, in each case as amended from time to time in accordance with the
terms hereof and thereof.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution and delivery of the Loan
Documents and the initial borrowings hereunder; (b) the execution and delivery
of the 2017 Exchange Transaction Documents and the consummation of the 2017
Exchange thereunder; (c) the repayment, redemption or discharge of, and
termination of all obligations under, the Existing Credit Agreement and Existing
Credit Agreement Loan Documents and the Affinion International Notes and the
Affinion International Notes Documents, (d) the issuance of additional 2017

 

-49-



--------------------------------------------------------------------------------

Exchange Notes to redeem, repay or otherwise discharge any Senior Notes,
Affinion Investments Notes and Existing Holdings Notes remaining outstanding
after giving effect to the 2017 Exchange and (e) the payment of all fees and
expenses in connection therewith to be paid on, prior to or subsequent to the
Closing Date and owing in connection with the foregoing.

“Treasury Rate” shall mean, as of the applicable payment date, the yield to
maturity as of such payment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H. 15 (519) that has become publicly available at least two
Business Days prior to such redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market date)) most
nearly equal to the period from such payment date to the date immediately
following the first anniversary of the Closing Date, in the case of the COC Make
Whole Premium Amount, and the date immediately following the second anniversary
of the Closing Date, in the case of the Make Whole Premium Amount; provided;
however, that if the period from such prepayment date to the date immediately
following the first anniversary or second anniversary of the Closing Date, as
applicable, is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
shall be used.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and ABR.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries for purposes of GAAP.

“Unrestricted Subsidiary” shall mean (i) any subsidiary of the Borrower
identified on Schedule 1.01(d) hereto and (ii) any additional subsidiary of the
Borrower designated as such by the Borrower that, together with all other
Unrestricted Subsidiaries designated pursuant to this clause (ii), constitutes
in the aggregate less than 10% of (A) aggregate EBITDA on a trailing
twelve months’ basis and (B) Consolidated Total Assets at such date of
determination, calculated as of the last day of the most recently ended and
Reported fiscal quarter; provided, that, at any time an Unrestricted Subsidiary
designation pursuant to preceding clause (ii) causes the aggregate EBITDA or
aggregate assets test set forth above to no longer be satisfied, the
Unrestricted Subsidiary or Unrestricted Subsidiaries, as applicable, that has or
have either the highest sales or the largest book value of assets, as
applicable, of all such Unrestricted Subsidiaries as of the last day of the most
recently ended and Reported fiscal quarter shall automatically constitute a
Subsidiary and cease to constitute an Unrestricted Subsidiary and the Borrower
shall promptly cause the appropriate Security Documents to be executed and
delivered to the Administrative Agent (such that, following such conversion of
each such Unrestricted Subsidiary to a Subsidiary, the Collateral and Guarantee
Requirement shall be satisfied and the remaining Unrestricted Subsidiaries shall
satisfy this definition); provided, further that (A) no default or Event of
Default has occurred, is continuing or would

 

-50-



--------------------------------------------------------------------------------

result from such designation, (b) the Borrower may only (if otherwise permitted
hereunder) designate any Material Insurance Subsidiary as an Unrestricted
Subsidiary to the extent that such Material Insurance Subsidiary represents a de
minimis, immaterial or dormant portion of the Insurance Business of the Borrower
and its Subsidiaries and (C) the Borrower and the Subsidiaries shall be in Pro
Forma Compliance after giving effect to such designation, calculated as of the
last day of the most recently ended and Reported fiscal quarter, and the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect, together with all relevant
financial information for such designated Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower or the applicable Subsidiary therein at the date of designation in an
amount equal to the Fair Market Value of the Borrower’s or the applicable
Subsidiary’s investment therein. The designation of any Unrestricted Subsidiary
as a Subsidiary shall constitute (i) the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time and (ii) a
return on any Investment by the Borrower and its Subsidiaries in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of the Borrower or the applicable
Subsidiary’s Investment in such Unrestricted Subsidiary.

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Borrower.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning specified in Section
2.17(g).

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a “complete withdrawal” or “partial withdrawal” from such Multiemployer Plan,
as such terms are defined in Section 4201(b) of ERISA.

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

-51-



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or other document or agreement shall mean such document as
amended, restated, supplemented or otherwise modified from time to time. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.03 [Reserved.]

SECTION 1.04 Currency Translation. For purposes of determining compliance as of
any date with Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07, amounts
incurred or outstanding in currencies other than U.S. Dollars shall be
translated into U.S. Dollars at the exchange rates in effect on the first
Business Day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made, as such exchange rates shall
be determined in good faith by the Borrower. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in U.S. Dollars
in Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07 or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.

SECTION 1.05 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall at all times be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such times.

 

-52-



--------------------------------------------------------------------------------

SECTION 1.06 Dutch Terms. In this Agreement, where it relates to a Dutch person
or the context so requires, a reference to (i) ‘works council’ means each works
council (ondernemingsraad) or central or group works council (centrale of groeps
ondernemingsraad) within the meaning of the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden) having jurisdiction over that person,
(ii) the execution, delivery and performance of any document or action having
been ‘duly authorized’ includes any action required to comply with the Works
Councils Act of the Netherlands (Wet op de ondernemingsraden) and obtaining an
unconditional positive advice (advies) from the competent works council(s),
(iii) ‘constituent documents’ means the deed of incorporation (akte van
oprichting), articles of association (statuten), and an up-to-date extract of
the Trade Register of the Dutch Chamber of Commerce relating to that person,
(iv) a ‘bankruptcy’, ‘winding-up’, ‘liquidation’ or ‘dissolution’ includes that
person being declared bankrupt (failliet verklaard) or dissolved (ontbonden),
(v) a ‘moratorium’ includes (voorlopige) surseance van betaling, (vi) ‘admit in
writing its inability or fail generally to pay its debts’ includes that person
having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990), (vii) a ‘liquidator’ or ‘trustee in bankruptcy’ includes
a curator or a beoogd curator, (viii) an ‘administrator’ includes a
bewindvoerder or a beoogd bewindvoerder, and (ix) a ‘lien’ includes any mortgage
(hypotheek), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), privilege (voorrecht), right of retention (recht van
retentie), right to reclaim goods (recht van reclame), and any right in rem
(beperkt recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht).

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Term Lender agrees to make Term Loans to the Borrower in U.S. Dollars
on the Closing Date from its U.S. Lending Office in a principal amount equal to
its Term Loan Commitment;

(b) each Revolving Facility Lender agrees from time to time during the Revolving
Availability Period to make Revolving Facility Loans in U.S. Dollars to the
Borrower from its U.S. Lending Office in an aggregate principal amount that will
not result in such Lender’s Revolving Facility Exposure exceeding such Lender’s
Revolving Facility Commitment; provided that, no Revolving Facility Loans will
be required to be made to the extent that the aggregate amount of Revolving
Facility Exposure plus the face amount of letters of credit issued under Section
6.01(s) exceeds the total Revolving Facility Commitments.

(c) within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

 

-53-



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class (or, in the case of Swingline
Loans, in accordance with their respective Swingline Commitments).

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs or taxes
resulting from such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that (i) each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum; provided, that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided, that there shall not at any time be more than a total of (i) ten
Eurocurrency Borrowings outstanding under each Class of Term Loans and (ii) ten
Eurocurrency Borrowings outstanding under each Class of Revolving Facility
Loans.

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date or Term Loan Maturity Date or other final stated maturity
date of any other Class of Loans, as applicable.

SECTION 2.03 Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request (as provided in Section 9.01) in writing by providing a Borrowing
Request in the form of Exhibit C-1 hereto (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 p.m., Local Time, four Business Days before the
date of the proposed Borrowing, (b) in the case of an ABR Term Loan Borrowing,
not later than 12:00 p.m., Local Time, four Business Day before the date of the
proposed Borrowing, and (c) in the case of an ABR Revolving Borrowing, not later
than 12:00 p.m., Local Time, four Business Days before the date of the proposed
Borrowing; provided, that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such written Borrowing Request shall be
irrevocable and shall be provided by electronic mail or telecopy to the
Administrative Agent. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

-54-



--------------------------------------------------------------------------------

(i) the Class of such Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Term Borrowing or Revolving Facility Borrowing
is specified (as applicable), then the requested Revolving Facility Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans in U.S. Dollars to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the Swingline Exposure exceeding the Swingline Commitment or (ii) the
Revolving Facility Exposure plus the face amount of letters of credit issued
under Section 6.01(s) exceeding the total Revolving Facility Commitments;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Borrowing. Each Swingline Borrowing
shall be in an amount that is an integral multiple of an amount to be agreed
between the Borrower and Swingline Lender, and not less than an amount to be
agreed between the Borrower and Swingline Lender. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request in writing (which
may be by electronic mail) in the form of a Swingline Borrowing Request, not
later than 11:00 a.m., Local Time, on the day of a proposed Swingline Borrowing.
Each such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day) and (ii) the
amount of the requested Swingline Borrowing. The Swingline Lender shall consult
with the Administrative Agent as to whether the making of the Swingline Loan is
in accordance with the terms of this Agreement prior to the Swingline Lender
funding such Swingline Loan. The Swingline Lender shall make each Swingline Loan
to be made by it

 

-55-



--------------------------------------------------------------------------------

hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., Local Time, to the
account of the Borrower (or, in the case of a Swingline Borrowing made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m., Local Time, in its sole discretion, four Business
Days before the date of the proposed participations, require the Revolving
Facility Lenders to acquire participations in all or a portion of the
outstanding Swingline Loans made by it. Such notice shall specify the aggregate
amount of such Swingline Loans in which the Revolving Facility Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each such Revolving Facility Lender, specifying in such
notice such Revolving Facility Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Facility Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the Swingline Lender, such Revolving
Facility Lender’s Applicable Percentage of such Swingline Loan or Loans (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan). Each Revolving Facility Lender acknowledges and
agrees that its respective obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Facility Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Facility Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided, that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Swingline Lender. From and after the effective date of
any such replacement, (i) the successor Swingline Lender shall have all

 

-56-



--------------------------------------------------------------------------------

the rights and obligations of the replaced Swingline Lender under this Agreement
with respect to Swingline Loans to be extended thereafter and (ii) references
herein to the term “Swingline Lender” shall be deemed to refer to such successor
or to any previous Swingline Lender, or to such successor and all previous
Swingline Lenders, as the context shall require. After the replacement of a
Swingline Lender hereunder, the replaced Swingline Lender shall remain a party
hereto and shall continue to have all the rights and obligations of such
Swingline Loans under this Agreement with respect to Swingline Loans extended by
it prior to such replacement but shall not be required to extend any additional
Swingline Loans.

(e) From time to time, HPS (in its sole discretion) may agree to act as the
Swingline Lender pursuant to a written agreement among the Borrower, the
Administrative Agent and HPS, provided that notwithstanding such written
agreement or anything herein to contrary, if at any time HPS is unable act as
the Swingline Lender or cannot act as the Swingline Lender without undue burden
or without incurring incremental fees, costs or expenses of a non-de minimis
nature then HPS may, upon written notice (“Swingline Resignation Notice”) to the
Borrower and Administrative Agent, immediately resign from its role as Swingline
Lender. After any potential resignation of HPS hereunder, HPS shall remain a
party hereto and shall continue to have all the rights and obligations of such
Swingline Loans under this Agreement with respect to Swingline Loans extended by
it prior to such resignation but shall not be required to extend any additional
Swingline Loans. Such Swingline Resignation Notice shall also serve as a notice
to the Revolving Facility Lenders pursuant to Section 2.04(c) and the Revolving
Facility Lenders hereby agree to acquire participations in such Swingline Loans
in accordance with the provisions of Section 2.04(c).

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees (and in the case of HPS, solely with respect to this clause
(i), to the extent HPS agrees to act as an Issuing Bank, at its sole
discretion), in reliance upon the agreements of the Revolving Facility Lenders
set forth in this Section 2.05, from time to time on any Business day during the
Revolving Availability Period and prior to the date that is thirty days prior to
the Revolving Facility Maturity Date, to issue Letters of Credit for the account
of the Borrower or its Subsidiaries, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and to honor drawings of
Letters of Credit; and (ii) the Revolving Facility Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any issuance of any Letter of Credit, (x) the total Revolving Facility Exposure
plus the face amount of letters of credit issued under Section 6.01(s) shall not
exceed the total Revolving Facility Commitments, (y) the Revolving Facility
Exposure of any Revolving Facility Lender shall not exceed such Revolving
Facility Lender’s respective Revolving Facility Commitment, and (z) the L/C
Exposure shall not exceed the aggregate L/C Commitments. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the issuance or amendment of such
Letter of Credit so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and

 

-57-



--------------------------------------------------------------------------------

reimbursed. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of Letter of Credit
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit
(collectively, the “Issuer Documents”), the terms and conditions of this
Agreement shall control. To the extent that HPS agrees to act as an Issuing
Bank, it is understood and agreed it may satisfy its obligations hereunder with
respect to the issuance of Letters of Credit by causing a Third Party LC Issuer
to issue such Letters of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension. (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable Issuing Bank (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the applicable Issuing Bank and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable Issuing
Bank may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the stated amount thereof; (C) the expiry
date thereof (and any “evergreen” renewals, if any, including the terms
thereof); (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (w) the Letter of Credit to be amended; (x) the proposed
date of amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as such Issuing Bank may require.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent in writing (which may be
by electronic mail or telecopy) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the applicable Issuing Bank has received written notice from any Revolving
Facility Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article 4.01 shall not then be satisfied, then, subject to the terms and
conditions hereof, such applicable Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices. Immediately upon the issuance

 

-58-



--------------------------------------------------------------------------------

of each Letter of Credit, each Revolving Facility Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
Issuing Bank a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Facility Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable Issuing Bank shall notify the Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the applicable Issuing Bank under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the applicable Issuing Bank
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Administrative Agent shall promptly notify each Revolving
Facility Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Facility Lender’s
Applicable Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of ABR Loans to be disbursed one Business Day after
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
ABR Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.01 (other than the
delivery of a Borrowing Request) (provided, however, that for the avoidance of
doubt, no Revolving Facility lender shall be required to disburse their portion
of the Unreimbursed Amount sooner than the time periods specified in
Section 2.03).

(ii) Each Revolving Facility Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
Issuing Bank at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), each Revolving Facility
Lender that so makes funds available shall be deemed to have made an ABR Loan to
the Borrower in such amount (provided, however, that for the avoidance of doubt,
no Revolving Facility lender shall be required to disburse their portion of the
Unreimbursed Amount sooner than the time periods specified in Section 2.03). The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Loans because the conditions set forth in Section 4.01 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand

 

-59-



--------------------------------------------------------------------------------

(together with interest) and shall bear interest at the rate specified in
Section 2.13. In such event, each Revolving Facility Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Facility Lender in satisfaction of its participation obligation under this
Section 2.05.

(iv) Until each Revolving Facility Lender funds its Loan or L/C Advance pursuant
to this Section 2.05(c) to reimburse applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Facility
Lender’s Applicable Percentage of such amount shall be solely for the account of
the applicable Issuing Bank.

(v) Each Revolving Facility Lender’s obligation to make Loans or L/C Advances to
reimburse the applicable Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.05(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Facility
Lender may have against the applicable Issuing Bank, the Borrower or any other
person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Facility
Lender’s obligation to make Loans pursuant to this Section 2.05(c) is subject to
the conditions set forth in Section 4.01 (other than delivery by the Borrower of
a Borrowing Request). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable
Issuing Bank for the amount of any payment made by the Issuing Bank under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Facility Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(ii),
then, without limiting the other provisions of this Agreement, the applicable
Issuing Bank shall be entitled to recover from such Revolving Facility Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the applicable Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the applicable Issuing Bank in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the applicable Issuing Bank in connection with the
foregoing. If such Revolving Facility Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Facility
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the applicable
Issuing Bank submitted to any Revolving Facility Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

-60-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Facility Lender such
Revolving Facility Lender’s L/C Advance in respect of such payment in accordance
with Section 2.05(c), if the Administrative Agent receives for the account of
the applicable Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Facility
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.07 (including pursuant to any
settlement entered into by the applicable Issuing Bank in its discretion), each
Revolving Facility Lender shall pay to the Administrative Agent for the account
of the applicable Issuing Bank its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Revolving Facility Lender, at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Facility Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Banks for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the applicable Issuing Bank
or any other person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-61-



--------------------------------------------------------------------------------

(iv) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(f) Role of the Issuing Banks. Each Revolving Facility Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, no Issuing Bank
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the person executing or delivering any such document. Neither
any Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Neither any Issuing Bank, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, any Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
no Issuing Bank shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

-62-



--------------------------------------------------------------------------------

(g) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued, the rules of the ISP shall apply to
each standby Letter of Credit.

(h) Certain Conditions. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the applicable
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the applicable
Issuing Bank shall prohibit, or request that the applicable Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the applicable Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
applicable Issuing Bank is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the applicable Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the applicable Issuing Bank in good faith deems material to it;

(ii) the issuance of the Letter of Credit would violate one or more policies of
the applicable Issuing Bank applicable to letters of credit generally;

(iii) the Letter of Credit is to be denominated in a currency other than
Dollars; or

(iv) any Lender is at that time a Defaulting Lender, unless the applicable
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the applicable Issuing Bank (in its sole discretion)
with the Borrower or such Lender to eliminate the Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
obligations as to which the applicable Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(i) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Facility Maturity Date; provided, that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the applicable date referred to in clause (a) of this Section 2.05).

 

-63-



--------------------------------------------------------------------------------

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

(k) Appointment of an Issuing Bank and Additional Issuing Banks. From time to
time, HPS (in its sole discretion) may agree to act as an Issuing Bank pursuant
to a written agreement among the Borrower, the Administrative Agent and HPS,
provided that notwithstanding such written agreement or anything herein to
contrary, if at any time HPS is unable or cannot act as an Issuing Bank without
undue burden or without incurring incremental fees, costs or expenses of a
non-de minimis nature then HPS may, upon written notice to the Borrower and
Administrative Agent, immediately resign from its role as Issuing Bank. If at
any time, and from time to time, HPS is required to cash collaterize any Letter
of Credit issued by a Third Party LC Issuer, the Borrower agrees to immediately
(with either cash on hand or via a request for a Revolving Facility Borrowing
(with such requirement being satisfied if the Borrower immediately requests a
Revolving Facility Borrowing and promptly applies the proceeds of such Revolving
Facility Borrowing as set forth in this sentence)) cash collateralize such
Letter of Credit (or reimburse HPS for such cash collateralization). From time
to time, the Borrower may by written notice to the Administrative Agent
designate up to four Lenders, each of which agrees (in its sole discretion) to
act in such capacity and each of which is reasonably satisfactory to the
Administrative Agent as an Issuing Bank. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes. For avoidance of doubt, no Third
Party LC Issuer shall be required to become a party to this Agreement.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each month, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding month,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written (or,
with respect to any Issuing Bank, if the Administrative Agent so agrees

 

-64-



--------------------------------------------------------------------------------

with respect to such Issuing Bank, telephonic) confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any L/C Disbursement in
respect of any Letter of Credit issued, the date of such L/C Disbursement and
the amount of such L/C Disbursement, (iv) on any Business Day on which the
Borrower fails to reimburse an L/C Disbursement required to be reimbursed to
such Issuing Bank on such day, the date of such failure and the amount of such
L/C Disbursement and (v) on any other Business Day, such other information as
the Administrative Agent shall reasonably request.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided, that Swingline Loans shall
be made as provided in Section 2.04. Upon receipt of all funds requested in the
Borrowing Request, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided, that L/C Advances made to finance a L/C Borrowing pursuant to
Section 2.05(b)(ii) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date and at the time required
by Section 2.06(a) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower each severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

-65-



--------------------------------------------------------------------------------

SECTION 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans resulting from an election made with respect to any
such portion shall be considered a separate Borrowing. This Section shall not
apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (as provided in Section 9.01) in writing
(in a form as the Administrative Agent may reasonably request) (which may be by
electronic mail or telecopy) , in the case of an election that would result in a
Borrowing, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.
Notwithstanding any other provision of this Section, the Borrower shall not be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing not available under the Class of
Commitments pursuant to which such Borrowing was made.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting outstanding credit extension is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

-66-



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing of Loans, may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of
Loans shall be converted to an ABR Borrowing of the applicable Class at the end
of the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments. (a)(i) Unless previously
terminated, the Revolving Facility Commitment (x) on the day that is the twelve
month anniversary of the Closing Date, shall be reduced to $80,000,000, ratably
among the Revolving Facility Lenders in accordance with their respective
Revolving Facility Commitments and (y) shall terminate on the Revolving Facility
Maturity Date.

(ii) The Term Loan Commitments shall terminate on the Closing Date (immediately
after the incurrence of Term Loans on such date).

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, the remaining amount of
the Revolving Facility Commitments) and (ii) the Borrower shall not terminate or
reduce the Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the total Revolving Facility Exposure plus the face amount of
letters of credit issued under Section 6.01(s) would exceed the total Revolving
Facility Commitments; provided further that, the Borrower may terminate the
unused Revolving Facility Commitments of any Defaulting Lender at any time, or
from time to time, in any amounts and without a pro rata reduction of the
Revolving Facility Commitments of the other Lenders.

(c) The Borrower shall notify the Administrative Agent in writing (which may be
by electronic mail or telecopy) of any election to terminate or reduce the
Revolving Facility Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided, that a notice
of termination of the Revolving Facility Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other
financing, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class pursuant to this Section 2.08 shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

-67-



--------------------------------------------------------------------------------

SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan of such Lender to the Borrower on the Revolving Facility
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Term Loan of such Lender to the
Borrower as provided in Section 2.10 and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan to the Borrower on the Revolving
Facility Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence, currencies
and amounts of the obligations recorded therein; provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement and in the event of any
conflict between the entries made in the accounts maintained pursuant to Section
2.09(b) and the accounts maintained pursuant to Section 2.09(c), the accounts
maintained pursuant to Section 2.09(c) shall govern and control absent manifest
error.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent and
reasonably acceptable to the Borrower.

SECTION 2.10 Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section, the Borrower shall repay
Term Loans prior to 2:00 p.m., Local Time, on each date set forth below in the
aggregate principal amount set forth for such Borrowings opposite such date;
provided that if such date does not fall on a Business Day, then such amounts
shall be paid on the preceding Business Day:

 

Date

   Term Loans to Be Repaid  

June 30, 2017

   $ 3,350,000  

September 30, 2017

   $ 3,350,000  

December 31, 2017

   $ 3,350,000  

March 31, 2018

   $ 3,350,000  

June 30, 2018

   $ 3,350,000  

 

-68-



--------------------------------------------------------------------------------

Date

   Term Loans to Be Repaid  

September 30, 2018

   $ 3,350,000  

December 31, 2018

   $ 3,350,000  

March 31, 2019

   $ 3,350,000  

June 30, 2019

   $ 8,375,000  

September 30, 2019

   $ 8,375,000  

December 31, 2019

   $ 8,375,000  

March 31, 2020

   $ 8,375,000  

June 30, 2020

   $ 16,750,000  

September 30, 2020

   $ 16,750,000  

December 31, 2020

   $ 16,750,000  

March 31, 2021

   $ 16,750,000  

June 30, 2021

   $ 16,750,000  

September 30, 2021

   $ 16,750,000  

December 31, 2021

   $ 16,750,000  

March 31, 2022

   $ 16,750,000   Term Loan Maturity Date     
the remaining principal
amount  
 

To the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term Loan Maturity Date. If any payment under this clause
(i) shall be due on a day that is not a Business Day, the date for payment shall
be the next preceding Business Day.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(c) Subject to Section 2.23, prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) to be applied to prepay Term Loans shall be applied to
reduce, in the inverse order of maturity, the unpaid scheduled amortization
payments under paragraph (a)(i) above in respect of the Term Loans on a ratable
basis (which shall include, for the avoidance of doubt, the Term Loan Maturity
Date payment); and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to reduce in the inverse order of maturity, the unpaid
scheduled amortization payment under paragraph (a)(i) above in respect of the
Term Loans on a ratable basis (which shall include, for the avoidance of doubt,
the Term Loan Maturity Date payment).

(d) Prior to any repayment of any Loan or Loans hereunder, the Borrower shall
select the Borrowing or Borrowings constituting such Loan or Loans to be repaid
or reduced and shall notify the Administrative Agent in writing by electronic
mail or telecopy) of such selection (i) in the case of an ABR Term Loan
Borrowing, not later than 12:00 p.m., Local Time, one Business Day before the
scheduled date of such repayment, (ii) in the case of a Eurocurrency Borrowing,
not later than 12:00 p.m., Local Time, three Business Days before the scheduled
date of such repayment or reduction and (iii) in the case of an ABR Revolving

 

-69-



--------------------------------------------------------------------------------

Borrowing, not later than 10:00 a.m. Local Time, one Business Day prior to the
day of such repayment.    Except as otherwise provided in Section 2.11(e), each
repayment of a Borrowing within any Class shall be applied ratably to the Loans
in such Class included in the repaid Borrowing. Notwithstanding anything to the
contrary in the immediately preceding sentence, the Borrower shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
in writing (by electronic mail or telecopy) of such selection not later than
12:00 p.m., Local Time, on the scheduled date of such repayment. Repayments of
Borrowings shall be accompanied by accrued interest on the amount repaid and any
fees required pursuant to Section 2.12(e) and reasonably documented
out-of-pocket expenses with respect to such repayments to the extent required to
be reimbursed pursuant to the terms of this Agreement. Notwithstanding anything
herein to the contrary (but in any event subject to Section 2.16), the Borrower
may rescind any notice of prepayment pursuant to Section 2.11(a), if such
prepayment would have resulted from a refinancing or repayment of the facilities
under this Agreement (whether through the incurrence of other Indebtedness,
issuance of Equity Interests or otherwise), which refinancing or repayment shall
not be consummated or shall otherwise be delayed, or condition such prepayment
pursuant to Section 2.11(a) on the consummation of such refinancing or
repayment. Any prepayments required to be made under Sections 2.11(b), (c) or
(d) shall be accompanied by a written notice of such prepayment in accordance
with the timing in this Section 2.10(d), and shall include the sub-section of
Section 2.11 that such payment is being made pursuant to.

SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right, in its
sole discretion at any time and from time to time to prepay any Borrowing in
whole or in part, in accordance with paragraphs (c) and (d) of Section 2.10,
without premium or penalty (but subject to Section 2.16 and except for the
Prepayment Fee payable pursuant to Sections 2.12 (e)), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
written notice in accordance with Section 2.10(d).

(b) All Net Proceeds shall be applied promptly after receipt thereof to prepay
Term Loans in accordance with paragraphs (c) and (d) of Section 2.10. For the
avoidance of doubt, in the event that any Net Proceeds are not reinvested by the
Borrower within the 12 month period referred to in “Net Proceeds”, or, upon
request by the Administrative Agent if an Event of Default shall have occurred
and be continuing, the Borrower shall immediately apply the Net Proceeds as set
forth in paragraphs (c) and (d) of Section 2.10.

(c) Not later than 90 days after the end of each Excess Cash Flow Period (or
such later date, if any, on which the Borrower is permitted or required to
deliver annual audited statements under Section 5.04(a)), commencing with the
Excess Cash Flow Period ending on December 31, 2017, the Borrower shall prepay
the Term Loans as set forth in paragraphs (c) and (d) of Section 2.10 in an
aggregate amount equal to the (A) the Required Percentage of such Excess Cash
Flow, if any, for such Excess Cash Flow Period, minus (B) the sum of (1) the
aggregate principal amount of voluntary prepayments of Term Loans pursuant to
Section 2.11(a), (2) permanent voluntary reductions of Revolving Facility
Commitments pursuant to Section 2.08(b) solely to the extent that an equal
amount of Revolving Facility Loans was simultaneously repaid pursuant to
Section 2.11(a) (and solely to the extent any such voluntary prepayments of Term
Loans and permanent reductions of Revolving Facility Commitments shall

 

-70-



--------------------------------------------------------------------------------

not have already been deducted when calculating Excess Cash Flow) and (3) the
aggregate amount of Net Proceeds applied to repay the Term Loans pursuant to
Section 2.11(b) in respect of clause (c) of the definition of “Net Proceeds” in
such Excess Cash Flow Period; provided, that if the amount in clause (B) exceeds
the amount in clause (A), no such prepayment of Term Loans shall be required.
Not later than the date on which the Borrower is required to deliver financial
statements with respect to the end of each Excess Cash Flow Period under
Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year, the amount of any
required prepayment and the calculation thereof in reasonable detail.

(d) In the event and on such occasion that the total Revolving Facility Exposure
plus the face amount of letters of credit issued under Section 6.01(s) exceeds
the total Revolving Facility Commitments, the Borrower shall prepay Revolving
Facility Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit Cash Collateral in an account with the Collateral Agent
pursuant to Section 2.22) in an aggregate amount equal to such excess.

(e) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement, the Borrower may prepay any Class or
Classes of outstanding Term Loans, at a discount to par pursuant to one or more
auctions (each, an “Auction”) on the following basis (any such prepayment, an
“Auction Prepayment”):

(i) [Reserved].

(ii) All Term Lenders (other than Defaulting Lenders) of the applicable Class or
Classes shall be permitted (but not required) to participate in each Auction.
Any such Lender who elects to participate in an Auction may choose to offer all
or part of such Lender’s Term Loans of the applicable Class for prepayment.

(iii) Each Auction Prepayment shall be subject to the conditions that (A) the
Administrative Agent shall have received a certificate to the effect that (I)
immediately prior to and after giving effect to the Auction Prepayment, no
Default shall have occurred and be continuing, (II) as of the date of the
Auction Notice (as defined in Exhibit F), the Borrower is not in possession of
any material non-public information with respect to Holdings or any of its
Subsidiaries that has not been disclosed to the Lenders (other than Lenders that
do not wish to receive material non-public information with respect to Holdings
or any of its Subsidiaries) prior to such date, and, if not disclosed to the
Lenders, could reasonably be expected to have a material effect upon, or
otherwise be material to, (1) a Lender’s decision to participate in any Auction
or (2) the market price of the Term Loans subject to such Auction, and
(III) each of the conditions to such Auction Prepayment has been satisfied,
(B) immediately prior to and after giving effect to the Auction Prepayment, the
sum of the unused Revolving Facility Commitments plus Unrestricted Cash and cash
equivalents held by Loan Parties shall not be less than $75,000,000, (C) each
offer of prepayment made pursuant to this Section 2.11(e) must be in an amount
not less than $5,000,000, (D) no Auction Prepayment shall be made from the
proceeds of any Revolving Facility Loan or Swingline Loan, and (E) any Auction
Prepayment shall be offered to all Lenders with Term Loans on a pro rata basis.

 

-71-



--------------------------------------------------------------------------------

(iv) All Term Loans prepaid by the Borrower pursuant to this Section 2.11(e)
shall be accompanied by all accrued interest on the par principal amount so
prepaid to, but not including, the date of the Auction Prepayment. Auction
Prepayments shall not be subject to Section 2.16. The par principal amount of
Term Loans prepaid pursuant to this Section 2.11(e) shall be applied pro rata to
reduce the remaining scheduled installments of principal thereof pursuant to
Section 2.10(c)(i).

(v) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Administrative Agent in its reasonable discretion
and agreed to by the Borrower.

(vi) This Section 2.11(e) shall neither (A) require the Borrower to undertake
any Auction nor (B) limit or restrict the Borrower from making voluntary
prepayments of Term Loans in accordance with Section 2.11(a).

SECTION 2.12 Fees. (a) The Borrower agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three Business Days after the last day of March, June, September and December in
each year, and three Business Days after the date on which the Revolving
Facility Commitments of all the Revolving Facility Lenders shall be terminated
as provided herein (which, if said day is not a Business Day, then the next
Business Day thereafter), a commitment fee (a “Commitment Fee”) on the daily
amount of the Available Unused Commitment of such Revolving Facility Lender
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the date on which the last of the Revolving Facility Commitments
of such Lender shall be terminated), which shall accrue at a rate equal to the
Applicable Margin. All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days. For the purpose of
calculating any Lender’s Commitment Fee, the outstanding Swingline Loans during
the period for which such Lender’s Commitment Fee is calculated shall be deemed
to be zero. The Commitment Fee due to each Revolving Facility Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the last of the Revolving Facility Commitments of such Lender shall be
terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender, through the Administrative Agent, three Business Days after the last day
of March, June, September and December of each year and three Business Days
after the date on which the Revolving Facility Commitments of all the Lenders
shall be terminated as provided herein, a fee (an “L/C Participation Fee”) on
such Lender’s Applicable Percentage of the daily aggregate L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurocurrency Revolving Borrowings effective for
each day in such period; provided, however, that any L/C Participation Fee
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Bank pursuant to Section 2.22 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit

 

-72-



--------------------------------------------------------------------------------

pursuant to Section 2.23(a)(iv), with the balance of such fee, if any, payable
to the Issuing Bank for its own account, and (ii) to each Issuing Bank, for its
own account, (x) three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate to be agreed between the Issuing Bank and the Borrower per
annum of the daily average stated amount of such Letter of Credit (or as
otherwise agreed with such Issuing Bank), plus (y) in connection with the
issuance, amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All L/C Participation
Fees and Issuing Bank Fees that are payable on a per annum basis shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Agent Fee Letter (the
“Administrative Agent Fees”).

(d) [reserved].

(e) If (x) the Borrower makes a voluntary prepayment of all or any portion of
Term Loans pursuant to Section 2.11(a) or a mandatory prepayment of all or any
portion of Term Loans pursuant to Section 2.11(b) from the receipt of Net
Proceeds pursuant to clause (b) of the definition thereof, (y) any Prepayment
Transaction is consummated in respect of all or any portion of the Term Loans
(including an assignment of all or any portion of a Term Loan held by a
Non-Consenting Lender pursuant to Section 2.19(c)) or (z) the Term Loans become
due as a result of an acceleration of the Term Loans pursuant to Section 7.01
(collectively, the “Payment Events” and each , a “Payment Event”), the Borrower
shall pay each Lender whose Term Loans are subject to such Payment Event, on the
date of such Payment Event, a fee (the “Prepayment Fee”), equal to: (i) if such
Payment Event occurs on or prior to the second anniversary of the Closing Date,
the Make Whole Premium Amount applicable to the aggregate principal amount of
Term Loans subject to such Payment Event, (ii) if such Payment Event occurs
after the second anniversary of the Closing Date but on or prior to the third
anniversary of the Closing Date, 3.00% on the aggregate principal amount of Term
Loans subject to such Payment Event and (iii) if such Payment Event occurs after
the third anniversary of the Closing Date but on or prior to the fourth
anniversary of the Closing Date, 1.00% on the aggregate principal amount of Term
Loans subject to such Payment Event; provided that with respect to any Payment
Event in respect of an acceleration in regard to Section 7.01(g) or prepayment
in connection with a Change in Control (a “COC Payment Event”), the Prepayment
Fee that the Borrower shall pay each Lender whose Term Loans are subject to such
COC Payment Event, payable on the date of such COC Payment Event, shall be equal
to: (i) if such COC Payment Event occurs on or prior to the first anniversary of
the Closing Date, the COC Make Whole Premium Amount applicable to the aggregate
principal amount of Term Loans subject to such COC Payment Event, (ii) if such
COC Payment Event occurs after the first anniversary of the Closing Date but on
or prior to the

 

-73-



--------------------------------------------------------------------------------

second anniversary of the Closing Date, 3.00% on the aggregate principal amount
of Term Loans subject to such COC Payment Event and (iii) if such COC Payment
Event occurs after the second anniversary of the Closing Date but on or prior to
the third anniversary of the Closing Date, 1.00% on the aggregate principal
amount of Term Loans subject to such COC Payment Event; provided, however that
for the avoidance of doubt, no Prepayment Fee shall be due with respect to any
prepayments made pursuant to Section 2.11(b) from the receipt of Net Proceeds
pursuant to clauses (a) and (c) of the definition thereof and Section 2.11(c).

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
applicable Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, then (i) such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (B) in the case of any other amount, 2.00% plus
the interest rate that would have applied had such amount, during the period of
non-payment, constituted an ABR Loan, and (ii) all other principal of any Loan
then outstanding hereunder shall bear interest at a rate of 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.13; provided, that this paragraph (c) shall not apply to any
Event of Default that has been waived by the Lenders pursuant to Section 9.09.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon the earlier of the termination of the Revolving Facility Commitments
and the Revolving Facility Maturity Date and (iii) in the case of the Term
Loans, on the Term Loan Maturity Date; provided, that (A) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (B) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (C) in the event of any conversion
of any Eurocurrency Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All computations of interest for ABR Loans determined by reference to the
“Prime Rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof,

 

-74-



--------------------------------------------------------------------------------

for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.18(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(f) When entering into this Agreement, the parties have assumed that the
interest payable at the rates set out in this Section 2.13 (Interest) or in
other Sections of this Agreement is not and will not become subject to Swiss
withholding tax (Verrechnungssteuer). Notwithstanding that the parties do not
anticipate (acting in good faith) that any payment of interest will be subject
to Swiss withholding tax (Verrechnungssteuer), they agree that, if a tax
deduction for Swiss withholding tax (Verrechnungssteuer) is required by law to
be made by a Loan Party in respect of any interest payable by it under this
Agreement and should, in respect of such Loan Party, paragraph (b) of
Section 2.17 (Payments free of Taxes) or paragraph (d) of Section 2.17
(Indemnification by Borrower) be unenforceable for any reason, the applicable
interest rate in relation to that interest payment shall be

(i) the interest rate which would have applied to that interest payment (as
provided for in this Section 2.13 (Interest) or otherwise in this Agreement in
the absence of this paragraph (g))

divided by

(ii) 1 minus the rate at which the relevant Tax Deduction is required to be made
(where the rate at which the relevant deduction or withholding of Tax is
required to be made is for this purpose expressed as a fraction of 1 rather than
as a percentage) and

(1) the relevant Loan Party shall be obliged to pay the relevant interest at the
adjusted rate in accordance with this paragraph, (2) the relevant Loan Party
shall make the tax deduction for Swiss withholding tax (Verrechnungssteuer) on
the so recalculated interest and (3) all references to a rate of interest in
this Agreement shall be construed accordingly..

(g) To the extent that interest payable by a Loan Party under this Agreement
becomes subject to Swiss withholding tax (Verrechnungssteuer), each relevant
Lender and the Loan Parties shall promptly co-operate in completing any
procedural formalities (including submitting forms and documents required by the
appropriate Tax authority) to the extent possible and necessary for the relevant
Loan Party to obtain authorization to make interest payments without them being
subject to Swiss withholding tax (Verrechnungssteuer) or to allow the Lenders to
prepare claims for the refund of any Swiss withholding tax (Verrechnungssteuer)
so deducted.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency, on any
day:

 

-75-



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining any applicable Adjusted Eurocurrency Rate for such currency for
such Interest Period for such day; or

(b) the Administrative Agent is advised by the Required Lenders that any
applicable Adjusted Eurocurrency Rate for such currency for such Interest Period
for such day will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing, for such Interest
Period or such day;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic mail or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
such currency, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurocurrency
Rate) or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

-76-



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period,

 

-77-



--------------------------------------------------------------------------------

for deposits in the applicable currency of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.]

SECTION 2.17 Taxes.

(a) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Loan Party has not

 

-78-



--------------------------------------------------------------------------------

already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

-79-



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

-80-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document

 

-81-



--------------------------------------------------------------------------------

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Unless otherwise specified, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document of principal or interest
in respect of any Loan (or of any breakage indemnity in respect of any Loan)
shall be made in the currency of such Loan; all other payments hereunder and
under each other Loan Document shall be made in U.S. Dollars, except as
otherwise expressly provided herein. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (ii) second, towards payment of principal of Swingline Loans and
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal,
and unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans of a given Tranche, Revolving Facility Loans or participations in
L/C Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon under any Tranche than the proportion received by any
other Lender under such Tranche, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders under such Tranche to the extent necessary so
that the benefit of all such payments shall be

 

-82-



--------------------------------------------------------------------------------

shared by the Lenders under such Tranche ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans under such Tranche; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to (x) any
payment made pursuant to and in accordance with the express terms of this
Agreement (including, without limitation, Section 2.11(e) or the application of
funds arising from the existence of a Defaulting Lender), (y) the application of
Cash Collateral provided for in Section 2.22, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Disbursements or Swingline Loans to any
assignee or participant. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of (A) (1) in the case of Loans, the Federal Funds
Effective Rate, (2) in the case of any other amounts denominated in U.S.
Dollars, the Federal Funds Effective Rate, and (3) in the case of any other
amount denominated in a currency other than U.S. Dollars, the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount, and (B) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.05(d) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.05(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.05(d).

 

-83-



--------------------------------------------------------------------------------

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require any such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other
amounts) (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, (iv) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.05, and (v) such assignment does not
conflict with any applicable Laws. A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

(c) If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.09 requires the
consent of all the Lenders affected or each Lender and with respect to which the
Required Lenders (as may be required by Section 9.09 in any given case) shall
have granted their consent (any such Lender referred to above, a “Non-Consenting
Lender”), then so long as no Event of Default then exists, the Borrower shall
have the right (unless such Non-Consenting Lender grants such consent) to
(i) replace any such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its

 

-84-



--------------------------------------------------------------------------------

Loans and Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent (and, if in respect of any Revolving Facility
Commitment or Revolving Facility Loan, the Swingline Lender and the Issuing
Bank) or (ii) require such Non-Consenting Lender to assign all of its Term Loans
hereunder or all of its Revolving Facility Commitments or Revolving Facility
Loans hereunder to one or more assignees reasonably acceptable to the
Administrative Agent (and, if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the Issuing Bank); provided,
that (i) all Obligations of the Borrower owing to such Non-Consenting Lender
being replaced, including obligations arising under Section 2.16 as a result of
such replacement, and/or all Obligations of the Borrower owing to such
Non-Consenting Lender in respect of any Loans required to be assigned shall be
paid in full to such Non-Consenting Lender concurrently with such assignment
(including all fees payable to such Non-Consenting Lender in accordance with
Sections 2.12(d) and (e)), and (ii) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. In connection with any
such assignment the Borrower, the Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.05.

SECTION 2.20 [Reserved].

SECTION 2.21 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 2.22 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Bank if, as of the expiration date for all Letters of Credit set
forth in Section 2.05(c), any L/C Exposure for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all L/C Exposure.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at a bank to be reasonably agreed between
the Administrative Agent and the Borrower. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Collateral Agent, for the benefit of the Administrative Agent,
the applicable Issuing Bank and the Lenders (including the Swingline Lender),
and agrees

 

-85-



--------------------------------------------------------------------------------

to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c). If at any time the Administrative Agent or the
Collateral Agent determines that Cash Collateral is subject to any right or
claim of any person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, then (i) the Borrower (solely to
the extent that the applicable Cash Collateral was provided by the Borrower), or
(ii) the relevant Defaulting Lender (solely to the extent that the applicable
Cash Collateral was provided by such Defaulting Lender) will, promptly upon
demand by the Administrative Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.04, 2.05, 2.11, 2.23 or 7.01 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
Letter of Credit obligations, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.04(b)(ii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.22 may be
otherwise applied in accordance with Section 7.01), and (y) the person providing
Cash Collateral and the Issuing Bank or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

SECTION 2.23 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.09.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that

 

-86-



--------------------------------------------------------------------------------

Defaulting Lender pursuant to Section 9.06), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Bank or Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, Issuing
Bank or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender), and (y) shall be limited in its right to receive L/C
Participation Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such

 

-87-



--------------------------------------------------------------------------------

reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.23(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants that:

SECTION 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings, the Borrower and each of the Subsidiaries (a) is a limited liability
company, unlimited liability company, corporation or partnership duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite corporate or other organizational power
and authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction and licensed
and, as applicable, in good standing under the laws of each jurisdiction where
such qualification or license or, if applicable, good standing is required,
except where the failure so to qualify could not reasonably be expected to have
a Material Adverse Effect, (d) has the corporate or other organizational power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder and (e) has all requisite governmental
licenses, authorizations, consents and approvals to own its property and assets
and to carry on its business as now conducted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

-88-



--------------------------------------------------------------------------------

SECTION 3.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Loan Parties of each of the Loan Documents to which
it is a party, and the borrowings hereunder and the transactions forming a part
of the Transactions, (a) have been duly authorized by all corporate, stockholder
or limited liability company or partnership action required to be obtained by
Holdings, the Borrower and such Loan Parties and (b) will not (i) violate (A)
any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any limited
liability company or operating agreements) or by-laws of Holdings, the Borrower
or any such Loan Parties, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Loan Parties is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Loan Parties, other
than the Liens created by the Loan Documents and Liens permitted by
Section 6.02.

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) except to the extent set forth in the applicable Foreign
Pledge Agreements or Foreign Security Documents, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests or granting of Liens
pursuant to such agreements.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Documents (including, for the avoidance of doubt, the filing of
Uniform Commercial Code financing statements and equivalent filings in foreign
jurisdictions), (b) filings with the United States Patent and Trademark Office
and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such other actions, consents, approvals, registrations or
filings with respect to which the failure to be obtained or made could not
reasonably be expected to have a Material Adverse Effect and (f) filings or
other actions listed on Schedule 3.04.

 

-89-



--------------------------------------------------------------------------------

SECTION 3.05 Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders:

(i) The unaudited pro forma condensed combined balance sheet as of December 31,
2016 (the “Pro Forma Closing Balance Sheet”) of the Borrower, together with its
combined subsidiaries (in each case including the notes thereto), copies of
which have heretofore been furnished to each Lender, which have been prepared
giving effect to the Transactions (as if such events had occurred on such date).
The Pro Forma Closing Balance Sheet has been prepared in good faith based on
assumptions believed by Holdings and the Borrower to have been reasonable as of
the date of delivery thereof (it being understood that such assumptions are
based on good faith estimates of certain items and that the actual amount of
such items is subject to change). The Pro Forma Closing Balance Sheet presents
fairly in all material respects on a pro forma basis the estimated financial
position of the Borrower and its consolidated subsidiaries as at December 31,
2016, assuming that the events specified in the second preceding sentence had
actually occurred at such date.

(ii) The audited consolidated balance sheets of the Borrower and its
subsidiaries as at December 31, 2015 and December 31, 2016 and the related
statements of operations, changes in combined equity and cash flows of the
Borrower and its subsidiaries for the fiscal years ended December 31, 2015 and
December 31, 2016, in each such case, copies of which have heretofore been
furnished to each Lender, which have been prepared in accordance with GAAP
applied consistently throughout the periods involved, and present fairly, in all
material respects, the financial position and results of operations of the
Borrower and its subsidiaries, as of and on such dates set forth on such
financial statements.

(iii) The unaudited quarterly consolidated balance sheets of the Borrower and
its combined Subsidiaries and the related statements of operations and cash
flows showing the financial position of the Borrower and its combined
Subsidiaries, in each such case, copies of which have heretofore been furnished
to each Lender, which have been prepared in accordance with GAAP applied
consistently throughout the periods involved, and present fairly, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries, for the most recent fiscal quarter(s) ended after
December 31, 2016 and at least 45 days prior to the Closing Date.

(iv) The unaudited monthly summary income statement information in a form
consistent with what is delivered to the Board of Directors and summary balance
sheet information in the form agreed to between the Administrative Agent and the
Borrower prior to the Closing Date, for the most recent month(s) ended after
December 31, 2016 and at least 30 days prior to the Closing Date.

(b) Except as set forth in Schedule 3.05(b), as of the Closing Date, none of the
Borrower or the Subsidiaries has any material Guarantees, contingent liabilities
and liabilities for taxes, or any long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the financial statements referred to in the preceding
clauses (a)(i) and (ii). During the period from December 31, 2016, to and
including the Closing Date there has been no disposition by Holdings, the
Borrower or any of its subsidiaries of any material part of its business or
property that has not been disclosed to the Administrative Agent.

 

-90-



--------------------------------------------------------------------------------

SECTION 3.06 No Material Adverse Change or Material Adverse Effect. Since
December 31, 2016, there has been no event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and valid record fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failure to have such title,
interests or easements could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. All such properties and assets held
in fee simple are free and clear of Liens, other than Liens expressly permitted
by Section 6.02.

(b) Each of the Borrower and the Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be considered to have Material Adverse Effect, and all such
leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.07(b), the Borrower
and each of the Subsidiaries enjoys peaceful and undisturbed possession under
all such leases, other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses or has valid
licenses to all patents, trademarks, service marks, trade names, copyrights and
rights with respect thereto necessary for the present conduct of its business,
without any conflict (of which the Borrower has been notified in writing) with
the rights of others, and free from any burdensome restrictions on the present
conduct of the their businesses, except where such conflicts and restrictions
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(d) As of the Closing Date, none of the Borrower or the Subsidiaries has
received any notice of any pending or contemplated condemnation proceeding
affecting any of the Mortgaged Properties or any sale or disposition thereof in
lieu of condemnation that remains unresolved as of the Closing Date.

(e) None of the Borrower or the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

 

-91-



--------------------------------------------------------------------------------

SECTION 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each direct and indirect subsidiary of Holdings. Except as set forth on
Schedule 3.08(a), as of the Closing Date, all of the issued and outstanding
Equity Interests of each subsidiary of Holdings is owned directly by Holdings or
by another subsidiary.

(b) Each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by (or purported to be pledged
by) it under the Security Documents, free of any and all Liens other than Liens
permitted by Section 6.02.

(c) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries, and there are no other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Equity
Interests pledged by (or purported to be pledged) under the Security Documents,
except rights of employees to purchase Equity Interests of Holdings or as set
forth on Schedule 3.08(c).

SECTION 3.09 Litigation; Compliance with Laws. (a) As of the Closing Date, there
are no actions, suits or proceedings at law or in equity or, to the knowledge of
the Borrower, investigations by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of the Borrower, threatened in
writing against or affecting Holdings or the Borrower or any of its subsidiaries
or any business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or materially
adversely affect the Transactions. As of the date of any Borrowing after the
Closing Date, there are no actions, suits or proceedings at law or in equity or,
to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting Holdings or the
Borrower or any of its subsidiaries or any business, property or rights of any
such person which could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or agreement affecting any Mortgaged Property, or is in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) Agreements with Regulatory Agencies. Neither Holdings, the Borrower nor any
of its Subsidiaries is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, any Governmental Authority that currently
restricts the conduct of its business (each item in this sentence, a “Regulatory
Agreement”) in a manner that could reasonably be

 

-92-



--------------------------------------------------------------------------------

expected to have, individually or in the aggregate, a Material Adverse Effect.
Nor has Holdings, the Borrower or any of its Subsidiaries been advised since
December 31, 2015 by any Governmental Authority that it is considering issuing,
initiating, ordering, or requesting any such Regulatory Agreement that could
reasonably be expected to have a Material Adverse Effect. Holdings, the Borrower
and each of its Subsidiaries is in compliance with each Regulatory Agreement to
which it is party or subject, other than to the extent such noncompliance could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and neither Holdings, the Borrower nor any of its Subsidiaries
has received any notice from any Governmental Authority indicating that either
Holdings, the Borrower or any of its Subsidiaries is not in compliance with any
such Regulatory Agreement, other than to the extent such noncompliance could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11 Investment Company Act; Public Utility Holding Company Act. None of
Holdings, the Borrower or the Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended.

SECTION 3.12 Use of Proceeds. The Borrower will use the proceeds of the Term
Loans borrowed on the Closing Date, to refinance the indebtedness under the
Existing Credit Agreement and the Affinion International Notes and for the
payment of fees and expenses payable in connection with the Transactions. The
Borrower will use the proceeds of the Revolving Facility Loans and the Swingline
Loans for working capital needs and other general corporate purposes (including,
without limitation, for Permitted Business Acquisitions and to make Permitted
Investments). The Borrower will use the proceeds of the Letters of Credit solely
to support payment obligations incurred by the Borrower and its Subsidiaries.
Other than as set forth on Schedule 3.12, all Senior Notes, Affinion Investments
Notes and Existing Holdings Notes shall have been exchanged pursuant to the 2017
Exchange.

Holdings and the Borrower confirm and shall ensure that no proceeds borrowed or
Letter of Credit requested under the Credit Facilities have been or will be used
in a manner which would constitute a “use of proceeds in Switzerland” as
interpreted by Swiss tax authorities for purposes of Swiss withholding tax
(Verrechnungssteuer), except and to the extent that a written confirmation or
tax ruling countersigned by the Swiss Federal Tax Administration (Eidgenössische
Steuerverwaltung) has been obtained (in a form satisfactory to the
Administrative Agent) confirming that the intended “use of proceeds in
Switzerland” does not result therein that interest payments in respect of a
Credit Facility become subject to a withholding or deduction for Swiss
withholding tax (Verrechnungssteuer).

 

-93-



--------------------------------------------------------------------------------

SECTION 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Each of Holdings, the Borrower and the Subsidiaries (i) has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects,
including, without limitation, relating to all periods or portions thereof
ending on or prior to the Closing Date and (ii) has timely paid or caused to be
timely paid all Taxes shown thereon to be due and payable by it and all other
material Taxes or assessments, except Taxes or assessments, including, without
limitation, relating to all periods or portions thereof ending on or prior to
the Closing Date that are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which Holdings, the Borrower
or any of the Subsidiaries (as the case may be) has set aside on its books
adequate reserves in accordance with GAAP; and

(b) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, (i) there are no claims
being asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

SECTION 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, were true and correct in all material respects,
as of the date such Information was furnished to the Lenders and as of the
Closing Date and did not contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made.

(b) Any Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof, as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower (it being understood that forecasts and projections by
their nature are inherently uncertain, that actual results may differ
significantly from the forecasted or projected results and that such differences
may be material and no assurances are being given that the results reflected in
the forecasts and projections will be achieved).

 

-94-



--------------------------------------------------------------------------------

SECTION 3.15 Employee Benefit Plans. (a) Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
as set forth on Schedule 3.15: (i) each of Holdings and the Borrower, the
Subsidiaries is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and any similar applicable law; (ii) no Reportable
Event has occurred during the past five years as to which Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate was required to file a report with
the PBGC, other than reports that have been filed; (iii) the present value of
all benefit liabilities under each Plan of Holdings, the Borrower, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, does not exceed the value of the assets of such Plan;
(iv) no ERISA Event has occurred or is reasonably expected to occur; and
(v) none of Holdings, the Borrower, the Subsidiaries or the ERISA Affiliates has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.

(c) None of Holdings, the Borrower or any of the Subsidiaries is or has at any
time been an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme that is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993), and none of Holdings,
the Borrower or any of the Subsidiaries is or has at any time been “connected”
with or an “associate” of (as those terms are used in sections 39 and 43 of the
Pensions Act 2004) such an employer, other than any such scheme, connection or
association that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.16 Environmental Matters. Except as disclosed on Schedule 3.16 and
except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of the Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or threatened, that allege a violation of
or liability under any applicable Environmental Laws, in each case relating to
the Borrower or any of the Subsidiaries, (ii) each of the Borrower and the
Subsidiaries has obtained and maintained all permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits, licenses and
other approvals and with all other applicable Environmental Laws, (iii)

 

-95-



--------------------------------------------------------------------------------

there has been no material written environmental assessment or audit conducted
since January 1, 2005, by the Borrower or any of the Subsidiaries of any
property currently owned or leased by the Borrower or any of the Subsidiaries
that has not been made available to the Administrative Agent prior to the date
hereof, (iv) no Hazardous Material is located at, on or under any property
currently or, to the knowledge of the Borrower, formerly owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of the Subsidiaries under any applicable Environmental Laws, and no
Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the Borrower or any of its Subsidiaries and transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of the
Subsidiaries under any Environmental Laws, and (v) there are no written
agreements in which the Borrower or any of the Subsidiaries has expressly
assumed or undertaken responsibility, and such assumption or undertaking of
responsibility has not expired or otherwise terminated, for any liability or
obligation of any other person arising under or relating to applicable
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

SECTION 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the extent intended to be created thereby. In
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement (other than the Intellectual
Property (as defined in the Collateral Agreement)), when financing statements in
appropriate form are filed in the offices specified on Schedule 3 of the
Collateral Agreement, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in (to the
extent required thereby), all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person
(except, in the case of Collateral other than Pledged Collateral, Liens
expressly permitted by Section 6.02).

(b) When the Intellectual Property Security Agreements are properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral comprised of Intellectual Property in
which a security interest cannot be perfected by such filings, upon the proper
filing of the financing statements referred to in paragraph (a) above, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in (to the extent intended to be
created thereby), all right, title and interest of the Loan Parties thereunder
in the domestic Intellectual Property included in the Collateral, in each case
prior and superior in right to any other person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors thereunder after the Closing Date) except
Liens expressly permitted by Section 6.02.

 

-96-



--------------------------------------------------------------------------------

(c) Each Foreign Pledge Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof to the fullest extent permissible under applicable law. In the
case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, prior and superior in right to any other person
except Liens expressly permitted by Section 6.02.

(d) Each Foreign Security Document is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof to the fullest extent permissible under applicable law. In the
case of the Collateral described in a Foreign Security Document, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations,
prior and superior in right to any other person except Liens expressly permitted
by Section 6.02.

(e) The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.11 shall be effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the Uniform Commercial Code, the proceeds thereof, in each case
prior and superior in right to any other person, other than with respect to the
rights of a person pursuant to Liens expressly permitted by Section 6.02.

(f) After taking the actions specified for perfection therein, each Security
Document (excluding the Foreign Pledge Agreements, the Foreign Security
Documents, the Collateral Agreement and the Mortgages, each of which is covered
by another paragraph of this Section 3.17), when executed and delivered, will be
effective under applicable law to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable security
interest in the Collateral subject thereto (to the extent intended to be created
thereby), and will constitute a fully perfected Lien on and security interest in
all right, title and interest of the Loan Parties in the Collateral subject
thereto (to extent required thereby), prior and superior to the rights of any
other person, except for rights secured by Liens expressly provided by
Section 6.02.

(g) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements or Foreign Security Documents, none of the
Borrower or any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, Collateral owned by any Foreign Subsidiary Loan Party, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign law.

 

-97-



--------------------------------------------------------------------------------

SECTION 3.18 Location of Real Property. Schedule 3.18 lists completely and
correctly as of the Closing Date all material real property owned or leased by
Holdings, the Borrower and the Loan Parties and the addresses thereof. As of the
Closing Date, Holdings, the Borrower and the Loan Parties own in fee all the
real property set forth as being owned by them on such Schedule 3.18. As of the
Closing Date, Holdings, the Borrower and the Loan Parties have in all material
respects, valid leases in a material real property set forth as being leased by
them on Schedule 3.18.

SECTION 3.19 Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the sum of the assets of the Borrower (individually)
and Holdings, the Borrower and the Subsidiaries on a consolidated basis, both at
a fair valuation and at present fair salable value, exceeds the liabilities,
including contingent, subordinated, unmatured, unliquidated, and disputed
liabilities of the Borrower (individually) and Holdings, the Borrower and the
Subsidiaries on a consolidated basis, respectively; (ii) the Borrower
(individually) and Holdings, the Borrower and the Subsidiaries on a consolidated
basis, respectively, have sufficient capital with which to conduct their
business; and (iii) the Borrower (individually) and Holdings, the Borrower and
the Subsidiaries on a consolidated basis have not incurred debts beyond their
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (i) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (ii) a right to an equitable remedy for breach of
performance to the extent such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured. With respect to
any such contingent liabilities, such liabilities shall be computed at the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can reasonably be expected to become an actual or
matured liability.

(b) Neither of Holdings or the Borrower intends to, or believes that it or any
Loan Party will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Loan Party and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Loan Party.

SECTION 3.20 Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts, stoppages, slowdowns or other labor disputes pending or
threatened against Holdings, the Borrower or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings, the Borrower and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters; (c) all payments due from
Holdings, the Borrower or any of the Subsidiaries or for which any claim may be
made against Holdings, the Borrower or any of the Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary to the extent required by GAAP; and (d) Holdings,

 

-98-



--------------------------------------------------------------------------------

the Borrower and the Subsidiaries are in compliance with all applicable laws,
agreements, policies, plans and programs relating to employment and employment
practices. Except as set forth on Schedule 3.20, consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. Such insurance complies with the
requirements of this Agreement and the other Loan Documents and the Borrower
believes (in the good faith judgment of the management of Borrower) that the
insurance maintained by or on behalf of Holdings, the Borrower and the
Subsidiaries is in at least such amounts as is adequate, reasonable and prudent
in light of the size and nature of its business.

SECTION 3.22 Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Affinion Investments Notes Indenture.

SECTION 3.23 No Violation. (a) None of Holdings, the Borrower or any Subsidiary
is (a) a party to any agreement or instrument, or subject to any corporate
restriction, that, individually or in the aggregate, has resulted, or could
reasonably be expected to result, in a Material Adverse Effect or (b) is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which any of
Holdings, the Borrower or any Subsidiary is a party that, individually or in the
aggregate, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect.

SECTION 3.24 Holdings Indebtedness. As of the Closing Date, and after giving
effect to the Transactions, Holdings’ only Indebtedness is the Indebtedness set
forth on Schedule 3.24.

SECTION 3.25 PATRIOT Act, etc. To the extent applicable, each Loan Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act.

SECTION 3.26 Sanctions Laws (a) None of the Loan Parties or Subsidiaries is in
violation of any applicable Sanctions Laws, engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable Sanctions Laws.

(b) None of the Loan Parties or Subsidiaries is any of the following (each a
“Blocked Person”):

 

-99-



--------------------------------------------------------------------------------

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Agent or Lender is prohibited from dealing or
otherwise engaging in any transaction by any Sanctions Laws;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” (as defined in Executive Order No. 13224); or

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website or any replacement website or other replacement
official publication of such list.

(c) No Loan Party or, to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit, the
Transactions or the other transactions hereunder (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.

SECTION 3.27 Anti-Corruption Laws and Sanctions Laws. The Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents that act in any capacity in connection with the
credit facility established hereby, are in compliance with Anti-Corruption Laws
and applicable Sanctions Laws in all material respects. None of (a) the
Borrower, any Subsidiary or, to the knowledge of Borrower, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that act in any capacity
in connection with the credit facility established hereby, is a Sanctioned
Person. No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions Laws.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction of the following conditions:

SECTION 4.01 All Credit Events. On the date of each Borrowing and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit:

 

-100-



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents that are
qualified by materiality shall be true and correct, and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case on and as of the date of such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any (i) increase in the
stated amount of such Letter of Credit or (ii) extension of the expiration of
such Letter of Credit), as applicable, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any (i) increase in the stated amount
of such Letter of Credit or (ii) extension of the expiration of such Letter of
Credit), as applicable, no Event of Default or Default shall have occurred and
be continuing or would result therefrom.

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any (i) increase in the stated amount of such Letter of Credit or
(ii) extension of the expiration of such Letter of Credit) shall be deemed to
constitute a representation and warranty by the Borrower on the date of such
Borrowing, issuance, amendment, extension or renewal as applicable, as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02 Closing Date. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date the following favorable and
customary executed legal opinions:

(i) the legal opinion Akin Gump Strauss Hauer and Feld, LLP, special counsel for
Holdings, the Borrower and the other Loan Parties; and

(ii) the legal opinion of local counsel in each jurisdiction in which a material
Loan Party is organized (and such other opinions as reasonably requested by the
Administrative Agent in its sole discretion), to the extent such Loan Party is
not covered by the opinion referenced in the preceding clause (i).

 

-101-



--------------------------------------------------------------------------------

Each legal opinion shall be (i) in form and substance reasonably satisfactory to
the Administrative Agent, (ii) dated the Closing Date, and (iii) addressed to
each Issuing Bank, the Administrative Agent and the Lenders, covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request. Each of Holdings, the Borrower and the other Loan Parties
hereby instructs its counsel to deliver such opinions.

(c) [Reserved].

(d) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation or formation, limited
liability agreement, partnership agreement or other constituent or governing
documents, including all amendments thereto, of each Loan Party, (a) if
applicable in such jurisdiction, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization,
and a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of each such Loan
Party as of a recent date from such Secretary of State (or other similar
official), and (b) otherwise, (i) certified by the Secretary or Assistant
Secretary of each such Loan Party or other person duly authorized by the
constituent documents of such Loan Party or (ii) otherwise in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party or other person duly authorized by the constituent documents of
such Loan Party dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below;

(B) that attached thereto is a true and complete copy of resolutions (or
equivalent authorizing actions) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member), and, with respect to each Loan Party incorporated in the
Netherlands, if required by law or its constituent documents, the general
meeting (algemene vergadering), (algemene ledenvergadering) and/or supervisory
board (raad van commissarissen) of such Loan Party, authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Closing Date;

 

-102-



--------------------------------------------------------------------------------

(C) that attached thereto, in relation to a Loan Party incorporated in
Switzerland, is a true and complete copy of the minutes of a
shareholder/quotaholder resolutions duly adopted by the shareholder/quotaholder
of such Loan Party authorizing the execution, delivery and performance of the
Loan Documents to which such person is a party and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date;

(D) that the certificate or articles of incorporation, by-laws, limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents of such Loan Party have not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above;

(E) as to the incumbency and specimen signature of each officer or other duly
authorized person executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party;

(F) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(G) In the case of a Loan Party formed, incorporated or organized under the laws
of England and Wales), confirming that borrowing or guaranteeing or securing, as
appropriate, the total commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded; and

(iii) a certification of another officer or other duly authorized person as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer or other person duly authorized by such Loan Party executing the
certificate pursuant to clause (ii) above.

(iv) In the case of a Loan Party formed, incorporated or organized under the
laws of England and Wales), a copy of a resolution of the board of directors (or
applicable equivalent) and/or the shareholders of that Loan Party (in each case
to the extent required by law): (i) approving the terms of, and the transactions
contemplated by, the Loan Documents to which it is a party and resolving that it
execute the Loan Documents to which it is a party; (ii) authorizing a specified
person or persons to execute the Loan Documents to which it is a party on its
behalf; and (iii) authorizing a specified person or persons, on its behalf, to
sign and/or despatch all other documents and notices to be signed and/or
despatched by it under or in connection with the Loan Documents to which it is a
party;

(v) The Administrative Agent shall have received in the case of each Loan Party
incorporated in the Netherlands, if applicable, an unconditional positive advice
(advies) of each works council having jurisdiction over that Loan Party and the
related request for advice (adviesaanvraag) or confirmation of such works
council that it irrevocably and unconditionally waives its right to render
advice, or, if not applicable, a confirmation by the Board of Directors of that
Loan Party in the resolutions referred to in paragraph (ii) (B) above that such
Loan Party does not have a works council.

 

-103-



--------------------------------------------------------------------------------

(e) The elements of the Collateral and Guarantee Requirement referred to in
clauses (a), (b), (c), (d) and (e) shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such filings (or similar documents) are permitted by
Section 6.02 or have been released.

(f) On the Closing Date, the Transactions shall be consummated substantially
concurrently with the funding of the Term Loans on the Closing Date, and after
giving effect to the Transactions and the other transactions contemplated
hereby, Holdings, the Borrower and the Subsidiaries shall have outstanding no
Indebtedness or preferred Equity Interests other than Indebtedness permitted
pursuant to Section 6.01.

(g) The Administrative Agent shall have received a customary certificate in from
a Responsible Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent and addressed to the Administrative Agent and the Lenders,
certifying that Holdings and its subsidiaries, on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated
hereby, are solvent.

(h) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date (including, for the avoidance of doubt, pursuant to
the Fee Letters) and, to the extent invoiced at least 3 Business Days prior to
the Closing Date, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Closing Date, including reimbursement or payment of
all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Latham & Watkins LLP and reasonably necessary U.S. local and
foreign counsel) required to be reimbursed or paid by the Loan Parties hereunder
or under any Loan Document and the Borrower shall have otherwise complied in all
material respects with the terms of the Fee Letters.

(i) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.02 of this Agreement (provided that to
the extent unavailable by the Closing Date, the Borrower shall comply with such
requirements as set forth in Schedule 5.17).

(j) Since December 31, 2016, no Material Adverse Effect has occurred.

(k) The Lenders shall have received the Pro Forma Closing Balance Sheet and the
financial statements described in Section 3.05(a).

(l) The Administrative Agent shall have received a certificate of Holdings,
Dated the Closing Date, confirming satisfaction with Sections 4.01(b), 4.01(c)
and 4.02(n).

 

-104-



--------------------------------------------------------------------------------

(m) At least five Business Days prior to the Closing Date, the Agents and the
Lenders shall have received all documentation and other information required by
bank regulatory authorities or reasonably requested by any Agent or any Lender
under or in respect of applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, and including a duly executed
W-9 tax form (or such other applicable IRS tax form) of the Borrower that was
requested at least 10 Business Days prior to the Closing Date.

(n) The Total Secured Leverage Ratio as of the Closing Date, calculated based on
EBITDA for the four consecutive fiscal quarter period ended on December 31,
2016, shall not exceed 5.90:1.00.

(o) The 2017 Exchange shall have been consummated, in all material respects, in
accordance with the terms and conditions set forth in the 2017 Exchange
Documents; provided that any modifications, amendments or waivers thereto shall
not be adverse to the interests of the Administrative Agent, the Lenders or the
Arrangers unless consented to in writing by the Administrative Agent, the
Lenders and the Arrangers; provided, for the avoidance of doubt, (i) any change
to cash consideration being offered to note holders pursuant to the 2017
Exchange Documents shall not be adverse to the interests of the Administrative
Agent, the Lenders or the Arrangers if any increase in such amount would be
funded by proceeds from the issuance of 2017 Exchange Notes pursuant to the
Investor Purchase Agreement and (ii) any waiver of the minimum condition with
respect to the exchange of the Senior Notes pursuant to the 2017 Exchange
Documents shall not be adverse to the interests of the Administrative Agent, the
Lenders or the Arrangers if any unexchanged Senior Notes are redeemed, purchased
or otherwise discharged concurrently with the closing of the 2017 Exchange.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

Affirmative Covenants

Each of Holdings (solely with respect to Section 5.01(a), Section 5.03 and
Section 5.06) and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect (other than in respect of
contingent indemnification obligations) and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, each of Holdings (solely
with respect to Section 5.01(a), Section 5.03 and Section 5.06) and the Borrower
will, and will cause each of the Subsidiaries to:

 

-105-



--------------------------------------------------------------------------------

SECTION 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and good standing under the laws of the jurisdiction of its
organization, (i) except as

otherwise expressly permitted under Section 6.05, and (ii) except for the
liquidation or dissolution of Subsidiaries if the assets of such Subsidiaries to
the extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided, that (i) Subsidiaries that are Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Subsidiary Loan Parties and
(ii) Subsidiaries that are Foreign Subsidiary Loan Parties may not be liquidated
into Subsidiaries that are not Loan Parties unless, in each case, such
liquidation is otherwise permitted by Section 6.05(b).

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses, rights and privileges with respect thereto necessary to the normal
conduct of its business, unless the failure to do so would not result, in each
case, in a Material Adverse Effect, (ii) comply in all material respects with
all material applicable laws, rules, regulations (including any zoning,
building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Properties) and
judgments, writs, injunctions, decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, and (iii) at all times maintain and
preserve all material property necessary to the normal conduct of its business
and keep such property in good repair, working order and condition and from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as expressly permitted by this Agreement).

SECTION 5.02 Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses, taking into account the general
degree to which such companies are leveraged, and maintain such other insurance
as may be required by law or any other Loan Document.

(b) Cause all such property and property casualty insurance policies to be
endorsed or otherwise amended to include appropriate loss payable endorsements,
including, with respect to Mortgaged Properties, a “standard” or “New York”
lender’s loss payable endorsement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, which endorsement shall
provide that, from and after the Closing Date, if the insurance carrier shall
have received written notice from the Administrative Agent of the occurrence of
an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to the Borrower or the other Loan Parties under such policies directly
to the Administrative Agent; cause all such policies to provide that none of the
Borrower, the Administrative Agent or any other party shall be a coinsurer
thereunder and to contain a “Replacement Cost Endorsement,” without any
deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably (in light of a Default or a material development in respect
of the insured property) require from time to time to protect their interests;
deliver original or certified copies of all such policies or a certificate of an
insurance broker to the Administrative Agent; cause each such policy to provide
that it shall not be canceled, lapsed (including for nonrenewal) or terminated

 

-106-



--------------------------------------------------------------------------------

upon less than 30 days’ prior written notice (or 10 days’ prior written notice
in the case of any failure to pay any premium due thereunder) thereof by the
insurer to the Administrative Agent; deliver to the Administrative Agent, prior
to the cancellation, lapse (including for nonrenewal) or termination of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor.

(c) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by Holdings, the Borrower or any
of the Subsidiaries; and promptly deliver to the Administrative Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03 Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, (b) Holdings, the Borrower
or the affected Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP with respect thereto, and (c) the
failure to make such payment and discharge could not reasonably be expected to
result in a Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

SECTION 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) as soon as available, but in any event within 90 days (or, if applicable,
such shorter period as the SEC shall specify for the filing of Annual Reports on
Form 10-K or, if applicable, such longer period permitted under Rule 12b-25
under the Exchange Act) after the end of each fiscal year, (i) a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its subsidiaries as of
the close of such fiscal year and the consolidated results of its operations
during such year and, commencing with the fiscal year ending December 31, 2017,
setting forth in comparative form the corresponding figures for the prior fiscal
year, and (ii) management’s discussion and analysis of significant operational
and financial developments during such fiscal year and a “key performance
indicator” report with such content as may be mutually agreed by the
Administrative Agent and the Borrower, which consolidated balance sheet and
related statements of operations, cash flows and owners’ equity shall be audited
by an independent certified public accounting firm of recognized national
standing reasonably acceptable to the Administrative Agent (it being understood
that any of the “big four” accounting firms shall be acceptable to the
Administrative Agent) and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect, other than solely with respect
to, or resulting solely from, an upcoming maturity of any Tranche under this
Agreement) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the Borrower of
Annual Reports on Form 10-K of the Borrower and its consolidated subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such Annual
Reports include the information specified herein);

(b) as soon as available, but in any event within 45 days after the first three
fiscal quarters of each fiscal year (or, if applicable, such shorter period as
the SEC shall specify for the filing of Quarterly Reports on Form 10-Q or, if
applicable, such longer period permitted under Rule 12b-25 under the Exchange
Act) and within 75 days for the fourth fiscal quarter of any fiscal year,
commencing with the fiscal quarter ending March 31, 2017, (i) a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of the Borrower and its subsidiaries as of the close of such
fiscal quarter and the consolidated results of its operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, and (ii) management’s discussion and analysis of significant
operational and financial developments during such quarterly period and a “key
performance indicator” report with such content as may be mutually agreed by the
Administrative Agent and the Borrower, all of which shall be in reasonable
detail and which consolidated balance sheet and related statements of operations
and cash flows shall be certified by a Responsible Officer of the Borrower on
behalf of the Borrower as fairly presenting, in all material respects, the
financial position and results of operations of the Borrower and its
subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes (it being understood
that the delivery by the Borrower of Quarterly Reports on Form 10-Q of the
Borrower and its consolidated subsidiaries shall satisfy the requirements of
this Section 5.04(b) to the extent such Quarterly Reports include the
information specified herein));

 

-108-



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within 30 days after the end of each
of the first two months of each fiscal quarter, summary income statement
information in a form consistent with what is delivered to the Board of
Directors and summary balance sheet information in the form agreed to between
the Administrative Agent and the Borrower prior to the Closing Date.

(d) Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of
this Section 5.04 may be satisfied with respect to financial information of
Borrower and its subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or
(B) Holdings’ (or any direct or indirect parent thereof) as applicable, Form
10-K or 10-Q, as applicable; provided that, with respect to clauses (A) and (B),
to the extent such information relates to Holdings (or any direct or indirect
parent of Holdings), such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such direct or indirect parent), on the one
hand, and the information relating to the Borrower and its subsidiaries on a
standalone basis, on the other hand.

(e) (i) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Responsible Officer of the
Borrower (A) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (B) setting forth computations in reasonable detail
demonstrating compliance with the covenant contained in Section 6.10, or that
compliance is not then required in accordance with the terms of Section 6.10,
and (ii) concurrently with any delivery of financial statements under
paragraph (a) above, but only if available after use of commercially reasonable
efforts, a certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaims responsibility
for legal interpretations);

(f) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other reports and statements filed by
Holdings, the Borrower or any of its subsidiaries with the SEC, or after an
initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (f) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or any website operated by the SEC containing “EDGAR” database
information;

(g) if, as a result of any change in accounting principles and policies from
those applied in the preparation of the financial statements referred to in
Section 3.05(a)(ii) for the fiscal year ended December 31, 2016, the
consolidated financial statements of the Borrower and its subsidiaries delivered
pursuant to paragraph (a) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such

 

-109-



--------------------------------------------------------------------------------

clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) above following such change, a schedule prepared by a Responsible
Officer on behalf of the Borrower reconciling such changes to what the financial
statements would have been without such changes;

(h) within 75 days after the beginning of each fiscal year, detailed
consolidated quarterly budgets for such fiscal year and, as soon as available,
significant revisions, if any, of such budget and quarterly projections with
respect to such fiscal year, including a description of underlying assumptions
with respect thereto;

(i) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (i) or Section 5.11(f);

(j) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the Borrower or any Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of Holdings, the Borrower or any Subsidiary;

(k) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender); and

(l) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request.

SECTION 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of
Holdings or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of its subsidiaries as to which an adverse
determination is reasonably probable and that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

-110-



--------------------------------------------------------------------------------

(c) any other development specific to Holdings, the Borrower or any of its
subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect;

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect; and

(e) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiaries thereof.

SECTION 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority as applicable to it or its property, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.10, or to laws related to
Taxes, which are the subject of Section 5.03.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Holdings, the Borrower or any of the Subsidiaries at
reasonable times, upon reasonable prior notice to Holdings or the Borrower, and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender upon reasonable prior notice to Holdings or the Borrower to discuss the
affairs, finances and condition of Holdings, the Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract); provided that, notwithstanding anything in this
Section 5.07 to the contrary, Holdings, the Borrower and its Subsidiaries will
not be required to disclose, permit the inspection, examination or making copies
or abstracts of, or discussion of, any document, information or other matter
that (i) constitutes trade secrets or proprietary information, (ii) in respect
of which disclosure is prohibited by applicable law or binding contractual
arrangement and such contractual arrangement was not created or made binding in
contemplation of this provision or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product.

SECTION 5.08 Payment of Obligations. Pay its material Indebtedness and other
material obligations, including material Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make such payment could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.09 Use of Proceeds. Use the proceeds of the Loans and the Letters of
Credit only as contemplated in Section 3.12. The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing

 

-111-



--------------------------------------------------------------------------------

(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws in any material respect, (b) for the
purpose of funding, financing or facilitating any unauthorized activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) knowingly in any manner that would result in the violation of
any Sanctions Laws applicable to any party hereto.

SECTION 5.10 Compliance with Environmental Laws. Comply with all Environmental
Laws applicable to its operations and properties; and comply with and obtain and
renew all material permits, licenses and other approvals required pursuant to
Environmental Law for its operations and properties, except, in each case with
respect to this Section 5.10, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.11 Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties, and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

(b) If any asset (other than real property) that has an individual Fair Market
Value in an amount, or if purchase price therefor is, greater than $2,500,000 is
acquired by Holdings, the Borrower or any other Loan Party after the Closing
Date or owned by an entity at the time it becomes a Loan Party (in each case
other than assets constituting Collateral under a Security Document that become
subject to the Lien of such Security Document upon acquisition thereof and other
than assets that (i) are subject to secured financing arrangements containing
restrictions permitted by Section 6.09(c) pursuant to which a Lien on such
assets securing the Obligations is not permitted or (ii) are not required to
become subject to the Liens of the Administrative Agent pursuant to
Section 5.11(g) or the Security Documents), cause such asset to be subjected to
a Lien securing the Obligations pursuant to appropriate Security Documents and
take, and cause the Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 5.11, all at
the expense of the Loan Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition of, and, upon
the written request of the Administrative Agent, grant and cause each of the
Loan Parties to grant to the Administrative Agent security interests and
mortgages in, such real property of the Borrower or any such Loan Parties as are
not covered by the original Mortgages (other than assets that (i) are subject to
permitted secured financing arrangements containing restrictions permitted by
Section 6.09(c), pursuant to which a Lien on such assets securing the
Obligations is not permitted or (ii) are not required to become subject to the
Liens of the Administrative Agent pursuant to Section 5.11(g) or the Security
Documents), to the extent acquired after the Closing

 

-112-



--------------------------------------------------------------------------------

Date and having a value or purchase price at the time of acquisition in excess
of $2,500,000 pursuant to documentation in such form as is reasonably
satisfactory to the Administrative Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable perfected Liens superior to and prior to the
rights of all third persons subject to no other Liens except as are permitted by
Section 6.02, at the time of perfection thereof, record or file, and cause each
such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the
Administrative Agent required to be granted pursuant to the Additional Mortgages
and pay, and cause each such Subsidiary to pay, in full, all Taxes, fees and
other charges payable in connection therewith, in each case subject to
paragraph (g) below. With respect to each such Additional Mortgage, the Borrower
shall deliver, or cause the applicable Loan Party to deliver, to the
Administrative Agent contemporaneously therewith a title insurance policy or
policies or marked up unconditional binder of title insurance in an amount equal
to the Fair Market Value of the Mortgaged Property, paid for by the Borrower or
the applicable Loan Party, issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02 and Liens arising by operation of law,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request and a survey if reasonably available
with respect to property outside the United States. Additionally, if applicable,
Borrower shall deliver to the Administrative Agent a completed standard “life of
loan” flood hazard determination form for each property encumbered by a
Mortgage, and if the property is located in an area designated by the U.S.
Federal Emergency Management Agency (or any successor agency) as having special
flood or mud slide hazards, (i) a notification to the Borrower (“Borrower
Notice”) and (if applicable) notification to the Borrower that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004 is not available because the
applicable community does not participate in the NFIP, (ii) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (iii) if Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Administrative Agent.

(d) In connection with (i) the formation or acquisition of any direct or
indirect Subsidiary Loan Party or Foreign Subsidiary Loan Party or (ii) any
existing direct or indirect subsidiary of Holdings or the Borrower becoming a
Subsidiary Loan Party or Foreign Subsidiary Loan Party, within ten Business Days
after the date of such formation, acquisition or Subsidiary becoming a
Subsidiary Loan Party or Foreign Subsidiary Loan Party, notify the
Administrative Agent and the Lenders thereof and, within 20 Business Days after
such date or such longer period as the Administrative Agent shall agree (or, in
the case of a Foreign Subsidiary Loan Party or a Foreign Pledge Agreement, such
later date as may be the first practicable date because of delays caused by
foreign legal requirements, despite diligent efforts on the part of the Loan
Parties), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such subsidiary and with respect to any Equity Interest in or
Indebtedness of such subsidiary owned by or on behalf of any Loan Party, subject
to Section 5.11(g).

 

-113-



--------------------------------------------------------------------------------

(e) [Reserved].

(f) (i) Furnish to the Administrative Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number, provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
30 days of such change, under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the applicable Secured Parties (to the
extent intended to be created by the Security Documents) and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.11 need not be satisfied with respect to (i) any real property held by
the Borrower or any of the Subsidiaries as a lessee under a lease, (ii) any
Equity Interests acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) such Equity
Interests constitute less than 100% of all applicable Equity Interests of such
person and the persons holding the remainder of such Equity Interests are not
Affiliates, (B) doing so would violate or require a consent (that could not be
readily obtained without undue burden on the Loan Parties) under applicable law
or regulations or a contractual obligation binding on such Equity Interests,
including with regard to any Insurance Subsidiary, after giving effect to
anti-assignment provisions of the Uniform Commercial Code and (C) such law or
obligation existed at the time of the acquisition thereof and was not created or
made binding on such Equity Interests in contemplation of or in connection with
the acquisition of such Equity Interests, (iii) any assets acquired after the
Closing Date, to the extent that, and for so long as, taking such actions would
violate a contractual obligation binding on such assets that existed at the time
of the acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets, after giving
effect to anti-assignment provisions of the Uniform Commercial Code (except in
the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Lien permitted pursuant to Section 6.02(i)
or (j)), (iv) any Unrestricted Subsidiary or Equity Interests or assets of an
Unrestricted Subsidiary and (v) any Subsidiary or asset with respect to which
the Administrative Agent determines that the cost of the satisfaction of the
Collateral and Guarantee Requirement or the provisions of this Section 5.11 with
respect thereto exceeds the value of the security afforded thereby; provided,
that, (i) upon the reasonable request of the Administrative Agent, Holdings and
the Borrower shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (ii) and (iii) above and (ii) the
Administrative Agent may, in its sole discretion, allow for extensions of time
for satisfaction of, and waivers with respect to the satisfaction of, the
Collateral and Guarantee Requirement or provisions of this Section 5.11.

SECTION 5.12 Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on December 31.

 

-114-



--------------------------------------------------------------------------------

SECTION 5.13 Rating. In the case of the Borrower, use commercially reasonable
efforts to maintain (i) public ratings (but not any specific rating) from each
of Moody’s and S&P for the Term Loans, (ii) a public corporate credit rating of
the Borrower (but not any specific rating) from S&P and (iii) a public corporate
family rating of the Borrower (but not any specific rating) from Moody’s.

SECTION 5.14 Lender Meetings. In the case of the Borrower, upon the request of
the Administrative Agent, (a) participate in a meeting of the Administrative
Agent and the Lenders once during each fiscal year to be held at such time and
location as may be agreed upon by the Borrower and the Administrative Agent, and
(b) to the extent that the Borrower has not already participated in or scheduled
a similar conference call for such quarter in connection with the delivery of
its financial statements under the 2017 Exchange Notes (which the Administrative
Agent and the Lenders can participate in), participate in a telephonic
conference call with the Administrative Agent and the Lenders quarterly at such
time as may be agreed upon by the Borrower and the Administrative Agent.

SECTION 5.15 Compliance with Material Contracts. Perform and observe all of the
material terms and conditions of each Material Agreement to be performed or
observed by it; provided that, no breach of this Section 5.15 shall be deemed to
have occurred if any alleged breach or failure to observe the material terms and
conditions of a Material Agreement is being contested in good faith by
appropriate proceedings by the Borrower or applicable Subsidiary, and the
Borrower or such Subsidiary shall have set aside on its books reserves in
accordance with GAAP.

SECTION 5.16 Compliance with Anti-Corruption Laws. Maintain policies and
procedures reasonably designed to ensure compliance by the Borrower, the
Subsidiaries, and their respective directors, officers, employees, and agents
with the Anti-Corruption Laws.

SECTION 5.17 Post-Closing Matters. Deliver to Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, the items
described on Schedule 5.17 hereof or take such actions described on Schedule
5.17, in each case, on or before the dates specified with respect to such items
on Schedule 5.17 (or, in each case, such later date as may be agreed to by
Administrative Agent in its sole discretion). All conditions, covenants,
representations and warranties contained in this Agreement and the other Loan
Documents will be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described on Schedule 5.17
within the time periods specified thereon, rather than as elsewhere provided in
the Loan Documents).

ARTICLE VI

Negative Covenants

Each of Holdings (solely with respect to Sections 6.08(b) and 6.09) and the
Borrower covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification
obligations) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all

 

-115-



--------------------------------------------------------------------------------

Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, Holdings will not (solely with respect
to Sections 6.08(b) and 6.09) and the Borrower will not, and will not cause or
permit any of the Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness (other than intercompany Indebtedness) of the Subsidiaries
existing, or incurred pursuant to facilities existing, on the Closing Date and
set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness or, without duplication, replacements of such
facilities that would constitute Permitted Refinancing Indebtedness with respect
to such facilities if all Indebtedness available to be incurred thereunder were
outstanding on the date of such replacement;

(b) Indebtedness created hereunder and under the other Loan Documents;;

(c) Indebtedness of the Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.12;

(d) Indebtedness of the Borrower and the Subsidiaries owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such person, in each case, provided in the
ordinary course of business; provided, that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party owing to the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04, and (ii) Indebtedness of
the Borrower owing to any Subsidiary and Indebtedness of any other Loan Party
owing to any Subsidiary that is not a Subsidiary Loan Party shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(f) Indebtedness of the Borrower and the Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, in each case, reasonably required in the conduct of the
business (giving effect to any growth or expansion of such business permitted
hereunder), including those incurred to secure health, safety, insurance and
environmental obligations of the Borrower and its Subsidiaries as conducted in
accordance with good and prudent business industry practice and otherwise as
permitted by the Loan Documents;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business and in good faith; provided, that (i) such
Indebtedness (other than credit or purchase cards) is extinguished within 10
Business Days of notification to the Borrower of its incurrence; and (ii) such
Indebtedness in respect of credit or purchase cards is extinguished within
60 days from its incurrence;

 

-116-



--------------------------------------------------------------------------------

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness, in each case, exists at the time of such
acquisition, merger or consolidation and is not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement, and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; provided, that the aggregate principal amount of such
Indebtedness at the time of, and after giving effect to, such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h) or
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed $45,000,000
in the aggregate;

(i) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, (ii) any Permitted Refinancing Indebtedness in respect thereof, and
(iii) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, collectively, in an aggregate principal amount that at the time
of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01 or this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed $45,000,000 in the aggregate;

(j) Indebtedness in respect of the 2017 Exchange Notes and Permitted Refinancing
Indebtedness with respect thereto;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount at any time outstanding pursuant to this paragraph (k) not in
excess of $30,000,000;

(l) Guarantees by the Borrower or any Subsidiary of any Indebtedness of the
Borrower or any Subsidiary expressly permitted to be incurred under this
Agreement; provided, that, notwithstanding anything to the contrary in this
Section 6.01, (i) the Borrower and the Loan Parties shall not Guarantee the
Indebtedness of any Subsidiary that is not a Loan Party unless such Guarantee is
expressly permitted under Section 6.04, (ii) any Guarantees by the Borrower or
any Loan Party under this Section 6.01(l) of any other Indebtedness of a person
that is subordinated in right of payment to other Indebtedness of such person
shall be expressly subordinated in right of payment to the Obligations on terms
not less favorable to the Lenders than the subordination terms of such other
Indebtedness, (iii) no Subsidiary shall Guarantee any Junior Indebtedness (or
Permitted Refinancing Indebtedness in respect of any of the foregoing), unless
such Subsidiary is also a Loan Party in compliance with the Collateral and
Guarantee Requirement and (iv) no Subsidiary (other than Affinion Investments
II) shall Guarantee the Affinion Investment Notes Documents;

 

-117-



--------------------------------------------------------------------------------

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
in each case, to the extent such obligation or transaction is permitted by this
Agreement;

(n) reimbursement and similar obligations of Subsidiaries in respect of letters
of credit or bank guarantees (other than Letters of Credit issued pursuant to
Section 2.05) having an aggregate face amount not in excess of $12,000,000;

(o) Indebtedness of the Borrower and the Subsidiaries supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

(p) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) to the extent constituting Indebtedness, all premium (if any), interest
(including interest paid in kind and post-petition interest), fees, expenses,
charges and additional or contingent interest on Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01;

(r) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by Lenders and, in each
case, established for the Borrower’s and such Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents (it being understood, however, that for a period of 90
consecutive days during each fiscal year of the Borrower the outstanding
principal amount of Indebtedness under the Overdraft Line shall not exceed
$15,000,000);

(s) up to $20,000,000 in aggregate principal amount of Indebtedness of the
Borrower in respect of letters of credit, provided that if the aggregate
Available Unused Commitment under the Revolving Facility Commitments is
$20,000,000 or less, the availability under this Section 6.01(s) shall be
reduced by an amount equal to which the Available Unused Commitment under the
Revolving Facility Commitment decreases below $20,000,000;

(t) up to $10,000,000 in aggregate principal amount of Indebtedness of Foreign
Subsidiaries that are not Loan Parties at any time outstanding; provided, that
to the extent that the terms of such Indebtedness are permitted hereunder, any
increase in the amount of such Indebtedness as a result of capitalized or
paid-in-kind interest or accreted principal on such Indebtedness pursuant to
such terms shall not constitute a further issuance or incurrence of Indebtedness
for purposes of this Section 6.01(t);

 

-118-



--------------------------------------------------------------------------------

(u) Indebtedness consisting of earn-outs and obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(v) [Reserved.];

(w) Indebtedness consisting of an unsecured corporate purchase card program in
an aggregate amount at any time outstanding pursuant to this paragraph (w) not
in excess of $45,000,000; and

(x) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan
Party, so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) such Indebtedness is unsecured,
(C) the Borrower and the Subsidiaries shall be in Pro Forma Compliance and
(D) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, on a Pro Forma Basis, (x) the Consolidated Leverage Ratio,
calculated as of the last day of the most recently completed and Reported fiscal
quarter, shall not exceed 4.00 to 1.00, and (y) the Interest Coverage Ratio,
calculated as of the last day of the most recently completed and Reported fiscal
quarter, shall not be less than 2.00 to 1.00, and (ii) Permitted Refinancing
Indebtedness in respect thereof.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower or any Subsidiary of the Borrower) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Subsidiaries existing on the Closing Date
and set forth on Schedule 6.02(a); provided, that (i) such Liens shall secure
only those obligations that they secure on the Closing Date (and Permitted
Refinancing Indebtedness in respect thereof permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of the Borrower or
any Subsidiary and (ii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (e)
of the definition of the term “Permitted Refinancing Indebtedness”;

(b) any Lien created under the Loan Documents, the Overdraft Line or permitted
in respect of any Mortgaged Property by the terms of the applicable Mortgage;
provided, however, in no event shall the holders of the Indebtedness under the
Overdraft Line have the right to receive proceeds in respect of a claim in
excess of $15,000,000 in the aggregate, together with (i) any accrued and unpaid
interest in respect of Indebtedness under the Overdraft Line and (ii) any
accrued and unpaid fees and expenses owing by the Subsidiaries under the
Overdraft Line, from the enforcement of any remedies available to the Secured
Parties under all of the Loan Documents;

(c) any Lien on any property or asset of the Borrower or any Subsidiary
(i) securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h) or (ii) acquired after the Closing Date in a transaction
permitted by this Agreement; provided, that such Lien (A) does not apply to any
other property or assets of Holdings, the Borrower or any of the Subsidiaries
not securing such Indebtedness or other obligations owing to the same financier
as the financier of such Indebtedness or other obligations or to any person to
which such financier has assigned such Indebtedness or other obligations, at the
date of the acquisition of

 

-119-



--------------------------------------------------------------------------------

such property or asset (other than after acquired property subjected to a Lien
securing Indebtedness incurred prior to such date and which Indebtedness is
permitted hereunder, such Indebtedness owing to the same financier as the
financier of such Indebtedness at the date of the acquisition, that require a
pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition), (B) such Lien is not created in
contemplation of or in connection with such acquisition, (C) in the case of a
Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness” and (D) in the case of clause (ii) of this
Section 6.02(c), (x) after giving effect to any such Lien and the incurrence of
Indebtedness, if any, secured by such Lien is created, incurred, acquired or
assumed (or any prior Indebtedness becomes so secured) on a Pro Forma Basis, the
Senior Secured Leverage Ratio, calculated as of the last day of the most
recently ended and Reported fiscal quarter, shall be less than or equal to 2.75
to 1.00, (y) at the time of the incurrence of such Lien and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (z) the Indebtedness or other obligations secured by
such Lien are otherwise permitted by this Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;

(f) (i) deposits and other Liens made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
public utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred by
Holdings, the Borrower or any Subsidiary in the ordinary course of business,
including those incurred to secure health, safety, insurance and environmental
obligations in the ordinary course of business;

 

-120-



--------------------------------------------------------------------------------

(h) zoning restrictions, survey exceptions, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights-of-way, restrictions on or agreements dealing with the use of real
property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided, that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of such equipment
or other property or improvements at the time of such acquisition or
construction, including transaction costs incurred by the Borrower or any
Subsidiary in connection with such acquisition, and (iv) such security interests
do not apply to any other property or assets of Holdings, the Borrower or any
Subsidiary (other than to accessions to such equipment or other property or
improvements but not to other parts of the property to which any such
improvements are made); provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender; provided, still further,
that such security interest shall not be required to secure Indebtedness under
Section 6.01(i), if (A) after giving effect to any such Lien and the incurrence
of Indebtedness secured by such Lien is created, incurred, acquired or assumed
(or any prior Indebtedness becomes so secured) on a Pro Forma Basis, the Senior
Secured Leverage Ratio, calculated as of the last day of the most recently
completed and Reported fiscal quarter, shall be less than or equal to 3.00 to
1.00 (ii) at the time of the incurrence of such Lien and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (iii) the Indebtedness or other obligations secured
by such Lien are otherwise permitted by this Agreement;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) other Liens with respect to property or assets of the Borrower or any
Subsidiary not constituting, or required to constitute, Collateral for the
Obligations; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) on a Pro
Forma Basis, the Senior Secured Leverage Ratio, calculated as of the last day of
the most recently completed and Reported fiscal quarter, shall be less than or
equal to 3.00 to 1.00 (ii) at the time of the incurrence of such Lien and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (iii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement;

 

-121-



--------------------------------------------------------------------------------

(m) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.11 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(n) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

(o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights (including Liens
arising or created pursuant to the applicable general banking terms and
conditions (algemene bankvoorwaarden) of any member of the Dutch Banking
Association);

(q) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f), (k) or (n) and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

(r) licenses of intellectual property and software that are not material to the
conduct of any of the business lines of the Borrower and the Subsidiaries and
the value of which does not constitute a material portion of the assets of the
Borrower and its Subsidiaries, taken as a whole, and such license does not
materially interfere with the ordinary course of conduct of the business of the
Borrower or any of its Subsidiaries;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(t) Liens on the assets of a Foreign Subsidiary that is not a Loan Party that
secure Indebtedness of such Foreign Subsidiary that is permitted to be incurred
under Section 6.01;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder with respect to any acquisition that would
constitute an Investment permitted by this Agreement;

(v) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business;

(w) Liens in favor of the Borrower or any Loan Party;

 

-122-



--------------------------------------------------------------------------------

(x) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(y) Liens of franchisors in the ordinary course of business not securing
Indebtedness;

(z) Liens on not more than $12,000,000 of deposits securing Swap Agreements
permitted to be incurred under Section 6.12;

(aa) Liens securing insurance premium financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) Liens incurred to secure cash management services in the ordinary course of
business and in good faith; provided, that such Liens are not incurred in
connection with, and do not secure, any borrowings or Indebtedness;

(cc) deposits or other Liens with respect to property or assets of the Borrower
or any Subsidiary; provided, that the obligations secured by such Liens shall
not exceed $18,000,000 at any time;

(dd) leases and subleases not constituting Capital Lease Obligations of real
property not material to the conduct of any business line of the Borrower and
its Subsidiaries granted to others in the ordinary course of business that do
not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries; and

(ee) Liens on cash collateral securing Indebtedness incurred under Section
6.01(s) so long as such cash collateral does not exceed 105% of the Indebtedness
permitted under Section 6.01(s).

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on (a) Pledged Collateral and (b) any Indebtedness of
the Borrower or any Subsidiary to the Borrower or a Domestic Subsidiary (unless
such Indebtedness shall have become subject to a first priority Lien securing
the Obligations), other than Liens in favor of the Administrative Agent for the
benefit of the Secured Parties and Liens permitted by Section 6.02(d) or (p) and
(ii) no Liens over any deposit account of the Borrower or any Subsidiary Loan
Party not in favor of the Administrative Agent for the benefit of the Secured
Parties other than Liens permitted by Sections 6.02(b), (d), (f), (g), (k),
(o)(i), (o)(ii), (p), (bb) or (ee) shall be perfected.

Notwithstanding the foregoing, (i) no Liens will be permitted to exist, directly
or indirectly, on any assets or Equity Interests of the Borrower or any
Subsidiaries, except to the extent specifically permitted herein and (ii) no
Liens will be permitted to exist, directly or indirectly, to the extent such
Liens are in regard to Indebtedness for borrowed money, on any assets or Equity
Interests of a Subsidiary that is not a Loan Party pursuant to Sections 6.02(l)
and (cc) unless such Subsidiary becomes a Loan Party and complies with the
Collateral and Guarantee Requirements.

 

-123-



--------------------------------------------------------------------------------

SECTION 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that (a) a Sale and Lease-Back Transaction shall be permitted with
respect to property (i) owned by the Borrower or any Subsidiary that is acquired
after the Closing Date so long as such Sale and Lease-Back Transaction is
consummated within 270 days of the acquisition of such property, or (ii) owned
by any Foreign Subsidiary that is not a Loan Party regardless of when such
property was acquired, and (b) at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, the
Remaining Present Value of such lease (together with Indebtedness outstanding
pursuant to Sections (h) and (i) and the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03) would not exceed
$45,000,000 in the aggregate.

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger; and including in one transaction or
a series of transactions) any Equity Interests, Indebtedness, other securities
of or of all or substantially all of the property and assets or business of
another person or assets constituting a business unit, line of business or
division of such person, make or permit to exist any loans, advances or capital
contributions to or Guarantees of the obligations of, or make or permit to exist
any investment or any other interest in (each, an “Investment”), in any other
person, except:

(a) Investments by Holdings in the Equity Interests of the Borrower at any time,
which Equity Interests will constitute Pledged Collateral;

(b) (i) Investments by (x) the Borrower or the Subsidiaries in other
Subsidiaries and Unrestricted Subsidiaries effective as of the Closing Date as
set forth on Schedule 6.04 and (y) [reserved]; (ii) Investments by the Borrower
or any Subsidiary Loan Party in the Borrower or any Subsidiary Loan Party;
(iii) Investments by any Foreign Subsidiary Loan Party in the Borrower or any
Loan Party; (iv) Investments by any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party and (v) Investments by the Borrower or
any Subsidiary in the Borrower or any Subsidiary not otherwise permitted in
clauses (ii), (iii) or (iv) above or in any Similar Business in an aggregate
amount for all such Investments made or deemed made pursuant to this
Section 6.04(b)( v) that are at that time outstanding (in the case of
Guarantees, after deducting any reduction in the amount thereof without having
made payment thereunder, and after giving effect to any returns with respect to
such Investments or the sale of Investments made pursuant to this
Section 6.04(b)(v) (i) to the extent such returns or the proceeds of such sale
received by the Borrower and its Subsidiaries consists of cash and Permitted
Investments and (ii) in an amount not to exceed the amount of the Investments
made after the Closing Date) not to exceed the $30,000,000 (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided, that (A) intercompany current
liabilities incurred in the ordinary course of business and in good faith in
connection with cash management operations shall not be included in calculating
the limitation in this Section 6.04(b) at any time and (B) the aggregate amount
of Investments made in persons that are not Loan Parties or do not in connection
with such Investment becomes a Loan Party, in each case, pursuant to Section
6.04(b)(v), taken together with Investments made pursuant to “Permitted Business
Acquisitions” in persons that do not become Loan Parties (other than the
Specified Acquisition) shall not exceed the Non-Loan Party Cap;

 

-124-



--------------------------------------------------------------------------------

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) (i) loans and advances to employees of Holdings, the Borrower or any
Subsidiary in the ordinary course of business not to exceed $5,000,000 in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;

(f) (i) accounts receivable arising, and trade credit granted, in the ordinary
course of business, (ii) any securities received in satisfaction or partial
satisfaction of defaulted accounts receivable from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
(iii) any prepayments and other credits to suppliers made in the ordinary course
of business;

(g) Swap Agreements permitted pursuant to Section 6.12;

(h) Investments existing on the Closing Date and set forth on Schedule 6.04;

(i) Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (k), (s) and (u);

(j) additional Investments by the Borrower or any of its Subsidiaries having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this Section 6.04(j) that are at that time outstanding (in the case
of Guarantees, after deducting any reduction in the amount thereof without
having made payment thereunder and after giving effect to any returns with
respect to such Investments or the sale of Investments made pursuant to this
Section 6.04(j) (i) to the extent such returns or the proceeds of such sale
received by the Borrower and its Subsidiaries consists of cash and Permitted
Investments and (ii) in an amount not to exceed the amount of the Investments
made after the Closing Date), not to exceed $30,000,000 (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(m) intercompany loans and other Investments between Foreign Subsidiaries that
are not Loan Parties;

(n) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;

 

-125-



--------------------------------------------------------------------------------

(o) [reserved];

(p) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(q) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into or consolidated with a Subsidiary in accordance with Section 6.05
after the Closing Date to the extent that (i) such acquisition, merger or
consolidation is permitted under this Section 6.04, (ii) such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation, and (iii) such Investments were in existence on the date of such
acquisition, merger or consolidation; and

(r) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings; provided, that (i) no Change in Control would result
therefrom, and (ii) such Equity Interests do not constitute Disqualified Stock;

(s) Investments in joint ventures not in excess of $18,000,000 in the aggregate;

(t) Guarantees by (i) the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Borrower or any Subsidiary in
the ordinary course of business and (ii) any Foreign Subsidiary of operating
leases (other than Capital Lease Obligations) or of obligations that do not
constitute Indebtedness, in each case, entered into by any Foreign Subsidiary in
the ordinary course of business;

(u) Investments made with Excluded Contributions provided that (i) at the time
of such Investment and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) such Excluded Contributions shall not have been otherwise applied for any
other purpose;

(v) Investments made by Subsidiaries that are not Subsidiary Loan Parties solely
to the extent such Investments are made with the proceeds received by such
Subsidiary from an Investment in such Subsidiary made pursuant to Sections
6.04(b)(v), (j) or (x);

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04); and

(x) Investments in Foreign Subsidiaries in the form of intercompany loans made
by the Borrower or any of its Domestic Subsidiaries with the proceeds of royalty
payments received by the Borrower or its Domestic Subsidiaries from Foreign
Subsidiaries in an aggregate amount not to exceed $25,000,000 in any fiscal year
of the Borrower.

 

-126-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 6.04 above, no
Investment shall be permitted by this Section 6.04 with respect to the assets or
Equity Interests of any Material Insurance Subsidiary, except for (if otherwise
permitted hereunder) (i) when such assets or Equity Interests represents a de
minimis, immaterial or dormant portion of the Insurance Business of the Borrower
and its Subsidiaries, (ii) Investments by the Borrower or any Subsidiary Loan
Party in the Borrower or any Subsidiary Loan Party and (iii) Investments by any
Foreign Subsidiary Loan Party in the Borrower or any Loan Party.

Notwithstanding anything to the contrary contained in Section 6.04 above, the
Borrower and its Subsidiaries shall not, directly (and shall cause their
Subsidiaries not to, directly or indirectly) make any Investments pursuant to
clauses (j) and (s) above in order to make Dividends not otherwise permitted
under Section 6.06 or Junior Indebtedness Payments not otherwise permitted under
Section 6.09(b).

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or purchase, lease
or otherwise acquire (in one transaction or a series of transactions) all of any
division, unit or business of any other person, except that this Section shall
not prohibit:

(a) (i) the lease, purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition of any other
asset in the ordinary course of business by the Borrower or any Subsidiary,
(iii) the sale of obsolete or worn out equipment or other property in the
ordinary course of business by the Borrower or any Subsidiary or (iv) the sale
of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately thereafter no Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger of any
Subsidiary into the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger or consolidation of (x) any Domestic Subsidiary into
or with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party or (y) any Foreign Subsidiary into
or with any Foreign Subsidiary Loan Party in a transaction in which the
surviving or resulting entity is a Foreign Subsidiary Loan Party, and, in the
case of each of clauses (i) and (ii), no person other than the Borrower,
Subsidiary Loan Party or Foreign Subsidiary Loan Party receives any
consideration, (iii) the merger or consolidation of any Subsidiary that is not a
Loan Party into or with any other Subsidiary that is not a Loan Party or
(iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than the Borrower) in accordance with Section 5.01(a)(ii) if
the Borrower determines in good faith that such liquidation, change in form or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07 and the aggregate
gross proceeds of any such sales, transfers, leases or other dispositions plus
the aggregate gross proceeds of any or all assets sold, transferred or leased in
reliance upon paragraph (h) below shall not exceed $20,000,000;

 

-127-



--------------------------------------------------------------------------------

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

(f) any swap of assets with a Fair Market Value not to exceed $10,000,000 in the
aggregate during the term of this Agreement in exchange for other assets of
comparable or greater value or usefulness to the business of the Borrower and
the Subsidiaries taken as a whole, as determined in good faith by the management
of the Borrower, provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) for the avoidance
of doubt, such swap of assets shall not, directly or indirectly, be made for the
purposes of making a Dividend not otherwise permitted under Section 6.06 or
Junior Indebtedness Payment not otherwise permitted under Section 6.09(b);

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) (i) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided, that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) plus the aggregate
gross amount of such proceeds in reliance upon Section 6.05(c) above shall not
exceed $20,000,000; provided, further, that the Net Proceeds thereof are applied
in accordance with Section 2.11(b); and (ii) dispositions of the assets or
Equity Interests of any Material Insurance Subsidiary; provided that (i) such
sales and dispositions are for Fair Market Value, (ii) such disposition is for
85% cash consideration, to a third party that is not an Affiliate upon terms no
less favorable to the Borrower or such Subsidiary, as applicable, than would
otherwise be obtained in a comparable arm’s-length transaction, (iii) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (iv) the Total Secured Leverage Ratio shall not exceed the lesser of
(x) 5.275 to 1.00 and (y) the Total Secured Leverage Ratio immediately prior to
giving effect to such disposition and the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (v) the Net Proceeds thereof (which, for the avoidance
doubt, shall not be subject to a reinvestment right) are applied in accordance
with Section 2.11(b) and subject to the Prepayment Fees in respect of COC
Payment Events pursuant to Section 2.12(e).

(i) any Permitted Business Acquisition or merger or consolidation in order to
effect a Permitted Business Acquisition; provided, that following any such
merger or consolidation (i) involving the Borrower, the Borrower is the
surviving corporation, (ii) involving a Domestic Subsidiary, the surviving or
resulting entity shall be a Subsidiary Loan Party that is a Wholly Owned
Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or resulting
entity shall be a Wholly Owned Subsidiary;

 

-128-



--------------------------------------------------------------------------------

(j) non-exclusive licensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Subsidiary in
the ordinary course of business and other licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Subsidiary that are not material to the conduct of any of the
business lines of the Borrower and the Subsidiaries, that do not materially
interfere with the ordinary course of the business of the Borrower or any of its
Subsidiaries and the value of which does not constitute a material portion of
the assets of the Borrower and its Subsidiaries, taken as a whole, and that are
not material to the ordinary course of conduct of the business of the Borrower
or any of its Subsidiaries;

(k) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(l) sales, leases or other dispositions of inventory, equipment or other assets
(excluding Equity Interests, assets constituting a business division, unit, line
of business, all or substantially all of the assets of any Material Subsidiary,
Sale and Lease-Back Transactions and receivables) of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries; provided, that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

(m) [reserved];

(n) [reserved]; and

(o) [reserved].

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (except as permitted to Loan Parties pursuant to Section 6.05(c))
unless such disposition is for Fair Market Value, and (ii) no sale, transfer or
other disposition of assets with a Fair Market Value of more than $2,000,000
shall be permitted by paragraph (a), (d), (h),or (l) of this Section 6.05 unless
such disposition is for at least 75% cash consideration; provided, that for
purposes of clause (ii), the amount of any secured Indebtedness of the Borrower
or any Subsidiary or other Indebtedness of a Subsidiary that is not a Loan Party
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) that is assumed by the transferee of any such assets shall be
deemed to be cash.

SECTION 6.06 Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Equity Interests (other than Disqualified Stock) of the person
paying such dividends or distributions) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any subsidiary of the
Borrower to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests of the person redeeming, purchasing, retiring or acquiring such
shares) (any of the foregoing dividends, distributions, redemptions,
repurchases, retirements, other acquisitions or setting aside of amounts,
“Dividends”); provided, however, that:

 

-129-



--------------------------------------------------------------------------------

(a) (i) any Subsidiary may declare and pay dividends to, or make other
distributions to, the Borrower or any Subsidiary that is a direct parent of such
Subsidiary and, if not a Wholly Owned Subsidiary, to each other direct owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests; and (ii) to the extent permitted by Section 6.04, any
Subsidiary that is not a Wholly Owned Subsidiary may repurchase its Equity
Interests from any owner of the Equity Interests of such Subsidiary that is not
the Borrower or a Subsidiary;

(b) the Borrower may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings, including, in an aggregate amount not to exceed
$2,500,000, for director fees and for costs and expenses associated with
registration and listing of Holdings’ Equity Interests, and (ii) actual U.S.
federal, state and local income Tax liabilities of Holdings for the consolidated
group of which Holdings is parent to the extent that Holdings, and not the
Borrower, (A) files a consolidated U.S. federal income tax return that includes
the Borrower and its Subsidiaries in an amount not to exceed the amount that the
Borrower and its Subsidiaries would have been required to pay in respect of
federal, state or local income taxes, as the case may be, in respect of such
year if the Borrower and its Subsidiaries had paid such taxes directly as a
stand-alone taxpayer or stand-alone group; provided, that with respect to any
such taxes attributable to Unrestricted Subsidiaries, such dividends or
distributions shall be permitted only to the extent of cash actually received
from such Unrestricted Subsidiaries and (B) actually pays, or will pay, as the
consolidated tax payor, such taxes for the Borrower and its Subsidiaries, it
being agreed that if such dividends and distributions are paid to Holdings and
Holdings does not make such consolidated tax payments on the date when the
Borrower and its subsidiaries are required to pay such taxes, such failure shall
be an Event of Default that shall continue until all such taxes are paid,
(iii) fees and expenses related to any public offering or private placement of
equity securities of Holdings that is not consummated, and (iv) other fees and
expenses in connection with the maintenance of its existence and its ownership
of the Borrower;

(c) the Borrower may declare and pay dividends or make other distributions to
Holdings in order to enable Holdings to purchase or redeem Equity Interests of
Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of dividends
for such purchases or redemptions under this Section 6.06(c) shall not exceed
(i) in any fiscal year (A) $2,500,000 (plus up to $1,250,000 of any such unused
amounts from the immediately preceding year which may be carried over), plus
(ii) cash proceeds received from directors, consultants, officers or employees
of Holdings, the Borrower or any Subsidiary from the issuance of Equity
Interests of Holdings (other than Disqualified Stock) in connection with
permitted employee compensation and incentive arrangements as set forth in a
certificate of a Responsible Officer of the Borrower, which, if not used in any
fiscal year, may be carried forward to any fiscal calendar year, plus
(iii) amounts received in respect of key man life insurance policy proceeds;

 

-130-



--------------------------------------------------------------------------------

(d) any person may make noncash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any person may make additional dividends or other
distributions in an aggregate amount with all other Dividends and other
distributions made pursuant to this clause (e) not to exceed $5,000,000;

(f) any person may make distributions to minority shareholders of any subsidiary
that is acquired pursuant to a Permitted Business Acquisition pursuant to
appraisal or dissenters’ rights with respect to shares of such subsidiary held
by such shareholders;

(g) [reserved];

(h) [reserved];

(i) [reserved];

(j) the Borrower or any Subsidiary may make payments of cash, or dividends,
distributions or advances to allow such person to make payments of cash, in lieu
of the issuance of fractional shares upon exercise of warrants or upon the
conversion or exchange of Equity Interests of such person; provided, however,
that the aggregate amount of such payments, dividends, distributions or advances
shall not exceed $5,000,000; and

(k) [reserved]; and

(l) the Borrower may (x) declare and pay dividends to Holdings to enable
Holdings to make payments or purchases in respect of the Existing Holdings Notes
using the proceeds of issuances of 2017 Exchange Notes, (y) issue 2017 Exchange
Notes in exchange for Existing Holdings Notes pursuant to the 2017 Exchange and
(z) declare and pay dividends to Holdings to enable Holdings to pay accrued and
unpaid interest with respect to Existing Holdings Notes in connection with the
transactions described in clauses (x) and (y).

SECTION 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is (i) otherwise expressly permitted (or required) with such
Affiliates or holders under this Agreement or (ii) upon terms no less favorable
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;
provided, that this clause (ii) shall not apply to (A) the indemnification of
directors of Holdings, the Borrower or the Subsidiaries in accordance with
customary practice or (B) to the extent otherwise permitted under this Agreement
(each of which shall not be prohibited by this Section 6.07), the following:

 

-131-



--------------------------------------------------------------------------------

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, deferred compensation agreements, stock options and
stock ownership plans or similar employee benefit plans approved by the Board of
Directors of Holdings;

(ii) [reserved];

(iii) transactions among the Borrower and the Loan Parties (other than Holdings)
and transactions among the Loan Parties (other than Holdings);

(iv) the payment of fees and indemnities to directors, officers, employees and
consultants of Holdings, the Borrower and the Subsidiaries in the ordinary
course of business;

(v) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, the Transaction Documents,
agreements set forth on Schedule 6.07 and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Subsidiaries of
its obligations under, any future amendment to any such existing agreement or
under any similar agreement entered into after the Closing Date shall only be
permitted by this clause (v) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

(vi) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions, as described herein or contemplated by the
Transaction Documents;

(vii) any employment agreements entered into by Holdings, the Borrower or any of
the Subsidiaries in the ordinary course of business;

(viii) transactions permitted by, and complying with, the provisions of,
Section 6.04;

(ix) transactions permitted by, and complying with, the provisions of,
Section 6.05;

(x) transactions permitted by, and complying with the provisions of,
Section 6.06;

(xi) any purchase by any director, officer, employee or consultant of the
Borrower or Holdings of Equity Interests of Holdings or any contribution by
Holdings to, or purchases of, equity capital of the Borrower; provided that any
Equity Interests of the Borrower shall be pledged to the Administrative Agent on
behalf of the Lenders pursuant to the Collateral Agreement;

(xii) [reserved;]

 

-132-



--------------------------------------------------------------------------------

(xiii) payments or loans (or cancellation of loans) to employees or consultants
that are (A) approved by a majority of the Board of Directors or the managing
member of the Borrower in good faith, (B) made in compliance with applicable law
and (C) otherwise permitted under this Agreement;

(xiv) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xv) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower and Holdings from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Borrower qualified to render such
letter and (B) reasonably satisfactory to the Administrative Agent, which letter
states that such transaction is on terms that are no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;

(xvi) [reserved.];

(xvii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xviii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xix) transactions between Holdings, the Borrower or any of its Subsidiaries and
any person that is an Affiliate solely by virtue of having a director who is
also a director of Holdings, the Borrower or any direct or indirect parent
company of the Borrower, provided, however, that such director abstains from
voting as a director of Holdings or the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person;

(xx) intercompany transactions for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries;

(xxi) the termination of management agreements and payments in connection
therewith at the net present value of future payments;

(xxii) transactions among the Borrower and its Subsidiaries that are not
prohibited under this Agreement in the ordinary course of business;

 

-133-



--------------------------------------------------------------------------------

(xxiii) entering into tax sharing agreements or arrangements approved by the
Board of Directors of Holdings or the Borrower, provided that any payments
thereunder are permitted by Section 6.06;

(xxiv) any agreements or arrangements between a third party and an Affiliate of
the Borrower that are acquired or assumed by the Borrower or any Subsidiary in
connection with an acquisition or merger of such third party (or assets of such
third party) by or with the Borrower or any Subsidiary; provided, that (A) such
acquisition or merger is permitted under this Agreement and (B) such agreements
or arrangements are not entered into in contemplation of such acquisition or
merger or otherwise for the purpose of avoiding the restrictions imposed by this
Section 6.07; and

(xxv) any contribution to the capital of the Borrower by Holdings.

SECTION 6.08 Business of Holdings, the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

(a) in the case of the Borrower and any Subsidiary, (i) any business or business
activity conducted by any of them on the Closing Date and any business or
business activities incidental or related thereto, (ii) any business or business
activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, including the
consummation of the Transactions, (iii) any business or business activity that
the senior management of the Borrower deems beneficial for the Borrower or such
Subsidiary or (iv) any business or business activity of any person acquired
pursuant to a Permitted Business Acquisition provided that such Permitted
Business Acquisition was in a Similar Business; and

(b) in the case of Holdings, (i) ownership of the Equity Interests in the
Borrower together with activities directly related thereto, and (A) Holdings
shall own no assets other than such Equity Interests, its books and records,
deposit accounts of Holdings existing prior to the Closing Date, any replacement
deposit accounts or additional deposit accounts entered into in the ordinary
course of Holdings’ business, all cash deposits held therein, and cash paid to
Holdings in accordance with the terms hereof, and (B) Holdings shall not grant a
Lien on any of its assets other than Liens created pursuant to the Loan
Documents, and ordinary course Liens incurred under customary deposit account
agreements entered into by Holdings with respect to deposit accounts existing
prior to the Closing Date (and any replacement deposit accounts entered into in
the ordinary course of Holdings’ business); (ii) performance of its obligations
under and in connection with the Loan Documents, the 2017 Exchange Notes, any
Permitted Refinancing Indebtedness in respect of the Loan Documents or the 2017
Exchange Notes, and the Existing Holdings Notes; (iii) issuance of Equity
Interests and activities related thereto; (iv) as otherwise required by law; and
(v) holding any cash received in accordance with the terms hereof and investing
such proceeds in Permitted Investments.

SECTION 6.09 Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders the articles or certificate of incorporation or by-laws or limited
liability company operating agreement or other Organizational Documents of the
Borrower or any of the Subsidiaries.

 

-134-



--------------------------------------------------------------------------------

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Junior Indebtedness (or any
Permitted Refinancing Indebtedness in respect of the foregoing) or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Indebtedness
(or any Permitted Refinancing Indebtedness in respect of the foregoing)
(collectively, a “Junior Indebtedness Payment”), except for (A) Refinancing with
Permitted Refinancing Indebtedness in respect thereof permitted by Section 6.01,
(B) payments of regularly scheduled interest, other than (x) payments in respect
of the Indebtedness subordinated in right of payment to the Obligations
prohibited by the subordination provisions thereof and (y) cash payments of
interest with respect to the 2017 Exchange Notes, which shall only be permitted
if, (I) the pro forma Senior Secured Leverage Ratio immediately after giving
effect to such cash payment of interest is less than or equal to 4.375 to 1.00
(such ratio being calculated, solely for purposes of this clause, based on the
most recently available internally generated financials for the Borrower and its
subsidiaries), (II) (x) if all interest due is paid in cash, the Consolidated
Fixed Charge Coverage Ratio immediately after giving effect to such cash payment
of interest, is greater than or equal to 1.375 to 1.00 on a pro forma basis
after giving effect to such payment (such ratio being calculated, solely for
purposes of this clause, based on the most recently available internally
generated financials for the Borrower and its subsidiaries), (y) if paid
partially in cash and partially as paid-in-kind interest, the Consolidated Fixed
Charge Coverage Ratio immediately after giving effect to such cash payment of
interest is greater than or equal to 1.25 to 1.00 but less than 1.375 to 1.00 on
a pro form basis after giving effect to such payment (such ratio being
calculated, solely for purposes of this clause, based on the most recently
available internally generated financials for the Borrower and its
subsidiaries), and (III) the Average Liquidity calculated as of the record date
for such interest payment minus the contemplated amount of the cash interest
payment shall be greater than or equal to $80,000,000, (C) to the extent this
Agreement is then in effect, principal on the scheduled maturity date thereof,
subject to any subordination provisions applicable thereto, (D) purchases,
redemptions, retirement, acquisition, cancellation or termination of any
Affinion Investments Notes, Extended Senior Subordinated Notes and Senior Notes
(I) solely with the proceeds of the issuance of 2017 Exchange Notes, (II) in
exchange for 2017 Exchange Notes and (III) with other cash of the Borrower and
its Subsidiaries to pay accrued and unpaid interest with respect to any Affinion
Investments Notes, Extended Senior Subordinated Notes or Senior Notes, in
connection with the transactions described in clauses (I) and (II), and
(E) purchases, redemptions, retirement, acquisition, cancellation or termination
of Junior Indebtedness with the proceeds of contributions to common capital, or
issuances of Equity Interests of, Holdings, conversion of Junior Indebtedness to
Equity Interests of Holdings or exchange of Junior Indebtedness for Equity
Interests of Holdings, in each case, other than Disqualified Stock of Holdings;

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Indebtedness documentation (and any Permitted Refinancing
Indebtedness in respect of the foregoing), or any agreement relating thereto,
other than amendments or modifications that (A) are not in any manner materially
adverse to Lenders and that do not affect the subordination provisions thereof
(if any) in a manner adverse to the Lenders and (B) to the extent applicable,
otherwise comply with the definition of “Permitted Refinancing Indebtedness.”

 

-135-



--------------------------------------------------------------------------------

(c) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances by any
Material Subsidiary to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by Holdings,
the Borrower or any Loan Party, or any Subsidiary required to be a Loan Party,
pursuant to the Security Documents, in each case, other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

(A) (I) restrictions imposed by applicable law, (II) restrictions on the payment
of dividends and distributions and the making of cash advances, contractual or
otherwise, imposed on Insurance Subsidiaries, and (III) restrictions on the
pledge of the direct Equity Interests of Insurance Subsidiaries under applicable
laws;

(B) contractual encumbrances or restrictions (1) in effect on the Closing Date
with respect to Liens permitted under Section 6.02(a) or as otherwise disclosed
on Schedule 6.09(c), (2) pursuant to the 2017 Exchange Notes Documents,
(3) pursuant to documentation related to any Indebtedness permitted pursuant to
Section 6.01 as long as such encumbrances or restrictions are no more
restrictive, taken as a whole, than those contained in this Agreement, (4)
[reserved], or (5) pursuant to documentation related to any permitted renewal,
extension or refinancing of any Indebtedness described in clauses (1) and (2)
that does not expand the scope of any such encumbrance or restriction or make
such restriction more onerous;

(C) any restriction on the Equity Interests or assets of a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of such Equity
Interests or assets permitted under Section 6.05 pending the closing of such
sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to the assets of, or the Equity Interests in, joint
ventures entered into in the ordinary course of business;

(E) other than with respect to Holdings, any restrictions imposed by any
agreement relating to Indebtedness permitted by Section 6.01 and secured by a
Lien permitted by Section 6.02 to secure such Indebtedness to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

 

-136-



--------------------------------------------------------------------------------

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 applicable to the asset to be
sold pending the consummation of such sale;

(J) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(K) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions on the property subject to such lease; or

(L) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary and such restriction does not apply to the Borrower or any
other Material Subsidiary or any of their respective assets.

SECTION 6.10 Financial Maintenance Covenants. Beginning with the fiscal quarter
ending on June 30, 2017, except with the written consent of the Required
Lenders, permit:

(a) the Total Secured Leverage Ratio on the last day of any fiscal quarter to
exceed the ratios set forth below:

 

Fiscal Quarter End Date

  

Total Secured Leverage Ratio

June 30, 2017    7.500:1.000 September 30, 2017    7.500:1.000 December 31, 2017
   7.500:1.000 March 31, 2018    7.250:1.000 June 30, 2018    7.000:1.000
September 30, 2018    6.750:1.000 December 31, 2018    6.500:1.000 March 31,
2019    6.375:1.000 June 30, 2019    6.250:1.000 September 30, 2019   
6.000:1.000 December 31, 2019    5.875:1.000 March 31, 2020    5.750:1.000
June 30, 2020    5.750:1.000 September 30, 2020    5.500:1.000 December 31, 2020
   5.500:1.000 March 31, 2021    5.250:1.000 June 30, 2021    5.000:1.000
September 30, 2021    5.000:1.000 December 31, 2021    4.750:1.000 March 31,
2022 and thereafter    4.500:1.000

 

-137-



--------------------------------------------------------------------------------

(b) the Consolidated Fixed Charge Coverage Ratio on the last day of any fiscal
quarter to be less than the ratios set forth below:

 

Fiscal Quarter End Date

  

Consolidated Fixed Charge Coverage Ratio

June 30, 2017    1.000:1.000 September 30, 2017    1.000:1.000 December 31, 2017
   1.000:1.000 March 31, 2018    1.000:1.000 June 30, 2018    1.000:1.000
September 30, 2018    1.075:1.000 December 31, 2018    1.100:1.000 March 31,
2019    1.100:1.000 June 30, 2019    1.100:1.000 September 30, 2019   
1.100:1.000 December 31, 2019    1.050:1.000 March 31, 2020    1.050:1.000
June 30, 2020    1.050:1.000 September 30, 2020    1.000:1.000 December 31, 2020
   1.000:1.000 March 31, 2021    1.000:1.000 June 30, 2021    1.000:1.000
September 30, 2021    1.000:1.000 December 31, 2021    1.000:1.000 March 31,
2022 and thereafter    1.000:1.000

SECTION 6.11 Limitations on Change in Fiscal Periods . Allow the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

SECTION 6.12 Swap Agreements . Enter into any Swap Agreement other than
(a) non-speculative Swap Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities
(including currency risks), and (b) non-speculative Swap Agreements entered into
in the ordinary course of business in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Holdings, the Borrower or any Subsidiary. 

 

-138-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in paragraph (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;

(d) any default shall be made in the due observance or performance by the
Borrower of any covenant or agreement contained in Section 5.01(a) (with respect
to the Borrower), 5.05(a), 5.09 or in Article VI ;

(e) default shall be made in the due observance or performance by the Borrower
or any Loan Party of (x) any covenant or agreement contained in Section 5.04 and
such default shall continue unremedied for a period of 5 days after notice
thereof from the Administrative Agent to the Borrower or (y) any covenant or
agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above and clause (x) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (a) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (b) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any Subsidiary shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided, that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

 

-139-



--------------------------------------------------------------------------------

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of its subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any of
its subsidiaries, under Title 11 of the United States Code, as now constituted
or hereafter amended, or any other federal, state or foreign bankruptcy,
moratorium, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of its subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of its subsidiaries or
(iii) the winding-up or liquidation of Holdings, the Borrower or any of its
subsidiaries (except, in the case of any subsidiary, in a transaction permitted
by Section 6.05); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) Holdings, the Borrower or any of its subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, moratorium, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of its subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of its subsidiaries,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) the failure by Holdings, the Borrower or any Loan Party or any Material
Subsidiary to pay one or more final judgments aggregating in excess of
$25,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the Borrower, a
Subsidiary or any ERISA Affiliate shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (iv) any other event or condition shall occur or exist
with respect to a Plan or a Multiemployer Plan; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Loan Party (or, in the case of any Security
Document with respect to the pledge of Equity Interests of the Borrower, the
pledgor thereunder) not to be a legal, valid

 

-140-



--------------------------------------------------------------------------------

and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
are not immaterial to the Borrower and the Loan Parties on a consolidated basis
or the Equity Interests of the Borrower, shall cease to be, or shall be asserted
in writing by the Borrower or any other Loan Party (or, in the case of any
Security Document with respect to the pledge of Equity Interests of the
Borrower, the pledgor thereunder) not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or Collateral
owned by Foreign Subsidiary Loan Parties or the application thereof, or from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Agreement, or to file Uniform Commercial Code continuation statements or take
the actions described on Schedule 3.04 and except to the extent that such loss
is covered by a lender’s title insurance policy and the Administrative Agent
shall be reasonably satisfied with the credit of such insurer, or (iii) the
Guarantees pursuant to the Security Documents by Holdings, the Borrower or any
material Loan Parties of any of the Obligations shall cease to be in full force
and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings, the Borrower or any Loan Party not to be in
effect or not to be legal, valid and binding obligations;

(m) the Obligations shall fail to constitute “Senior Debt” (or the equivalent
thereof) and “Designated Senior Debt” (or the equivalent thereof) under the
Affinion Investments Notes; or

(n) any Junior Indebtedness or any guarantees thereof that is subordinated in
right of payment to the Obligations, shall cease for any reason to be validly
subordinated to the Obligations as provided in the documentation governing such
Junior Indebtedness or any Loan Party shall contest the subordination of any
Junior Indebtedness or any guarantees thereof;

then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (h) or (i) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans then
outstanding so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document constituting Obligations,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) demand Cash Collateral pursuant to
Section 2.22; and in any event with respect to any Loan Party described in
paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document constituting Obligations, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.22, without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

-141-



--------------------------------------------------------------------------------

SECTION 7.02 Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(j) of Section 7.01, any reference in any such clause to any subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Authority. (a) Each of the Lenders and each Issuing
Bank hereby irrevocably appoints HPS Investment Partners, LLC to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “Collateral Agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “Collateral
Agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.04(d), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

(c) With respect to Foreign Security Documents governed by Swiss law (“Swiss
Security”), the Collateral Agent shall:

(i) hold and administer any non-accessory Swiss Security (nicht-akzessorische
Schweizer Sicherheiten) as indirect representative (indirekter Stellvertreter)
in its own name but on behalf and for the benefit of the Agents, the
Administrative Agent and the Lenders; and

 

-142-



--------------------------------------------------------------------------------

(ii) hold and administer any accessory Swiss Security (akzessorische Schweizer
Sicherheiten) (e.g. a right of pledge) (a “Swiss Accessory Security”) for itself
and as direct representative (direkter Stellvertreter) in the name and on behalf
of the Agents, the Administrative Agent and the Lenders.

(d) The Administrative Agent and each Agent and Lender hereby appoints the
Collateral Agent as its direct representative (direkter Stellvertreter) and
authorizes the Collateral Agent (whether or not by or through employees or
agents):

(i) to accept, execute and deliver in its name and on its behalf as its direct
representative (direkter Stellvertreter) any Foreign Security Documents creating
a Swiss Accessory Security;

(ii) to accept, execute and deliver in its name and on its behalf as its direct
representative (direkter Stellvertreter) any amendments, confirmations and/or
alterations to any Foreign Security Documents creating a Swiss Accessory
Security and to administer, exercise such rights, remedies, powers and
discretions as are delegated to or conferred upon the Collateral Agent
thereunder together with such powers and discretions as are reasonably
incidental thereto; and

(iii) to take such other action in its name and on its behalf as its direct
representative (direkter Stellvertreter) as may from time to time be authorized
under or in accordance with the Loan Documents.

(iv) The Administrative Agent and each Agent and Lender hereby ratifies and
approves all acts and declarations previously done by the Collateral Agent on
its behalf.

SECTION 8.02 Rights as a Lender. (a) The person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

 

-143-



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 9.09) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or an Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or an Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

-144-



--------------------------------------------------------------------------------

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06 Resignation of the Administrative Agent and the Collateral Agent.
(a) The Administrative Agent and/or Collateral Agent may at any time give to the
Lenders, the Issuing Banks and the Borrower notice of its resignation as
Administrative Agent and/or Collateral Agent. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, and the Administrative Agent and/or Collateral Agent, as applicable
further agrees that for the 30 day period immediately following its notice of
resignation, it will not appoint a successor unless the Borrower shall have
consented to such successor, such consent not to be unreasonably withheld or
delayed. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent and/or Collateral Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent and/or
Collateral Agent meeting the qualifications set forth above; provided that if
the Administrative Agent and/or Collateral Agent shall notify the Borrower and
the Lenders that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent and/or Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except in its capacity as Collateral Agent holding collateral
security on behalf of any Secured Parties, it shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Banks directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent and/or Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and/or Collateral
Agent, and the retiring Administrative Agent and/or Collateral shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
and/or Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s and/or Collateral Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent and/or Collateral Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent and/or Collateral
Agent was acting as Administrative Agent and/or Collateral Agent.

 

-145-



--------------------------------------------------------------------------------

(b) Any resignation by HPS Investment Partners, LLC as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Bank
and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring the Swingline Lender shall
be discharged from all of its duties and obligations hereunder and under the
other Loan Documents, and (c) at the sole election of the retiring
Administrative Agent, in its capacity as an Issuing Bank, either (i) the
retiring Administrative Agent, in its capacity as an Issuing Bank, shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents, and the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit or (ii) the retiring Administrative Agent, in its
capacity as an Issuing Bank, shall remain party to this Agreement as an Issuing
Bank, and in such capacity shall continue to have all of the rights and
obligations of an “Issuing Bank” under this Agreement and the other Loan
Documents with respect to each Letter of Credit previously issued by such
Issuing Bank and outstanding at the time of its resignation as Administrative
Agent (including, without limitation, the right to receive Issuing Bank Fees
pursuant to Section 2.12(b)), but shall not be required to issue any new (or
renew or extend any existing) Letters of Credit.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder

SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger or Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or an Issuing Bank
hereunder.

SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Borrowing shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

-146-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.12 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Banks any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Banks to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Banks in any such proceeding.

SECTION 8.10 Collateral Agreement. (a) (i) The Lenders and the Issuing Banks
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Collateral Agent and
the Issuing Banks shall have been made), (B) that is sold or to be sold to a
party that is not a Loan Party as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) subject to
Section 9.09, if approved, authorized or ratified in writing by the Required
Lenders.

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clauses (i) or (j) of Section 6.02.

(b) The Lenders and the Issuing Banks irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any guarantor from its
obligations under the Guaranty Agreement and the other Security Documents if
such person ceases to be a Loan Party as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, each of the Required
Lenders will confirm in writing the Administrative Agent’s or Collateral
Agent’s, as applicable, authority to release or subordinate its interest in
particular types or items of property, or to release any guarantor from its
obligations under the Guarantee and the other Security Documents.

 

-147-



--------------------------------------------------------------------------------

SECTION 8.11 Withholding Tax. To the extent required by any applicable laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender or under any Loan Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payment in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.11. The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, to its address set forth on Schedule 9.01(a)(i);

(ii) if to the Administrative Agent or Collateral Agent, to the applicable
address as set forth on Schedule 9.01(a)(ii) and including copies to any
sub-agents as set forth therein; and

(iii) if to the Swingline Lender (if any) or Issuing Bank (if any), to it at the
address or telecopy number set forth separately in writing.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

-148-



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or any
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Each of the Borrower, the Administrative Agent, each Issuing Bank and the
Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Bank and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Communications that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) The Administrative Agent, each Issuing Bank and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Borrowing
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice

 

-149-



--------------------------------------------------------------------------------

specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

 

-150-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may at any time assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans (including for purposes of this
Section 9.04(b), participations in Letter of Credit obligations and in Swingline
Loans) at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed);
provided, that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other person or in
connection with the initial syndication of the Loans; provided, that any
liability of the Borrower to an assignee that is an Approved Fund or affiliate
of the assigning Lender under Section 2.15 or 2.17 shall be limited to the
amount, if any, that would have been payable hereunder by the Borrower in the
absence of such assignment; provided further that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within ten days after having received
notice thereof;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of in the case of a Term Loan, all or
any portion of such Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund of such Lender; and

(C) the Swingline Lender and the Issuing Bank; provided, that the consent of the
Issuing Bank shall not be required if such assignment is an assignment of a Term
Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under a given Tranche, the amount of the
Commitments or Loans of the assigning Lender under a given Tranche subject to
each such assignment (as of the date such Assignment and Acceptance is recorded
in the Register by the Administrative Agent) shall not be less than (x)
$1,000,000 in respect of Term Loans, and (y) $5,000,000 in respect of the
Revolving Facility Loans, unless each of the Borrower and the Administrative
Agent otherwise consent; provided that simultaneous assignments to two or more
Related Funds or by two or more Related Funds to a single Assignee shall be
treated as one assignment for purposes of the minimum assignment requirement,
and shall be in an amount that is an integral multiple of $1,000,000 (or the
entire remaining amount of such Lender’s Commitment);

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which may be waived or reduced at the
Administrative Agent’s sole discretion); provided, that (i) assignments pursuant
to Section 2.19 shall not require the signature of the assigning Lender to
become effective and (ii) any such processing and recordation fee in connection
with assignments pursuant to Section 2.19 shall be paid by the Borrower or the
assignee;

 

-151-



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all documentation and
other information with respect to the assignee that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, including any tax forms
required to be provided pursuant to Section 2.17(g); and

(D) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its activities and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance (which shall be the date of such recordation) the Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to

 

-152-



--------------------------------------------------------------------------------

be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
of America a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, all documents required under Section
9.04(b)(ii)(C) (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless and until it has been
recorded in the Register as provided in this paragraph, provided that for the
avoidance of doubt, the date that is the later of (i) the trade date specified
(if any) in the Assignment and Assumption and (ii) the day such Assignment and
Assumption has been recorded in the Register shall be the effective date of the
assignment.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, or the Borrower or any of the Affiliated Lenders)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (a) such Lender’s obligations under this
Agreement shall remain unchanged, (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (c) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided, that (x) such agreement may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(a)(i) or clause (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 9.09(b) and (2) directly
affects such Participant and (y) no other agreement with respect to such
Participant may exist between such Lender and such Participant.

 

-153-



--------------------------------------------------------------------------------

(ii) The Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.16 and 2.17 (subject to the requirements and limitations therein,
including the requirements under Section 2.17(g) (it being understood that the
documentation required under Section 2.17(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.16 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Administrative Agent or the
Borrower, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided, that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

-154-



--------------------------------------------------------------------------------

(e) The Borrower, at its expense and upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) [Reserved].

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to (i) a natural person, (ii) an Ineligible Institution without the prior
written consent of the Borrower, (iii) any Defaulting Lender or any of its
subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (iii) or
(iv) any Affiliated Lenders, except as provided in section (h) below. Upon the
request of any Lender, the Administrative Agent shall inform such Lender as to
whether an actual proposed Participant or Assignee is an Ineligible Institution.

(h) Assignments to Affiliated Lenders. Notwithstanding anything in this
Agreement to the contrary, any Term Lender may, at any time, assign all or a
portion of its Term Loans on a non-pro rata basis to an Affiliated Lender,
subject to the following limitations:

(i) In connection with an assignment to an Affiliated Lender, (A) the Affiliated
Lender shall have identified itself in writing as an Affiliated Lender to the
assigning Term Lender and the Administrative Agent prior to the execution of
such assignment and (B) the Affiliated Lender shall be deemed to have
represented and warranted to the assigning Term Lender and the Administrative
Agent that the requirements set forth in this Section 9.04(h)(i) and Section
9.04(h)(iv) below shall have been satisfied upon consummation of the applicable
assignment;

(ii) Affiliated Lenders will not (A) have the right to receive information,
reports or other materials provided solely to Lenders by the Administrative
Agent and/or the Collateral Agent or any other Lender, except to the extent made
available to the Borrower, (B) attend or participate in meetings attended solely
by the Lenders and the Administrative Agent and/or the Collateral Agent or
(C) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative
Agent, the Collateral Agent or the Lenders;

(iii) (A) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) under, this Agreement or any other Loan
Document, each Affiliated Lender will be deemed to have consented in the same
proportion as the Term Lenders that are not Affiliated Lenders consented to such
matter, unless such matter requires the consent of all or all affected Lenders
and adversely affects such Affiliated Lender more than other Term Lenders in any
material respect, (B) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”),
each Affiliated Lender hereby agrees (x) not to vote on such Bankruptcy Plan,
(y) if such Affiliated Lender does vote on such Bankruptcy Plan notwithstanding
the restriction in the foregoing clause (x), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in

 

-155-



--------------------------------------------------------------------------------

determining whether the applicable class has accepted or rejected such
Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws) and (z) not to contest
any request by any party for a determination by a court of competent
jurisdiction effectuating the foregoing clause (y), in each case under this
clause (B) unless such Bankruptcy Plan adversely affects such Affiliated Lender
more than other Term Lenders in any material respect and (C) each Affiliated
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliate of the Borrower’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
of the Borrower and in the name of such Affiliated Lender (solely in respect of
Term Loans held by such Affiliated Lender and not in respect of any other claim
or status such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary or
appropriate to carry out the provisions of this Section 9.04(h)(iii), including
to ensure that any vote of such Affiliated Lender on any Bankruptcy Plan is
withdrawn or otherwise not counted;

(iv) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 25% of the aggregate outstanding principal
amount of Term Loans;

(v) the Affiliated Lender will not be entitled to bring actions against the
Administrative Agent or the Collateral Agent, in its role as such, or receive
advice of counsel or other advisors to the Administrative Agent, the Collateral
Agent or any Lender or challenge the attorney-client privilege of their
respective counsel; and

(vi) the Loans held by any Affiliated Lenders in the aggregate shall not account
for more than 49.9% of the amounts included in determining whether the Required
Lenders have (A) consented to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related
to any Loan Document or (C) directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document.

Each Affiliated Lender that is a Term Lender hereunder agrees to comply with the
terms of this Section 9.04(h) (notwithstanding that it may be granted access to
the Platform or any other electronic site established for the Lenders by the
Administrative Agent), and each Affiliated Lenders agrees that in any subsequent
assignment of all or any portion of its Term Loans it shall identify itself in
writing to the assignee as an Affiliated Lender prior to the execution of such
assignment.

(i) Resignation as an Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Issuing Bank assigns all of its Revolving Facility Commitment and Revolving
Facility Loans pursuant to Section 9.04(b), such Issuing Bank may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as an Issuing Bank and/or
(ii) upon 30 days’ notice to the Borrower, resign as

 

-156-



--------------------------------------------------------------------------------

Swingline Lender. In the event of any such resignation as an Issuing Bank or
Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Issuing Bank or Swingline Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of such Issuing Bank as an Issuing Bank or Swingline
Lender, as the case may be. If such Issuing Bank resigns as an Issuing Bank, it
shall retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Bank and all unreimbursed L/C
Disbursements with respect thereto (including the right to require the Lenders
to make ABR Loans or fund risk participations in unreimbursed amounts pursuant
to Section 2.05(c)). If the Swingline Lender resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(b). Upon
the appointment of a successor Issuing Bank and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of a retiring Issuing Bank or Swingline Lender, as the
case may be, and (b) the successor Issuing Banks shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the resigning Issuing
Bank to effectively assume the obligations of such Issuing Bank with respect to
such Letters of Credit.

SECTION 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent and its Affiliates in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution and delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) (including reasonable fees, charges and disbursements of counsel
for the Administrative Agent), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender and each Issuing Bank (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Bank), in connection with the enforcement or protection of their rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or the
Letters of Credit issued hereunder, including all such out-of-pocket costs
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that, the Borrower’s obligations under this
Section 9.05(a) for fees and expenses of legal counsel shall be limited to fees
and expenses of (x) one primary outside legal counsel for all persons described
in clauses (i) through (ii) above, taken as a whole, (y) in the case of any
actual or perceived conflict of interest, one outside legal counsel for each
group of affected Persons similarly situated, taken as a whole, in each
appropriate jurisdiction and (z) if necessary, one local or foreign legal
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions).

 

-157-



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, Lead Arranger, the
Agents, each Issuing Bank, each Lender, their respective Affiliates and each of
their respective directors, trustees, officers, employees and agents (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
costs and expenses, including reasonable counsel fees, charges and disbursements
(except the allocated costs of in-house counsel and limited to the fees and
expenses of (x) one primary outside legal counsel to the Indemnitees, taken as a
whole, (y) in the case of any actual or perceived conflict of interest, one
outside legal counsel for each group of affected Persons similarly situated,
taken as a whole, in each appropriate jurisdiction and (z) if necessary, one
local or foreign legal counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions)), incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party, by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors; provided, that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are (x) determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment, satisfaction and discharge of
any of the Obligations, the resignation of the Administrative Agent or any
Issuing Bank or the Swingline Lender, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable no later
than ten Business Days after written demand therefor, accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested. This Section 9.05(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such

 

-158-



--------------------------------------------------------------------------------

Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the applicable Issuing Bank or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the applicable Issuing Bank in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or applicable Issuing Bank in connection with such
capacity. The obligations of the Lenders under this subsection (d) are subject
to the provisions of Section 2.18(f).

SECTION 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any other Subsidiary against any of and all the obligations of
Holdings or the Borrower now or hereafter existing under this Agreement or any
other Loan Document held by such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

SECTION 9.07 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender, or the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or

 

-159-



--------------------------------------------------------------------------------

any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Bank severally agrees to pay
to the Administrative Agent or the Collateral Agent, as applicable, upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent or the Collateral Agent (as applicable), plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

SECTION 9.08 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.09 Waivers; Amendment. (a) None of the Arranger, the Agents or the
Lenders shall by any act (except by a written instrument pursuant to clause
(b) below), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Arranger, Agent or Lender, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by any Arranger, Agent
or Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Arranger, Agent or Lender
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified, or (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders and (y) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and the Administrative Agent and consented to by the Required
Lenders; provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory prepayment or reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender or a decrease of fees of
any Lender),

 

-160-



--------------------------------------------------------------------------------

(iii) extend, waive or reduce the amount of any scheduled installment of
principal or extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory prepayment or reduction in the aggregate Commitments shall not
constitute an extension, waiver or reduction of the amount of a scheduled
installment of principal or date of payment of interest or fees),

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby, or
require any Lender to make available Interest Periods longer than six months
without its consent, without the prior written consent of the each Lender
adversely affected thereby,

(v) amend or modify the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the applicable Loans and
Commitments),

(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or any other Loan Party from its Guarantee under the Guaranty
Agreement, unless, in the case of a Loan Party, all or substantially all of the
Equity Interests of such Loan Party are sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender,

(vii) subordinate the Liens in favor of the Administrative Agent or Collateral
Agent, as applicable, securing the Obligations, with respect to all or
substantially all of the Collateral, without the prior written consent of each
Lender,

(viii) effect any waiver, amendment or modification that by its terms adversely
affects the rights of Lenders participating in any Class of Loans, as the case
may be, differently from those of Lenders participating in another Class of
Loans, without the consent of the Majority Lenders participating in the
adversely affected Class (it being agreed that the Required Lenders, may waive,
in whole or in part, any prepayment required by Section 2.11 so long as the
application of any prepayment still required to be made is not changed), and

(ix) effect any waiver, amendment or modification of Section 5.4 of the
Collateral Agreement, or any comparable provision of any other Security
Document, in a manner that materially adversely affects the rights in respect of
payments or collateral of Lenders, without the consent of each Lender so
affected;

 

-161-



--------------------------------------------------------------------------------

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or an
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender or such Issuing Bank acting as such at the effective
date of such agreement, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.09 and any consent by any
Lender pursuant to this Section 9.09 shall bind any Assignee of such Lender.

(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

(d) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any other waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

(e) Subject to the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of Required Lenders.

(f) Notwithstanding anything to the contrary contained in this Section 9.09,
this Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the Replacement Term Loans (as
defined below) to permit the refinancing of all or a portion of the outstanding
Term Loans of any Class (“Refinanced Term Loans”) with one or more tranches of
replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus
accrued interest, fees, expenses and premium), (b) the Effective Yield for such
Replacement Term Loans shall not be higher than the Effective Yield for such
Refinanced Term Loans, unless the final stated maturity of such Replacement Term
Loans is at least one year later than the final stated maturity of such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of Replacement
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
such Refinanced Term Loans, at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Term Loans prior to the time of
such incurrence), (d) any

 

-162-



--------------------------------------------------------------------------------

Replacement Term Loans have a final stated maturity equal to or later than the
final stated maturity date of the Refinanced Term Loans at the time of such
refinancing, (e) any Replacement Term Loans may participate on a pro rata basis
or less than a pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory prepayment made by the Borrower pursuant to Section 2.11
with any Class of Term Loans that ranks pari passu as to security with such
Replacement Term Loans (and junior basis as to any Class of Term Loans that
ranks senior as to security with such Replacement Term Loans) and (f) all other
terms applicable to such Replacement Term Loans (excluding pricing, interest,
fees, rate floors, call, premiums and maturity date, subject to preceding
clauses (b), (c) and (d)) shall be substantially identical to, or less favorable
to the Lenders providing such Replacement Term Loans than, those applicable to
such Refinanced Term Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the Latest Maturity
Date in effect immediately prior to such refinancing.

(g) Notwithstanding anything to the contrary contained in this Section 9.09, if
at any time after Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

(h) Notwithstanding anything to the contrary contained in this Section 9.09, any
waiver, amendment or modification of this Agreement that (x) in the absence of
this clause (h) would require the consent of the Required Lenders and (y) by its
terms affects solely the rights, benefits, duties or obligations under this
Agreement of one Class of Lenders and not any other Class of Lenders may, in
each case, be effected by an agreement or agreements in writing entered into by
the Borrower and Majority Lenders of such affected Class of Lenders (together
with any other individual Lender directly affected thereby whose consent would
be required by the first and second provisos appearing in Section 9.09(b)).

(i) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Administrative Agent, the Borrower and the Revolving
Facility Lenders shall be permitted to amend this Agreement in order to (i) add
new or additional Issuing Banks and/or Swingline Lenders or to reflect that
Letters of Credit may be issued by a Third Party LC Issuer, (ii) revise the
Letter of Credit and Swingline provisions in this Agreement to accommodate the
administrative or operational needs of such new or additional Issuing Bank,
Third Party LC Issuer and/or Swingline Lenders, provided that (X) any such
Issuing Banks and/or Swingline Lenders and any such revised provisions must be
reasonably acceptable to the Administrative Agent and the Revolving Facility
Lenders, and (Y) such amendments shall not be materially adverse to the Term
Lenders, (iii) modify the required notice period for borrowing of Revolving
Facility Loans and (iv) increase or decrease the L/C Commitment and Swingline
Commitment amounts, provided that in no event shall such L/C Commitment or
Swingline Commitment amounts exceed the Revolving Facility Commitment. Such
amendment(s) shall become effective without any further action or consent of any
other party to any Loan Document.

 

-163-



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained in this Section 9.09,
this Agreement and the other Loan Documents may be amended, restated,
supplemented and/or otherwise modified with the written consent of the
Administrative Agent, Holdings, the Borrower and the Required Lenders, in order
to (i) increase the interest rate or yield applicable to the Credit Facilities,
including by increasing the Applicable Margin or similar component of the
interest rate, by modifying the method of computing interest applicable to the
Credit Facilities (including by creating any new interest rate “floors”) or
paying additional upfront fees, consent fees or original issue discount on or
with respect to the Credit Facilities and (ii) increase a letter of credit,
unused commitment, facility or utilization fee or other fees having similar
effect under the Credit Facilities.

SECTION 9.10 Interest Rate Limitation. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable Requirements of Law, shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of the Lenders and the Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Borrower.

SECTION 9.11 [Reserved].

SECTION 9.12 Entire Agreement. This Agreement and the other Loan Documents
represent the entire agreement of the parties hereto with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the Arranger, any Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

SECTION 9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT

 

-164-



--------------------------------------------------------------------------------

OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.14 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. Without
limiting the foregoing provisions of this Section 9.14, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.15 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile (or other electronic) transmission pursuant to procedures approved
by the Administrative Agent shall be as effective as delivery of a manually
signed original.

SECTION 9.16 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.17 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against Holdings, the
Borrower or any other Loan Party or their properties in the courts of any
jurisdiction.

 

-165-



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 9.18 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to Holdings, the Borrower and the other Loan Parties furnished to it by or on
behalf of Holdings, the Borrower or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.18
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.18),
except: (a) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(b) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (c) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 9.18), (d) in order to enforce its rights under any Loan
Document in a legal proceeding, (e) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.18), (f) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section) or (g) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder.

SECTION 9.19 Direct Website Communications.

(a) Delivery. (i) Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (a) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any

 

-166-



--------------------------------------------------------------------------------

election of an interest rate or interest period relating thereto), (b) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (c) provides notice of any Default or Event of
Default under this Agreement or (d) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document but only to the extent requested by the Administrative Agent.
Nothing in this Section 9.19 shall prejudice the right of the Agents, the Lead
Arranger or any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (a) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (b) that
the foregoing notice may be sent to such e-mail address.

(b) Posting. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make the Communications available to the Lenders and
each Issuing Bank by posting the Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such person’s
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, each Issuing Bank and the Lenders to treat
such Communications as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 9.18); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

 

-167-



--------------------------------------------------------------------------------

(c) Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Communications through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any Issuing Bank or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

SECTION 9.20 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party (other than
the Equity Interests of the Borrower) to a person that is not (and is not
required to become) a Loan Party in a transaction permitted by this Agreement,
then the Administrative Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent to) take such action and execute any such documents as
may be reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to release any Liens created by any Loan Document in respect of such
assets or Equity interests, and, in the case of a disposition of the Equity
Interests of any Loan Party in a transaction permitted by this Agreement and as
a result of which such Loan Party would cease to be a Subsidiary, terminate such
Loan Party’s obligations under the Guaranty Agreement, Collateral Agreement and
any other applicable Security Document. In addition, the Administrative Agent
agrees to take such actions as are reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
contingent indemnities and expense reimbursement obligations to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated. Any representation, warranty or covenant contained
in any Loan Document relating to any such Equity Interests, asset or subsidiary
of the Borrower shall no longer be deemed to be made once such Equity Interests
or asset or subsidiary is so conveyed, sold, leased, assigned, transferred or
disposed of.

SECTION 9.21 Power of Attorney. Each Lender (including the Swingline Lender) and
each Issuing Bank hereby (i) authorizes the Administrative Agent as its agent
and attorney-in-fact to execute and deliver, on behalf of and in the name of
such Lender or Issuing Bank (or Affiliate), all and any Loan Documents
(including Security Documents) and related documentation, (ii) authorizes the
Administrative Agent to appoint any further agents or

 

-168-



--------------------------------------------------------------------------------

attorneys-in-fact to execute and deliver, or otherwise to act, on behalf of and
in the name of the Administrative Agent for any such purpose and
(iii) authorizes the Administrative Agent to delegate its powers under this
power of attorney and to do any and all acts and to make and receive all
declarations that are deemed necessary or appropriate to the Administrative
Agent.

SECTION 9.22 PATRIOT Act Notice. Each Lender, each Issuing Bank, the
Administrative Agent (for itself and not on behalf of any Lender) and the
Collateral Agent hereby notifies each Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name, address and taxpayer information number of each Loan Party and other
information that will allow such Lender, such Issuing Bank, the Administrative
Agent or the Collateral Agent, as applicable, to identify such Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by any Lender, any Issuing Bank, the Administrative Agent or the
Collateral Agent, provide all documentation and other information that such
Lender, such Issuing Bank, the Administrative Agent or the Collateral Agent, as
applicable, reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act.

SECTION 9.23 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lead Arranger, and the other Agents are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arranger, and the other Agents, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Lead Arranger, and the other Agents each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other person and
(B) neither the Administrative Agent, the Lead Arranger, nor any of the other
Agents has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Lead Arranger, and the other Agents and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, the Lead Arranger, nor any of the other Agents has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Lead Arranger,
and the other Agents with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

-169-



--------------------------------------------------------------------------------

SECTION 9.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page left intentionally blank.]

 

-170-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AFFINION GROUP HOLDINGS, INC., as Holdings

By:  

/s/ Gregory S. Miller

Name:   Gregory S. Miller Title:   Executive Vice President and
Chief Financial Officer AFFINION GROUP, INC., as Borrower

By:  

/s/ Gregory S. Miller

Name:   Gregory S. Miller Title:   Executive Vice President and
Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HPS INVESTMENT PARTNERS, LLC, as Administrative Agent and Collateral Agent

By:  

/s/ Colbert Cannon

Name:   Colbert Cannon Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[Lender signature pages on file with Administrative Agent]

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

1. This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as
of the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

2. For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit and Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

  a. Assignor:                                  
                                                                    

 

  b. Assignee:1                        
                                                                              

  [and is an Affiliate/Approved Fund of [Identify Lender]]

 

  c. Borrower: Affinion Group, Inc.

 

  d. Administrative Agent: HPS Investment Partners, LLC, as Administrative Agent
under the Credit Agreement

 

1  Assignee cannot be an Ineligible Institution or an Affiliate Lender.

 

A-1



--------------------------------------------------------------------------------

  e. Credit Agreement: Credit Agreement dated as of [May 10], 2017 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Affinion Group Holdings, Inc., a Delaware corporation
(“Holdings”), Affinion Group, Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, HPS Investment Partners, LLC, as
administrative agent (“HPS” or, together with any successor administrative
agent, in such capacity, the “Administrative Agent”) and as collateral agent
(together with any successor collateral agent appointed pursuant thereto, in
such capacity, the “Collateral Agent”) for the Lenders.

 

  f. Assigned Interest:

 

Facility Assigned

   Aggregate Amount
of Commitments/
Loans for all
Lenders      Amount of
Commitments/
Loans Assigned      Percentage
Assigned of
Commitments/
Loans2  

Revolving Facility Loan

           %  

Term Loan

           %  

Effective Date:                 ,             , 20    . [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

Consented3 to and accepted: HPS INVESTMENT PARTNERS, LLC, AS ADMINISTRATIVE
AGENT By:  

 

  Name:   Title: [Consented4 to:] AFFINION GROUP, INC. By:  

 

  Name:   Title: [Consented5 to:] [NAME] By:  

 

  Name:   Title:

 

3  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

4  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

5  Consents of Issuing Bank and Swingline Bank to be included to the extent
required by Section 9.04(b) of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

Execution Version

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrowers, any of their Subsidiaries or Affiliates
or any other person of any of their respective obligations under any Loan
Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is not an
“Affiliate Lender”, as such term is defined in the Credit Agreement and (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender and, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment

 

A-1-1



--------------------------------------------------------------------------------

and Acceptance may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Acceptance by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ADMINISTRATIVE QUESTIONNAIRE

[Attached]

[on file with Administrative Agent]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

BORROWING REQUEST

HPS Investment Partners, LLC,

        as Administrative Agent for the Lenders referred to below

40 West 57th Street, 27th Floor

New York, NY 10019

Attn: Colbert H. Cannon, 212.287.4682, colbert.cannon@hpspartners.com

With copies to:

HPS Investment Partners, LLC,

40 West 57th Street, 33rd Floor

New York, NY 10019

Attn: Vali D. Shokrgozar, 212.287.6782, vali.shokrgozar@hpspartners.com

HPS Investment Partners, LLC,

40 West 57th Street – 27th Floor

New York, NY 10019

Attn: Alexey Pazukha, 212.287.6845, Alexey.Pazukha@HPSPartners.com

HPS Investment Partners, LLC,

40 West 57th Street – 33rd Floor

New York, NY 10019

Attn: Fernando Huertas, 212.287.4286, Fernando.Huertas@hpspartners.com

HPS Investment Partners, LLC,

40 West 57th Street – 33rd Floor

New York, NY 10019

Attn: Chris Barnett, 212.287.5589, Chris.Barnett@hpspartners.com

Cortland Capital Market Services LLC

225 W. Washington Street, 21st Floor

Chicago, Illinois 60606

Attn: Ryan Morick and Legal Department

Email: ryan.morick@cortlandglobal.com; legal@cortlandglobal.com

Fax: 312-376-0751

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [ 🌑 ], 2017 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Affinion Group Holdings, Inc., a Delaware corporation
(“Holdings”), Affinion Group,

 

C-1-1



--------------------------------------------------------------------------------

Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, HPS Investment Partners, LLC, as administrative agent (“HPS” or,
together with any successor administrative agent appointed pursuant thereto, in
such capacity, the “Administrative Agent”) and as collateral agent (together
with any successor collateral agent appointed pursuant thereto, in such
capacity, the “Collateral Agent”) for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Borrowing Request and the Borrower hereby requests Borrowings under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowings requested hereby:

 

(A) Class of Borrowing: [Revolving Facility] [Term Loans]

 

(B) Aggregate Amount of Borrowing6:                                          
                                                        

 

(C) Date of Borrowing (which shall be a Business Day):
                                         
                                                        

 

(D) Type of Borrowing (ABR or Eurocurrency):

 

(E) Interest Period (if a Eurocurrency Borrowing)7:

 

(F) Location and number of Borrower’s account to which proceeds of Borrowing are
to be disbursed:

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.8

 

Very truly yours, AFFINION GROUP, INC. By:  

 

  Name:   Title:

 

6  At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that (i) each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum; provided, that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).

7  Which must comply with the definition of “Interest Period” and end no later
than the Revolving Facility Maturity Date or the Term Facility Maturity Date, as
applicable.

8  To be included in Borrowing Notices after the Closing Date.

 

C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

SWINGLINE BORROWING REQUEST

HPS Investment Partners, LLC,

        as Administrative Agent for the Lenders referred to below

40 West 57th Street, 27th Floor

New York, NY 10019

Attn: Colbert H. Cannon, 212.287.4682, colbert.cannon@hpspartners.com

With copies to:

HPS Investment Partners, LLC,

40 West 57th Street, 33rd Floor

New York, NY 10019

Attn: Vali D. Shokrgozar, 212.287.6782, vali.shokrgozar@hpspartners.com

HPS Investment Partners, LLC,

40 West 57th Street – 27th Floor

New York, NY 10019

Attn: Alexey Pazukha, 212.287.6845, Alexey.Pazukha@HPSPartners.com

HPS Investment Partners, LLC,

40 West 57th Street – 33rd Floor

New York, NY 10019

Attn: Fernando Huertas, 212.287.4286, Fernando.Huertas@hpspartners.com

HPS Investment Partners, LLC,

40 West 57th Street – 33rd Floor

New York, NY 10019

Attn: Chris Barnett, 212.287.5589, Chris.Barnett@hpspartners.com

Cortland Capital Market Services LLC

225 W. Washington Street, 21st Floor

Chicago, Illinois 60606

Attn: Ryan Morick and Legal Department

Email: ryan.morick@cortlandglobal.com; legal@cortlandglobal.com

Fax: 312-376-0751

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [ 🌑 ], 2017 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Affinion Group Holdings, Inc., a Delaware corporation
(“Holdings”), Affinion Group,

 

C-2-1



--------------------------------------------------------------------------------

Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, HPS Investment Partners, LLC, as administrative agent (“HPS” or,
together with any successor administrative agent appointed pursuant thereto, in
such capacity, the “Administrative Agent”) and as collateral agent (together
with any successor collateral agent appointed pursuant thereto, in such
capacity, the “Collateral Agent”) for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Swingline Borrowing Request and the Borrower hereby requests Borrowings under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowings requested hereby:

 

(A) Aggregate Amount of Borrowing:                                          
                                            

 

(B) Date of Borrowing (which shall be a Business Day):
                                         
                                                

 

(C) Location and number of Borrower’s account to which proceeds of Borrowing are
to be disbursed:                                          
                           

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.

[Signature page follows]

 

C-2-2



--------------------------------------------------------------------------------

Very truly yours, AFFINION GROUP, INC. By:  

 

  Name:   Title:

 

C-2-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COLLATERAL AGREEMENT

[To Be Attached]

 

D-1



--------------------------------------------------------------------------------

 

 

COLLATERAL AGREEMENT

among

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP, INC.,

certain of its Subsidiaries

and

HPS INVESTMENT PARTNERS, LLC,

as Administrative Agent and Collateral Agent

Dated as of May 10, 2017

 

 

 

 

D-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.

   DEFINED TERMS    1

1.1

   Definitions    1

1.2

   Other Definitional Provisions    11

Section 2.

   GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL    12

Section 3.

   REPRESENTATIONS AND WARRANTIES    13

3.1

   Representations in Credit Agreement    14

3.2

   [Reserved]    14

3.3

   Valid, Perfected First Priority Liens    14

3.4

   Name; Jurisdiction of Organization, Etc.    14

3.5

   Inventory and Equipment    15

3.6

   Special Collateral; Excluded Collateral    15

3.7

   Investment Property    15

3.8

   Receivables    16

3.9

   Intellectual Property    17

3.10

   Vehicles    18

3.11

   Letter of Credit Rights    18

3.12

   Commercial Tort Claims    18

Section 4.

   COVENANTS    18

4.1

   Covenants in Credit Agreement    18

4.2

   Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts    18

4.3

   Maintenance of Perfected Security Interest; Further Documentation    19

4.4

   [Reserved].    20

 

i



--------------------------------------------------------------------------------

          Page  

4.5

   Notices      20  

4.6

   Investment Property      20  

4.7

   Voting and Other Rights with Respect to Pledged Securities      21  

4.8

   Receivables      22  

4.9

   Intellectual Property      22  

4.10

   [Reserved]      23  

4.11

   Government Receivables      23  

4.12

   Letter of Credit Rights      24  

4.13

   Commercial Tort Claims      24  

Section 5.

   REMEDIAL PROVISIONS      24  

5.1

   Certain Matters Relating to Receivables      24  

5.2

   Communications with Obligors      24  

5.3

   Proceeds to be Turned Over To Agent      25  

5.4

   Application of Proceeds      25  

5.5

   Code and Other Remedies      26  

5.6

   Effect of Securities Laws      28  

5.7

   Deficiency      28  

Section 6.

   POWER OF ATTORNEY      28  

6.1

   Agent’s Appointment as Attorney-in-Fact, Etc.      28  

6.2

   Authorization of Financing Statements      30  

Section 7.

   Lien absolute; waiver of suretyship defenses      30  

7.1

   Lien Absolute, Waivers      30  

Section 8.

   the collateral agent      32  

 

ii



--------------------------------------------------------------------------------

          Page  

8.1

   Authority of Agent      32  

8.2

   Duty of Agent      33  

8.3

   Exculpation of the Agent      33  

8.4

   Delegation of Duties.      35  

8.5

   No Individual Foreclosure, Etc      35  

Section 9.

   MISCELLANEOUS      35  

9.1

   Amendments in Writing      35  

9.2

   Notices      36  

9.3

   No Waiver by Course of Conduct; Cumulative Remedies      36  

9.4

   Enforcement Expenses; Indemnification      36  

9.5

   Successors and Assigns      36  

9.6

   Set-Off      36  

9.7

   Counterparts      37  

9.8

   Severability      37  

9.9

   Section Headings      37  

9.10

   Integration/Conflict      37  

9.11

   GOVERNING LAW      38  

9.12

   Submission to Jurisdiction; Waivers      38  

9.13

   Acknowledgments      39  

9.14

   Additional Grantors      39  

9.15

   Releases      39  

9.16

   WAIVER OF JURY TRIAL      39  

 

iii



--------------------------------------------------------------------------------

          Page  

SCHEDULE 1

   Description of Pledged Investment Property      2-1  

SCHEDULE 2

   Filings and Other Actions Required to Perfect Security Interests      3-1  

SCHEDULE 3

   Exact Legal Name, Location of Jurisdiction of Organization and Chief
Executive Office      4-1  

SCHEDULE 4

   Location of Inventory and Equipment      5-1  

SCHEDULE 5

   Material Excluded Assets      7-1  

SCHEDULE 6

   Government Receivables      5-1  

SCHEDULE 7

   Copyrights; Patents; Trademarks; Intellectual Property Licenses; Other
Intellectual Property      8-1  

SCHEDULE 8

   Vehicles      9-1  

SCHEDULE 9

   Letter of Credit Rights      10-1  

SCHEDULE 10

   Commercial Tort Claims      11-1  

EXHIBIT A

   Form of Uncertificated Securities Control Agreement      A-1  

EXHIBIT B-1

   Form of Copyright Security Agreement      EXHIBIT B-1  

EXHIBIT B-2

   Form of Patent Security Agreement      EXHIBIT B-2  

EXHIBIT B-3

   Form of Trademark Security Agreement      EXHIBIT B-3  

ANNEX 1

   Assumption Agreement      ANNEX 1-1  

 

iv



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT, dated as of May 10, 2017, among each of the signatories
hereto designated as a Grantor on the signature pages hereto (together with any
other entity that may become a party hereto as a Grantor as provided herein,
each a “Grantor” and collectively, the “Grantors”), and HPS INVESTMENT PARTNERS,
LLC, as Administrative Agent and Collateral Agent (in such capacity and together
with its successors and assigns in such capacity, the “Agent”) for (i) the banks
and other financial institutions or entities (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of May 10, 2017 (as amended, restated,
supplemented or otherwise modified or replaced from time to time, the “Credit
Agreement”), among AFFINION GROUP HOLDINGS, INC., a Delaware corporation
(“Holdings”), AFFINION GROUP, INC., a Delaware corporation (the “Borrower”),
Lenders and the Agent, and (ii) the other Secured Parties (as hereinafter
defined).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the Agent
for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders and Issuing
Banks to make their respective extensions of credit to the Borrower thereunder
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Grantor hereby agrees with the Agent, for the
benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the UCC are used
herein as so defined (and if defined in more than one article of the UCC shall
have the meaning specified in Article 9 thereof): Accounts, Account Debtor,
As-Extracted Collateral, Authenticate, Certificated

 

1-1



--------------------------------------------------------------------------------

Security, Chattel Paper, Commodity Account, Commodity Contract, Commodity
Intermediary, Documents, Electronic Chattel Paper, Entitlement Order, Equipment,
Farm Products, Financial Asset, Fixtures, Goods, Health-Care-Insurance
Receivable, Instruments, Inventory, Letter of Credit Rights, Manufactured Homes,
Money, Payment Intangibles, Securities Account, Securities Intermediary,
Security, Security Entitlement, Supporting Obligations, Tangible Chattel Paper
and Uncertificated Security.

(b) The following terms shall have the following meanings:

“After-Acquired Intellectual Property” shall have the meaning set forth in
Section 4.9(c).

“Agreement” shall mean this Collateral Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Bankruptcy Proceeding” means: (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Guarantor; (b) any
other voluntary or involuntary insolvency, reorganization or Bankruptcy Case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Guarantor or with respect to a material
portion of their respective assets; (c) any liquidation, dissolution,
reorganization or winding up of any Guarantor whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy; or (d) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Guarantor.

“Cash Equivalents” shall mean, as at any date of determination, any of the
following: (a) marketable securities (i) issued or directly and unconditionally
guaranteed as to interest and principal by the government of the United States
of America or (ii) issued by any agency of the United States of America and the
obligations of which are backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition and having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator), (ii) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000 and (iii) has a
rating of at least AA- from S&P and Aa3 from Moody’s; (d) commercial paper of an
issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (e) securities with
maturities of one year or less from the

 

2



--------------------------------------------------------------------------------

date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (c) of this definition; and (g) shares of money market, mutual or similar
funds which (i) invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; (ii) has net assets of not less than
$500,000,000 and (iii) has the highest rating obtainable from either S&P or
Moody’s.

“Collateral” shall have the meaning set forth in Section 2; provided that, for
the avoidance of doubt, in no event shall any Excluded Assets constitute
“Collateral”.

“Collateral Account” shall mean (i) any collateral account established by the
Agent as provided in Section 5.1 or 5.3 and (ii) any cash collateral account
established as provided in the Credit Agreement.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Copyright Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Copyright
or otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright (including, without limitation, those listed on
Schedule 7).

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all works of authorship and all intellectual
property rights therein, all United States and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and databases, all designs (including but not
limited to all industrial designs, “Protected Designs” within the meaning of 17
U.S.C. 1301 et. Seq. and Community designs), and all “Mask Works” (as defined in
17 U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered,
and with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof including, without limitation, the
registrations and applications listed on Schedule 7, (ii) all extensions,
renewals, and restorations thereof, (iii) all rights to sue or otherwise recover
for any past, present and future infringement or other violation thereof,
(iv) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Deposit Account” shall mean all “deposit accounts” as defined in Article 9 of
the UCC and all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), and shall include, without
limitation, all of the accounts listed on Schedule 1 hereto under the heading
“Deposit Accounts” together, in each case, with all funds held therein and all
certificates or instruments representing any of the foregoing.

“Discharge of the Secured Obligations” shall mean and shall have occurred upon
termination of the Commitments and payment in full of all Secured Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Collateral Agent and the Issuing Banks
shall have been made).

“Disposition” shall mean, with respect to any property, any sale, lease,
sublease, assignment, conveyance, transfer, exclusive license or other
disposition thereof (including (i) by way of merger or consolidation, (ii) any
sale and leaseback and (iii) any synthetic lease); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Equity Interests” (i) shall mean, with respect to any Person, any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents, including membership interests (however designated, whether
voting or non-voting) of the equity of such Person, including, if such person is
a partnership, partnership interests (whether general or limited), if such
Person is a limited liability company, membership interests, and, if such Person
is a trust, all beneficial interests therein, and shall also include any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such corporation,
partnership, limited liability company or trust, whether outstanding on the date
hereof or issued on or after the date hereof and (ii) shall include, without
limitation, all Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests.

“Excluded Assets” shall mean (i) any permit, lease, license, contract or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and only to the extent that the grant of a security interest
hereunder (a) is prohibited by or shall constitute or result in a violation of
any law, rule or regulation applicable to such Grantor or (b) shall constitute
or result in a breach of a term or provision of, or the termination of or a
default under the terms of, such permit, lease, license, contract or agreement
(other than to the extent that any such law, rule, regulation, term or provision
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC of any relevant jurisdiction or any other applicable law (including
any debtor relief law or principle of equity); provided, however, that the
Collateral shall include (and such security interest shall attach and the
definition of Excluded Assets shall not then include) immediately at such time
as the contractual or legal provisions referred to above shall no longer be
applicable and to the extent severable, and shall attach immediately to any
portion of such permit, lease, license, contract or agreement not subject to the
provisions specified

 

4



--------------------------------------------------------------------------------

in clauses (a) or (b) above, (ii) property owned by any Grantor that is subject
to a purchase money Lien or Capital Lease permitted under the Credit Agreement
if the agreement pursuant to which such Lien is granted (or the document
providing for such Capital Lease) prohibits, or requires the consent of any
Person other than the Grantors which has not been obtained as a condition to,
the creation of any other Lien on such property; provided further that the
exclusions referred to in clauses (ii) and (iii) of this definition shall not
include any Proceeds of such permit, lease, license, contract or agreement or
property; (iii) any “intent-to-use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, (iv) Equity Interests in
any Subsidiary of any Grantor (other than a Wholly-Owned Subsidiary) acquired
after the Closing Date to the extent the grant of a security interest pursuant
to this Agreement is prohibited by the terms of the Organizational Documents or
any joint venture agreement of such Subsidiary and such prohibition (a) existed
at the time such Subsidiary was acquired and (b) was not created in anticipation
or contemplation thereof, (v) Excluded Foreign Subsidiary Voting Stock,
(vi) other assets with respect to which the Collateral and Guarantee Requirement
is not required to be satisfied pursuant to Section 5.11(g) of the Credit
Agreement, (vii) accounts described in clauses (g)(iii) through (g)(vi) of the
definition of Collateral and Guarantee Requirement in the Credit Agreement and
(viii) all Vehicles and other assets subject to certificates of title and letter
of credit rights (in each case, other than to the extent a Lien on such assets
or such rights can be perfected by filing a UCC-1 or perfected automatically as
supporting obligations).

“Excluded Foreign Subsidiary Voting Stock” shall mean any voting stock in excess
of 65% of the issued and outstanding voting Equity Interests of any Excluded
Foreign Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such

 

5



--------------------------------------------------------------------------------

Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the UCC and, in any event, shall include,
without limitation, with respect to any Grantor, all rights of such Grantor to
receive any tax refunds, all Hedge Agreements, contracts, agreements,
instruments and indentures and all licenses, permits, concessions, franchises
and authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.

“Guarantor” has the meaning set forth in the Guaranty Agreement.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Agent is the loss payee thereof).

“Intellectual Property” shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets and
Trade Secret Licenses, and all rights to sue or otherwise recover for any past,
present and future infringement, dilution, misappropriation, or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreement substantially the form of Exhibit B-1, the Patent
Security Agreement substantially in the form of Exhibit B-2, and the Trademark
Security Agreement substantially in the form of Exhibit B-3.

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to Holdings, the Borrower or any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC including,
without limitation, all Certificated Securities and Uncertificated Securities,
all Security Entitlements, all Securities Accounts, all Commodity Contracts and
all Commodity Accounts (other than any Excluded Assets), (ii) all security
entitlements, in the case of any United States Treasury book-entry securities,
as defined in 31 C.F.R. section 357.2, or, in the case of any United States
federal agency book-entry securities, as defined in the corresponding United
States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined, all
Pledged Notes, all Pledged Equity Interests, all Pledged Security Entitlements
and all Pledged Commodity Contracts.

“Issuers” shall mean the collective reference to each issuer of Pledged Equity
Interests.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value.

“Obligations” shall mean the “Obligations” as defined in the Credit Agreement.

“Patent Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Patent or
otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (including, without limitation, those listed on Schedule
7).

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all patentable inventions and designs, all United
States, foreign, and multinational patents, certificates of invention, and
similar industrial property rights, and applications for any of the foregoing,
including, without limitation, (i) each patent and patent application listed on
Schedule 7, (ii) all reissues, substitutes, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all inventions and improvements described and claimed therein, (iv) all
rights to sue or otherwise recover for any past, present and future infringement
or other violation thereof, (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages,
proceeds of suit and other payments now or hereafter due and/or payable with
respect thereto, and (vi) all other rights accruing thereunder or pertaining
thereto throughout the world.

“Permitted Liens” shall mean the collective reference to Liens permitted by
Section 6.02 of the Credit Agreement.

“Pledged Commodity Contracts” shall mean all Commodity Contracts listed on
Schedule 1 and all other Commodity Contracts to which any Grantor is party from
time to time.

 

7



--------------------------------------------------------------------------------

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 1, together with any other certificates, options, rights or
security entitlements of any nature whatsoever in respect of the debt securities
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect.

“Pledged Equity Interests” shall mean all Equity Interests, and shall include
Pledged LLC Interests, Pledged Partnership Interests and Pledged Stock;
provided, however, that in no event shall “Pledged Equity Interests” include any
Excluded Assets.

“Pledged LLC Interests” shall mean all membership interests and other interests
now owned or hereafter acquired by any Grantor in any limited liability company
including, without limitation, all limited liability company interests listed on
Schedule 1 hereto under the heading “Pledged LLC Interests” and the
certificates, if any, representing such limited liability company interests and
any interest of such Grantor on the books and records of such limited liability
company and any securities entitlements relating thereto and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and any other warrant, right or option or other
agreement to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a member in such limited
liability company, all rights as and to become a member of the limited liability
company, all rights of the Grantor under any shareholder or voting trust
agreement or similar agreement in respect of such limited liability company, all
of the Grantor’s right, title and interest as a member to any and all assets or
properties of such limited liability company, and all other rights, powers,
privileges, interests, claims and other property in any manner arising out of or
relating to any of the foregoing; provided, however, that Pledged LLC Interests
shall not include any Excluded Assets.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 1 and all
the Intercompany Notes.

“Pledged Partnership Interests” shall mean all partnership interests and other
interests now owned or hereafter acquired by any Grantor in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 1 hereto under the heading “Pledged Partnership Interests” and the
certificates, if any, representing such partnership interests, and any interest
of such Grantor on the books and records of such partnership and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing, all management rights, all voting rights, any interest in any capital
account of a partner in such partnership, all rights as and

 

8



--------------------------------------------------------------------------------

to become a partner of such partnership, all of the Grantor’s rights, title and
interest as a partner to any and all assets or properties of such partnership,
and all other rights, powers, privileges, interests, claims and other property
in any manner arising out of or relating to any of the foregoing; provided,
however, that Pledged Partnership Interests shall not include any Excluded
Assets.

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests regardless of
whether constituting Securities under the UCC.

“Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Schedule 1 and all other security
entitlements of any Grantor.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 1 hereto under the heading “Pledged Stock”, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares and any
other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged Stock shall not include any Excluded Assets.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon and distributions or payments with respect thereto.

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Secured Obligations” shall mean (i) the Obligations, (ii) each guarantee of the
Obligations and (iii) whether or not constituting Obligations, the unpaid
principal of and interest on (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower or any
other Grantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) and all other obligations and liabilities of the
Borrower or any other Grantor to any Agent, any Lender which may arise under or
in connection with any Loan Document; provided, however, that Secured
Obligations shall not include any Excluded Swap Obligations.

 

9



--------------------------------------------------------------------------------

“Secured Parties” shall mean collectively, the Arranger, the Agent, the
Syndication Agent, the Documentation Agent, the Bookrunner, the Lenders, the
Issuing Banks, each Indemnitee pursuant to Section 9.05 of the Credit Agreement
and each co-agent or sub-agent appointed by the Agent from time to time pursuant
to the Credit Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Subsidiary Grantors” shall mean, collectively, the Subsidiaries of the Borrower
that are Grantors.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trademark
or otherwise providing for a covenant not to sue for infringement, dilution, or
other violation of any Trademark or permitting co-existence with respect to a
Trademark (including, without limitation, those listed on Schedule 7).

“Trade Secret Licenses” shall mean all agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trade
Secret or otherwise providing for a covenant not to sue for misappropriation or
other violation of a Trade Secret.

“Trade Secrets” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to (i) all trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, and with respect to any and all of the foregoing (i) all rights to
sue or otherwise recover for any past, present and future misappropriation or
other violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, proceeds
of suit and other payments now or hereafter due and/or payable with respect
thereto, and (iii) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world.

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all domestic, foreign and multinational
trademarks, service marks, trade names, corporate names, company names, business
names, fictitious business names, trade dress, trade styles, logos, Internet
domain names, other indicia of origin or source identification, and general
intangibles of a like nature, whether registered or unregistered, and, with
respect to any and all of the foregoing, (i) all registrations and

 

10



--------------------------------------------------------------------------------

applications for registration thereof including, without limitation, the
registrations and applications listed on Schedule 7, (ii) all extensions and
renewals thereof, (iii) all of the goodwill of the business connected with the
use of and symbolized by any of the foregoing, (iv) all rights to sue or
otherwise recover for any past, present and future infringement, dilution, or
other violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, proceeds
of suit and other payments now or hereafter due and/or payable with respect
thereto, and (v) all other rights of any kind accruing thereunder or pertaining
thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“UETA” shall have the meaning set forth in Section 3.3.

“Vehicles” shall mean all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and includes, without limitation, the vehicles listed on
Schedule 8, and all tires and other appurtenances to any of the foregoing.

1.2. Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule, Exhibit and Annex references, are to this
Agreement unless otherwise specified. References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Agreement.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein shall mean payment in cash in immediately
available funds.

(e) The use herein of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited

 

11



--------------------------------------------------------------------------------

to” or words of similar import) is used with reference thereto, but rather shall
be deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

(f) All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

(a) Each Grantor hereby assigns and transfers to the Agent, and hereby grants to
the Agent, for the benefit of the Secured Parties, a security interest in, all
of the following property, in each case, wherever located and now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

  (i) all Accounts, including all Receivables;

 

  (ii) all Chattel Paper;

 

  (iii) all Deposit Accounts;

 

  (iv) all Documents;

 

  (v) all Equipment;

 

  (vi) all General Intangibles;

 

  (vii) all Instruments;

 

  (viii) all Insurance;

 

  (ix) all Intellectual Property;

 

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all Letter of Credit Rights;

 

  (xiii) all Money;

 

  (xiv) all Pledged Equity Interests;

 

  (xv) all Goods not otherwise described above;

 

12



--------------------------------------------------------------------------------

(xvi) all Collateral Accounts;

(xvii) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

(xviii) all commercial tort claims now or hereinafter described on Schedule 10;
and

(xix). to the extent not otherwise included, all other property of such Grantor
and all Proceeds, products, accessions, rents and profits of any and all of the
foregoing and all collateral security, Supporting Obligations and guarantees
given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Assets shall constitute Collateral.

(b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Agent or any
Secured Party, and (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
Receivables and any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Agent or any
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to any
Receivables, Pledged Partnership Interests or Pledged LLC Interests.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into the Credit Agreement and to induce
the Lenders and the Issuing Bank to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby represents and warrants to the
Secured Parties on the Closing Date, and, unless specified as only as of the
Closing Date, on the date of each Credit Event, (and for the purposes of making
such representations and warranties set forth in this Section 3 in connection
with each Credit Event, each Grantor may, prior to the making of any such
representation and warranty, amend and supplement all Schedules as applicable
but once made, such representation and warranty shall, as of such making, be
deemed to have been made based on the Schedules in effect at such date), (other
than, for the avoidance of doubt, with respect to any Excluded Assets except as
set forth in Section 3.6(b) below), that:

 

13



--------------------------------------------------------------------------------

3.1. Representations in Credit Agreement. The representations and warranties set
forth in Article III of the Credit Agreement as they relate to such Grantor or
to the Loan Documents to which such Grantor is a party, each of which is hereby
incorporated herein by reference, are true and correct, in all material
respects, except for representations and warranties that are qualified as to
“materiality”, “Material Adverse Effect” or similar language, in which case such
representations and warranties shall be true and correct (after giving effect to
any such qualification therein) in all respects as of such date, in each case
unless expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and the Secured Parties shall be entitled to
rely on each of such representations and warranties as if they were fully set
forth herein, provided that each reference in each such representation and
warranty to any Borrower’s knowledge shall, for the purposes of this
Section 3.1, be deemed to be a reference to such Grantor’s knowledge.

3.2. [Reserved].

3.3. Valid, Perfected First Priority Liens. (a) The security interests granted
pursuant to this Agreement constitute a legal and valid security interest in
favor of the Agent, for the benefit of the Secured Parties, securing the payment
and performance of each Grantor’s Secured Obligations and upon completion of the
filings and other actions specified on Schedule 2 (all of which, in the case of
all filings and other documents referred to on said Schedule, have been
delivered to the Agent in duly completed and duly executed form, as applicable,
and may be filed by the Agent at any time) and payment of all filing fees, will
constitute fully perfected security interests in all of the Collateral, to the
extent perfection of a security interest therein may be accomplished by such
filings and other actions, prior to all other Liens on the Collateral except for
Permitted Liens. Without limiting the foregoing, each Grantor has taken all
actions required hereunder or under the Credit Agreement that are necessary or
desirable, including without limitation those specified in Section 4.2 to:
(i) establish the Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any portion of the Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodity Accounts, (ii) establish the Agent’s
“control” (within the meaning of Section 9-104 of the UCC) over all Deposit
Accounts, (iii) establish the Agent’s “control” (within the meaning of
Section 9-107 of the UCC) over all Letter of Credit Rights, (iv) establish the
Agent’s control (within the meaning of Section 9-105 of the UCC) over all
Electronic Chattel Paper and (v) establish the Agent’s “control” (within the
meaning of Section 16 of the Uniform Electronic Transactions Act as in effect in
the applicable jurisdiction (the “UETA”)) over all “transferable records” (as
defined in UETA).

3.4. Name; Jurisdiction of Organization, Etc. Such Grantor’s exact legal name
(as indicated on the public record of such Grantor’s jurisdiction of formation
or organization), jurisdiction of organization, organizational identification
number, if any, and the location of such Grantor’s chief executive office or
sole place of business are specified on Schedule 3. Each

 

14



--------------------------------------------------------------------------------

Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as specified on Schedule 3, it has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business (if applicable) or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five
years. As of the Closing Date, except as permitted under Section 6.02 of the
Credit Agreement, each Grantor has not within the last five years become bound
(whether as a result of merger or otherwise) as Grantor under a security
agreement entered into by another Person, which has not heretofore been
terminated. Unless otherwise stated on Schedule 3, such Grantor is not a
transmitting utility as defined in UCC § 9-102(a)(80).

3.5. Inventory and Equipment. (a) As of the Closing Date (or as of such later
date such schedule has been updated), the Inventory and the Equipment (other
than Inventory and Equipment in transit) are kept at the locations listed on
Schedule 4.

(b) Any Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended.

(c) As of the Closing Date, none of the Inventory or Equipment is in the
possession of an issuer of a negotiable document (as defined in Section 7-104 of
the UCC) therefor or is otherwise in the possession of any bailee or
warehouseman.

3.6. Special Collateral; Excluded Collateral. (a) As of the Closing Date, none
of the Collateral constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care Insurance
Receivables, (5) timber to be cut, or (6) aircraft engines, satellites, ships or
railroad rolling stock. As of the Closing Date, no material portion of the
Collateral consists of Vehicles or other goods subject to a certificate of
title.

(b) No material portion of the Grantors’ assets constitutes Excluded Assets and
no Excluded Asset is material to the business of the Grantors other than as set
forth on Schedule 5 hereto.

3.7. Investment Property. (a) As of the Closing Date (or as of such later date
such schedule has been updated), Schedule 1 hereto sets forth under the headings
“Pledged Stock”, “Pledged LLC Interests” and “Pledged Partnership Interests”,
respectively, all of the Pledged Stock, Pledged LLC Interests and Pledged
Partnership Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests or percentage of partnership interests of the respective
issuers thereof indicated on such Schedule. As of the Closing Date (or as of
such later date such schedule has been updated), Schedule 1 hereto sets forth
under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor, and all of such
Pledged Debt Securities and Pledged Notes, have been, in the case of those
issued by Affiliates of such Grantor, or, in the case of those issued by Persons
that are

 

15



--------------------------------------------------------------------------------

not Affiliates of such Grantor, to the knowledge of such Grantor have been, duly
authorized, authenticated, issued, and delivered and are the legal, valid and
binding obligation of the issuers thereof enforceable in accordance with their
terms and are not in default and, in the case of those issued by Affiliates of
such Grantor, constitute all of the issued and outstanding inter-company
indebtedness owed by such Affiliates to such Grantor evidenced by an instrument
or certificated security of the respective issuers thereof. As of the Closing
Date (or as of such later date such schedule has been updated), Schedule 1
hereto sets forth under the headings “Securities Accounts,” “Commodities
Accounts,” and “Deposit Accounts,” respectively, all of the Securities Accounts,
Commodities Accounts and Deposit Accounts in which each Grantor has an interest.
Each Grantor is the sole entitlement holder or customer of each such account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Agent pursuant hereto) having “control” (within the meanings of
Sections 8-106, 9-106 and 9-104 of the UCC) over, or any other interest in, any
such Securities Account, Commodity Account or Deposit Account or any securities,
commodities or other property credited thereto.

(b) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
of the issued and outstanding shares of all classes of the Equity Interests of
each Issuer owned by such Grantor other than any such Equity Interests that are
Excluded Foreign Subsidiary Voting Stock or Excluded Assets.

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable. No Grantor is in default of its
obligations under any Organizational Document of any Issuer of Pledged Equity
Interests.

(d) As of the Closing Date, none of the Pledged LLC Interests or Pledged
Partnership Interests are, or represent interests in entities that (a) are
registered as investment companies, (b) are dealt in or traded on securities
exchanges or markets or (c) have opted to be treated as securities under the
Uniform Commercial Code of any jurisdiction.

(e) No consent, approval or authorization of any Person is required for the
pledge by such Grantor of the Pledged Equity Interests pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by
such Grantor, whether under the Organizational Documents of any Issuer of
Pledged Equity Interests or otherwise, except such as have been obtained and are
in full force and effect.

3.8. Receivables. (a) No amount in excess of $2,000,000 in the aggregate payable
to such Grantor under or in connection with any Receivable is evidenced by any
Instrument or Tangible Chattel Paper which has not been delivered to the Agent
or constitutes Electronic Chattel Paper that has not been subjected to the
control (within the meaning of Section 9-105 of the UCC) of the Agent.

(b) As of the Closing Date (or as of such later date such schedule has been
updated), except as set forth on Schedule 6 hereto none of the Grantors has
Receivables in excess of $2,000,000 with respect to which the obligor is a
Governmental Authority.

 

16



--------------------------------------------------------------------------------

(c) As of the Closing Date, each Receivable (i) is the legal, valid and binding
obligation of the Account Debtor in respect thereof, representing an unsatisfied
obligation of such Account Debtor, (ii) is enforceable in accordance with its
terms, (iii) is not subject to any set-offs, defenses, taxes or counterclaims
(except with respect to refunds, returns and allowances in the ordinary course
of business with respect to damaged merchandise) and (iv) is in compliance with
all applicable laws, provided that with respect to Receivables owed by an
Account Debtor who is not an Affiliate of any Grantor each of the foregoing is
to the best knowledge of such Grantor, in each case, subject to reserves
established in accordance with GAAP and set forth in the consolidated balance
sheet of the Borrower.

3.9. Intellectual Property.

(a) As of the Closing Date (or as of such later date such schedule has been
updated), Schedule 7 lists all of the following Intellectual Property, to the
extent owned by such Grantor in its own name: (i) issued Patents and pending
Patent applications, (ii) registered Trademarks and applications for the
registration of Trademarks, and (iii) registered Copyrights, and applications to
register Copyrights. All such Intellectual Property is recorded in the name of
such Grantor. As of the Closing Date (or as of such later date such schedule has
been updated), except as set forth on Schedule 7, such Grantor is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to such Intellectual Property, as well as any other Material Intellectual
Property owned by such Grantor, in each case free and clear of all Liens, claims
and licenses, except for Permitted Liens and the licenses set forth on Schedule
7.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, all Intellectual Property of such
Grantor that is required to be listed on Schedule 7 is subsisting and has not
been adjudged invalid or unenforceable, in whole or in part, nor, in the case of
Patents, is any of such Intellectual Property the subject of a reexamination
proceeding, and such Grantor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks of such
Grantor in full force and effect.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect, no action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, alleging that such Grantor, or the conduct of such
Grantor’s business, infringes, misappropriates, dilutes, or otherwise violates
the Intellectual Property of any other Person.

(d) Such Grantor controls the nature and quality of all products sold and all
services rendered under or in connection with all Trademarks of such Grantor
constituting Material Intellectual Property, and has taken all action reasonably
necessary to insure that all licensees of all such Trademarks comply with such
Grantor’s standards of quality.

(e) As of the Closing Date (or as of such later date such schedule has been
updated), except as set forth on Schedule 7, such Grantor has not made a
previous assignment, sale, transfer, exclusive license, or similar arrangement
constituting a present or future assignment, sale, transfer, exclusive license
or similar arrangement of any Material Intellectual Property that has not been
terminated or released.

 

17



--------------------------------------------------------------------------------

3.10. Vehicles. As of the Closing Date (or as of such later date such schedule
has been updated), Schedule 8 is a complete and correct list of all Vehicles
owned by such Grantor on the date hereof.

3.11. Letter of Credit Rights. No Grantor is a beneficiary or assignee under any
letter of credit other than the letters of credit described on Schedule 9.

3.12. Commercial Tort Claims. No Grantor has any commercial tort claims other
than those described on Schedule 10.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Discharge of the Secured Obligations:

4.1. Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Grantor or any of its Subsidiaries.

4.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts.

(a) If any of the Collateral in excess of $5,000,000 in the aggregate is or
shall become evidenced or represented by any Instrument or Certificated
Security, such Instrument (other than checks received in the ordinary course of
business) or Certificated Security, shall be immediately delivered to the Agent,
duly endorsed in a manner satisfactory to the Agent, to be held as Collateral
pursuant to this Agreement.

(b) If any of the Collateral in excess of $5,000,000 in the aggregate is or
shall become evidenced or represented by an Uncertificated Security, such
Grantor shall cause the Issuer to agree in writing with such Grantor and the
Agent that such Issuer will comply with instructions with respect to such
Uncertificated Security originated by the Agent without further consent of such
Grantor, such agreement to be in substantially the form of Exhibit A or in form
and substance reasonably satisfactory to the Agent.

(c) Each Grantor shall maintain Securities Entitlements, Securities Accounts and
Deposit Accounts, other than accounts described in clauses (g)(i) through
(g)(vii) of the definition of Collateral and Guarantee Requirement in the Credit
Agreement, only with financial institutions that have agreed to comply with
entitlement orders and instructions issued or originated by the Agent without
further consent of such Grantor, such agreement to be in form and substance
reasonably satisfactory to the Agent.

 

18



--------------------------------------------------------------------------------

(d) If any of the Collateral with a value in excess of $5,000,000 is or shall
become evidenced or represented by a Commodity Contract, such Grantor shall
cause the Commodity Intermediary with respect to such Commodity Contract to
agree in writing with such Grantor and the Agent that such Commodity
Intermediary will apply any value distributed on account of such Commodity
Contract as directed by the Agent without further consent of such Grantor, such
agreement to be in form and substance reasonably satisfactory to the Agent.

(e) In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, each Grantor shall,
subject to the Agreed Security Principles, take such additional actions,
including, without limitation, causing the issuer to register the pledge on its
books and records, as may be necessary or advisable or as may be reasonably
requested by the Agent, under the laws of such jurisdiction to insure the
validity, perfection and priority of the security interest of the Agent.

4.3. Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 3.3 and shall use commercially reasonable efforts to defend such
security interest against the claims and demands of all Persons whomsoever.

(b) Such Grantor shall furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the assets and property of such Grantor as the Agent
may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the Agent,
and at the sole expense of such Grantor, such Grantor shall promptly and duly
authorize, execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Agent may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation, (i) the
filing of any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (ii) in the case of Investment Property,
Deposit Accounts and any other relevant Collateral, taking any actions necessary
to enable the Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto to the extent required hereunder,
including without limitation, executing and delivering and causing the relevant
depositary bank or securities intermediary to execute and deliver a control
agreement in form and substance reasonably satisfactory to the Agent.

(d) In the event that a Grantor hereafter acquires any Collateral of a type
described in Section 3.6(a) hereof, it shall promptly notify the Agent in
writing and use commercially reasonable efforts to take such actions and execute
such documents and make such filings all at such Grantor’s expense as the Agent
may reasonably request in order to ensure that the Agent has a valid, perfected,
first priority security interest in such Collateral, subject to any Permitted
Liens.

 

19



--------------------------------------------------------------------------------

4.4. [Reserved].

4.5. Notices. Such Grantor will advise the Agent promptly, in reasonable detail,
of:

(a) any Lien (other than any Permitted Lien) on any of the Collateral which
would adversely affect the ability of the Agent to exercise any of its remedies
hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

4.6. Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), or option or rights
in respect of the capital stock or other Pledged Equity Interest of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of or other ownership interests in the Pledged Equity Interests,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Secured Parties, hold the same in trust for the Secured Parties and
deliver the same forthwith to the Agent in the exact form received, duly
endorsed by such Grantor to the Agent, if required, together with an undated
stock power covering such certificate duly executed in blank by such Grantor and
with, if the Agent so requests, signature guaranteed, to be held by the Agent,
subject to the terms hereof, as additional collateral security for the Secured
Obligations. If an Event of Default shall have occurred and be continuing, any
sums paid upon or in respect of the Pledged Equity Interests upon the
liquidation or dissolution of any Issuer shall be paid over to the Agent to be
held by it hereunder as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Equity Interests or any property shall be distributed
upon or with respect to the Pledged Equity Interests pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Agent, be delivered to
the Agent to be held by it hereunder as additional collateral security for the
Secured Obligations. If an Event of Default shall have occurred and be
continuing and any sums of money or property so paid or distributed in respect
of the Pledged Equity Interests shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Agent, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Secured Obligations.

(b) Without the prior written consent of the Agent, such Grantor will not cause
or permit any Issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any

 

20



--------------------------------------------------------------------------------

action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the UCC; provided, however, that
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (b), such Grantor shall promptly notify the Agent in
writing of any such election or action and, in such event, shall take all steps
necessary or advisable to establish the Agent’s “control” thereof.

(c) Each Grantor which is an Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Equity Interests issued by it
and will comply with such terms insofar as such terms are applicable to it,
(ii) it will notify the Agent promptly in writing of the occurrence of any of
the events described in Section 4.6(a) with respect to the Pledged Equity
Interests issued by it and (iii) the terms of Sections 4.7(c) shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 4.7(c) with respect to the Pledged Equity Interests issued
by it. In addition, each Grantor which is either an Issuer or an owner of any
Pledged Equity Interests hereby consents to the grant by each other Grantor of
the security interest hereunder in favor of the Agent and to the transfer of any
Pledged Equity Interest to the Agent or its nominee following an Event of
Default and to the substitution of the Agent or its nominee as a partner, member
or shareholder or other equity holder of the Issuer of the related Pledged
Equity Interest.

4.7. Voting and Other Rights with Respect to Pledged Securities. (a) Unless an
Event of Default shall have occurred and be continuing, each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged Equity
Interests and all payments made in respect of the Pledged Notes or Pledged Debt
Securities, in each case paid in the normal course of business of the relevant
Issuer, to the extent permitted by the Credit Agreement, and to exercise all
voting and corporate rights with respect to the Pledged Equity Interests;
provided, however, that no vote shall be cast or corporate or other ownership
right exercised or other action taken which would result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing: (i) all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights with respect to Pledged Securities which it would otherwise be entitled
to exercise shall cease and all such rights shall thereupon become vested in the
Agent who shall thereupon have the sole right, but shall be under no obligation,
to exercise or refrain from exercising such voting and other consensual rights
and (ii) the Agent shall have the right, without notice to any Grantor, to
transfer all or any portion of the Pledged Securities to its name or the name of
its nominee or agent. In addition, the Agent shall have the right at any time,
without notice to any Grantor, to exchange any certificates or instruments
representing any Pledged Securities for certificates or instruments of smaller
or larger denominations. In order to permit the Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder each Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to the Agent all proxies, dividend payment orders and
other instruments as the Agent may from time to time reasonably request and each
Grantor acknowledges that the Agent may utilize the power of attorney set forth
herein.

 

21



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Agent in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Agent.

4.8. Receivables. Other than in the ordinary course of business consistent with
its past practice or to the extent any such actions would not reasonably be
expected to have a Material Adverse Effect, such Grantor will not (i) grant any
extension of the time of payment of any Receivable, (ii) compromise or settle
any Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof; provided that, a Grantor shall not take any of the foregoing actions to
the extent an Event of Default has occurred and is continuing.

4.9. Intellectual Property. (a) Such Grantor will not, without the prior written
consent of the Agent, do any act or omit to do any act whereby any Material
Intellectual Property may lapse, become abandoned, cancelled, dedicated to the
public, forfeited, or otherwise impaired.

(b) Such Grantor shall take all reasonable steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office, any state registry or any foreign counterpart of the
foregoing, to pursue any application and maintain any registration or issuance
of each Trademark, Patent, and Copyright owned by or exclusively licensed to
such Grantor and constituting Material Intellectual Property.

(c) Such Grantor agrees that, should it hereafter (i) obtain an ownership
interest in any item of Intellectual Property, (ii) obtain an exclusive license
to any Copyrights, (iii) (either by itself or through any agent, employee,
licensee, or designee) file any application for the registration or issuance of
any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office, or any similar office or agency in any other
country or in any political subdivision of any of the foregoing, or (iv) should
it file a Statement of Use or an Amendment to Allege Use with respect to any
“intent-to-use” Trademark application (the items in clauses (i), (ii) (iii) and
(iv), collectively, the “After-Acquired Intellectual Property”), then the
provisions of Section 2 shall automatically apply thereto, and any such
After-Acquired Intellectual Property shall automatically become part of the
Collateral, and such Grantor shall give prompt written notice thereof to the
Agent in accordance herewith, and shall provide the Agent with an amended
Schedule 7 hereto, in each case, concurrently with the delivery of each of the
quarterly financials (or Quarterly Reports) delivered pursuant to
Section 5.04(b) of the Credit Agreement, and promptly take the actions specified
in Section 4.9(d) with respect thereto.

 

22



--------------------------------------------------------------------------------

(d) Such Grantor shall execute Intellectual Property Security Agreements with
respect to the Intellectual Property included in the Collateral as of the date
hereof, as well as any After-Acquired Intellectual Property, in substantially
the form of Exhibits C-1, C-2, or C-3, as applicable, in order to record the
security interest granted herein to the Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and such Grantor shall promptly execute and
deliver, and have recorded, any and all other agreements, instruments,
documents, and papers as the Agent may reasonably request to evidence the
Secured Parties’ security interest in any such Intellectual Property with any
other applicable offices, agencies, or Governmental Authorities, subject to the
Agreed Security Principles.

(e) Such Grantor shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or may in any way materially impair or prevent the creation
of a security interest in, or the assignment of, such Grantor’s rights and
interests in any property that constitutes Material Intellectual Property.

(f) Such Grantor shall promptly notify the Agent if it knows or has reason to
know that any item of Material Intellectual Property may become (i) abandoned or
dedicated to the public or placed in the public domain, (ii) invalid or
unenforceable, (iii) subject to any adverse determination or development
regarding such Grantor’s ownership, registration or use or the validity or
enforceability of such item of Intellectual Property (including the institution
of, or any adverse development with respect to, any action or proceeding in the
United States Patent and Trademark Office, the United States Copyright Office,
any state registry, any foreign counterpart of the foregoing, or any court) or
(iv) the subject of any reversion or termination rights.

(g) In the event that any Material Intellectual Property owned by or exclusively
licensed to any Grantor is infringed, misappropriated, diluted or otherwise
violated by another Person, such Grantor shall (i) promptly take all reasonable
actions to stop such infringement, misappropriation, dilution or other violation
and protect its rights in such Material Intellectual Property including, but not
limited to, the initiation of a suit for injunctive relief and to recover
damages, and (ii) promptly notify the Agent after it learns thereof.

4.10. [Reserved].

4.11. Government Receivables. If any Grantor shall at any time after the date of
this Agreement acquire or become the beneficiary of Receivables in excess of
$5,000,000 in the aggregate in respect of which the account debtor is a
Governmental Authority, such Grantor shall promptly notify the Agent and, upon
the reasonable request of the Agent, shall take any necessary steps to perfect
the Lien of the Agent for the benefit of the Secured Parties therein, and make
such Lien enforceable against the account debtor.

 

23



--------------------------------------------------------------------------------

4.12. Letter of Credit Rights. Within thirty (30) days after the date of
obtaining any letter of credit rights other than in respect of the letters of
credit described on Schedule 9 hereto, each Grantor shall provide the Agent with
an amended or supplemented Schedule 9 to reflect such additional letters of
credit.

4.13. Commercial Tort Claims. Within thirty (30) days after the date of any
additional material commercial tort claims arising since Schedule 10 was last
delivered, each Grantor shall provide the Agent with an amended or supplemented
Schedule 10 to reflect such additional commercial tort claims.

SECTION 5. REMEDIAL PROVISIONS

5.1. Certain Matters Relating to Receivables. (a) [Reserved].

(b) The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables and each Grantor hereby agrees to continue to collect all amounts
due or to become due to such Grantor under the Receivables and any Supporting
Obligation in respect thereof and diligently exercise each material right it may
have under any Receivable and any such Supporting Obligation, in each case, at
its own expense consistent with its reasonable business judgment; provided,
however, that the Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall forthwith (and, in any event, within two (2) Business
Days) be deposited by such Grantor in the exact form received, duly endorsed by
such Grantor to the Agent if required, in a Collateral Account maintained under
the sole dominion and control of the Agent, subject to withdrawal by the Agent
for the account of the Secured Parties only as provided in Section 5.4, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) If an Event of Default has occurred and is continuing, at the Agent’s
request, each Grantor shall deliver to the Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including, without limitation, all original
orders, invoices and shipping receipts.

5.2. Communications with Obligors. (a) The Agent in its own name or in the name
of others may at any time after the occurrence and during the continuance of an
Event of Default communicate with obligors under the Receivables to verify with
them to the Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) After the occurrence and during the continuance of an Event of Default, the
Agent may upon written notice to the applicable Grantor, notify, or require any
Grantor to notify, the Account Debtor or counterparty to make all payments under
the Receivable directly to the Agent.

 

24



--------------------------------------------------------------------------------

5.3. Proceeds to be Turned Over To Agent. In addition to the rights of the
Secured Parties specified in Section 5.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing and upon
Agent’s written request, all Proceeds received by any Grantor consisting of
cash, Cash Equivalents, checks and other near-cash items shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Agent in the exact form received by such Grantor (duly endorsed by such
Grantor to the Agent, if required). All Proceeds received by the Agent hereunder
shall be held by the Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Agent in a Collateral
Account (or by such Grantor in trust for the Secured Parties) shall continue to
be held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 5.4.

5.4. Application of Proceeds. (a) Subject to Section 5.4(b) below, if an Event
of Default shall have occurred and be continuing, at any time at the Agent’s
election, the Agent may (and, if directed by the Required Lenders, shall),
notwithstanding the provisions of Section 2.08 and Section 2.11 of the Credit
Agreement, apply all or any part of the Collateral and/or net Proceeds thereof
(after deducting fees and expenses as provided in Section 5.5) realized through
the exercise by the Agent of its remedies hereunder, whether or not held in any
Collateral Account, in payment of the Secured Obligations. The Agent shall apply
any such Collateral or Proceeds to be applied in the following order:

First, to the Agent and the Administrative Agent to pay incurred and unpaid fees
and expenses under the Loan Documents;

Second, to the Administrative Agent in respect of Secured Obligations then due
and owing and remaining unpaid for application by the Administrative Agent in
accordance with the terms of the Credit Agreement;

Third, to the Administrative Agent in respect of all Secured Obligations, (other
than those under clause second above) for prepayment of such Secured Obligations
in accordance with the terms of the Credit Agreement; and

Fourth, any balance of such Proceeds remaining after a Discharge of the Secured
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same and any Collateral remaining after a Discharge of
Secured Obligations shall be returned to the applicable Grantor or to whomsoever
may be lawfully entitled to receive the same.

In addition, with respect to any proceeds of Insurance received by the Agent,
(x) if no Event of Default shall have occurred and be continuing, (i) such
Insurance Proceeds shall be returned to the Grantors if permitted or required by
the Credit Agreement or (ii) if not so permitted or required by the Credit
Agreement, then such Insurance Proceeds shall be applied in accordance with this
Section 5.4(a) and (y) if an Event of Default shall have occurred and be
continuing, then such Insurance Proceeds shall be applied in accordance with
this Section 5.4(a).

 

25



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, with respect to any Letters of Credit issued
by an Issuing Bank, if such Issuing Bank, or the Agent on behalf of such Issuing
Bank, shall have received any Collateral to “cash collateralize” any such Letter
of Credit, all such Collateral shall first be applied to satisfy any
reimbursement obligations and other obligations owing to the Issuing Bank in
respect of such Letter of Credit before it may be applied as set forth in
Section 5.4(a).

5.5. Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) and all rights under
any other applicable law or in equity. Without limiting the generality of the
foregoing, the Agent, without demand of performance or other demand, defense,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, presentments, protests, defenses, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party, on the internet or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. So long as an Event
of Default shall have occurred and be continuing, the Agent may store, repair or
recondition any Collateral or otherwise prepare any Collateral for disposal in
the manner and to the extent that the Agent deems appropriate. Each Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold or to become the licensor of all or
any such Collateral, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. For purposes of bidding and
making settlement or payment of the purchase price for all or a portion of the
Collateral sold at any such sale made in accordance with the UCC or other
applicable laws, including, without limitation, the Bankruptcy Code, the Agent,
as agent for and representative of the Secured Parties (but not any Secured
Party or Secured Parties in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled to
credit bid and use and apply the Secured Obligations (or any portion thereof) as
a credit on account of the purchase price for any Collateral payable by the
Agent at such sale, such amount to be apportioned ratably to the Secured
Obligations of the Secured Parties in accordance with their pro rata share of
such Secured Obligations. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable

 

26



--------------------------------------------------------------------------------

notification. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Agent may sell the Collateral without
giving any warranties as to the Collateral. The Agent may specifically disclaim
or modify any warranties of title or the like. The foregoing will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Each Grantor agrees that it would not be commercially unreasonable
for the Agent to dispose of the Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Grantor hereby waives any claims against the
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Each
Grantor further agrees, at the Agent’s request, to assemble the Collateral and
make it available to the Agent at places which the Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Agent shall have
the right to enter onto the property where any Collateral is located without any
obligation to pay rent and take possession thereof with or without judicial
process. The Agent shall have no obligation to marshal any of the Collateral.

(b) The Agent shall deduct from such Proceeds all reasonable costs and expenses
of every kind incurred in connection with the exercise of its rights and
remedies against the Collateral or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Secured Parties hereunder, including, without limitation, reasonable and
documented attorneys’ fees and disbursements. Any net Proceeds remaining after
such deductions shall be applied or retained by the Agent in accordance with
Section 5.4. Only after such application and after the payment by the Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a) of the UCC, need the Agent account for the surplus,
if any, to any Grantor. If the Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Agent. In the event the purchaser fails to pay for the
Collateral, the Agent may resell the Collateral and the applicable Grantor shall
be credited with proceeds of the sale. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
any Secured Party arising out of the exercise by it or them of any rights
hereunder.

(c) In the event of any Disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such Disposition shall be included, and the applicable Grantor shall supply
the Agent or its designee with such Grantor’s know-how and expertise, and with
documents and things embodying the same, relating to the exploitation of such
Intellectual Property, including the manufacture, distribution, advertising and
sale of products or the provision of services under such Intellectual Property,
and such Grantor’s customer lists and other records and documents relating to
such Intellectual Property and to the manufacture, distribution, advertising and
sale of such products and services.

 

27



--------------------------------------------------------------------------------

(d) For the purpose of enabling the Agent to exercise rights and remedies under
this Section 5.5 (including in order to take possession of, collect, receive,
assemble, process, appropriate, remove, realize upon, sell, assign, license out,
convey, transfer or grant options to purchase any Collateral) at such time as
the Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, and assignable license (exercisable without
payment of royalty or other compensation to such Grantor), subject, in the case
of Trademarks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such Trademarks, to use,
practice, license, sublicense, and otherwise exploit any and all Intellectual
Property now owned or held or hereafter acquired or held by such Grantor (which
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all software and programs used for the compilation
or printout thereof) and (ii) an irrevocable license (without payment of rent or
other compensation to such Grantor) to use, operate and occupy all real property
owned, operated, leased, subleased, or otherwise occupied by such Grantor.

5.6. Effect of Securities Laws. Each Grantor recognizes that the Agent may be
unable to effect a public sale of any or all of the Pledged Equity Interests or
the Pledged Debt Securities by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Agent shall be under no obligation to delay a sale of any
of the Pledged Equity Interests or the Pledged Debt Securities for the period of
time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

5.7. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency.

SECTION 6. POWER OF ATTORNEY

6.1. Agent’s Appointment as Attorney-in-Fact, Etc. (a) Each Grantor hereby
irrevocably constitutes and appoints the Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing,

 

28



--------------------------------------------------------------------------------

each Grantor hereby gives the Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Agent for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the Agent
may request to evidence the Secured Parties’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or purchase any insurance called for by the
terms of the Loan Documents and pay all or any part of the premiums therefor and
the costs thereof;

(iv) execute, in connection with any sale provided for in Section 5.5 or 5.6,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)(1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent or as the Agent shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Agent may deem appropriate; (7) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Agent shall in its sole discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Agent were the absolute owner thereof for all

 

29



--------------------------------------------------------------------------------

purposes, and do, at the Agent’s option and such Grantor’s expense, at any time,
or from time to time, all acts and things which the Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Agent
agrees that, except as provided in Section 6.1(b), it will not exercise any
rights under the power of attorney provided for in this Section 6.1(a) unless an
Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement; provided, however, that unless an Event of Default has occurred and
is continuing or time is of the essence, the Agent shall not exercise this power
without first making demand on the Grantor and the Grantor failing to promptly
comply therewith.

(c) [Reserved].

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until a Discharge of the Secured Obligations.

6.2. Authorization of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the UCC and any other applicable law, the Agent
is authorized to file or record financing or continuation statements, and
amendments thereto, and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Agent under this Agreement. Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Security documents or as “all assets” or “all personal
property” of the such Grantor, whether now owned or hereafter existing or
acquired by the such Grantor or such other description as the Agent, in its sole
judgment, determines is necessary or advisable. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

SECTION 7. LIEN ABSOLUTE; WAIVER OF SURETYSHIP DEFENSES

7.1. Lien Absolute, Waivers. (a) All rights of Agent hereunder, and all
obligations of Grantors hereunder, shall be absolute and unconditional
irrespective of, shall not be affected by, and shall remain in full force and
effect without regard to, and hereby waives all, rights, claims or defenses that
it might otherwise have (now or in the future) with respect to, in each case,
each of the following (whether or not such Grantor has knowledge thereof):

 

30



--------------------------------------------------------------------------------

(i) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Secured Obligations or any guarantee or right of offset
with respect thereto at any time or from time to time held by any Secured Party;

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Secured Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents;

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Documents, at law, in equity or otherwise) with respect to the Secured
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Secured Obligations;

(iv) any change, reorganization or termination of the corporate structure or
existence of Borrower or any other Grantor or any of their Subsidiaries and any
corresponding restructuring of the Secured Obligations;

(v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Secured Obligations or any subordination of the Secured
Obligations to any other obligations;

(vi) the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or lien, the release of any or all
collateral securing, or purporting to secure, the Secured Obligations or any
other impairment of such collateral;

(vii) any exercise of remedies with respect to any security for the Secured
Obligations (including, without limitation, any collateral, including the
Collateral securing or purporting to secure any of the Secured Obligations) at
such time and in such order and in such manner as the Agent and the Secured
Parties may decide and whether or not every aspect thereof is commercially
reasonable and whether or not such action constitutes an election of remedies
and even if such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy that any Grantor would
otherwise have and without limiting the generality of the foregoing or any other
provisions hereof, each Grantor hereby expressly waives any and all benefits
which might otherwise be available to such Grantor under applicable law; and

(viii) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Grantor as an obligor in respect of the Secured
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any other Grantor for the
Secured Obligations, or of such Grantor under the guarantee contained in the
Credit Agreement or of any security interest granted by any Grantor, whether in
a Bankruptcy Proceeding or in any other instance.

 

31



--------------------------------------------------------------------------------

(b) In addition each Grantor further waives any and all other defenses, set-
offs or counterclaims (other than a defense of payment or performance in full
hereunder) which may at any time be available to or be asserted by it, the
Borrower or any other Grantor or Person against any Secured Party, including,
without limitation, failure of consideration, breach of warranty, statute of
frauds, statute of limitations, accord and satisfaction and usury.

(c) Each Grantor waives diligence, presentment, protest, marshaling, demand for
payment, notice of dishonor, notice of default and notice of nonpayment to or
upon the Borrower or any of the other Grantors with respect to the Secured
Obligations. Except for notices provided for herein, each Grantor hereby waives
notice (to the extent permitted by applicable law) of any kind in connection
with this Agreement or any collateral securing the Secured Obligations,
including, without limitation, the Collateral. When making any demand hereunder
or otherwise pursuing its rights and remedies hereunder against any Grantor,
Agent may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against Borrower, any
other Grantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto, and any failure by Agent to make any such demand, to pursue such other
rights or remedies or to collect any payments from Borrower, any other Grantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of Borrower, any other
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Secured Party against any
Grantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

SECTION 8. THE COLLATERAL AGENT

8.1. Authority of Agent. (a) Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Grantors, the Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

(b) The Agent has been appointed to act as Agent hereunder by the Lenders and,
by their acceptance of the benefits hereof, the other Secured Parties. The Agent
shall be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or

 

32



--------------------------------------------------------------------------------

refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the Credit Agreement.
The provisions of the Credit Agreement relating to the Agent, including without
limitation, the provisions relating to resignation or removal of the Agent
(subject to Section 8.3(e) hereof) and the powers and duties and immunities of
the Agent, are incorporated herein by this reference and shall survive any
termination of the Credit Agreement.

8.2. Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Agent deals with similar property for its own account. Neither the
Agent nor any other Secured Party nor any of their respective officers,
directors, partners, employees, agents, attorneys or other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or willful
misconduct in breach of a duty owed to such Grantor.

8.3. Exculpation of the Agent. (a) The Agent shall not be responsible to any
Secured Party for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any Security Document
or the validity or perfection of any security interest or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
the Agent to the Secured Parties or by or on behalf of any Secured Party to the
Agent or any Secured Party in connection with the Security Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Secured Obligations, nor shall the Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Security Documents or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing.

(b) Neither the Agent nor any of its officers, partners, directors, employees or
agents shall be liable to the Secured Parties for any action taken or omitted by
the Agent under or in connection with any of the Security Documents except to
the extent caused solely and

 

33



--------------------------------------------------------------------------------

proximately by the Agent’s gross negligence or willful misconduct, as determined
by a final, non-appealable judgment of a court of competent jurisdiction. The
Agent shall be entitled to refrain from any act or the taking of any action in
connection herewith or any of the Security Documents or from the exercise of any
power, discretion or authority vested in it hereunder or thereunder unless and
until the Agent shall have been instructed in respect thereof by the Required
Lenders and, upon such instruction, the Agent shall be entitled to act or (where
so instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such written instructions. Without prejudice to
the generality of the foregoing, (i) the Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Grantors and their Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Secured Party shall have
any right of action whatsoever against the Agent as a result of the Agent acting
or refraining from acting hereunder or under any of the Security Documents in
accordance with the Credit Agreement.

(c) Without limiting the indemnification provisions of the Credit Agreement,
each of the Secured Parties not party to the Credit Agreement severally agrees
to indemnify the Agent, to the extent that the Agent shall not have been
reimbursed by any Loan Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
the Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the Security Documents or otherwise in its capacity as the
Agent in any way relating to or arising out of this Agreement or the Security
Documents; provided, no such Secured Party shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely and proximately from
the Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to the Agent for any purpose shall, in the opinion of the Agent, be
insufficient or become impaired, the Agent may call for additional indemnity and
cease, or not commence, to do the acts insufficiently indemnified against until
such additional indemnity is furnished.

(d) No direction given to the Agent which imposes, or purports to impose, upon
the Agent any obligation not set forth in or arising under this Agreement or any
Security Document accepted or entered into by the Agent shall be binding upon
the Agent.

(e) Prior to the Discharge of the Secured Obligations, the Agent may resign at
any time in accordance with Section 8.06 of the Credit Agreement. After the
Agent’s resignation in accordance with Section 8.06 of the Credit Agreement, the
provisions of Section 8 hereof and of Section 8 of the Credit Agreement shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent. Upon the acceptance of any
appointment as the Agent by a successor Agent in accordance with Section 8.06 of
the Credit Agreement, the retiring Agent shall promptly transfer all Collateral
within its possession

 

34



--------------------------------------------------------------------------------

or control to the possession or control of the successor Agent and shall execute
and deliver such notices, instructions and assignments as may be necessary or
desirable to transfer the rights of the Agent in respect of the Collateral to
the successor Agent.

8.4. Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Security
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 8 shall apply to any such sub-agent and to any of
the Affiliates of the Agent and any such sub-agents, and shall apply to their
respective activities as if such sub-agent and Affiliates were named herein in
connection with the transactions contemplated hereby and by the Security
Documents. Notwithstanding anything herein to the contrary, each sub-agent
appointed by the Agent or Affiliate of the Agent or Affiliate of any such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Loan Parties and the Secured Parties, and such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent or Affiliate acting in such capacity.

8.5. No Individual Foreclosure, Etc. No Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any guarantee
of the Secured Obligations except to the extent expressly contemplated by this
Agreement or the other Loan Documents, it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Agent on behalf of the Secured Parties in accordance with the terms thereof.
Each Secured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and of the guarantees of the
Secured Obligations provided hereunder and under any other Loan Documents, to
have agreed to the foregoing provisions and the other provisions of this
Agreement. Without limiting the generality of the foregoing, each Secured Party
authorizes the Agent to credit bid all or any part of the Secured Obligations
held by it.

SECTION 9. MISCELLANEOUS

9.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Agent, provided that any
provision of this Agreement imposing obligations on any Grantor may be waived by
the Agent in a written instrument executed by the Agent. After the Discharge of
the Secured Obligations, the provisions of this Agreement may be waived,
amended, supplemented or otherwise modified by a written instrument executed by
each Grantor.

 

35



--------------------------------------------------------------------------------

9.2. Notices. All notices, requests and demands to or upon the Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.01
of the Credit Agreement.

9.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

9.4. Enforcement Expenses; Indemnification. Each Grantor agrees to (1) pay or
reimburse each Secured Party for all its costs and expenses incurred in
enforcing or preserving any rights under this Agreement and (2) indemnify each
Secured Party, in each case to the same extent that the Borrower is obligated to
do so pursuant to Section 9.05 of the Credit Agreement. The agreements in this
Section shall survive repayment of the Secured Obligations and all other amounts
payable under the Credit Agreement and the other Loan Documents.

9.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Agent, unless permitted under the
Credit Agreement, and any such assignment, transfer or delegation without such
consent shall be null and void.

9.6. Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such party to or for the
credit or the account of such Grantor, or any part thereof in such amounts as
such Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as such Secured Party may elect, whether or not any
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured, provided that, if such
Secured Party is a Lender, it complies with

 

36



--------------------------------------------------------------------------------

Section 9.06 of the Credit Agreement. Each Secured Party exercising any right of
set-off shall notify such Grantor promptly of any such set-off and the
application made by such Secured Party of the proceeds thereof, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Secured Party under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Secured Party may have.

9.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic imaging means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

9.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

9.9. Section Headings. The Section headings and Table of Contents used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

9.10. Integration/Conflict. This Agreement and the other Loan Documents
represent the entire agreement of the Grantors, the Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. There are no promises, undertakings,
representations or warranties by the Agent or any other Secured Party relative
to the subject matter hereof and thereof not expressly set forth or referred to
herein or therein. In the case of any Collateral “located” outside the United
States (including any Equity Interests of an Issuer organized under a
jurisdiction other than the United States of any state or other locality
thereof), in the event of any conflict or inconsistency between the provisions
of this Agreement and the provisions of any applicable Foreign Security Document
which cannot be resolved by both provisions being complied with, the provisions
contained in such Foreign Security Document shall govern to the extent of such
conflict with respect to such Collateral. In the event that any of the
Collateral hereunder is also subject to a valid and enforceable Lien under the
terms of a Mortgage securing the Secured Obligations and the terms thereof are
inconsistent with the terms of this Agreement, then with respect to such
Collateral, the terms of such Mortgage shall control in the case of fixtures and
real property leases, letting and licenses of, and contracts and agreements
relating to the lease of, real property, and the terms of this Agreement shall
control in the case of all other Collateral.

 

37



--------------------------------------------------------------------------------

9.11. GOVERNING LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

9.12. Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this agreement or any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against such Grantor or any of its assets in the courts of any
jurisdiction;

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section (and
irrevocably waives to the fullest extent permitted by applicable law the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court);

(e) consents to service of process in the manner provided in Section 9.17 of the
Credit Agreement (and agrees that nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law); and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

 

38



--------------------------------------------------------------------------------

9.13. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents and the provisions of Section 9.23 of the Credit Agreement are
incorporated herein, mutatis mutandis (to apply to this Agreement rather than
the Credit Agreement), and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

9.14. Additional Grantors. Each Subsidiary of either the Borrower or Holdings
that is required to become a party to this Agreement pursuant to Section 5.11 of
the Credit Agreement shall become a Grantor as required by the Credit Agreement
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

9.15. Releases. (a) The Collateral shall be released from the Liens created
hereby as set forth in Section 9.20 of the Credit Agreement. This Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Agent and each Grantor hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors upon a Discharge of the Secured
Obligations.

(b) Each Grantor acknowledges that, except upon release pursuant to clause
(a) above, it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement originally filed
in connection herewith without the prior written consent of the Agent, subject
to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

9.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW,
STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON

 

39



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

[Remainder of page left intentionally blank.]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.1

 

GRANTORS: [NAME OF GRANTOR] By:  

 

          Name:           Title: [ADD ADDITIONAL SIGNATURE BLOCKS AS NEEDED]

 

1  NTD: Akin Gump to add in the company signature blocks.

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

AGENT:

HPS INVESTMENT PARTNERS, LLC,

as Agent

By:  

 

          Name:           Title:

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Schedule 1

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

  

Issuer

  

Issuer’s Jurisdiction

Under New York

UCC Section 9-

305(a)(2)

  

Class of Stock

   Stock Certificate
No.      Percentage of
Shares     No. of Shares  

Affinion Group, LLC

   Affinion Data Services, Inc.    Delaware    Common Stock      4        100 % 
    100  

Affinion Group Holdings, Inc.

   Affinion Group, Inc.    Delaware    Common Stock      3        100 %      100
 

Affinion Group, Inc.

   Affinion Net Patents, Inc.    Delaware    Common Stock      03        100 % 
    100  

Affinion Group, Inc.

   Affinion PD Holdings, Inc.    Delaware    Common Stock      01        100 % 
    100  

 

2-1



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Issuer’s Jurisdiction

Under New York

UCC Section 9-

305(a)(2)

  

Class of Stock

   Stock Certificate
No.    Percentage of
Shares     No. of Shares  

Affinion Group, LLC

   Cardwell Agency, Inc.    Virginia    Common Stock    6      100 %      200  

Trilegiant Corporation

   CCAA, Corporation    Delaware    Common Stock    1      100 %      100  

Affinion Group, LLC

   Connexions Loyalty, Inc.    Delaware    Common Stock    5 Stock issued
by Affinion
Loyalty Group,
Inc. before name
change.      100 %      1000  

Affinion Benefits Group, LLC

   Long Term Preferred Care, Inc.    Tennessee    Common Stock    4      100 % 
    1,000  

Connexions Loyalty Travel Solutions LLC

   Propp Corp.    Illinois    Common Stock    2      100 %      100  

 

2-2



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Issuer’s Jurisdiction

Under New York

UCC Section 9-

305(a)(2)

  

Class of Stock

   Stock Certificate
No.      Percentage of
Shares     No. of Shares  

Trilegiant Corporation

   Trilegiant Auto Services, Inc.    Wyoming    Common Stock      3        100
%      3,000  

Affinion Group, LLC

   Trilegiant Corporation    Delaware    Common Stock      3        100 %     
100  

Trilegiant Corporation

   Trilegiant Insurance Services, Inc.    Delaware    Common Stock      4       
100 %      100  

Trilegiant Corporation

   Trilegiant Retail Services, Inc.    Delaware    Common Stock      4       
100 %      1,000  

Trilegiant Corporation

   Watchguard Registration Services, Inc.    Indiana    Common Stock      3     
  100 %      10  

Webloyalty Holdings, Inc.

   Webloyalty.com, Inc.    Delaware    Common Stock      1        100 %      200
 

Affinion Group, Inc.

   Webloyalty Holdings, Inc.    Delaware    Common Stock      1002        100 % 
    1,000  

 

2-3



--------------------------------------------------------------------------------

Pledged Notes:

 

Grantor

  

Issuer

  

Principal Amount

  

Maturity Date

Affinion Investments, LLC

   Affinion Group, Inc.    $10,160,920    August 15, 2018

Pledged Debt Securities:

None.

Pledged Security Entitlements:

None.

 

2-4



--------------------------------------------------------------------------------

Pledged Commodity Contracts:

None.

Pledged Partnership Interests:

 

Grantor

  

Issuer

  

Type of

Partnership Interest

(e.g., General or Limited)

   Certificated
(Y/N)      Certificate No.
(if any)      % of Outstanding
Partnership Interests of the
Partnership  

Trilegiant Retail Services, Inc.

   CUC Asia Holdings    General Partnership      N        N/A        1 % 

Pledged LLC Interests:

 

Grantor

  

Issuer

  

Certificated

(Y/N)

   Certificate No.
(if any)      No. of
Pledged Units      % of Outstanding LLC
Interests of the Issuer  

Affinion Group, LLC

   Affinion Benefits Group, LLC    Y      N/A        N/A        100 % 

 

2-5



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Certificated

(Y/N)

   Certificate No.
(if any)      No. of
Pledged Units      % of Outstanding LLC
Interests of the Issuer  

Webloyalty.com, Inc.

   Affinion Brazil Holdings I, LLC    N      N/A        N/A        100 % 

Webloyalty.com, Inc.

   Affinion Brazil Holdings II, LLC    N      N/A        N/A        100 % 

Affinion Group, Inc.

   Affinion Developments, LLC    N      N/A        N/A        100 % 

Affinion Group, Inc.

   Affinion Group, LLC    Y      3        10        100 % 

Connexions Loyalty, Inc.

   Affinion Investments II, LLC    N      N/A        N/A        100 % 

 

2-6



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Certificated

(Y/N)

   Certificate No.
(if any)      No. of
Pledged Units      % of Outstanding LLC
Interests of the Issuer  

Affinion Brazil Holdings I, LLC

   Affinion Investments, LLC    N      N/A        N/A        100 % 

Affinion Benefits Group, LLC

   Affinion Publishing, LLC    N      N/A        N/A        100 % 

Affinion Group, LLC

   BreakFive, LLC    N      N/A        N/A        100 % 

Connexions Loyalty, Inc.

   Connexions Loyalty Acquisition, LLC    N      N/A        N/A        100 % 

Connexions Loyalty Travel Solutions LLC

   Connexions Loyalty Global Travel Fulfillment LLC    N      N/A        N/A  
     100 % 

 

2-7



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Certificated

(Y/N)

   Certificate No.
(if any)      No. of
Pledged Units      % of Outstanding LLC
Interests of the Issuer  

Connexions Loyalty Acquisition, LLC

   Connexions Loyalty Travel Solutions LLC    N      N/A        N/A        100
% 

Connexions SMV, LLC

   Connexions SM Ventures, LLC    N      N/A        N/A        100 % 

Connexions Loyalty, Inc.

   Connexions SMV, LLC    N      N/A        N/A        100 % 

Trilegiant Corporation

   Global Protection Solutions, LLC    Y      N/A        N/A        100 % 

Connexions Loyalty Travel Solutions LLC

   Incentive Networks LLC    N      N/A        N/A        100 % 

Webloyalty.com, Inc.

   Lift Media, LLC    N      N/A        N/A        100 % 

Connexions Loyalty Acquisition, LLC

   Loyalty Travel Agency LLC    N      N/A        N/A        100 % 

 

2-8



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Certificated

(Y/N)

   Certificate No.
(if any)      No. of
Pledged Units      % of Outstanding LLC
Interests of the Issuer  

Trilegiant Corporation

   Travelers Advantage Services, LLC    Y      3        100        100 % 

Other Pledged Equity Interests:

 

Grantor

  

Issuer

  

Issuer’s Jurisdiction

Under New York
UCC Section 9-
305(a)(2)

  

Class of Stock

   Stock Certificate
No.      Percentage of
Shares     No. of Shares  

Trilegiant Corporation

   Affinion International Philippines Corp.    Philippines    Capital Stock     
N/A        100 %      47,312,000  

Affinion Brazil Holdings I, LLC

   Affinion International Servicos de Fidelidade e Corretora de Seguros Ltda   
Brazil            65 %   

Affinion Investments, LLC

   Affinion International Servicos de Fidelidade e Corretora de Seguros Ltda   
Brazil            35 %   

 

2-9



--------------------------------------------------------------------------------

Grantor

  

Issuer

  

Issuer’s Jurisdiction

Under New York
UCC Section 9-
305(a)(2)

  

Class of Stock

   Stock Certificate
No.      Percentage of
Shares     No. of
Shares  

Affinion Brazil Holdings I, LLC

   Connexions Loyalty Agencia de Turismo Ltda    Brazil            2 %   

Connexions Loyalty Travel Solutions LLC

   Connexions Loyalty Travel Limited    Hong Kong    Ordinary      1        100
%      1  

Connexions Loyalty Travel Solutions LLC

   Connexions Loyalty Travel S.A.S.    Colombia    Ordinary      1        100 % 
    29,000  

Trilegiant Corporation

   Credit Card Sentinel Sweden AB    Sweden         N/A        100 %      N/A  

Connexions Loyalty Travel Solutions LLC

   CX Loyalty Pte. Ltd.    Singapore    Common      2        100 %      1  

Trilegiant Corporation

   Entertainment Publications de Mexico S.A., de C.V.    Mexico            100
%   

 

2-10



--------------------------------------------------------------------------------

             

Trilegiant Corporation

   Entertainment Publications of Argentina, S.A.    Argentina         100 %   

Webloyalty Holdings, Inc.

   Webloyalty International Mexico, S. de R.L. de C.V.    Mexico      N/A       
0.03 %      N/A  

Deposit Accounts:

 

Grantor

  

Name of

Depositary Bank

  

Account
Number

  

Account Name

Affinion Group, Inc.

  

Deutsche Bank

New York, NY

   00488229    Checking Account

Affinion Benefits Group, LLC

  

Deutsche Bank

New York, NY

   00488376    Checking Account

Affinion Benefits Group, LLC

  

Deutsche Bank

New York, NY

   00488392    Checking Account

 

2-11



--------------------------------------------------------------------------------

Affinion Benefits Group, LLC

  

Deutsche Bank

New York, NY

   00495314    Checking Account

 

2-12



--------------------------------------------------------------------------------

Schedule 2

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

  1. Secretary of the State of the State of Delaware with respect to:

Affinion Benefits Group, LLC

Affinion Brazil Holdings I, LLC

Affinion Brazil Holdings II, LLC

Affinion Data Services, Inc.

Affinion Developments, LLC

Affinion Group Holdings, Inc.

Affinion Group, Inc.

Affinion Group, LLC

Affinion Investments, LLC

Affinion Investments II, LLC

Affinion Net Patents, Inc.

Affinion PD Holdings, Inc.

Affinion Publishing, LLC

BreakFive, LLC

CCAA, Corporation

Connexions Loyalty Acquisition, LLC

Connexions Loyalty Global Travel Fulfillment LLC

Connexions Loyalty Travel Solutions LLC

Connexions Loyalty, Inc.

Connexions SMV, LLC

CUC Asia Holdings

Global Protection Solutions, LLC

Incentive Networks LLC

Lift Media, LLC

Loyalty Travel Agency LLC

Travelers Advantage Services, LLC

Trilegiant Corporation

Trilegiant Insurance Services, Inc.

Trilegiant Retail Services, Inc.

Webloyalty Holdings, Inc.

webloyalty.com, inc.

 

  2. Secretary of the State of the State of Connecticut with respect to:

 

3-1



--------------------------------------------------------------------------------

CUC Asia Holdings

 

  3. Secretary of the State of the Commonwealth of Virginia with respect to:

Cardwell Agency, Inc.

 

  4. Secretary of the State of the State of Nevada with respect to:

Connexions SM Ventures, LLC

 

  5. Secretary of the State of the State of Tennessee with respect to:

Long Term Preferred Care, Inc.

 

  6. Secretary of the State of the State of Illinois with respect to:

Propp Corp.

 

  7. Secretary of the State of the State of Wyoming with respect to:

Trilegiant Auto Services, Inc.

 

  8. Secretary of the State of the State of Indiana with respect to:

Watchguard Registration Services, Inc.

Copyright Filing

Copyright Security Agreement to be filed with the United States Copyright Office

Actions with respect to Investment Property

 

  1. Delivery of certificates or instruments listed on schedule 1 representing
Pledged Interests together with undated stock powers (or equivalent documents)
executed in blank as required by Section 4.2.

 

  2. Delivery of the promissory note listed on schedule 1 representing the
Pledged Note as required by Section 4.2.

 

7-1



--------------------------------------------------------------------------------

Other Actions

Entry in to deposit account and/or security accounts, as applicable, as required
by Section 4.2(c).

 

7-1



--------------------------------------------------------------------------------

Schedule 3

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE
OFFICE

 

Exact Legal Name

  

Jurisdiction of

Organization/

Formation

  

Organizational

Identification

Number

   Chief Executive
Office or Sole
Place of Business

Affinion Benefits Group, LLC

   Delaware    2088396    6 High Ridge


Park, Stamford,

CT 06905

Affinion Brazil Holdings I, LLC

   Delaware    5022654    6 High Ridge


Park, Stamford,

CT 06905

Affinion Brazil Holdings II, LLC

   Delaware    5022656    6 High Ridge


Park, Stamford,

CT 06905

Affinion Data Services, Inc.

   Delaware    3373005    6 High Ridge


Park, Stamford,

CT 06905

Affinion Developments, LLC

   Delaware    5433210    6 High Ridge


Park, Stamford,

CT 06905

Affinion Group Holdings, Inc.

   Delaware    4000334    6 High Ridge


Park, Stamford,

CT 06905

Affinion Group, Inc.

   Delaware    3999611    6 High Ridge


Park, Stamford,

CT 06905

Affinion Group, LLC

   Delaware    2822500    6 High Ridge


Park, Stamford,

CT 06905

Affinion Investments II, LLC

   Delaware    4039325    6 High Ridge


Park, Stamford,

CT 06905

 

4-1



--------------------------------------------------------------------------------

Exact Legal Name

  

Jurisdiction of

Organization/

Formation

  

Organizational

Identification

Number

   Chief Executive
Office or Sole
Place of Business

Affinion Investments, LLC

   Delaware    4697169    6 High Ridge


Park, Stamford,

CT 06905

Affinion Net Patents, Inc.

   Delaware    4034465    6 High Ridge


Park, Stamford,

CT 06905

Affinion PD Holdings, Inc.

   Delaware    5513970    6 High Ridge


Park, Stamford,

CT 06905

Affinion Publishing, LLC

   Delaware    2171616    6 High Ridge


Park, Stamford,

CT 06905

BreakFive, LLC

   Delaware    5182374    6 High Ridge


Park, Stamford,

CT 06905

Cardwell Agency, Inc.

   Virginia    0288183-7    6 High Ridge


Park, Stamford,

CT 06905

CCAA, Corporation

   Delaware    4327283    6 High Ridge


Park, Stamford,

CT 06905

Connexions Loyalty Acquisition, LLC

   Delaware    4825224    6 High Ridge
Park,Stamford,

CT 06905

Connexions Loyalty Global Travel Fulfillment LLC

   Delaware    4679247    6 High Ridge
Park,Stamford,

CT 06905

Connexions Loyalty Travel Solutions LLC

   Delaware    4494516    6 High Ridge


Park, Stamford,

CT 06905

Connexions Loyalty, Inc.

   Delaware    3409335    6 High Ridge


Park, Stamford,

CT 06905

 

7-1



--------------------------------------------------------------------------------

Exact Legal Name

  

Jurisdiction of

Organization/

Formation

  

Organizational

Identification

Number

   Chief Executive
Office or Sole
Place of Business

Connexions SM Ventures, LLC

   Nevada    NV20001293791    6 High Ridge


Park, Stamford,

CT 06905

Connexions SMV, LLC

   Delaware    5691481    6 High Ridge


Park, Stamford,

CT 06905

CUC Asia Holdings

   Delaware    N/A    6 High Ridge


Park, Stamford,

CT 06905

Global Protection Solutions, LLC

   Delaware    4765216    6 High Ridge


Park, Stamford,

CT 06905

Incentive Networks LLC

   Delaware    6062487    6 High Ridge


Park, Stamford,

CT 06905

Lift Media, LLC

   Delaware    4232342    6 High Ridge


Park, Stamford,

CT 06905

Long Term Preferred Care, Inc.

   Tennessee    000236578    6 High Ridge


Park, Stamford,

CT 06905

Loyalty Travel Agency LLC

   Delaware    4495491    6 High Ridge


Park,
Stamford,

CT 06905

Propp Corp.

   Illinois    5254-568-4    6 High Ridge


Park, Stamford,

CT 06905

Travelers Advantage Services, LLC

   Delaware    3914309    6 High Ridge


Park, Stamford,

CT 06905

 

7-1



--------------------------------------------------------------------------------

Exact Legal Name

  

Jurisdiction of

Organization/

Formation

  

Organizational

Identification

Number

   Chief Executive
Office or Sole
Place of Business

Trilegiant Auto Services, Inc.

   Wyoming    2002-000439337    6 High Ridge


Park, Stamford,

CT 06905

Trilegiant Corporation

   Delaware    3751516    6 High Ridge


Park, Stamford,

CT 06905

Trilegiant Insurance Services, Inc.

   Delaware    3219945    6 High Ridge


Park, Stamford,

CT 06905

Trilegiant Retail Services, Inc.

   Delaware    3417430    6 High Ridge


Park, Stamford,

CT 06905

Watchguard Registration Services, Inc.

   Indiana    198202-665    6 High Ridge


Park, Stamford,

CT 06905

Webloyalty Holdings, Inc.

   Delaware    3947054    6 High Ridge


Park, Stamford,

CT 06905

Webloyalty.com, Inc.

   Delaware    2991165    6 High Ridge


Park, Stamford,

CT 06905

 

7-1



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF INVENTORY AND EQUIPMENT

 

Grantor

  

Address

Affinion Group Inc.

   High Ridge Park, Building 6, Stamford CT, 06905

Trilegiant Corporation

   40 Oakview Drive, Trumbull, CT, 06611

Trilegiant Corporation

   401 Kings View Drive, Lebanon, OH, 45036

Trilegiant Corporation

   103 Knightsbridge Dr., Hamilton, OH, 45011

Affinion Benefits Group LLC

   801 Crescent Centre, Franklin, TN, 37067

Affinion Group Inc.

   400 Duke Drive, Aspen Grove, TN, 37067

Connexions Loyalty Travel Solutions LLC

   6442 City West Parkway, Eden Prairie, MN, 55344

Webloyalty International LTD

   Charter Court 50 Windsor Road Slough SL1 2EJ UK

 

5-1



--------------------------------------------------------------------------------

Schedule 5

MATERIAL EXCLUDED ASSETS

None.

 

7-1



--------------------------------------------------------------------------------

Schedule 6

GOVERNMENT RECEIVABLES

None.

 

5-1



--------------------------------------------------------------------------------

Schedule 7

Copyrights, Copyright Applications and Copyright Licenses:

 

Copyright

  

CMG Party

  

TX #

Shoppers advantage release/notice/letter.    Trilegiant Corporation    3-399-344
Buyers advantage release/notice/letter. CLNA    Trilegiant Corporation   
3-399-345 AutoVantageTriWindow/announcement/questionnaire.    Trilegiant
Corporation    3-402-274 Premier dining, dinner on us: liftnotc/reply form.   
Trilegiant Corporation    3-474-986 Used car audit/outer
envelope/survey/liftnote    Trilegiant Corporation    3-474-987 PrivacyGuard—see
through report/letter/liftnote.    Trilegiant Corporation    3-476-096
HealthSavcr.    Trilegiant Corporation    3-542-543 Shopper’s advantage
notice/letter/release.    Trilegiant Corporation    3-550-886 Travel survey for
traveler’s advantage.    Trilegiant Corporation    3-550-887 CitiShopper
triwindow/survey/notice/release.    Trilegiant Corporation    3-550-888 Premier
CitiShopper survey/notice/release.    Trilegiant Corporation    3-550-889
lDM/snap pak for Auto Vantage.    Trilegiant Corporation    3-550-890 IDM/snap
pak for shopper’s advantage.    Trilegiant Corporation    3-550-891 IDM/snap pak
for travelers advantage.    Trilegiant Corporation    3-550-892 Privacy guard
notice/letter/release.    Trilegiant Corporation    3-551-445 Complete home
release/notice/letter.    Trilegiant Corporation    3-551-448 CitiTravel
notice/letter/release.    Trilegiant Corporation    3-551-449 Sears premier
dining.    Trilegiant Corporation    3-572-952 Profitability and analysis date
base system-Comp-U- Card: project outline/ Joseph DeBellis    Joseph DeBellis
Company & Trilegiant Retail Services, Inc. (f/k/a Comp-U-Card)    143-797

 

8-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Bonus Banking.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-042478 Member benefits.    Affinion Benefits Group, LLC (f/k/a
FISI Madison Financial Corporation)    4-042-479 Timeless checking benefits.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-061-835 Hometown checking-come home to valuable extras.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-061-836 The
winner-the ultimate checking account.    Affinion Benefits Group, LLC (f/k/a
FISI Madison Financial Corporation)    4-061-837 The best in checking-discover
checking at its best    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-061-838 Simply the best, experience the value.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-061-839 If you’re 50 or over, join a celebration in checking    Affinion
Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)    4-061-840 The
merchandising catalog: a directory of marketing materials for your packaged
checking program.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-132-280 CareFree 50+    Affinion Benefits Group, LLC (f/k/a
FISI Madison Financial Corporation)    4-186-844 Club 50 Plus . a new generation
in checking.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-186-845 Fifty and Better; unlimited checking, discounts,
$100,000 accidental death insurance & more    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-186-846 Banclub checking: a
select group of quality benefits.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-186-847 Ultimate checking.    Affinion
Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)    4-186-848
Cheek Club the checking difference.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-186-849 Keynote checking: one of the best
things about being 50.    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-186-850

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Look for the signs of checking value.    on text & artwork; Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-381-917 Convenience,
savings, security: three simple words, one big idea in checking.    on text &
artwork: Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)
   4-381-918 Fifty and better: now you can own a masterpiece.    on text &
artwork; Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)
   4-381-919 Benefits request form    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-508-929 Hot summer savings, all year long   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-538-472 Checking extras that make a world of difference.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-561-775 Home
inventory log.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-743 Asset organizer: to help you keep all your important
financial and personal information in one easily accessible location.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-744 ID Network Safety Service form.    Affinion Benefits Group, LLC (f/k/a
FISI Madison Financial Corporation)    4-808-745 Quest.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-808-746 Free medical
emergency data card.    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-808-747 Quest.    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-808-748 Family story teller.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-749 Family story teller.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-808-750 Travelers Advantage.    Affinion
Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)    4-808-751
Asset organizer: to help you keep all your important financial and personal
information in one easily accessible location.    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-808-752

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Family budget log.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-753 Home inventory log    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-808-754 Auto emergency
information log    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-755 Document and personal property registry form.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-756 Credit card expense log.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-808-757 AutoVantage.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-808-758 Key ring
protection.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-759 Sojourns magazine.    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-808-760 Traveler’s Advantage.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-761 Discount pharmacy service.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-808-762 Discount pharmacy service.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-763 Eye care savings.    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-808-764 Key ring registration.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-808-765 Shoppers
Advantage.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-766 Safe deposit box.    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-808-767 Data Reminder Service.
   Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-768

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Medical data source.    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-808-769 Discount medical emergency data card:
Medical emergency data card.    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-808-770 Medical ledger your easy-to-complete record
of medical expenses and insurance action.    Affinion Benefits Group, LLC (f/k/a
FISI Madison Financial Corporation)    4-808-771 Medical insurance filing
assistance.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-772 Traveler’s Physician Network.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-808-773 Dining
Advantage.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-774 Medical emergency data card for joint account holder.
   Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-775 Savers Club discount book.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-808-776 Savers Club discount book.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-777 Traveler’s Advantage.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-808-778 Credit card protection service.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-779 Credit card protection service.    Affinion Benefits Group, LLC (f/k/a
FISI Madison Financial Corporation)    4-808-780 Emergency Cash Advance Service.
   Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-781 Car rental discounts.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-808-782 Auto Vantage.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-808-783 Long-distance
travel card    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-784

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

CheCash.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-808-785 Grocery coupons.    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-808-786 Buyers Advantage:
protect your purchases-no extra paperwork.    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-808-787 Discount movie tickets
   Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-808-788 ID Network Safety Service.    Affinion Benefits Group, LLC (f/k/a FISI
Madison Financial Corporation)    4-808-789 Dining Advantage    Affinion
Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)    4-808-790
Regional discount book.    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-808-791 Purchase Award Points.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-808-792 Sojourns
magazine.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    4-810-093 Medical insurance log.    Affinion Benefits Group, LLC
(f/k/a FISI Madison Financial Corporation)    4-810-094 Auto trip routing.   
Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-810-095 Half-price hotels.    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-810-096 Luggage protection.    Affinion Benefits
Group, LLC (f/k/a FISI Madison Financial Corporation)    4-810-097 Rx Advantage.
   Affinion Benefits Group, LLC (f/k/a FISI Madison Financial Corporation)   
4-810-098 Rx Advantage.    Affinion Benefits Group, LLC (f/k/a FISI Madison
Financial Corporation)    4-810-099 Preserving two precious resources-Time &
money.    Affinion Benefits Group, LLC (f/k/a FISI Madison Financial
Corporation)    5-015-055

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

PERLS: Professional ESOP Repurchase Liability Software: user manual.    Affinion
Benefits Group, LLC (f/k/a Affinion Benefits Group, LLC (f/k/a Benefit
Consultants, Inc.))    2-931-488 PERLS 3.0.    Affinion Benefits Group, LLC
(f/k/a Benefit Consultants, Inc.)    4-327-408 North American employee ownership
survey results.    Affinion Benefits Group, LLC (f/k/a Benefit Consultants,
Inc.) & Western Compensation and Benefits Consultants    5-200-864 The Pizitz
way of saying “thank you” for your valued patronage / Richard Pizitz.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    162-501 Yours free for six months: the most valuable
protection you may ever have.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    162-502 Credit
card registration form.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    179-365 The Hot-Line program.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    179-366 Free of charge Return the enclosed
certificate and receive a valuable service that protects you when your credit
cards are lost or stolen. A $12.00 annual value, yours at no cost for six full
months, courtesy of Union 76 / Richard Jefferson    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
181-801 Union 76 says “Thank you” for your valued patronage, absolutely free.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    181-802 Union 76 says “Thank you” for your valued
patronage, introducing absolutely free.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
181-803 Free a valuable service for our credit card customers: temporary
membership card.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    205-922 An Important announcement to
our credit card customers.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    205-923 Free of charge
Return the enclosed certificate and become eligible for a valuable service that
protects you    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    205-924 Certificate for our credit
card holders only.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    205-925 See the whole year at
a glance with this giant 24” x 38” mylar plastic-coated 1979 datemaker calendar.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc.)    205-926

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Free This distinctive mylar plastic-laminated Datemaker calendar, a $9.95 value.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc.)    205-927 Free from
Gulf Please accept this indispensable mylar plastic-laminated 1979 datemaker
calendar    Trilegiant Corporation (f/k/a SafeCard Services, Inc.)    205-928
Free This distinctive 24” x 38” mylar plastic-laminated Datemaker calendar—a
$9.95 value: Arco-our way of saying “happy new year”.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc.)    211-200 An Important announcement to all VISA
cardholders.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    211-202 Medical history form.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    211-203 Certificate for Shell credit card customers
only.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    224-498 To get your free Hot-Line services
simply.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    234-134 The Visa way of saying “Thank you” for
your valued patronage.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    234-135 An Important
announcement to all Visa cardholders.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    234-136 Free A
valuable gift from Orange State Life.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    234-137 An
Important announcement to all Master Charge cardholders.    SafeCard Services,
Inc. d b.a. Hot-Line Credit Card Bureau of America    234-138 An Important
announcement to all Hyatt guests.    SafeCard Services, Inc. d b.a. Hot-Line
Credit Card Bureau of America    234-139 Free Announcing a free credit card
service for al! Sunmark cardholders.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    234-140 An
Important announcement to all N A C credit card customers.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    234-141 Free of charge Return the enclosed certificate and receive a
valuable service that protects you when your credit cards are lost or stolen,
yours at no cost for six full months, courtesy of Sunmark    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    234-142

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Free This distinctive 24” x 38” mylar plastic-laminated Datemaker calendar, a $9
95 value: Our way of saying “happy New Year”    Trilegiant Corporation (f/k/a
SafeCard Services, Inc.)    236-178 Gulf gift certificate, free 1979 Datemaker
calendar: our way of saying happy New Year.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc.)    236-179 Free from Gulf Please accept this
indispensable, mylar plastic-laminated 1979 Datemaker calendar: just return the
enclosed certificate.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.)
   236-180 Your free credit card protection services are now in effect.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    236-182 An Important announcement to all Gulf Travel
Card customers.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    236-183 Certificate for Gulf Travel
Card customers only.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. National Home Protection Association)    236-184 Free A gift you’ll enjoy
365 days a year: a $9 95 value, yours for the asking.    SafeCard Services, Inc.
   236-185 An Important announcement to all GulfTravcl Card customers.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    236-186 The Car Club date-minder registration form.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc.)    248-877 An
Important announcement to all May Company cardholders.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
248-880 Here are your Hot-Line key tags.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
248-881 An Important announcement to all Master Charge cardholders    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    248-882 Car Club warning stickers.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc.)    248-883 The Car Club route request letter.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc.)    248-884 The Master
Charge way of saying “thank you” for your valued patronage.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    257-787 Personal household inventory.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. National Home Protection Association)   
275-648

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Free of charge Return the enclosed certificate and become eligible for a
valuable service that protects you when your credit cards are lost or stolen.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    275-650 Certificate for Gulf travel card customers
only.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    275-651 TheCarClub automobile registration
form with membership card: no. C-165.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc.)    301-074 A Valuable free service for Arco credit card
customers: no. 0962A.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.)
   301-075 Arco biorhythm report request form.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc.)    301-076 Sears Library Service gift certificate, free
1979 datemaker calendar: no. 1026C.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc.)    301-077 TheCarClub “nomograph” mileage calculator.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc.)    301-079 Free from
Sears Please accept this practical, Mylar plastic-laminated 1979 datemaker
calendar: no. 1026L.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.)
   301-080 Date-Minder registration form: no. M-578.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc.)    301-081 Announcing, an additional valuable
protection and the termination of the introductory period.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. National Home Protection
Association)    302-204 Personal household inventory form, please fill in your
Shell credit card number.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. National Home Protection Association)    302-205 No thanks.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. National Home
Protection Association)    302-206 Shell’s way of saying “Thank you” for your
valued patronage.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    302-207 An Important
announcement to all Shell credit card holders.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
302-209 Certificate for Shell credit card holders only, to get your free
hot-line services, simply    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    302-210 Membership guide:
details on your emergency Hot-Line services and how they work.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    322-170 Date-minder registration form / Hot-Line Credit Card Bureau
of America.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    405-311

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Certificate for G. Fox & Company cardholders only.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
405-312 G. Fox & Company Hot-Line solicitation letter.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
405-313 G. Fox & Company Hot-Line solo pack insert.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
405-314 Joskes hot-line renewal letter    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    405-315 Credit
card registration form.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    405-316 Joskes hot-line
renewal no-match letter    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    405-317 Gulf’s 1980 DateMinder
calendar certificate    Trilegiant Corporation (f/k/a SafeCard Services, Inc.)
   405-318 Arco’s “Stamp” insert.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    405-319 Mobil’s
1980 appointment book solicitation letter.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc.)    405-320 Gulf’s 1980 calendar brochure.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc.)    405-321 Statement of terms.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc.)    405-322 The 1980
almanac appointment book.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc.)    405-323 Korvettes’s sic 1980 appointment book insert.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc.)    405-324 Gift certificate, free
1980 almanac appointment book.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc.)    405-325 No thanks.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    421-165 A A,
American Airlines.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    427-545 A A, American
Airlines: credit card registration form.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
427-546 Invitation.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    427-547 Shell Oil Company.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    427-548

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Pizitz.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    427-549 Gulf’s 1980 DateMinder calendar
solicitation letter.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    428-336 Gulf’s 1980 DateMinder
calendar insert.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    428-337 This practical calendar, in
home or office, can help your whole family function efficiently: item no. 2,
yours for only $9.95 from Sears Library Service.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
434-730 Yours from Sears: 2 sensational, useful items for 1980, a gold-color
embossed 1980 almanac appointment book and a plastic-laminated 1980 DateMinder
calendar.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    434-731 Dear DateMinder subscriber.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    434-732 This practical appointment book, in home or
office, can help your whole family function efficiently: item no. 1, yours for
only $9.95 from Sears Library Service.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    434-733 Free
This handsome 7 l/2” x 9 1/4” 1980 deluxe almanac appointment book bound in
beautiful leather: Our way of saying, “Happy New Year”.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    434-734 Deposit or cash the enclosed $2.00 check at your bank. It’s
a real, live check.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    434-735 Free This distinctive
24” x 37” mylar plastic-laminated DateMinder calendar, a $9.95 value: Shell’s
way of helping you plan 1980.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    434-736 Free
This handsome 7 l/2” x 9 1/4” 1980 deluxe almanac appointment book bound in
beautiful leather.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    434-737 Order/option card: do
not return this card unless you check one of these boxes.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    434-738 Sears Library Service certificate: 1980 almanac appointment
book. 1980 DateMinder calendar.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    434-739 A $1.00
check is enclosed, deposit or cash it at your bank: it’s a real, live check.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    476-498 A $1.00 check is enclosed, deposit or cash it
at your bank: it’s a real, live check.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    476-499

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Keep your guard up.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    476-500 A Service to protect
you when your new Master card/Visa card or any other credit cards you carry are
lost or stolen: absolutely free.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    476-501 Deposit
or cash the enclosed $1.00 check at your bank. It’s a real, live check.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    479-240 J C Penney 1981 appointment book solo “worth
$9.95 free”.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    516-965 Mobil 1981 almanac
appointment book renewal “bound in beautiful leather”    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
516-966 Gertz $1.00 check solo piece “free”.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
516-967 Sterns $1.00 check solo piece “free”.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
516-968 Shell $1.00 check solo piece “up front”    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
516-969 American Airlines 6 months free Hot-Line solo.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
516-970 An Important announcement to all Texaco travel card customers.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    516-971 Free Return the enclosed credit card
application today and you are eligible to receive a valuable free service.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    516-972 Conoco Hot-Line 6 months free solo.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    516-973 Gulf $1.00 check solo piece “up-front” with 3
year option: code no. 2047A.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    526-902 Southeast
Services, Inc., Visa $1.00 check solo piece “up-front”: code no. 2036E.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    526-903 Gulf $1.00 check solo piece “up-front”: code
no. 2047.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    526-904 Gulf 1980 DateMinder
calendar & N H P A mini-file (free) solo.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
530-943

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Gulf 1980 N H P A mini-file (free) solo piece.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
530-944 Deposit or cash the enclosed $1.00 check at your bank. It’s a real, live
check.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    530-945 How did we rate with you?   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    530-946 Gulf hot-line “stamp” reissue insert.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    530-947 May Company catalogue order form.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    536-752 J C Penney appointment book worth $9.95 free
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    536-753 Deposit or cash the enclosed $1.00 check at
your bank. It’s a real, live check.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    537-998 Free
from Gulf Pay only $2.99 each for postage, handling, and service.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    537-999 J C Penney 1981 appointment book worth $9.95 free.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    538-000 The New 1981 DateMinder calendar.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    538-001 The New 1981 DateMinder calendar.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    538-002 Reserve your 1981 almanac appointment book
Reserve your 1981 DateMinder wall calendar Act now to take advantage of a
special savings, buy 2 of either item and save over $7.00 or buy 2 of both
products and you save over $15.90.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    538-003 Two
gifts from Sears Please accept these 2 practical gifts, a gold-color embossed
1981 almanac appointment book and a plastic-laminated 1981 DateMinder calendar,
just return the enclosed gift certificate to reserve yours.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-004 Free from Gulf Pay only $2.99 each for postage, handling,
and service.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    538-005 Free from Gulf Pay only $2.99
each for postage,    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-006

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

handling, and service.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    Free 1981 “mini-file”
household organizer.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-007 Free from Gulf Pay
only $2.99 each for postage, handling, and service.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-008 Free 1981 appointment book.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    538-009 Free
1981 DateMinder calendar.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    538-010 The New 1981
almanac appointment book: code no. AL306.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-046 The New 1981 almanac appointment book: code no AL304.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-047 Order/option form: code no. A210.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-048 Order/option form: code no. D122.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-049 Order/option form: code no. A212.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-050 DateMinder registration form: code no. M723 / a Hot-Line Credit Card
Bureau of America.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-051 Shell up-front new
member Hot-Line letter: code no. L511.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    538-052 Union
up-front new member letter: code no. L520.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-053 Bank new member (standard up front) letter: code no. L5I6.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-054 The May Company renewal letter: code no. L436.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-055 Bank renewal letter: code no. L497.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-056

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Gulf Hot-Line reminder letter: code no. L493.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-057 Korvettes H. L. coverage exp. letter: code no. M683.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-058 Option card: code no. M656.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-059 Firestone DateMinder registration form: code no M722.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-060 An Important announcement to all Firestone cardholders.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    538-061 Free credit card protection plan.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    538-062 Option card: code no. M657.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-063 Texaco renewal Hot-Line letter: code no. L474.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-064 Shell renewal letter: code no. L463.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    538-065 “30-second” credit card registration form: code no. C180.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    538-066 Important notice for C C registration
(Alaska & Hawaii): code no. M708.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    538-067
DateMinder registration form: code no. M712 a Hot-Line Credit Card Bureau of
America.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    538-068 Bank new member letter with
key: code no. L515.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-069 Texaco new member
letter: code no. L476.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-070 2 free gifts for Gulf
credit card customers.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-071 Credit card
registration form.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-072

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Your credit card protection services are now in effect. They could save you
time, money, and aggravation, so please follow these important instructions.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    538-073 No thanks.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
538-074 No thanks.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-075 The New 1981
DateMinder calendar.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-076 The New 1981 Mini-File
household organizer.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    538-077 Think of your credit
cards as cash. Thieves do.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    538-078 Free You pay only
$2.99 postage, handling, and service charge. This mini-file household organizer.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    551-022 Your free credit card protection services are
now in effect. They could save you time, money, and aggravation, so please
follow these important instructions.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    551-023 Your
credit card protection services are now in effect. They could save you time,
money, and aggravation, so please follow these important instructions.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    51-024 An Important announcement to our cardholders.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    551-025 Now your credit cards are protected 9 ways.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    551-026 You carry a N C N B Visa card. Do you carry 1
or more of the cards below?    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    551-027
Observation/evaluation form.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    551-028 Standard up-front
store new member letter.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    561-745 Hot-Line E. A. T.
$100.00 up-front letter    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    561-746

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Standard retail store renewal letter    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    561-747 Gulf
up-front new member letter    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    561-748 Bank new member
letter with airline ticket    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    561-749 Hot-Line
conversion letter (from 3 to 5 years)    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    561-750 Your
free credit card protection services are now in effect.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    561-751 Texaco (Hot-Line) cancellation confirmation    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    563-443 Your J C Penney credit card registration services are now in
effect. They could save you time, money, and aggravation, so please follow these
important instructions.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    563-444 The New 1981 personal
appointment book.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    563-445 Important notice
regarding your key tag.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    563-446 Credit card list
revision.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    63-447 An Important announcement to
Texaco travel card customers.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    580-904
Enrollment-Hot-Line credit card protection.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
580-905 Free credit card protection plan.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
580-906 An Important announcement to our cardholders- Southwest Bankcard Center.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    580-907 1st City National Bank of Houston renewal
letter, $100 cash    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    580-908 An Important
announcement to all Hecht’s customers.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    580-909

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

1st City National Bank of Houston renewal letter and emergency airline ticket   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    580-910 Hot-Line account activation program.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    580-911 Welcome Here arc the 1981 Guinness book of
world records and 1981 World Almanac and Book of facts you ordered.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    586-638 An Important announcement to all Gertz
cardholders.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    586-639 Deposit or cash the enclosed
$1.00 check at your bank.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    586-640 Hot-Line renewal
letter    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    586-641 Your credit card protection services
arc now in effect.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    586-642 Your free credit card
protection services are now in effect.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    586-643
DateMinder registration form.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    586-644 Your
free credit card protection services are now in effect.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    586-645 J C Penney credit card registration service.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    586-646 Gulf $2.99 Guinn and/or almanac solo: code no. 3022   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    590-787 Gulf $2.99 almanac solo: code no. 3020   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    590-788 Texaco calendar solo-free: code no. 2088   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    590-789 Sears 1981 appointment book/calendar solo   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    590-790 Gulf $1.00 up-front solo    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    590-791

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Hechts $1.00 up-front solo    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    590-792 An Important
announcement to J C Penney credit card customers.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
590-793 Amoco 3 year offer “solo”: code no. CP 1080-U    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
590-794 Amoco six months offer “solo”: code no. CP 1080-F    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    590-795 Amoco 18 months for price of 12 “solo”: code no. CP 1080-18
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    590-796 Amoco $1 check, upfront “solo”: code no. CP
1080-C    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    590-797 Amoco SI check, upfront “solo” with 3
year option: code no. CP 1080-0    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    590-798 Amoco 6
months free, red solo: code no. CP 1080-SA    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
590-799 Gimbel $1.00 upfront solo    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    590-800 How did
we rate with you?    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    590-801 Gulf $3.00 up-front
solo: code no. 3045    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    590-802 Arco change of address
verification solo: code no. 3014    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    590-803
Dateminder registration form.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    590-804 Gulf
1980 DateMinder Calendar and almanac appointment book (free) solo mailing piece
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    596-421 Free from Gulf Pay only 52.99 each for
postage, handling, and service.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    597-509
Hot-Line change of address information card    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
601-281

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Texaco cancellation thank you card    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    601-282
Fidelity National Bank of Baton Rouge’s Hot-Line solo    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
601-283 Your Mini-File household organizer and how to use it.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    601-284 Gulf-$2.99 free Guinness solo    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
601-285 Standard 1981 order/option renewal card for Mini-File    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    601-286 Script—banks-six months free (with no C C R F)    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    601-287 Deposit or cash the enclosed $1.00 check at your bank: it’s
a real, live check    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    604-024 Absolutely free: The
1981 hardcover “special edition” World Almanac & book of facts (regularly $9.95)
just for examining the 1981 hardcover Guinness book of world records   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    604-025 Dear Hot-line member.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    604-026 Texaco welcome letter 1981 Guinness    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    605-131 Gulf welcome letter for 1981 World almanac    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    605-132 2 free gifts for Gulf credit card customers.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    605-133 This hardbound 976-page, 198! special edition of the World
Almanac and book of facts.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    605-134 Absolutely free
This hardcover 672-page, 1981 edition Guinness Book of world records.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    605-135 Open a Hecht’s charge account now.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    617-823 An Important announcement to all Bon
cardholders.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    633-106

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

An Important announcement to all Stern’s cardholders.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-107 An Important announcement to all Dryden’s customers.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    633-108 An Important announcement to all Kaufmann’s cardholders.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    633-109 An Important announcement to all Meier &
Frank cardholders.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    633-110 Absolutely free This
hardbound 976-page, 1981 special edition of The World almanac and book of facts.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    633-111 Hecht’s instant credit detach Hecht’s instant
charge card and shop today.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    633-112 Gulf’s buy
Guinness/get almanac free, 1981    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    633-113 Gulf
buy World almanac get Guinness free, 1981    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-114 Texaco $2.99 Guinness solo, 1981    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-115 Texaco Guinness/World Almanac up front solo, 1981    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    633-116 Texaco $2.99 Guinness/World Almanac solo, 1981    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    633-117 Texaco $2.99 almanac solo, 1981    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-118 Medical history form: confidential.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-119 We’ll pay you $ 1 to protect your credit cards.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    633-120 Hot-Line Credit Card list revision    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-121 J. C. Penney: “6 months free hotline”    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-122

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

J. C. Penney: $1.00 up front, J. C. P.: C C R S    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-123 An Important announcement to Amoco credit card customers.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    633-124 Oh. no My credit cards are missing    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-125 J. C. Penney $1.00 check-6 months free    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
633-126 An Important announcement to all Arco credit card customers.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    633-127 Sears “buy World Almanac, get Guinness free”
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    633-128 J. C. Penney: “6 months free C C R S”   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    633-129 Order form.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
636-026 Texaco new member welcome letter    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
636-027 Announcing an additional valuable benefit: you soon become eligible for
$100.00 cash in case of emergency    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    636-028
Reminder, if you haven’t done so already, complete the enclosed credit card
registration form and return it to us right away    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
636-030 Here are 3 ways to tell your cardholders that Master Charge is becoming
MasterCard—and to generate substantial income to boot    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
636-656 You carry a Visa card. Do you carry 1 or more of the cards below? If so,
tear out that “stamp” and read the important message inside.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    638-851 You carry a N C N B Visa card. Do you carry 1 or more of the
cards below? If so, tear out that “stamp” and read the important message inside.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    638-853 You carry a MasterCard. Do you carry 1 or
more of the cards below? If so, tear out that “stamp” and read the important
message inside.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    638-854

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Gulf Guinness/World almanac upfront solo    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
638-855 Hot-Line 5-year/lifetime solo    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    638-856 Arco 6
months free hot-line without copy on envelope    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
638-857 Arco hot-line solo with paper ID card upfront    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
638-858 Arco hot-line 3-year up-front    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    638-859 Arco 6
months free hot-line with copy on envelope    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
638-860 Arco hot-line solo” # 1-3 year up-front    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
638-861 Arco “welcome letter” for hot-line up-front    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
638-862 J C Penney appointment book & reminder service—fulfillment    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    638-863 May Company hot-line catalogue bangtail    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    638-864 May Company hot-line remit bangtail    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    638-865 You carry a Visa card or MasterCard. Do you carry 1 or more
of the cards below? !f so, tear out that “stamp” and read the important message
inside.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    638-866 Reminder, if you haven’t done so
already, complete the enclosed credit card registration form and return it to us
right away    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    645-017 A $1.00 check is enclosed.
Deposit or cash it at your bank. It’s a real, live check.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    646-996 A $1.00 cheek is enclosed. Deposit or cash it at your bank.
It’s a real, live check.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    646-997 Free for six
months with your new GulfCard-protection for every credit card you carry   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    649-241

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Handbook of credit card protection services: important notice, J.C. Penney.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    649-242 This practical 1981 Mini-File household
organizer worth $10.00 is yours absolutely free-to-keep, just for examining J.
K. Lasser’s invaluable guide-Your income tax    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
649-243 Membership guide: details on your emergency J. C. Penney credit card
registration services and how they work.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
649-244 An Important announcement to all Dey’s card holders.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    649-245 Texaco 1981 calendar free offer insert    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    649-246 Texaco Guinness insert-free    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
649-247 Gulfs 1981 Guinness free insert    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
649-248 Direct Hot-Line renewal statement with I.D. card    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    649-249 Gulf welcome letter, Guinness/World almanac combo, new
member    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    649-250 Texaco update form & no-thanks card   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    649-251 J. C. Penney update form & no-thanks card   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    649-252 Guinness & World almanac book return slip   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    649-253 J. C. Penney credit card registration & key
tag form with I.D. card    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    649-254 J. C. Penney credit
card registration form    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    649-255 Arco H-L renewal
letter, “You and thousands of other Arco credit card customers”    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    658-327 First Bank of New Haven Hot-Line solo    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    658-328

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Texaco, Guinness World Almanac solo-$2.99 free    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
658-329 Along with the book(s) you ordered, you are eligible to use a toll-free
reference service: GWM 102.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    658-759 Along with the
book(s) you ordered, you are eligible to use a toll-free reference service: GWM
103.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    658-760 J C Penney $3 check up-front
mini-file & tax guide solo    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    660-713 J C Penney $1
check up-front mini-file and tax guide solo    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
660-714 J C Penney-buy mini-file & tax guide, get money book free solo (“arc you
giving gifts to the I R S?”    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    660-715 1981
Guinness/World Almanac bounceback order cards (code GWM 101)    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    753-016 Meier & Frank bangtail, 6 months free with dateminder
reminder: (code no. 3210)    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    753-017 2 free gifts for
Sunoco/DX credit card customers: for active accounts only.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    753-018 Hot-line calculator slip: code no. M858)    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    753-019 May Company Hot-Line solo, U-F with dateminder: code no.
3179    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    753-020 Hot-Line solo, U-F, E A T, 1/3/5 year
lifetime with publishers note: code no. 3225 (L)    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
753-021 Hot-Line solo, 6 months free/E A T 1 year at $15: code no. 3216(F)   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    753-022 J C Penney C C R S $1 check. 1 year-S12 6
months free solo: code no. 3194)    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    753-023
Hot-Line solo, 6 months free/E A T, 1 year/$12: code no. 3215(E)    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    753-024 N H P A standard renewal letter: code no. FH 679L   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    753-025

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Enrollment-Hot-Line credit card protection: TM 115.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
753-026 Hot-Line change of billing from major purchase card to MC/Visa: letter
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    753-027 Announcing an additional valuable protection
and the termination of the introduction period    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
753-028 J C Penney, “Here is your tax guide”: slip    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
753-029 Sunmark Industries H-L/E A T $100, 6 months free renewal letter   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    753-030 Reminder-if you haven’t done so already,
complete the enclosed credit card registration form and return it to us right
away.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    753-031 Hot-Line reminder letter: code no.
L562    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    753-032 Your six month free credit card
protection services are now in effect.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    753-033 Bank
hot-line renewal letter    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    753-034 Hot-Line renewal
letter: code no. L534S    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    753-035 J C Penney 1981
“Everyone’s money book,” mini-file & tax guide-welcome letter: code no. MF-208
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    753-036 J C Penney 198] mini-file, tax guide welcome
letter: code no.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    753-037 Conoco Hot-Line reminder
letter: code no. L559    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    753-038 J C Penney mini-file/
“Your income tax” card: code no. MF109    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    753-039 Your
credit card protection services arc now in effect, they could save you time,
money and aggravation: so please follow these important instructions.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    763-016 An Important announcement to all Pizitz
cardholders.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-188

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

A SI .00 check is enclosed. Deposit or cash it at your bank. It’s a real, live
check.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    798-189 An Important announcement to Conoco
credit card customers.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    798-190 An Important
announcement to all Texaco travel card customers.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-191 The DateMinder calendar.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    798-192
Hot-line credit card protection program.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-193 Handbook of credit card protection services.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-194 Handbook of credit card protection services.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-195 Our way of saying “Thanks”    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    798-196 An
Important announcement to all G. Fox cardholders.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-197 Handbook of credit card protection services.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-198 Sunoco Guinness/World almanac combination solo    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-199 An Important announcement to all Kaufmann’s cardholders.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    798-200 Michigan Bankcard 6 months free Hot-Line solo: code no. 3169
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    798-201 Master Charge is becoming MasterCard: please
read this important announcement carefully code no. 3186    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    798-202 Gulf $1.00 check, 6 months free Hot-Line solo: code no. 3167
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    798-203 Here is your new MasterCard: please read this
important announcement carefully: code no. 3185    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-204

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

An Important announcement to all O’Neil’s charge customers: code no. 1081-3368
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    798-205 An Important announcement to all O’Neil’s
charge customers: code no. 3191    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    798-206 Texaco
mid-year calendar announcement    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    798-207 Shell
Hot-Line with emergency airline tickets-$15./year, $39./3 year solo: code no.
781-3205    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-208 National Car Rental: enroll
in Hot-Line now for as little as $12 and get a calculator worth $15, free: Code
no. 681-3261    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-209 May Company, Guinness with
reference service insert: code no. 681-3258    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-210 Arco Hot-Line with emergency airline ticket & free calculator: code no.
681 -3200    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-2! 1 An Important announcement to
all Jordan Marsh cardholders: code no. 2026A    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-212 An Important announcement to all our cardholders: code no. 581-3228   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    798-213 Handbook of credit card protection services:
important notice code no. 781-3206    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    798-214 Free
credit card calculator just for giving Hot-Line a try: National Car Rental: code
no. 681-3217    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-215 J C Penney, Guinness with
reminder service billing slip code no. 38 81-3 1131    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-216 Mobil appointment book renewal with reminder service: code no. A223   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    798-217 Get an 80-page 1982 pocket diary’ absolutely
free just for examining the annual companion appointment book or calendar: code
no. 781-3308    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-218 Shell calendar renewal with
reminder service at $9.95 & $1.95 solo: code no. D136    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-219 Gulf calendar renewal with reminder service: code no. D133    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    798-220

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Texaco calendar renewal with reminder service at $9.95 & $1.95: code no. D133   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    798-221 Taste 3 slices of one of the world’s finest
tasting fruitcakes, free Gulf code no. 3416D    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
798-222 An Important announcement to all our cardholders: Pizitz: code no.
581-3226    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-223 Get an 80-page 1982 pocket
diary absolutely free just for examining the annual companion appointment book
or calendar: code no. 781-3309    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    798-224
Citibank protection plus with emergency airline tickets solo: code no. 681-3262
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    798-225 An Important announcement to all Pomeroy’s
cardholders    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-226 An Important announcement to
all Citibank cardmembers.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    798-227 Gulf $2.99 world
almanac with reference service solo    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    798-333 Gulf
calendar/appointment book combo with reminder service solo    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    798-712 North Carolina National Bank, 6 months free with E A T solo
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    798-713 J C Penney, buy appointment book, get pocket
planner free    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    798-714 Strouss Hot-Line “take one”
with dateminder service    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    798-715 2 free gifts for our
credit card customers, for active accounts only: code no. 3391    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    839-532 Taste 3 slices of one of the world’s finest tasting
fruitcakes: code no. 2234    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    839-533 An Important
announcement to our cardholders: code no. 3397    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-534 2 free gifts for our credit card customers, for active accounts only:
code no. 3440    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    839-535

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

J C Penney important gift certificate enclosed: code no. 3234    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    839-536 Visa, apply now and get a valuable service free for 6
months: Code no. 3404    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    839-537 2 free gifts for our
charge card customers, for our customers only: code no. 3449    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    839-538 An Important announcement to all Howlands cardholders . code
no. 3457    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    839-539 An Important announcement to
all Steinbach cardholders code no. 3458    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-540 This distinctive 24 inches X 37 inches plastic-laminated 1982 DateMinder
calendar, a $9.95 value: Code no. 3433-3    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-541 The New 1982 DateMinder calendar: Code no. D134    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    839-542 The New 1982 DateMinder calendar: Code no. D139   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    839-543 Taste 3 slices of one of the world’s finest
tasting fruitcakes, free . Code no. 2201    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-544 Free credit card calculator (a $15.00 value) for active accounts only:
code no. 3371    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    839-545 The New special edition 1982,
Guinness book of world records: Code no. GM204    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-546 Free The World almanac and book of facts . code number 3439   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    839-547 2 free gifts for our credit card customers,
for active accounts only: code no. 3385    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-548 Free Guinness book of world records: code no. 3436    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    839-549 2 free gifts for Gulf credit card customers, for active
accounts only: code no. 3333    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    839-550 Free 1982
appointment book: code no. 3428    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    839-551

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

The New special edition 1982 World Almanac and book of facts: Code no. WM20I   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    839-552 Your N H P A membership is now in effect:
code no. FH678    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    839-553 J C Penney calendar &/or
appointment book solo with reminder service: code no. 3197    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    839-554 J C Penney 1982 appointment book and matching 1982 pocket
diary, worth $12.95 free: Code no 3328    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    839-555 Arco
renewal letter, 6 months free with E.A T: code no L542    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-556 Gulf calendar renewal with reminder service (code no. DI33)   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    839-557 Citibank Protection Plus new member letter:
code no. L578    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    839-558 The New 1982 personal
appointment book: code no. A225    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    839-559 Texaco
renewal letter with $100 cash: code no. L579    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-560 2 free gifts for our charge card customers, for our customers only: code
no. 3450    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    839-561 Free 1982 appointment book:
code no. 3426    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    839-562 Thalhimer’s hot-line solo, 3
year lifetime with free calculator: code no. 3375    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-563 Personal household inventory: code FH682    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
839-564 Lerner Hot-Line solo, 6 months free: (code no. 3480)    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    848-832 May Cohen’s 6 months free Hot-Line solo: (code no. 3468)   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    848-833 Two gifts from Sears: a gold-color embossed
1982 deluxe appointment book and a plastic-laminated 1982 DateMinder
calendar—just return the enclosed gift certificate to reserve yours   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-876

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Free Pay only $2.99 for handling, postage, and reference service. This hardcover
704-page 1982 special edition Guinness book of world records.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-877 Gulf world almanac apology postcard (1981 book): (code no.
WL304)    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    852-878 The New special edition 1982 World
Almanac and book of facts: 80% updated    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    852-879
Absolutely free A service to protect you when any of your credit cards are lost
or stolen. A $12.00 annual value, yours absolutely free for the next six months
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-880 Free from Steinbach Pay only $2.99 each for
postage, handling, and Datemindcr reminder service.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-881 An Important announcement to all Gimbels cardholders—introducing free A
service to protect you if your Gimbels card (or any other credit card you carry)
are sic lost or stolen. A $12.00 annual value, yours at no cost for the next six
months.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    852-882 Deposit or cash the enclosed $ 1.00
check at your bank. It’s a real, live check    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-883 Get a free credit card calculator, just for enrolling in Hot-Line on a
no-risk 1 year trial.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    852-884 An Important
announcement to all Gimbels cardholders—absolutely free A service to protect you
when any of your credit cards are lost or stolen. A $12.00 annual value, yours
absolutely free for the next six months    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-885 Deposit or cash the enclosed $1.00 check at your bank. It’s a real, live
check    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    852-886 Deposit or cash the enclosed $1.00
check at your bank. It’s a real, live check    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-887 Free from Gulf Pay only $2.99 for postage, handling, and reference
service. The hardcover 1982 special edition Guinness book of world records (a
$10.95 value)    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-888 Taste 3 slices of one of the
world’s finest tasting fruitcakes, free    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-889

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

An Important announcement to all Gimbels cardholdcrs—absolutely free A service
to protect you when any of your credit cards are lost or stolen. A $12.00 annual
value, yours absolutely free for the next six months    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-890 An Important announcement to all cardholders- introducing free A service
to protect you if your Frederick & Nelson card (or any other credit card you
carry) are sic lost or stolen. A $12.00 annual value, yours at no cost for the
next six months.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-891 An Important announcement to
all Michigan Bankard cardholders–absolutely free A service to protect you if
your Visa, MasterCard, or any of your other credit cards are lost or stolen. A
$12.00 annual value, yours absolutely free for the next six months    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-892 Visa, apply now and get a valuable service free for 6 months
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-893 Arco Hot-Line w/emergency airline tickets,
$12, solo: (code no. 3379)    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    852-894 An Important
announcement to all Strouss cardholders- introducing free A service to protect
you if your Strouss card (or any other credit cards you carry) are lost or
stolen. A $12.00 annual value, yours at no cost for the next six months.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-895 An Important announcement to all
cardholders-introducing free A service to protect you if your Visa/MasterCard
cards (or any other credit cards you carry) are lost or stolen. A $12.00 annual
value, yours at no cost for the next six months.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-896 An Important announcement to J C Penney credit card customers. Try it
free of charge for the next six months, then decide. A service to protect you if
your new J C Penney card or any of your other credit cards are lost or stolen. A
$12.00 annual value , yours absolutely free for the next six months   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-897 Want instant Strouss credit? It’s in your
cards    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    852-898 Do you carry any one or more of the
credit cards shown on these “stamps?” If so, you qualify for free Hot-Line
protection.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-899 An Important announcement to
our cardholders. Absolutely free Important credit card protection from the
Hot-Line Credit Card Bureau of America. A $12.00 annual value, yours at no cost
whatsoever for the next six months    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    852-900

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Deposit or cash the enclosed $1.00 check at your bank. It’s a real, live check
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-901 Free Credit card calculator    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-902 Handbook of credit card protection services.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-903 Free credit card calculator (a $15.00 value)    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-904 Free Pay only $2.99 for postage, handling, and reference
service.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-905 Try Hot-Line at no cost for
30 days and get a calculator worth $15, free    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-906 Free of charge Return the enclosed certificate and become eligible for a
valuable service.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    852-907 Landmark Union Trust
Hot-Line solo    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-908 2 free gifts for our credit
card customers.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-909 2 free gifts for Gulf credit
card customers.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-910 Yes send me $1.00.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-911 Change of address service: please examine
carefully.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-912 We’ll pay you $ 1.00 to
protect your credit cards free for the next six months.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-913 Free This distinctive 24” X 37” plastic-laminated 1982
DateMinder calendar, a $9.95 value.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    852-914 Your
1982 “mini-file” household organizer is on reserve and ready for shipment.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-915 The New special edition 1982 Guinness book of
world records    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    S 52-916

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

2 free gifts for Howlands charge card customers.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-917 2 free gifts for Steinbach charge card customers.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-918 Rainier National Bank 6 months free solo    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-919 The New special edition 1982 World Almanac and book of facts
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-920 Protection plus from Citibank protects all
your bank credit cards, department store cards, gas cards, and travel cards.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-921 An Important announcement to all Loveman’s
cardholders    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-922 Announcing an additional
valuable benefit: you become eligible for the emergency airline ticket service
when your membership is continued for another year    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-923 Your six months free credit card protection services arc now in effect
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-924 Here is the fruitcake you ordered.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    852-925 Dear hot-line customer, enclosed is your free
credit card calculator    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    852-926 Yours for $1 plus
$1.95 for postage (plus tax if any) and reminder service.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    852-927 An Important announcement to all Charming Shoppes
cardholders.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    852-928 Handbook of credit card
protection services: important notice.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    852-929 An
Important announcement to all cardholders.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
852-930 Deposit or cash the enclosed $1.00 check at your bank. It’s a real, live
check    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    852-931 Open a Hecht’s charge account now.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    857-856

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

1982 Guinness book of world records    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    861-453 Howland
Guinness/almanac combo solo @ $2.99 with reference service    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    880-216 Deposit or cash the enclosed $1.00 check at your bank. It’s
a real, live check    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    880-217 The New special
edition 1982 Guinness book of world records.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
880-218 Sears Guinness & almanac combo solo (code number 2409)    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    914-247 N H P A member handbook: details on your N H P A membership
services, how they work, and how to use them.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
920-471 Try Hot-Line at no cost for 30 days and get a gift credit card
calculator (worth $15.00)    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    920-472 Free A service to
protect you if your Kaufmann’s credit card (or any other credit cards you carry)
arc lost or stolen.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    920-473 Arco customer
satisfaction card for calendar    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    920-474 Liberty
House free appointment book w/Hot-Line, solo    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
920-475 Shell V I. P. renewal letter    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    920-476 J C
Penney CCRS Bangtail    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    920-477 Important notice
regarding your free calculator.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    920-478 The
DateMinder calendar & deluxe appointment book.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
920-479 Two great books worth $20.90, yours for just $1.00 each.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    924-281 Absolutely free This handsome 71/2“x91/4” deluxe 1982
appointment book (A $9.95 value)    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    924-282

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Get this beautiful globe of the earth free    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
924-283 Appointment book worth $9.95 free    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
924-284 Want additional copies? Return this card.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
924-285 The New 1982 personal appointment book.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
924-286 Here is the free fruitcake sampler you ordered.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    924-287 The New 1982 deluxe appointment book.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    924-288 Texaco-change of address.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
924-289 Arco Guinness/almanac solo with reference service (code no. 3446)   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    925-295 May Cohen’s for your greater shopping
convenience, “put us in your pocket,” open a charge account.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    960-877 Texaco inactive solo    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
960-888 Hot-Line V. I. P. member handbook.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
961-718 J C Penney Guinness/World almanac combo billing insert    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    961-719 Share Hot-Line with a friend    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
961-720 Important information    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    961-721 Arco
magazine registration form.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    961-722 Credit card
protection in force: respond now to avoid expiration.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
961-723

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Notice of annual meeting of shareholders to be held April 19, 1982.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    961-724 Shell hot-line insert with free calculator ;
code no. 3549.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    961-985 Think of your credit cards as
cash. Start protecting them absolutely free.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
968-754 Emergency medical card protection plan / W. M. Stalcup.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    969-861 Lowe’s free Guinness/almanac or calculator offer insert with
sales slip.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-009-449 Shell V. I. P. Hot-Line
data mailer: code no. 3692.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-014-322 1 C Penney
credit card registration service solo with free calculator.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-014-346 J C Penney C C R S free key tag solo.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-014-347 Union Hot-Line solo, with free calculator.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-014-348 May Company take-one application.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-014-349 Gulf calendar/appointment book $1 check solo, 1983.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-032-211 Gulf buy calendar get 1983 A. B. free solo.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-032-212 Shell Western Union Hot-Line V. I. P. solo.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-032-213 Burdines Hot-Line insert with free
calculator    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-032-214 Kroger Hot-Line take-one
application.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-032-215 Steinbach 1983
Guin/almanac/cal/A B/M-F & T G insert.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-032-216

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

J C Penney 4-way product merchandise insert.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-032-217 Shell 1983 5-way traditional solo.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-032-218 Shell V. 1. P. Hot-Line solo.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-032-219 Shell Hot-Line V. I. P. lead generator insert, 2-panel.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-032-220 J. C. Penney $3, check up-front, J. C. P./CCRS.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-037-350 Diners Club International-$1.00 check, 6
months free hot-line insert: (code no. 3733C)    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-054-440 J C Penney 1983 appointment book renewal: code no. S folio, A257,
envelope. AE 420.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    1-070-563 Pizitz credit card
application, hot-line: code no. 3687.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-070-564
Direct N H P A hot-line $3.00 check solo: code no. 3626.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-070-565 Michigan National Bank hot-line insert: code no. 3562.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-070-571 Famous-Bair take one application ; code no,
3604.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    1-070-572 Texaco inactive Hot-Line solo.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-071-062 Burdines hot-line bangtail, 3
year/lifetime.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-075-538 Texaco Cal/Guin/W.A/MF & TG
4-way broadside solo, 1983.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-077-677 Direct hot-line
$3 check solo, free N H P A (code number 3624)    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-077-689 J C Penney C C R S plastic I.D. card solo (code number 3523)   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-077-690

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Chase Manhattan hot-line/N H P A with free calculator, solo combo (code number
3597)    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    1-077-691 Burdines Hot-Line card carrier
with/free calculator: code no. 3611.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-078-057 We
invite you to open a Burdines charge account.    SafeCard Services. Inc. 1983
(code no. 3647) SafeCard Services, Inc.    1-081-175 J C Penney CCRS w/free
Guinness book solo.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    1-085-978 Shell V. I. P.
Hot-Line lead generator insert, 1 panel.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-101-674 Gulf 5-way $1. Check solo, 1983.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-101-675 1983 proxy statement, SafeCard Services, Inc.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-130-635 J C Penney CCRS renewal kit: letter no. L641, return
envelope, stickers, brochure, registration form no. C233.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-131-313 Bank of America hot-line fulfillment solo.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-138-832 Diners Club H-L $1. Check solo: code no. 3726.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-146-803 Burdines Hot-Line bangtail: code no. 3776.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-146-804 G. Fox Hot-Line bangtail: code no. 3664.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-146-805 Shell H-L solo: code no. 3835.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-146-806 Burdines Hot-Line credit card application:
code no. 3844.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-146-807 Diners Club H-L V. 1. P.
SI. Check solo: code no. 3794E.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-146-808
Famous Barr Hot-Line credit card application.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-165-332

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Henco hot-line leaflet (code number 39040C)    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-190-546 Landmark long distance telephone service solo (code no. 3934).   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-190-654 Mobil hot-line 12 months free solo (code
no. 3933)    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-190-655 Gulf Guinness 1983 renewal.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-196-091 Texaco 1983 calendar renewal.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-196-092 Amoco hot-line N H P A $1 check solo.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-196-093 Texaco almanac renewal solo 1983.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-196-094 Direct renewal, 5-way, cal./A. B./Guinn-Alm/M F/T G, 1983.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-196-095 Direct hot-line lead generator solo.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-196-096 N H P A new member kit.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-196-097 Hot-line up-front new member kit    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-196-098 Kroger take -one application.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-196-099 Burdines hot-line “free for all” solicitation letter.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-196-100 May D & F    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-198-102
Gimbels 6 months free insert.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-198-867
Firestone $1. check insert.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    I-199-326

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Cain-Sloan hot-line insert: code no. 3925.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-199-339 American Express fee increase announcement.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-199-398 American Express new member letter / David B. Hill.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-199-522 Lazarus Hot-Line remittance envelope.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-201-137 Burdines Hot-Line datamailer.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-201-138 American Express conversion package: code no. C227.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-202-236 Shell Hot-line change of address solo.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-423-341 Freedom card center family legal guardian $6./month solo.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-423-342 Family legal guardian membership
credentials packet.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    1-423-343 Texaco Hot-line $1.
for 6 months security data mailer.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-423-344
Lazarus Hot-line $12./$27. mini mailer.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-423-345 Wells Fargo Bank hot-line new benefits data mailer.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-460-032 Western Auto hot-line free to all: insert & stickers.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-505-433 Maas Brothers Hot-Line 1 B M-style solo.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1 -529-629 Choice card hot-line solo: (Code no. 4356)
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-537-757 Lazarus Family Legal Guardian multi-choice
billing solo.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-554-411

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Lowe’s Legal Guardian brochure: code no. LG-101.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-557-560 Four great products for 1986 worth $54.80, yours for just $2 each   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-654-213 Four great products for 1986 worth $54.80,
yours for just $3 each    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    1-659-922 Four great products
for 1986 worth $54.80, yours for just $2 each: introductory offer.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-660-986 Four great products for 1986 worth $61.80, yours for just
$2 superscript* each    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    1-686-877 J C Penney hot-line
jumbo solo: 4393.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    1-786-529 Weinstocks V. I. P.
card solo: $40./yr. fee card with hot-line 4614.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-812-732 May Cohens hot-line for $6.00 billed semiannually: I B    SafeCard
Services, Inc. 4388.    1-818-630 Shell law plan $10/month cartoon solo.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-963-799 Shell law plan $1/lst mo.($10/mo.) cartoon
solo.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    1-963-800 Shell law plan: $1./mo. ($10.mo ) 4
color solo.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-963-801 Pro Plus cross-sell to
insurance buyers script $36./$12.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    1-976-214 Pro
Plus change of address script $36./$12.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-976-216 Pro Plus new accounts script $36./$12.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
1-976-217 Pro Plus free to all follow up script $36./$12.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-976-219 Pro Plus life time to new accounts (with 3 year fall back)
script $99./$36.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    1-976-220 Law Plan script $72./year.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-976-22!

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Pro Plus life time upgrade to 3 year members script $99.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    1-976-222 Pro plus life time with 3 year fall back script $99 /536.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    1-980-153 SafeCard script Choice card change of
address $36/$12.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-017-169 Firestone LawPlan $l./lst
month (510.) insert-LG155.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-017-615 Citibank
lawplan $10./month data mailer LG158.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-018-907
Citibank lawplan $1./1st month (510.) data mailer LG158.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-018-908 Citibank lawPlan $10,/month document solo, LG156.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-020-516 Texaco star member card fee card solo:
4919.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    2-020-971 NHPA cross-sell to Pro Plus members
script $45./$15.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-022-392 SafeCard approved script.
Chase F T A $36/$12.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    2-034-956 SafeCard script
LawPlan $10 per month.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    2-034-957 The Broadway Gold
Key Club with hot-line solo: 4955.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-069-022
Texaco star member card preapproved $20 year data mailer, $142.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-073-799 Bank of America home protection with child fund data
Mailer-5217.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-118-424 Bank of America home
protection solo.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-128-200 J. C. Penney hot-line plus
sweepstake solo.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-128-71!

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Sears SureCard $4.99/basic, $12/1 year. $27/3 year datamailer-$193.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-129-397 Sears free to all SureCard solo: 5192.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-132-299 Shell 1988 merchandise insert with
personalized initials: 5265.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-132-809 J C Penney
hot-line $12.00, hot-line plus $29.00, national home protection $24.00 solo:
504B.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    2-134-410 Bank of America home protection kit.
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-140-518 J C Penney hot-line plus combo price
solo-5048.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-156-379 Announcing four quality
products for 1988.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    2-156-519 Generic bank
TraveLine insert $19.95 per year: no. 5351.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-161-351 Sears SureCard membership kit.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-161-352 J C Penney hot-line plus membership kit.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-167-797 J C Penney lawplan $10/month 4-color sticker solo LG166.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-177-995 Barclays Bank (CA) TraveLine insert: $348.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-214-264 Shell Tax Watch with tax guide solo-5267.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-216-505 Citibank protection plus check solo: 5119.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-227-069 May D & F preapproved hot-line membercard solo 5041.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-227-070 J C Penney preapproved hot-line insert
5367.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    2-227-071

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Traveline membership credentials kit    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-282-806
Jordan Marsh (Bos) hot-line security data mailer: 5182.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-289-040 TaxWatch membership materials.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-290-280 Amoco law plan ultra consumer data mailer: LC212.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-294-210 Commercial federal/traveline no. 39 member fulfillment
kit/packet code 307.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    2-425-776 Pomperoy’s/address
verification/data mailer/code number 5427.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-436-853 Shell photo album/solo: no. 5586.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-451-002 O’Neil’s Credit memo/solo.: no. 5428.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-451-003 Generic/traveliner/newsletter.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-451-004 Carte/Blanche/free-to-al! holiday insert/number 5652.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-494-967 J C Penney Arthur Anderson tax watch w/tax guide solo: no.
5570    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    2-495-078: The Credit Card Registration
Service new member welcome letter.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-495-163
Firestone authorization data mailer: no. 5665.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-520-847 Credit-line fulfillment kit    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-533-202
Customer service operational package.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-533-203
Firestone creditline 4-color solo: no. 5666, $29/yr.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-578-029

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Firestone creditline kraft solo: no. 5667, $29/yr.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-578-030 Firestone credit summary data mailer: no. 5664, $29/yr.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-578-031 Sterns credit card carrier solo: no. 5899: $12/year.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-605-212 Jordan Marsh (Bos) hot-line reply-o-gram
solo: 5854.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-611-643 Unocal V. I. P.
cardmembership solo: 5303.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-611-644 Phillips 66
executive card, 5959, $25/year solo.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-612-538
Unocal V. 1. P. membership kit.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-617-915
Phillips 66 executive card membership kit.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-617-916 The Broadway gold key club membership kit.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-642-065 Texaco star member card: membership guide.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-642-066 J. Byrons plus card membership kit.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-642-067 Weinstocks V 1 P membership kit.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-642-068 Proposal for Phillips 66 Company / presented by Steve J. Halinos.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-662-132 Warranty plus membership kit.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-662-133 Creditline membership kit.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-662-135 Texaco warranty plus Kanter solo: $19/year.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-662-227

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Texaco warranty plus datamailer: $29/year.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-662-228 Quarterly report under section 13 or 15(d) of the Securities Exchange
Act of 1934.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-662-229 Texaco warranty plus Kanter
solo-529/year.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-723-406 Quarterly report under
Section 13 or 15(d) of the Securities Exchange Act of 1934: form 10-Q.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-815-174 Shell select membership kit.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-824-738 CreditGuard membership guide.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-830-117 Union Privilege Travel Plus Club membership documents.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    2-834-597 Better deal Union Privilege Travel Plus 6x9 solo, 6 months
free: no. 6146.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-834-598 Better deal Union Privilege
Travel Plus Club datamailer: no. 6142.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-834-599
Better deal Union Privilege Travel Plus Club credit voucher solo: no. 6138.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-834-600 Spiegel plus card membership kit.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    2-834-601 Spiegel plus card membership solo-no. 6026,
$15/year    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-834-674 Spiegel plus card
membership solo-no. 6027, $20/year    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    2-834-675 Form
10-Q quarterly report under Section 13 or 15(d) of the Securities Exchange Act
of 1934.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    2-869-201 Shell creditline/hot-line
(combo) authorization data mailer: $39/year, 6474.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
2-881-078 Shell creditline/hot-line (combo) authorization data mailer: $39/year,
6397.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    2-881-079

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Form 10-Q quarterly report under Section 13 or 15(d) of the Securities Exchange
Act of 1934.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.)   
2-907-875 Creditline/hot-line membership kit.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc.)    2-911-580 Creditline personal credit biography of
John Q. Consumer.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.)   
2-912-773 Shell safecheck membership kit.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc.)    3-063-027 Form 10-Q quarterly report under section
13 or 15(d) of the Securities Exchange Act of 1934,    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
3-118-236 May Company.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    3-145-370 JC Penney HL insert
. 6828.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    3-152-573 Shell select solo-$20./year (6544),
9/13/91 B.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    3-156-590 CreditLine credit
monitoring service plus.    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    3-183-204 CreditLine
personal credit biography of John Q Consumer.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
3-183-205 Shell safecheck datamailer—6 months free-S 12/year thereafter: no.
6584    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    3-429-357 Shell safecheck datamailer.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-431-183 Shell safecheck datamailer: 52.00
introductory offer + 1.95 S & H for 3 months, $1 2/year thereafter: 6583.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-431-258 Shell safecheck datamailer—$10/year.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-431-290 Mobil creditline w/early warning/3 mos.
free-datamailer: 7613.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    3-558-751 Mobil creditline
w/early warning: $29/yr-datamailer: 7614.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
3-558-752 Texaco free-to-all insert 3 months free: Hot-Line/creditline combo:
7644.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    3-558-753

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

Texaco free-to-all follow-up datamailer: Hot-Line/creditline combo $39: 7645   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-558-754 Spiegel sweepstakes solo $20/yr fee card   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-677-371 Texaco merch. super stamp solo (7625)   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-677-372 BP horizon solo $25/yr fee card (7655)   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-677-373 BP Horizon fulfillment kit (packet 345   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-677-374 Spiegel plus fulfillment kit (packet 356   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    3-677-375 Immediate reply requested. Please answer
the questions inside regarding your account.    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
4-138-223 Newport News plus card “call in to win” sweepstakes    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    4-215-748 Phillips 66 hot-line “4 pennies a day solo”-job 9042   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    4-215-749 Exxon hot-line “security system” solo-job
9270    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line
Credit Card Bureau of America)    4-215-750 Citibank Protection Plus “$15 for 15
months” datamailer-job 9114    Trilegiant Corporation (f/k/a SafeCard Services,
Inc. d.b.a. Hot-Line Credit Card Bureau of America)    4-215-752 Phillips 66
executive card “test drive” solo package- j ob/8949    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
4-221-904 Quick Where’s your wallet?    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    4-221-905 Mobil
Hot-Line Welcome DataMailer: job no. 9099    Trilegiant Corporation (f/k/a
SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
4-221-980 Amoco hot-line datamailer: job no. 9229    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
4-222-049 Mobil creditline welcome with early warning datamailer: job no. 9096
   Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    4-222-050

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

If your wallet was lost or stolen, which would you rather pay?    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    4-233-470 A pop quiz from Lane Bryant.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
4-233474 Hot-Line: the convenience and security continue.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    4-242-667 Hot-Line: don’t let your security lapse.    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    4-242-668 Spiegel plus lifestyle solo: job 9006    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    4-247-152 Spiceel plus Q&A solo: job no. 9005    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    4-247-153 Hot-Line Credit Card Bureau of America: don’t let your
security lapse.    Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a.
Hot-Line Credit Card Bureau of America)    4-248-934 SafeCard    Trilegiant
Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of
America)    4-248-935 Hot-Line.    Trilegiant Corporation (f/k/a SafeCard
Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)    4-248-936
Hot-Line new member.    Trilegiant Corporation (f/k/a SafeCard Services, Inc.
d.b.a. Hot-Line Credit Card Bureau of America)    4-248-937 Hot-Line like the
13 million Hot-Line members you have just joined.    Trilegiant Corporation
(f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit Card Bureau of America)   
4-248-938 Protection Plus financial report: v. 11, no. 3, Sept. 1983.   
Trilegiant Corporation (f/k/a SafeCard Services, Inc. d.b.a. Hot-Line Credit
Card Bureau of America)    145-320 RESERVATIONS-REWARDS,.    Webloyalty.com,
Inc.   

5-597-242

6-119-965

RESERVATION REWARDS, NO-CARD ON FILE. BY WEBLOYALTY.COM, INC.    Webloyalty.com,
Inc.    6-119-965 TRAVEL VALUES PLUS.    Webloyalty.com, Inc.    5-597-243
RESERVATION REWARDS “COF” : COUPON.    Webloyalty.com, Inc.    5-842-219   
Webloyalty.com, Inc.    6-119-969

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

RESERVATION REWARDS “COF” : FUN PAGE.    Webloyalty.com, Inc.    5-899-393
RESERVATION REWARDS “COF”, FUN PAGE. BY WEBLOYALTY.COM, INC.    Webloyalty.com,
Inc.    6-119-966 WALLET SHIELD.    Webloyalty.com, Inc.   

5-945-648

6-119-970

WALLET SHIELD “COF” COUPON. BY WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.   
6-119-970 SPECIAL OFFER BANNER.    Webloyalty.com, Inc.    5-875-671 STRETCH.   
Webloyalty.com, Inc.    1-271-345 RESERVATIONS REWARDS COF POST BUY SURVEY.   
Webloyalty.com, Inc.    5-953-483 RESERVATION REWARDS COF POST BUY SURVEY. BY
WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.    6-119-964 TRAVEL VALUES PLUS.   
Webloyalty.com, Inc.    5-996-134 TRAVEL VALUES PLUS “COF”, PRE-CONFIRMATION
LONG SCROLL. BY WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.    6-119-982 TRAVEL
VALUES PLUS.    Webloyalty.com, Inc.    5-996-135 TRAVEL VALUES PLUS “COF”, POST
BUY COUPON. BY WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.    6-119-978 BUYER
ASSURANCE.    Webloyalty.com, Inc.    5-996-127 BUYER ASSURANCE COF COUPON BEST
PRICE GUARANTEE. BY WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.    6-119-973

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

BUYER ASSURANCE.    Webloyalty.com, Inc.    5-996-128 BUYER ASSURANCE COF,
COUPON. BY WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.    6-119-972 BUYER
ASSURANCE.    Webloyalty.com, Inc.    5-996-133 BUYER ASSURANCE COF, COUPON
LOGOS. BY WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.    6-119-977 BANNER CASH
BACK.    Webloyalty.com, Inc.    5-996-126 RESERVATION REWARDS.   
Webloyalty.com, Inc.    5-996-129 RESERVATION REWARDS NON-COF, POST BUY COUPON.
BY WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.    6-119-971 BUYER ASSURANCE.   
Webloyalty.com, Inc.    5-996-130 BUYER ASSURANCE NON-COF. BY WEBLOYALTY.COM,
INC.    Webloyalty.com, Inc.    6-119-975 WALLET SHIELD.    Webloyalty.com, Inc.
   5-996-131 WALLET SHIELD NON-COF COUPON. BY WEBLOYALTY.COM, INC.   
Webloyalty.com, Inc.    6-119-974 RESERVATION REWARDS SPECIAL REWARD BANNER   
Webloyalty.com, Inc.    5-996-132 RESERVATIONS REWARDS.    Webloyalty.com, Inc.
   5-984-142 RR COF POST BUY COUPON—MCG. BY WEBLOYALTY.COM, INC.   
Webloyalty.com, Inc.    6-119-967 SHOPPER DISCOUNTS & REWARDS.   
Webloyalty.com, Inc.    6-069-346

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

SHOPPER DISCOUNTS AND REWARDS, COF, COUPON. BY WEBLOYALTY.COM, INC.   
Webloyalty.com, Inc.    6-199-968 SHOPPER NON-COF : TOP COUPON.   
Webloyalty.com, Inc.    6-215-673 SHOPPER-NON COF : MIDDLE COUPON.   
Webloyalty.com, Inc.    6-215-674 RR COF POST BUY COUPON — MCG   
Webloyalty.com, Inc.    6-080-093 RR COF POST BUY COUPON—MCG. BY WEBLOYALTY.COM,
INC.    Webloyalty.com, Inc.    6-119-976 RR NON-COF COUPON 2ES   
Webloyalty.com, Inc.    6-080-091 RR COF COUPON 2ES. BY WEBLOYALTY.COM, INC.   
Webloyalty.com, Inc.    6-119-979 SDR COF, POST BUY COUPON —CE   
Webloyalty.com, Inc.    6-080-092 SDR COF, POST BUY COUPON—CE. BY
WEBLOYALTY.COM, INC.    Webloyalty.com, Inc.    6-119-981 RR NON-COF COUPON CE.
   Webloyalty.com, Inc.    6-080-090 RR NON-COF COUPON—CE. BY WEBLOYALTY.COM,
INC.    Webloyalty.com, Inc.    6-119-980 RESERVATION REWARDS COF-2004 CONTROL
   Webloyalty.com, Inc.    6-154-528 RESERVATION REWARDS COF, POST BUY SHORT
SELL    Webloyalty.com, Inc.    6-240-950 RESERVATION REWARDS COF, POST BUY
COUPON WITH CALL TO ACTION    Webloyalty.com, Inc.    6-267-396 RESERVATION
REWARDS COF, POST BUY 3 PHOTO (“UPSCALE”)    Webloyalty.com, Inc.    6-240-951
RESERVATION REWARDS COF, POST BUY COUPON WITH ALTERNATE BILLING OPTION : FIELDS
FOR CONSUMER SIGN UP DATA SHOWN ON SELL PAGE.    Webloyalty.com, Inc.   
6-240-948

 

7-1



--------------------------------------------------------------------------------

Copyright

  

CMG Party

  

TX #

RESERVATION REWARDS COF, POST BUY COUPON WITH ALTERNATE BILLING OPTION : TO PASS
DATA PRECHECKED.    Webloyalty.com, Inc.    6-240-949 RESERVATION REWARDS THINGS
TO BUY (TTB)    Webloyalty.com, Inc.    6-359-101 DISTINCTIVE PRIVILEGES   
Webloyalty.com, Inc.    6-359-102 RR COF File Folder    Webloyalty.com, Inc.   
6-412-254 Short RR Bill COF    Webloyalty.com, Inc.    6-412-255 Short RR—Coupon
COF    Webloyalty.com, Inc.    6-412-256 CREATE YOUR OWN COUPON   
Webloyalty.com, Inc.    6-433-057 RR COUPON    Webloyalty.com, Inc.    6-445-670
CAREER DEGREE SOURCE WEBSITE    Webloyalty.com, Inc.    6-816-886

Patents, Patent Applications and Patent Licenses:

 

Borrower/Grantor

  

Title

   Filing Date/
Issued Date    Status    Application/
Registration
No. Affinion Net Patents, Inc.   

FULLY-INTEGRATED, ON-LINE INTERACTIVE FREQUENCY AND AWARD REDEMPTION PROGRAM

Covers electronic Agreen stamp@ system with product and award database and
customer account.

   12/14/1995

 

6/30/1998

   Expired

 

12/14/15

   08/572,017

 

5,774,870

 

7-1



--------------------------------------------------------------------------------

Affinion Net Patents, Inc.   

FULLY INTEGRATED ON-LINE INTERACTIVE FREQUENCY AND AWARD REDEMPTION PROGRAM

Covers loyalty program with award point earning via purchases and online
redemption with customer interaction through internet web page.

   6/25/1998

 

12/28/1999

   Expired

 

12/14/15

   09/105,227

 

6,009,412

Affinion Net Patents, Inc.   

FULLY INTEGRATED, ON-LINE INTERACTIVE FREQUENCY AND AWARD REDEMPTION PROGRAM

Similar to 5,774,870 with display for browsing products and awards in the
products/awards databases.

   11/12/1999

 

6/10/2003

   Expired

 

12/14/15

   09/441,144

 

6,578,012

 

7-1



--------------------------------------------------------------------------------

Affinion Net Patents, Inc.   

AN ON-LINE INCENTIVE SYSTEM

 

On line customer earning activity at merchant website and transferring value to
customer in exchange for qualifying earning activity without redirecting
customer away from merchant website.

      Granted.
Next
Annuity
Due
10/5/2017;
U.S.
counterpart
abandoned.

 

Expires

 

(5/10/19)

   62871/99

 

(Australia)

 

758404

Affinion Net Patents, Inc.   

AN ON-LINE INCENTIVE SYSTEM

 

On line customer earning activity at merchant website and transferring value to
customer in exchange for qualifying earning activity without redirecting
customer away from merchant website.

      Granted.
Next
Annuity
Due
10/5/2017
U.S.
counterpart
abandoned.

 

Expires

 

(5/10/19)

   200003848-9

 

(Singapore)

 

74514

Trilegiant Loyalty Solutions, Inc.   

TRANSACTION BASED AWARD PROGRAM

 

Determination of qualification for electronic transaction to receive award based
on participating merchant information stored in database.

      Granted.
Next
Annuity
Due
8/11/2017;
U.S.
counterpart
abandoned.

 

Expires

 

(8/11/20)

   70576/00

 

(Australia)

 

770512

 

7-1



--------------------------------------------------------------------------------

Affinion Net Patents, Inc.   

A SYSTEM AND METHOD FOR DETERMINING THE LEVEL OF AN AUTHENTICATION REQUIRED FOR
REDEEMING A CUSTOMER’S AWARD CREDITS

 

Determining authentication level required from consumer to redeem awards based
on information stored in transaction history database.

      Expired due
to Non-
Payment of
Maintenance
Fee

 

10/28/2016

   09/637,387

 

7,430,520

Affinion Net Patents, Inc.   

A SYSTEM AND METHOD FOR DETERMINING THE LEVEL OF AN AUTHENTICATION REQUIRED FOR
REDEEMING A CUSTOMER’S AWARD CREDITS

 

Similar to 7,430,520

   9/29/2008

 

8/17/2010

   7.5 MFee
due:

 

08/17/2017

 

Expires

 

(8/11/20)

   12/240,363

 

7,778,868

Affinion Net Patents, Inc.   

INTERNET-BASED FREQUENCY AND AWARD REDEMPTION SYSTEM AND METHOD

 

Continuation, similar to 5,774,870

   10/31/2007

 

11/15/2011

   Expires

 

(10/13/17)

   11/930,519

 

8,060,404

 

7-1



--------------------------------------------------------------------------------

Affinion Net Patents, Inc.   

INTERNET-BASED FREQUENCY AND AWARD REDEMPTION SYSTEM AND METHOD

 

Continuation, similar to 5,774,870

   10/31/2007

 

12/21/2010

   Expires

 

(10/13/17)

   11/930,516

 

7,856,376

Webloyalty.com, Inc.   

Method And System For Cross-Marketing Products And Services Over A Distributed
Communication Network

This patent is directed to a method and system for cross-marketing products and
services to customers of specific merchant web sites on the Internet by a
merchant loyalty service provider web site on the Internet. The method/system
provides a hyperlink to a merchant loyalty service provider web site from a
merchant web site so that customers can access the merchant loyalty service
provider web site directly from the merchant web site. The merchant loyalty
service provider web site makes loyalty benefit offers to customers of the
merchant customer. Loyalty benefit offers are related to the business of the
merchant web site to build customer loyalty to the merchant web site.

   03/12/99

 

06/03/03

   Patent
Expired due
to non-
payment of
Maintenance
Fee Due:
6/03/2015

 

(instructed
not to pay
maintenance
fee)

   09/267,110
6,574,606
B1

 

7-1



--------------------------------------------------------------------------------

Webloyalty.com, Inc.   

Computer-Implemented Apparatus And Method For Generating A Tailored Promotion

 

This patent relates to apparatus and/or methods used in electronic commerce.

 

The apparatus is connected to a distributed communication network as well as a
consumer information storage system. The consumer information storage contains,
amongst other things, a consumer identifier storage system and one or more site
identifiers. The site identifiers themselves include, for each site, information
pertaining to websites visited by a particular user (associated with a
particular user identifier). Additionally, the electronic commerce apparatus
receives the activity information, stores the activity information in the
consumer information storage, and uses the activity information to create a
tailored promotion and to present the tailored promotion to the consumer upon
the consumer’s visit to a second website.

 

One embodiment of the method includes the steps of obtaining information
relating to the activity of a consumer when the consumer visits a first website
and storing consumer preference information contained in the activity
information. Next, a request for a second website is received and a tailored
promotion for the consumer from saved preference information is created. The
tailored promotion is presented to the consumer at the second website.

   02/28/00

 

08/25/09

   Expires
01/03/27.

 

7.5 Year
Maintenance
Fee Due:
02/27/2017

   09/514,946

 

7,580,855

 

7-1



--------------------------------------------------------------------------------

Webloyalty.com, Inc.   

Method And System For Cross-Marketing Products And Services Over A Distributed
Communication Network

This patent is a continuation1 of 6,574,606. Its claims are directed to methods
for cross-marketing specific products and services to customers of specific
merchant websites over a distributed communication network by a merchant loyalty
service provider hosting site.

   05/02/03

 

04/26/05

   Expires
5/09/2019.

 

Waiting
Expiration
due to non-
payment of
Maintenance
Fee Final
Deadline
4/26/2017

   10/428,093
6,885,995
B2 Webloyalty.com, Inc.   

Autonomous Local Assistant For Managing Business Processes

This patent relates to an agent website that presents a local assistant program
download offer on a customer’s computer upon receiving a request from the
customer, transmitting a local assistant installation agreement to the
customer’s computer, and installing a local assistant upon receipt of the
agreement from the customer’s computer system.

   10/25/00

 

12/06/05

   Expires
9/19/2022.

 

11.5 Year
Maintenance
Fee Due:
06/07/2017

 

Acquired
from
Loyalty
Ventures

   09/696,558

 

6,973,478

 

 

1  A “continuation” application or patent is a patent or application that
“claims the benefit of” a prior-filed application. This entitles continuation
applications to the same priority date. In general, continuations

 

7-1



--------------------------------------------------------------------------------

Webloyalty.com, Inc.   

Method And System For Modifying And Transmitting Data Between A Portable
Computer And A Network

 

This patent relates to a system that assists a mobile client in interacting with
associated computers. The system includes a mobile device (e.g., a PDA), a
broker, a mini-server and a personal agent. The mobile device transmits
requests, which include identification information and security information, to
the mini-server (either directly or through a broker). Public and restricted
requests are transmitted to the mini-server, which responds to the requests by
providing information accessible through the internet. Private requests are
transmitted to the personal agent. Secure connections between the mobile device,
broker, mini-server and personal agent are used if required by the security
level of the request. The mini-server or personal agent obtains the requested
information and formats the requested information according to the requirements
of the mobile client identification. The requested information is transmitted to
the mobile client in a format which accounts for the visual display limitations
of the mobile client.

   02/22/02

 

04/25/06

   Expires
5/17/2022.

 

11.5 Year
Maintenance
Fee Due:
10/26/2017

 

Acquired
from
Loyalty
Ventures

   10/082,495

 

7,035,828

 

7-1



--------------------------------------------------------------------------------

Webloyalty.com, Inc.   

Method And System For Cross-Marketing Products And Services Over A Distributed
Communication Network

 

This patent is a continuation of the 6,574,606 and 6,885,995 applications. Its
claims relate to presenting a benefit offer and a benefit award as an incentive
to accept the offer. In particular, the claims recite a method/system for
cross-marketing a specific product and/or service to a customer of a merchant
over a distributed communication network by a merchant loyalty service provider
hosting site.

   11/30/04

 

02/19/08

   Expires
6/17/2020.

 

11.5 Year
Maintenance
Fee Due:
08/19/2019

   10/998,810

 

7,333,948

 

7-1



--------------------------------------------------------------------------------

Trademarks, Trademark Applications and Trademark Licenses:

 

Borrower/Grantor

  

Title

  

Filing Date/Issued Date

  

Status

  

Application/

Registration

No.

AFFINION PUBLISHING, LLC    24 HOUR TRAVEL CENTER   

1/21/1994

 

8/29/1995

  

RENEWED (REGISTERED)

Section 2(F)

  

74480767

 

1915479

PROPP CORPORATION    AIRFARECASH ANY AIRLINE-ANY TIME DOMESTIC & INTERNATIONAL
DESTINATIONS   

3/31/2010

 

11/9/2010

   REGISTERED   

85003084

 

3873268

TRILEGIANT CORPORATION    CARDMILES   

9/13/1994

 

6/11/1996

   RENEWED (REGISTERED)   

74573138

 

1980215

AFFINION PUBLISHING, LLC    CLUB 55 PLUS   

12/23/1988

 

9/5/1989

   RENEWED (REGISTERED)   

73771155

 

1555068

PROPCO MARKETING    COMPANION PLUS   

5/17/2012

 

1/15/2013

   REGISTERED   

85627805

 

4274894

WEBLOYALTY.COM, INC.    COMPLETE · SAVINGS THE ULTIMATE ONLINE SOURCE FOR DEALS
& DISCOUNTS PRESENTED BY WEBLOYALTY   

7/9/2009

 

4/6/2010

   REGISTERED   

77777657

 

3770453

TRILEGIANT CORPORATION    DATAFROG   

11/19/2008

 

2/1/2011

   REGISTERED   

77618016

 

3914778

TRILEGIANT CORPORATION    DATAFROG   

11/18/2008

 

2/1/2011

   REGISTERED   

77616412

 

3914774

 

7-1



--------------------------------------------------------------------------------

TRILEGIANT CORPORATION    GREAT OPTIONS    8/31/2009    REGISTERED LA    608023
TRILEGIANT CORPORATION    HEALTHSAVER    8/31/2009    REGISTERED LA    608020
CONNEXIONS LOYALTY, INC.    LEGAL ASSISTANT   

8/11/2005

 

12/12/2006

   REGISTERED   

78690536

 

3183093

LONG TERM PREFERRED CARE INC.    LONG TERM PREFERRED CARE    11/2/1992   
RENEWED PA    2145431 LONG TERM PREFERRED CARE, INC.    LONG TERM PREFERRED CARE
   11/6/1992    RENEWED KY    10436 LONG TERM PREFERRED CARE, INC.    LONG TERM
PREFERRED CARE    11/13/1992    RENEWED TN    AFFINION PUBLISHING, LLC   
MANUFACTURERS DISCOUNT CARD   

8/26/1993

 

5/2/1995

  

RENEWED (REGISTERED)

Supplemental Register

  

74428732

 

1892838

GLOBAL PROTECTION SOLUTIONS, LLC    NET GAIN LOCAL    2/13/2013    REGISTERED WI
   GLOBAL PROTECTION SOLUTIONS, LLC    NETGAIL LOCAL    2/20/2013    REGISTERED
AZ    565887 AFFINION PUBLISHING, LLC    PET PRIVILEGES   

10/30/1995

 

12/3/1996

   RENEWED (REGISTERED)   

75011898

 

2020611

TRILEGIANT CORPORATION    PRIVACY WATCH   

6/21/1995

 

9/17/1996

   RENEWED (REGISTERED)   

74691728

 

2000996

TRILEGIANT CORPORATION    SECUREALL    8/31/2009    REGISTERED LA    608021
AFFINION PUBLISHING, LLC    T TRACEMYID   

8/31/2010

 

3/27/2012

   REGISTERED   

85119969

 

4119243

AFFINION PUBLISHING, LLC    T TRACEMYID TAKE CONTROL OF YOUR IDENTITY   

8/31/2010

 

3/27/2012

   REGISTERED   

85119997

 

4119244

 

7-1



--------------------------------------------------------------------------------

TRILEGIANT CORPORATION    TOTAL GUARD   

11/25/2008

 

9/28/2010

   REGISTERED   

77621291

 

3854395

AFFINION PUBLISHING, LLC    TOTAL WELLNESS FOR LESS   

8/17/2009

 

11/16/2010

  

REGISTERED

Supplemental Register

  

77806247

 

3878252

Trilegiant Corporation    CARDSECURE   

8/19/2003

 

3/12/2008

   Registered   

1188179

 

TMA709,352

Trilegiant Corporation    CLEVER CLUBHOUSE   

7/24/2003

 

3/23/2007

   Registered   

1185541

 

TMA 684,532

Trilegiant Corporation    DEALS & DESTINATIONS   

12/16/2004

 

5/11/2007

   Registered   

1242075

 

TMA687,600

Affinion Publishing LLC   

HOTEL SAVINGS

NETWORK and Design

  

11/30/2004

 

5/8/2008

   Registered   

1240015

 

TMA713,859

Trilegiant Corporation   

NHPA NATIONAL HOME

PROTECTION ALLIANCE and Design

  

3/7/2005

 

3/26/2012

   Registered   

1250421

 

TMA820630

Trilegiant Corporation    PC SafetyPlus   

4/13/2007

 

7/24/2008

   Registered   

1340598

 

TMA719259

Trilegiant Corporation   

PC SAFETYPLUS and design

Wares

  

4/13/2007

 

7/24/2008

   Registered   

1340597

 

TMA719253

Affinion Publishing LLC    PRIVACYGUARD   

7/25/2003

 

6/20/2005

   Registered   

1185810

 

642565

 

7-1



--------------------------------------------------------------------------------

Trilegiant Corporation    BREACHSHIELD   

6/4/2008

 

5/14/2009

   Registered   

6963466

 

6963466

Trilegiant Corporation    CARD COPS   

9/18/2007

 

1/23/2009

   Registered   

006286249

 

006286249

Long Term Preferred Care, Inc.    LONG TERM PREFERRED CARE & Design   

12/31/1992

 

12/31/1992

   Registered   

X

 

S12348

Connexions Loyalty Travel Solutions LLC    CONNEXIONS LOYALTY & Design   
5/8/2015    Filed    303402602AA Long Term Preferred Care, Inc.    LONG TERM
PREFERRED CARE & Design   

11/4/1992

 

11/4/1992

   Registered   

X

 

S12130

Long Term Preferred Care, Inc.    LONG TERM PREFERRED CARE & Design   

11/16/1992

 

11/16/1992

   Registered   

X

 

S13288

Trilegiant Corporation    BREACHSHIELD   

5/25/2009

 

5/3/2012

   Registered   

200905202

 

265312

Trilegiant Corporation    CARDCOPS   

9/19/2007

 

4/14/2008

   Registered   

200711088

 

245356

Trilegiant Corporation    CARD COPS   

9/19/2007

 

6/3/2010

   Registered   

2007/21383

 

2007/21383

Trilegiant Corporation    CARD COPS   

9/19/2007

 

6/3/2010

   Registered   

2007/21384

 

2007/21384

Trilegiant Corporation    CARD COPS   

9/19/2007

 

6/3/2010

   Registered   

2007/21385

 

2007/21385

Trilegiant Corporation    CARD COPS   

9/19/2007

 

6/3/2010

   Registered   

2007/21386

 

2007/21386

Trilegiant Corporation    CARD COPS   

9/19/2007

 

6/3/2010

   Registered   

2007/21387

 

2007/21387

 

7-1



--------------------------------------------------------------------------------

Trilegiant Corporation    BREACHSHIELD   

5/25/2009

 

5/25/2009

   Registered   

55713/2009

 

589358

Trilegiant Corporation    CARD COPS   

9/25/2007

 

9/19/2008

   Registered   

60595/2007

 

576.813

Affinion Publishing LLC    1-800-TEL-TRIP   

7/15/1991

 

7/21/1992

   Registered   

74/185406

 

1702163

Affinion Publishing LLC    50 GRAND   

4/27/1990

 

12/31/1991

   Registered   

74/053514

 

1670699

Affinion Publishing LLC    800-TEL-SHOP   

7/15/1991

 

7/21/1992

   Registered   

74/185405

 

1702310

Affinion Publishing LLC    ACCUTRIP   

1/25/1996

 

5/13/1997

   Registered   

75/048124

 

2062313

Trilegiant Corporation    AFFINIMAX   

4/3/2008

 

4/17/2012

   Registered   

77/438760

 

4128973

Trilegiant Corporation    AFFINION BENEFITS GROUP   

6/12/2006

 

3/24/2009

   Registered   

78/905730

 

3594951

Trilegiant Corporation    AFFINION GROUP   

9/27/2005

 

11/6/2007

   Registered   

78/721392

 

3331525

Trilegiant Corporation    AFFINION GROUP & Design   

9/27/2005

 

12/11/2007

   Registered   

78/721404

 

3353647

Trilegiant Corporation    AFFINION INTERNATIONAL   

4/3/2006

 

2/19/2008

   Registered   

78/852696

 

3386711

Trilegiant Corporation    AFFINION INTERNATIONAL & Design   

4/3/2006

 

2/19/2008

   Registered   

78/852721

 

3386712

Trilegiant Corporation    AFFINION SECURITY CENTER   

3/24/2008

 

5/10/2011

   Registered   

77/429946

 

3958137

 

7-1



--------------------------------------------------------------------------------

Trilegiant Corporation    AFFINION SECURITY CENTER & Design   

7/11/2008

 

5/31/2011

   Registered   

77/520453

 

3970946

Propp Corporation d/b/a Propco Prom    AIRFARECASH & Design    4/27/2016   
Filed    015666 Affinion Publishing LLC    AUTOVANTAGE   

1/25/2000

 

5/29/2001

   Registered   

75/903338

 

2454986

Affinion Publishing LLC    AutoVantage and design   

4/4/2006

 

5/29/2007

   Registered   

78/853382

 

3246891

Affinion Publishing LLC    AutoVantage and design   

8/14/2007

 

7/29/2008

   Registered   

77/254993

 

3477788

Affinion Publishing LLC    AUTOVANTAGE GOLD   

2/28/2000

 

12/18/2001

   Registered   

75/931038

 

2519405

Affinion Publishing LLC    BANCLUB   

1/11/1974

 

7/22/1975

   Registered   

73/010761

 

1016434

Connexions Loyalty Travel Solutions LLC    BE MEMORABLE, EXCEED   

12/19/2013

 

11/11/2014

   Registered   

86/148047

 

4638447

Affinion Publishing LLC    BETTER THAN FREE CHECKING   

11/23/1994

 

7/23/1996

   Registered   

74/602665

 

1989276

Affinion Publishing LLC    BONUS BANKING   

12/22/1983

 

12/4/1984

   Registered   

73/458123

 

1308325

Affinion Publishing LLC    BreachShield   

12/14/2007

 

8/24/2010

   Registered   

77/352979

 

3838324

Affinion Publishing LLC    BREAKFIVE   

5/10/2012

 

10/15/2013

   Registered   

85/621576

 

4419386

Affinion Publishing LLC    BREAKFIVE & Design   

6/26/2013

 

12/3/2013

   Registered   

85/970714

 

4443947

 

7-1



--------------------------------------------------------------------------------

Affinion Publishing LLC    BUSINESS ASSET   

3/23/1998

 

8/3/1999

   Registered   

75/454559

 

2267788

Affinion Publishing LLC    BUYERS ADVANTAGE   

7/10/2000

 

11/25/2003

   Registered   

76/086782

 

2786868

Affinion Publishing LLC    BUYERS ADVANTAGE   

8/3/1988

 

3/21/1989

   Registered   

73/743912

 

1531245

Affinion Publishing LLC    BUYERS ADVANTAGE   

1/22/1990

 

9/18/1990

   Registered   

74/020700

 

1614237

Affinion Publishing LLC    BUYERS ADVANTAGE PLUS   

12/11/2009

 

5/10/2011

   Registered   

77/891816

 

3958950

Affinion Publishing LLC    BUYERS ADVANTAGE plus Design   

3/6/2003

 

6/29/2004

   Registered   

76/495087

 

2858661

Affinion Publishing LLC    BUYERS ADVANTAGE PROGRAM, plus Design   

7/5/2000

 

9/4/2001

   Registered   

76/083249

 

2484963

Affinion Publishing LLC    BUYER’S APPRECIATION   

2/25/1991

 

7/21/1992

   Registered   

74/142031

 

1702103

Affinion Publishing LLC    BUYER’S APPRECIATION   

3/24/1994

 

4/4/1995

   Registered   

74/504601

 

1887458

Affinion Publishing LLC    BUYERS PROTECTION Low Price Guarantee Longest Life
for the Stuff You Buy (and design)   

5/13/2010

 

3/13/2012

   Registered   

85/037880

 

4112424

Affinion Publishing LLC    BUYERS ULTIMATE ADVANTAGE   

4/18/2011

 

6/26/2012

   Registered   

85/298047

 

4165658

 

7-1



--------------------------------------------------------------------------------

Trilegiant Corporation    CARD COPS and design   

6/14/2007

 

10/7/2008

   Registered   

77/206636

 

3510708

Trilegiant Corporation    CARD COPS FRAUD ALARM   

7/12/2007

 

11/4/2008

   Registered   

77/227930

 

3528525

Trilegiant Corporation    CARD PATROL   

8/13/2007

 

9/22/2009

   Registered   

77/254077

 

3686651

Trilegiant Corporation    CARDCOPS   

6/14/2007

 

8/5/2008

   Registered   

77/206587

 

3479060

Trilegiant Corporation    CARDSECURE   

12/17/1986

 

8/18/1987

   Registered   

73/635813

 

1453482

Affinion Publishing LLC    CHECK CLUB   

7/15/1980

 

5/10/1983

   Registered   

73/270336

 

1237600

Affinion Publishing LLC    CLASSIC SAVINGS   

11/13/2009

 

9/27/2011

   Registered   

77/872456

 

4032177

Trilegiant Corporation    CLEVER CLUBHOUSE   

3/22/2002

 

11/4/2003

   Registered   

76/386463

 

2780418

Affinion Publishing LLC    CLUB 55 PLUS and Design   

12/23/1988

 

9/5/1989

   Registered   

73/771155

 

1555068

Affinion Publishing LLC    COMPLETE AUTO 360°   

7/27/2010

 

7/5/2011

   Registered   

85/094135

 

3991328

Connexions Loyalty, Inc.    CompleteAssistant   

5/30/2002

 

7/20/2004

   Registered   

76/414247

 

2865507

Affinion Publishing LLC    COMPLETEHOME   

8/19/1999

 

1/21/2003

   Registered   

75/778301

 

2678512

Affinion Publishing LLC    COMPLETEHOME   

9/28/1990

 

9/28/1993

   Registered   

74/101200

 

1795446

 

7-1



--------------------------------------------------------------------------------

Connexions Loyalty Travel Solutions LLC    CONNEXIONS LOYALTY & Design   

1/22/2013

 

12/10/2013

   Registered   

85/828800

 

4449072

Affinion Publishing LLC    CONVENIENT HEALTH INSURANCE and design   

2/5/2010

 

10/23/2012

   Registered   

77/929633

 

4230355

Trilegiant Corporation    COOLEXTRAS   

2/8/2006

 

4/24/2007

   Registered   

78/809897

 

3235383

Trilegiant Corporation    coolExtras and (dollar) design   

3/15/2006

 

10/30/2007

   Registered   

78/838145

 

3327510

Trilegiant Corporation    COVERING YOU AND YOUR PURCHASES!   

2/24/2003

 

12/28/2004

   Registered   

76/491979

 

2914912

Trilegiant Corporation    CREDENTIALS   

3/14/1986

 

11/24/1987

   Registered   

73/587889

 

1466554

Affinion Publishing LLC    CREDIT ALERT   

11/22/1993

 

11/22/1994

   Registered   

74/461101

 

1863946

Affinion Publishing LLC    CREDIT ALERT logo   

1/18/2007

 

3/23/2010

   Registered   

77/085914

 

3763605

Affinion Publishing LLC    CREDIT CARD GUARDIAN   

3/15/1993

 

11/23/1993

   Registered   

74/367778

 

1806412

Trilegiant Corporation    CREDIT LINE CREDIT MONITORING SERVICES and Design   

4/7/1989

 

12/29/1992

   Registered   

73/792612

 

1743455

Trilegiant Corporation    CREDITREPORTPLACE   

6/20/2001

 

8/19/2003

   Registered   

76/274152

 

2753879

 

7-1



--------------------------------------------------------------------------------

Trilegiant Corporation    DataSweep   

6/21/2007

 

5/20/2008

   Registered   

77/211842

 

3433506

Trilegiant Corporation    DateReminder   

8/13/1985

 

9/23/1986

   Registered   

73/553318

 

1410442

Affinion Publishing LLC    DEALS OFF THE DEEP END   

10/7/2011

 

1/1/2013

   Registered   

85/441694

 

4269337

Affinion Publishing LLC    Designer Deals & Design   

8/9/2012

 

4/2/2013

   Registered   

85/69949

 

4315098

Trilegiant Corporation    DESTINATION GUARD   

6/4/2009

 

3/8/2011

   Registered   

77/752345

 

3929280

Affinion Publishing LLC    DESTINATION SAVINGS   

9/8/2006

 

8/12/2008

   Registered   

78/970415

 

3486570

Affinion Publishing LLC    DISCOUNT TRACKS & TIX   

7/22/2010

 

7/26/2011

   Registered   

85/090580

 

4004076

Connexions Loyalty Travel Solutions LLC    DISTINCTIVE DEPARTURES   

8/11/1999

 

9/11/2001

   Registered   

75/773120

 

2488758

Affinion Publishing LLC    DON’T BE CAUGHT OFF-GUARD   

9/7/2007

 

5/5/2009

   Registered   

77/274022

 

3616812

Affinion Publishing LLC    DRIVERS ADVANTAGES   

12/17/1990

 

10/31/1995

   Registered   

74/125913

 

1931832

Trilegiant Corporation    ELITE EXCURSIONS   

7/30/2002

 

2/28/2006

   Registered   

76/436111

 

3064055

Trilegiant Corporation    ELITE EXCURSIONS   

7/30/2002

 

11/9/2004

   Registered   

76/976998

 

2902137

Trilegiant Corporation    ELITE EXCURSIONS REDEFINING FIRST CLASS & Design   

2/26/2004

 

10/3/2006

   Registered   

78/374767

 

3151631

 

7-1



--------------------------------------------------------------------------------

Connexions Loyalty, Inc.    ELITE REWARDS   

6/1/1999

 

5/22/2001

   Registered   

75/717895

 

2453903

Connexions Loyalty, Inc.    EMPLOYALTY   

1/16/2001

 

7/23/2002

   Registered   

76/194374

 

2599208

Affinion Publishing LLC    ENHANCED FRAUD PROTECTION PLUS   

12/11/2009

 

12/14/2010

   Registered   

77/891558

 

3888899

Trilegiant Corporation    EVERYDAY COOKING AT HOME   

6/19/2009

 

10/5/2010

   Registered   

77/764068

 

3857879

Trilegiant Corporation    EVERYDAY COOKING AT HOME & Design   

11/12/2009

 

12/14/2010

   Registered   

77/871561

 

3891267

Affinion Publishing LLC    EVERYDAY GROCERY SAVINGS   

8/30/2006

 

8/12/2008

   Registered   

78/964163

 

3486557

Affinion Publishing LLC    EVERYDAY GUEST   

8/1/2007

 

10/28/2008

   Registered   

77/244140

 

3525249

Trilegiant Corporation    EVERYDAY PRIVILEGES GOLD   

7/26/2004

 

3/14/2006

   Registered   

78/456487

 

3069351

Affinion Publishing LLC    EVERYDAY SAVINGS & REWARDS   

8/16/2007

 

5/26/2009

   Registered   

77/256973

 

3627762

Trilegiant Corporation    EVERYDAY VALUES   

1/10/2003

 

5/17/2005

   Registered   

76/481422

 

2952523

Trilegiant Corporation    EVERYDAY VALUES & Design   

12/21/2012

 

3/10/2015

   Registered   

85/809342

 

4700284

Trilegiant Corporation    EVERYDAY VALUES GOLD   

3/1/2004

 

3/21/2006

   Registered   

78/376165

 

3071907

 

7-1



--------------------------------------------------------------------------------

Affinion Publishing LLC    EVERYWHERE CASH SAVINGS   

3/25/2010

 

10/25/2011

   Registered   

77/968179

 

4046159

Affinion Publishing LLC    EVERYWHERE CASH SAVINGS (and design)   

3/25/2010

 

10/25/2011

   Registered   

77/968170

 

4046158

Connexions Loyalty Travel Solutions LLC    EXCEED LOYALTY SUITE   

12/19/2013

 

11/4/2014

   Registered   

86/148036

 

4634126

Affinion Publishing LLC    FIFTY AND BETTER and Design   

1/8/1990

 

12/25/1990

   Registered   

74/017346

 

1629399

Affinion Publishing LLC    FIFTY-FIVE AND BETTER   

9/11/1995

 

8/20/1996

   Registered   

74/727099

 

1995575

Affinion Publishing LLC    FINANCIAL SERVICES ASSOCIATION   

8/10/2011

 

9/11/2012

   Registered   

85/394563

 

4207937

Connexions Loyalty Travel Solutions LLC    FLY4LESS   

10/23/1990

 

10/29/1991

   Registered   

74/108480

 

1662796

Trilegiant Corporation    FRAUD ASSIST TOOLBOX   

8/25/2008

 

3/23/2010

   Registered   

77/555199

 

3764382

Affinion Publishing LLC    FRAUD PROTECTION PLUS   

12/11/2007

 

7/27/2010

   Registered   

77/891527

 

3824562

Affinion Publishing LLC    Free Scores And More   

4/10/2013

 

3/18/2014

   Registered   

85/900171

 

4499475

Affinion Publishing LLC    FreeScoresandMore.com   

4/11/2013

 

3/18/2014

   Registered   

85/901439

 

4499477

Affinion Publishing LLC    FREESWIM   

10/7/2011

 

1/1/2013

   Registered   

85/441682

 

4269336

 

7-1



--------------------------------------------------------------------------------

Affinion Publishing LLC    FS & Design   

12/6/2011

 

6/11/2013

   Registered   

85/488040

 

4350990

Affinion Publishing LLC    FSA Financial Services Association Education
Protection Savings Since 1971 & Design   

7/31/2014

 

3/31/2015

   Registered   

86/353458

 

4711530

Affinion Publishing LLC    GET-YOU-THERE PROTECTION   

1/26/2010

 

2/7/2012

   Registered   

77/920350

 

4096634

Trilegiant Corporation    GO SMART!   

8/29/2007

 

8/31/2010

   Registered   

77/267681

 

3841931

Affinion Publishing LLC    GREAT FUN   

2/24/2000

 

6/26/2001

   Registered   

75/926514

 

2464672

Affinion Publishing LLC    GREAT FUN! and Design   

8/12/2002

 

1/6/2004

   Registered   

76/439215

 

2803402

Trilegiant Corporation    GREAT OPTIONS   

7/18/2001

 

11/5/2002

   Registered   

76/287027

 

2647114

Trilegiant Corporation    GREAT OPTIONS TRAVEL   

10/18/2001

 

9/30/2003

   Registered   

76/327315

 

2769900

Affinion Publishing LLC    HEALTHSAVER   

6/24/2002

 

6/3/2003

   Registered   

76/424475

 

2721041

Affinion Publishing LLC    HOTEL SAVINGS NETWORK   

3/25/2004

 

7/19/2005

   Registered   

76/583345

 

2974788

Affinion Publishing LLC    HOTEL SAVINGS NETWORK and Design   

8/30/2000

 

7/30/2002

   Registered   

76/119819

 

2602324

Trilegiant Corporation    HOT-LINE CREDIT CARD BUREAU OF AMERICA and Design   

2/29/1988

 

6/13/1989

   Registered   

73/713787

 

1543815

 

7-1



--------------------------------------------------------------------------------

Affinion Publishing LLC    IDENTITY FRAUD PROTECTION & Design   

6/13/2000

 

12/30/2003

   Registered   

76/068713

 

2800690

Trilegiant Corporation    IDENTITY FRAUD SUPPORT SERVICE   

2/27/2003

 

6/22/2004

   Registered   

76/493358

 

2857046

Trilegiant Corporation    IDENTITY FRAUD SUPPORT SERVICE and Design   

3/21/2003

 

11/9/2004

   Registered   

76/499584

 

2901189

Trilegiant Corporation    IDENTITY SECURE IDENTITY THEFT PROTECTION and design
  

7/9/2008

 

4/13/2010

   Registered   

77/518247

 

3775546

Trilegiant Corporation    IDENTITYSECURE   

2/22/2008

 

7/14/2009

   Registered   

77/403605

 

3656064

Trilegiant Corporation    IDENTITYSECURE and Lock Design   

5/7/2002

 

12/2/2003

   Registered   

76/404471

 

2789580

Affinion Publishing LLC    IN SYNC WITH YOUR LIFESTYLE   

9/29/2009

 

10/25/2011

   Registered   

77/837221

 

4045928

Trilegiant Corporation    INSIDER VALUES   

10/26/2005

 

12/18/2007

   Registered   

78/740680

 

3357446

Trilegiant Corporation    INSIDER VALUES and design   

8/4/2006

 

5/13/2008

   Registered   

78/945295

 

3428732

Trilegiant Corporation    IT’S ABOUT YOUR PAST... AND IT AFFECTS YOUR FUTURE.   

9/3/2002

 

10/12/2004

   Registered   

76/446880

 

2893758

Affinion Publishing LLC    JUST FOR ME   

4/14/2000

 

6/11/2002

   Registered   

76/026920

 

2579824

Trilegiant Corporation    LIVE TO SAVE   

3/23/2009

 

5/25/2010

   Registered   

77/697245

 

3794571

 

7-1



--------------------------------------------------------------------------------

Connexions Loyalty, Inc.    LOLA   

9/27/2002

 

4/20/2004

   Registered   

76/453431

 

2835242

Connexions Loyalty Travel Solutions LLC    LOUNGE FIRST   

9/21/2011

 

4/16/2013

   Registered   

85/428535

 

4321705

Affinion Publishing LLC    LOYALTY STARTS HERE    6/27/2016    Filed   
87/085075 Affinion Publishing LLC    Lux 360°    6/3/2016    Filed    87/059098
Affinion Publishing LLC    MemberSecure   

6/22/2009

 

7/13/2010

   Registered   

77/765603

 

3816675

Trilegiant Corporation    MERCHANT ALARM   

6/14/2007

 

6/3/2008

   Registered   

77/206640

 

3443166

Connexions Loyalty, Inc.    Miscellaneous (Elite Rewards) Design   

9/13/2000

 

6/11/2002

   Registered   

76/127446

 

2580094

Affinion Publishing LLC    Miscellaneous (Progeny) design   

8/20/2002

 

3/2/2004

   Registered   

78/155791

 

2819626

Affinion Publishing LLC    Miscellaneous (Shopping bag) Design   

3/27/2002

 

5/6/2003

   Registered   

76/387711

 

2713133

Trilegiant Corporation    Miscellaneous (Trilegiant) Design   

7/19/2004

 

2/28/2006

   Registered   

76/603065

 

3061679

Affinion Publishing LLC    MobileSure   

4/27/2010

 

6/26/2012

   Registered   

85/024449

 

4165059

Affinion Publishing LLC    MobileSure (and design)   

5/14/2010

 

11/13/2012

   Registered   

85/038690

 

4242417

Connexions Loyalty, Inc.    MotivEngine   

4/20/2012

 

10/1/2013

   Registered   

85/604223

 

4411795

Affinion Publishing LLC    MyIDMatters   

3/18/2009

 

8/31/2010

   Registered   

77/693470

 

3842493

 

7-1



--------------------------------------------------------------------------------

Trilegiant Corporation    N and Design   

12/18/1998

 

8/29/2000

   Registered   

75/607911

 

2380589

Affinion Publishing LLC    NATIONAL CARD REGISTRY   

9/23/1998

 

7/18/2000

   Registered   

75/557269

 

2369541

Affinion Publishing LLC   

NATIONAL CARD REGISTRY.COM YOU’RE

PROTECTED. ONLINE

AND ON THE ROAD. and Design

  

4/7/2000

 

4/8/2003

   Registered   

76/020353

 

2705068

Affinion Publishing LLC    NetGain Local   

12/19/2012

 

10/1/2013

   Registered   

85/806713

 

4412292

Trilegiant Corporation    NETMARKET   

12/15/1995

 

2/11/1997

   Registered   

75/033199

 

2036825

Trilegiant Corporation    NETMARKET   

3/22/1996

 

3/3/1998

   Registered   

75/076932

 

2141393

Trilegiant Corporation    NETMARKET (Stylized)   

12/18/1998

 

8/29/2000

   Registered   

75/607910

 

2380588

Trilegiant Corporation    netmarket.com (Stylized)   

10/23/2003

 

2/22/2005

   Registered   

76/557317

 

2927426

Affinion Publishing LLC    NEW OUTLOOKS CLUB   

2/24/1986

 

11/11/1986

   Registered   

73/584367

 

1416936

Trilegiant Corporation   

NHPA National Home

Protection Alliance & Design

  

8/29/2012

 

1/21/2014

   Registered   

85/715716

 

4471885

Connexions Loyalty Travel Solutions LLC    ORX   

8/8/2007

 

1/6/2009

   Registered   

77/249692

 

3558402

 

7-1



--------------------------------------------------------------------------------

Trilegiant Corporation    PREDICT. PREVENT. PROTECT.   

8/17/2006

 

5/27/2008

   Registered   

78/954724

 

3438355

Affinion Publishing LLC    PRIORITY CHECKING   

8/7/1997

 

4/13/1999

   Registered   

75/337115

 

2238246

Trilegiant Corporation    PRIVACY WATCH and eye design   

3/20/2006

 

9/11/2007

   Registered   

78/841120

 

3292132

Affinion Publishing LLC    PRIVACYGUARD   

4/6/2000

 

4/24/2001

   Registered   

76/019705

 

2446370

Affinion Publishing LLC    PRIVACYGUARD (Stylized)   

4/8/1991

 

4/5/1994

   Registered   

74/154607

 

1829743

Affinion Publishing LLC    PrivacyGuard Express   

3/11/2013

 

8/19/2014

   Registered   

85/872739

 

4589582

Affinion Publishing LLC    PrivacyGuard Mobile    3/3/2016    Filed    86/927574
Trilegiant Corporation    PRIVACYWATCH   

2/7/2006

 

2/5/2008

   Registered   

78/809238

 

3379510

Affinion Publishing LLC    PROGENY MARKETING PROGENY MARKETING   

8/15/2002

 

8/19/2003

   Registered   

78/154447

 

2753100

Propp Corporation d/b/a Propco Prom    PROPCO   

12/9/2014

 

8/18/2015

   Registered   

86/475431

 

4793804

Affinion Publishing LLC    PURCHASE REPLACEMENT   

12/17/1991

 

6/2/1992

   Registered   

74/141827

 

1691012

Affinion Publishing LLC    RECREATIONPLUS   

10/17/2001

 

11/25/2003

   Registered   

76/327129

 

2787121

Affinion Publishing LLC    REWARD & PROTECT   

5/20/2009

 

4/27/2010

   Registered   

77/741164

 

3782980

 

7-1



--------------------------------------------------------------------------------

Connexions Loyalty, Inc.    REWARDS SHIELD    7/7/2015    Filed    86/685302
Trilegiant Corporation    S.A.F.E. SCORE   

5/4/2006

 

1/8/2008

   Registered   

78/876741

 

3367038

Trilegiant Corporation    SAVE TIME, SAVE MONEY, SAVE YOUR SANITY   

1/19/2000

 

8/7/2001

   Registered   

75/898972

 

2475335

Affinion Publishing LLC    SAVERS CLUB   

3/16/1994

 

4/23/1996

   Registered   

74/500802

 

1969218

Trilegiant Corporation    SAVINGS and Key Design   

2/26/2002

 

5/11/2004

   Registered   

76/375392

 

2840978

Affinion Publishing LLC    SAVINGS ON TAP   

1/19/2011

 

9/25/2012

   Registered   

85/220751

 

4214687

Webloyalty.com, Inc.    SavingsWatch   

2/27/2013

 

3/25/2014

   Registered   

85/861967

 

4500611

Affinion Publishing LLC    ScoreRunner    11/26/2013    Filed    86/129143
Trilegiant Corporation    SECUREALL   

5/7/2008

 

3/30/2010

   Registered   

77/468235

 

3768252

Trilegiant Corporation    SECUREALL   

5/24/2006

 

12/25/2007

   Registered   

78/891289

 

3360798

Trilegiant Corporation    SECUREALL LIVE MORE. WORRY LESS. YOU’RE PROTECTED. and
design   

10/28/2004

 

1/1/2008

   Registered   

78/507616

 

3363154

Affinion Publishing LLC    SERVICES IN SYNC   

8/24/2011

 

4/24/2012

   Registered   

85/406503

 

4131803

Trilegiant Corporation    SET YOUR RECORDS STRAIGHT   

9/3/2002

 

7/8/2003

   Registered   

76/446877

 

2734579

 

7-1



--------------------------------------------------------------------------------

Affinion Publishing LLC    SHOPPERS ADVANTAGE   

11/10/1983

 

7/30/1985

   Registered   

73/452138

 

1352175

Affinion Publishing LLC    SHOPPERS ADVANTAGE   

4/6/2000

 

6/12/2001

   Registered   

76/019704

 

2459577

Affinion Publishing LLC    SHOPPERSADVANTAGE (Stylized) and Design   

3/27/2002

 

5/6/2003

   Registered   

76/387712

 

2713134

Connexions Loyalty, Inc.    SHOPRAISING MALL   

4/3/2012

 

1/15/2013

   Registered   

85/587728

 

4277256

Affinion Publishing LLC    SMALL BUSINESS CENTRAL   

4/19/2000

 

8/6/2002

   Registered   

76/029816

 

2605502

Affinion Publishing LLC    SMALL BUSINESS CENTRAL   

8/14/2012

 

8/5/2014

   Registered   

85/703414

 

4580721

Affinion Publishing LLC    SMALL BUSINESS CENTRAL & Design   

6/30/2000

 

6/11/2002

   Registered   

76/081135

 

2579955

Affinion Publishing LLC    SMART SOLUTIONS... EVERYDAY SAVINGS...   

8/19/2002

 

7/20/2004

   Registered   

76/441288

 

2865539

Affinion Publishing LLC    SOJOURNS   

3/22/1990

 

10/8/1991

   Registered   

74/041182

 

1660372

Affinion Publishing LLC    SS & Design   

9/8/2011

 

4/24/2012

   Registered   

85/418190

 

4132009

Affinion Publishing LLC    Take Control of Your Identity   

8/24/2010

 

4/3/2012

   Registered   

85/114427

 

4122509

Affinion Publishing LLC    THE CLASSIC   

2/20/1981

 

10/19/1982

   Registered   

73/298027

 

1213421

 

7-1



--------------------------------------------------------------------------------

Affinion Publishing LLC    THE CLUB and Design   

1/5/1977

 

5/1/1979

   Registered   

73/111536

 

1117418

Affinion Publishing LLC    THE FINANCIAL ADVANTAGE   

7/16/1984

 

6/25/1985

   Registered   

73/490131

 

1344981

Affinion Publishing LLC    THE PLUS PACKAGE   

2/18/2000

 

6/19/2001

   Registered   

75/922497

 

2461343

Affinion Publishing LLC    THE WINNER   

12/17/1980

 

3/15/1983

   Registered   

73/290110

 

1231301

Affinion Publishing LLC    THINK OUTSIDE THE MARGINS   

6/26/2013

 

11/26/2013

   Registered   

85/970705

 

4440350

Affinion Publishing LLC    TraceMYID   

7/14/2010

 

3/20/2012

   Registered   

85/084353

 

4115699

Affinion Publishing LLC    TraceMyID (and design)   

8/31/2010

 

3/27/2012

   Registered   

85/119969

 

4119243

Affinion Publishing LLC    TraceMyID Take Control of Your Identity (and design)
  

8/31/2010

 

3/27/2012

   Registered   

85/119997

 

4119244

Affinion Publishing LLC    TRANSFER PLUS   

3/11/1998

 

5/11/1999

   Registered   

75/448444

 

2244576

Affinion Publishing LLC    TRAVELERS ADVANTAGE   

1/26/1983

 

5/13/1986

   Registered   

73/410948

 

1393539

Trilegiant Corporation    TRILEGIANT   

12/13/2000

 

9/16/2003

   Registered   

76/180212

 

2764873

Affinion Publishing LLC    TRIPLE-CASH ACCIDENT PLAN   

9/29/2004

 

1/9/2007

   Registered   

78/491649

 

3197391

Global Privacy Solutions LLC    ULTIMATE GUARD   

3/11/2010

 

3/20/2012

   Registered   

77/956806

 

4115490

 

7-1



--------------------------------------------------------------------------------

Connexions Loyalty Travel Solutions LLC    VACATIONS DIRECT   

11/1/2010

 

6/28/2011

   Registered   

85/166430

 

3985186

Connexions Loyalty Travel Solutions LLC    vacationsdirect.com   

11/23/2010

 

6/28/2011

   Registered   

85/183184

 

3985559

Connexions Loyalty Travel Solutions LLC    vacationsdirect.com   

8/8/2007

 

5/20/2008

   Registered   

77/249685

 

3429989

Affinion Publishing LLC    WALLET SECURITY   

6/19/2006

 

6/3/2008

   Registered   

78/911063

 

3442873

Affinion Publishing LLC    WALLET SECURITY   

4/3/2000

 

12/18/2001

   Registered   

76/016487

 

2521211

Affinion Publishing LLC    Wallet Security Logo   

8/30/2006

 

6/3/2008

   Registered   

78/964103

 

3443023

Affinion Publishing LLC    WALLET SECURITY PLUS   

9/12/1994

 

2/6/1996

   Registered   

74/572742

 

1955421

Watchguard Registration Services, Inc.    WATCH-GUARD   

5/14/1982

 

3/22/1983

   Registered   

73/364625

 

1232154

Watchguard Registration Services, Inc.    Watch-Guard Preferred   

1/28/2008

 

1/5/2010

   Registered   

77/382414

 

3734738

Affinion Publishing LLC    WELLNESS EXTRAS   

2/26/2002

 

11/4/2003

   Registered   

76/375397

 

2780368

Affinion Publishing LLC    WIRELESS PASS   

4/29/2011

 

3/27/2012

   Registered   

85/308779

 

4119801

Affinion Publishing LLC    WP & Design   

4/29/2011

 

6/12/2012

   Registered   

85/308219

 

4158952

Trilegiant Corporation   

Your Discount Shopping

 

Service and (bag) design

  

1/31/2005

 

1/30/2007

   Registered   

78/556954

 

3204485

 

7-1



--------------------------------------------------------------------------------

Trilegiant Corporation    YOUR MECHANIC’S HOTLINE   

2/14/2007

 

7/1/2008

   Registered   

77/107657

 

3459823

Affinion Publishing LLC    YOU’RE PROTECTED. ONLINE AND ON THE ROAD.   

4/5/2000

 

4/8/2003

   Registered   

76/018770

 

2705066

Webloyalty.com, Inc.    COMPLETE SAVINGS (333)    8/16/2016    Registered   
5,022,273 Webloyalty.com, Inc.    INCENTIVE NETWORKS (324)    12/21/2010   
Registered    3,895,702 Webloyalty.com, Inc.    LITTLE BIRDIE    11/15/2011   
Registered    4,057,538 Webloyalty.com, Inc.    RESERVATION REWARDS    1/24/2006
   Registered    3,047,421 Webloyalty.com, Inc.    SAVINGSCIRCLE    1/4/2011   
Registered    3,902,175 Webloyalty.com, Inc.    SAVINGS KEY    5/27/2008   
Registered    3,438,346 Webloyalty.com, Inc.    TRAVEL VALUES PLUS    7/9/2002
   Registered    2,591,465 Webloyalty.com, Inc.    WALLET SHIELD    1/13/2004   
Registered    2,805,152 Webloyalty.com, Inc.    WEBLOYALTY    12/13/2005   
Registered    3,025,350 Webloyalty.com, Inc.    webloyalty.com    1/22/2002   
Registered    2,532,560 Webloyalty.com, Inc. (Canada)   

RESERVATION REWARDS

CANADA

   8/21/2008    Registered    TMA721,598 Webloyalty.com, Inc. (Canada)   

WEBLOYALTY.COM

CANADA

   1/16/2009    Registered    TMA732,485 Lift Media, Inc. (Canada)   

LIFT MEDIA

CANADA

   10/4/2010    Registered    TMA778,847 Affinion International Limited (China)
   PRIVACYGUARD in colour    6/6/2005   

Registered

 

(China)

  

893245

 

893245

 

7-1



--------------------------------------------------------------------------------

Affinion International Limited (China)    SENTINEL    12/18/2006   

Registered

 

(China)

  

923320

 

923320

Affinion International Limited (China)    SENTINEL    12/18/2006   

Registered

 

(China)

  

923320

 

923320

Affinion International Limited (China)    SENTINEL    12/18/2006   

Registered

 

(China)

  

923320

 

923320

Affinion International Limited (Georgia)    PRIVACYGUARD in colour    6/6/2005
  

Registered

 

(Georgia)

  

893245

 

893245

Affinion International Limited (Georgia)    SENTINEL    12/18/2006   

Registered

 

(Georgia)

  

923320

 

923320

Affinion International Limited (Japan)    PRIVACYGUARD in colour    6/6/2005   

Registered

 

(Japan)

  

893245

 

893245

Affinion International Limited (South Korea)    SENTINEL    12/18/2006   

Registered

 

(South Korea)

  

923320

 

923320

Affinion International Limited (South Korea)    SENTINEL    12/18/2006   

Registered

 

(South Korea)

  

923320

 

923320

Affinion International Limited (South Korea)    SENTINEL    12/18/2006   

Registered

 

(South Korea)

  

923320

 

923320

Affinion International Limited (Norway)    AFFINION    6/21/2007    Registered
(Norway)   

939656

 

939656

Affinion International Limited (Norway)    AFFINION GROUP device    6/21/2007   
Registered (Norway)   

939658

 

939658

Affinion International Limited (Norway)    AFFINION INTERNATIONAL    6/21/2007
   Registered (Norway)   

939657

 

939657

Affinion International Limited (Norway)    BUYERS ADVANTAGE device    6/29/2005
   Registered (Norway)   

893244

 

893244

 

7-1



--------------------------------------------------------------------------------

Affinion International Limited (Norway)    CARD PATROL    9/11/2007   
Registered (Norway)   

958010

 

958010

Affinion International Limited (Norway)    CIMS    1/17/2001    Registered
(Norway)   

761045

 

761045

Affinion International Limited (Norway)    CIMS. stylised word    1/17/2001   
Registered (Norway)   

758540

 

758540

Affinion International Limited (Norway)    LET’S GO REWARDS and Device   

1/28/2010

 

6/10/2011

   Registered (Norway)   

008835092_01

 

1030132

Affinion International Limited (Norway)    MY TRAVEL CLUB and Device   
1/23/2009    Registered (Norway)   

007539976_01

 

1009288

Affinion International Limited (Norway)    PCPROTECTIONPLUS and device   
6/21/2007    Registered (Norway)   

951176

 

951176

Affinion International Limited (Norway)    PRIVACYGUARD in colour    6/6/2005   
Registered (Norway)   

893245

 

893245

Affinion International Limited (Norway)    SENTINEL    12/18/2006    Registered
(Norway)   

923320

 

923320

Affinion International Limited (Norway)    SHOPPERS ADVANTAGE Device   
10/15/2007    Registered (Norway)   

944495

 

944495

Affinion International Limited (Norway)    TRAVELLER’S ADVANTAGE device in
colour    6/29/2005    Registered (Norway)   

890520

 

890520

Affinion International Limited (Poland)    CIMS    1/17/2001    Registered
(Poland)   

761045

 

761045

 

7-1



--------------------------------------------------------------------------------

Affinion International Limited (Poland)    CIMS. stylised word    1/17/2001   
Registered (Poland)   

758540

 

758540

Affinion International Limited (Russian Federation)    PRIVACYGUARD in colour   
6/6/2005    Registered (Russian Federation)   

893245

 

893245

Affinion International Limited (Russian Federation)    SENTINEL    12/18/2006   
Registered (Russian Federation)   

923320

 

923320

Affinion International Limited (Singapore)    PRIVACYGUARD in colour    6/6/2005
   Registered (Singapore)   

893245

 

893245

Affinion International Limited (Switzerland)    AFFINION    6/21/2007   
Registered (Switzerland)   

939656

 

939656

Affinion International Limited (Switzerland)    AFFINION GROUP device   
6/21/2007    Registered (Switzerland)   

939658

 

939658

Affinion International Limited (Switzerland)    AFFINION INTERNATIONAL   
6/21/2007    Registered (Switzerland)   

939657

 

939657

Affinion International Limited (Switzerland)    BUYERS ADVANTAGE device   
6/29/2005    Registered (Switzerland)   

893244

 

893244

Affinion International Limited (Switzerland)    CARD PATROL    9/11/2007   
Registered (Switzerland)   

958010

 

958010

Affinion International Limited (Switzerland)    CIMS    1/17/2001    Registered
(Switzerland)   

761045

 

761045

Affinion International Limited (Switzerland)    CIMS. stylised word    1/17/2001
   Registered (Switzerland)   

758540

 

758540

Affinion International Limited (Switzerland)    LET’S GO REWARDS and Device   
1/28/2010    Registered (Switzerland)   

008835092_01

 

1030132

 

7-1



--------------------------------------------------------------------------------

Affinion International Limited (Switzerland)    MY TRAVEL CLUB and Device   
1/23/2009    Registered (Switzerland)   

007539976_01

 

1009288

Affinion International Limited (Switzerland)    PCPROTECTIONPLUS and device   
6/21/2007    Registered (Switzerland)   

951176

 

951176

Affinion International Limited (Switzerland)    SHOPPERS ADVANTAGE Device   
10/15/2007    Registered (Switzerland)   

944495

 

944495

Affinion International Limited (Switzerland)    TRAVELLER’S ADVANTAGE device in
colour    6/29/2005    Registered (Switzerland)   

890520

 

890520

Affinion International Limited (Turkey)    PRIVACYGUARD in colour    6/6/2005   
Registered (Turkey)   

893245

 

893245

Affinion International Limited (Turkey)    SENTINEL    12/18/2006    Registered
(Turkey)   

923320

 

923320

Affinion International Limited (Ukraine)    PRIVACYGUARD in colour    6/6/2005
   Registered (Ukraine)   

893245

 

893245

Affinion International Limited (Ukraine)    SENTINEL    12/18/2006    Registered
(Ukraine)   

923320

 

923320

Affinion International Limited (WIPO)    AFFINION    6/21/2007    Registered
(WIPO)   

939656

 

939656

Affinion International Limited (WIPO)    AFFINION GROUP device    6/21/2007   
Registered (WIPO)   

939658

 

939658

Affinion International Limited (WIPO)    AFFINION INTERNATIONAL    6/21/2007   
Registered (WIPO)   

939657

 

939657

Affinion International Limited (WIPO)    BUYERS ADVANTAGE device    6/29/2005   
Registered (WIPO)   

893244

 

893244

Affinion International Limited (WIPO)    CARD PATROL    9/11/2007    Registered
(WIPO)   

958010

 

958010

 

7-1



--------------------------------------------------------------------------------

Affinion International Limited (WIPO)    CIMS    1/17/2001    Registered (WIPO)
  

761045

 

761045

Affinion International Limited (WIPO)    CIMS. stylised word    1/17/2001   
Registered (WIPO)   

758540

 

758540

Affinion International Limited (WIPO)    LET’S GO REWARDS and Device   
1/28/2010    Registered (WIPO)   

1030132

 

1030132

Affinion International Limited (WIPO)    MY TRAVEL CLUB and Device    1/23/2009
   Registered (WIPO)   

1009288

 

1009288

Affinion International Limited (WIPO)    PCPROTECTIONPLUS and device   
6/21/2007    Registered (WIPO)   

951176

 

951176

Affinion International Limited (WIPO)    PRIVACYGUARD in colour    6/6/2005   
Registered (WIPO)   

893245

 

893245

Affinion International Limited (WIPO)    SENTINEL    12/18/2006    Registered
(WIPO)   

923320

 

923320

Affinion International Limited (WIPO)    SHOPPERS ADVANTAGE Device    10/15/2007
   Registered (WIPO)   

944495

 

944495

Affinion International Limited (WIPO)    TRAVELLER’S ADVANTAGE device in colour
   6/29/2005    Registered (WIPO)   

890520

 

890520

Affinion International Limited (Australia)    AutoVantage    9/1/1988   
Registered (Australia)   

494452

 

494452

Affinion International Limited (Australia)    TRAVELLERS ADVANTAGE    9/1/1988
   Registered (Australia)   

494453

 

494453

Affinion International Limited (Taiwan)    NETMARKET   

9/12/1997

8/16/1999

   Registered (Taiwan)   

86047588

 

864073

Webloyalty International Sarl

(EUTM)

   COMPLETE SAVINGS and Device   

3/28/2012

10/29/2012

  

Registered

(EUTM)

  

010766566

 

010766566

 

7-1



--------------------------------------------------------------------------------

Webloyalty International Sarl

(Switzerland)

   COMPLETE SAVINGS and Device   

3/29/2012

 

8/2/2012

  

Registered

(Switzerland)

  

53695/2012

 

632540

Webloyalty International Sarl

(Switzerland)

  

MY TIME REWARDS and

Device

  

3/29/2012

 

7/30/2012

  

Registered

(Switzerland)

  

53714/2012

 

632445

Webloyalty International Sarl

(United Kingdom)

  

MY TIME REWARDS and

Device (Series of 2)

  

1/13/2016

 

11/25/2016

  

Registered

(United Kingdom)

  

UK00003144241

 

UK00003144241

Webloyalty International Sarl

(Spain)

  

PRIVILEGIOS EN COMPRAS

and Device 1

  

6/19/2015

 

4/15/2016

  

Registered

(Spain)

  

3567685

 

3567685

Webloyalty International Sarl

(Spain)

  

PRIVILEGIOS EN COMPRAS

and Device 2

  

6/19/2015

 

4/15/2016

  

Registered

(Spain)

  

3567684

 

3567684

Webloyalty International Sarl

(EUTM)

  

REMISES ET REDUCTIONS

and Devic

  

3/28/2012

 

10/31/2012

  

Registered

(EUTM)

  

010766558

 

010766558

Webloyalty International Sarl

(Switzerland)

  

REMISES ET REDUCTIONS

and Device

  

3/29/2012

 

8/7/2012

   Registered (Switzerland)   

53697/2012

 

632615

Webloyalty International Sarl

(EUTM)

  

SHOPPER DISCOUNTS &

REWARDS and Device

  

3/28/2012

 

10/30/2012

   Registered (EUTM)   

010766632

 

010766632

Webloyalty International Sarl

(Switzerland)

  

SHOPPER DISCOUNTS &

REWARDS and Device

  

3/29/2012

 

7/30/2012

   Registered (Switzerland)   

53704/2012

 

632444

 

7-1



--------------------------------------------------------------------------------

Schedule 8

VEHICLES

 

Entity

   Year    Make    Model   

VIN

   State

Progeny Marketing

   1996    International    24’ Box
Truck    1HTSDAAM9TH298996    TN

Affinion Benefits Group

   2012    Ford    Transit
Connect –
Cargo Van    NM0LS7CN7CT077360    TN

Affinion Benefits Group

   2013    Nissan    NV200    3N6CM0KNXDK696209    TN

 

9-1



--------------------------------------------------------------------------------

Schedule 9

LETTER OF CREDIT RIGHTS

 

Beneficiary

   Applicant    Obligor    Principal Amount

Affinion Group, Inc.

   UST LLC    U.S. Bank National
Association    $3,906,000.00

 

10-1



--------------------------------------------------------------------------------

Schedule 10

COMMERCIAL TORT CLAIMS

None.

 

11-1



--------------------------------------------------------------------------------

EXHIBIT A TO

COLLATERAL AGREEMENT

FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of             ,
            ,         is made by and among             , a
            corporation (the “Grantor”), HPS INVESTMENT PARTNERS, LLC, as Agent
(in such capacity, the “Agent”) for the Secured Parties (as defined in the
Collateral Agreement referred to below), and             , a
            corporation (the “Issuer”).

WHEREAS, the Grantor has granted to the Agent for the benefit of the Secured
Parties a security interest in the uncertificated securities of the Issuer owned
by the Grantor from time to time (collectively, the “Pledged Securities”), and
all additions thereto and substitutions and proceeds thereof (collectively, with
the Pledged Securities, the “Collateral”) pursuant to a Collateral Agreement,
dated as of [ 🌑 ], 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Collateral Agreement”), among the Grantor and
the other persons party thereto as grantors in favor of the Agent.

WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Notice of Security Interest. The Grantor, the Agent and the Issuer
are entering into this Control Agreement to perfect, and to confirm the priority
of, the Agent’s security interest in the Collateral. The Issuer acknowledges
that this Control Agreement constitutes written notification to the Issuer of
the Agent’s security interest in the Collateral. The Issuer agrees to promptly
make all necessary entries or notations in its books and records to reflect the
Agent’s security interest in the Collateral and, upon request by the Agent, to
register the Agent as the registered owner of any or all of the Pledged
Securities. The Issuer acknowledges that the Agent has control over the
Collateral.

SECTION 2. Collateral. The Issuer hereby represents and warrants to, and agrees
with the Grantor and the Agent that (i) the terms of any limited liability
company interests or partnership interests included in the Collateral from time
to time shall expressly provide that they are securities governed by Article 8
of the Uniform Commercial Code in effect from time to time in the State of
[ISSUER’S JURISDICTION], (ii) the Pledged Securities are uncertificated
securities, (iii) the issuer’s jurisdiction is, and during the term of this
Control Agreement shall

 

A-1



--------------------------------------------------------------------------------

remain, the State of [ISSUER’S JURISDICTION], (iv) Schedule 1 contains a true
and complete description of the Pledged Securities as of the date hereof and
(v) except for the claims and interests of the Agent and the Grantor in the
Collateral, the Issuer does not know of any claim to or security interest or
other interest in the Collateral.

SECTION 3. Control. The Issuer hereby agrees, upon written direction from the
Agent and without further consent from the Grantor, (a) to comply with all
instructions and directions of any kind originated by the Agent concerning the
Collateral, to liquidate or otherwise dispose of the Collateral as and to the
extent directed by the Agent and to pay over to the Agent all proceeds without
any set-off or deduction, and (b) except as otherwise directed by the Agent, not
to comply with the instructions or directions of any kind originated by the
Grantor or any other person.

SECTION 4. Other Agreements. The Issuer shall notify promptly the Agent and the
Grantor if any other person asserts any lien, encumbrance, claim (including any
adverse claim) or security interest in or against any of the Collateral. In the
event of any conflict between the provisions of this Control Agreement and any
other agreement governing the Pledged Securities or the Collateral, the
provisions of this Control Agreement shall control.

SECTION 5. Protection of Issuer. The Issuer may rely and shall be protected in
acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.

SECTION 6. Termination. This Control Agreement shall terminate automatically
upon receipt by the Issuer of written notice executed by the Agent that (i) the
Discharge of the Secured Obligations has occurred, or (ii) all of the Collateral
has been released, whichever is sooner, and the Issuer shall thereafter be
relieved of all duties and obligations hereunder.

SECTION 7. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, to the
Grantor’s and the Agent’s addresses as set forth in the Collateral Agreement,
and to the Issuer’s address as set forth below, or to such other address as any
party may give to the others in writing for such purpose:

[Name of Issuer]

[Address of Issuer]

Attention:                                     

Telephone: (            )              -                

Telecopy: (            )              -                

 

A-2



--------------------------------------------------------------------------------

SECTION 8. Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.

SECTION 9. Entire Agreement. This Control Agreement and the Collateral Agreement
constitute the entire agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

SECTION 10. Execution in Counterparts. This Control Agreement may be executed in
any number of counterparts by one or more parties to this Control Agreement and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Control
Agreement by facsimile or other electronic transmission (e.g., “pdf”, or “tif”
format) shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 11. Successors and Assigns. This Control Agreement shall be binding upon
the successors and assigns of each of the parties hereto and shall inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that neither the Grantor nor the Issuer may assign, transfer or
delegate any of its rights or obligations under this Control Agreement without
the prior written consent of the Agent and any such assignment, transfer or
delegation without such consent shall be null and void.

SECTION 12. Severability . In the event any one or more of the provisions
contained in this Control Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 13. Section Headings. The Section headings used in this Control
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

SECTION 14. Submission to Jurisdiction; Waivers. Each of the Grantor and the
Issuer hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Control Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York sitting in the Borough of Manhattan, the courts of the
United States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;

 

A-3



--------------------------------------------------------------------------------

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Control Agreement
shall affect any right that any Secured Party may otherwise have to bring any
action or proceeding relating to this Control Agreement or any other Loan
Document against the Grantor or any of its assets in the courts of any
jurisdiction;

(d) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(e) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at its
address referred to in Section 7 of this Control Agreement or at such other
address of which the Agent shall have been notified pursuant thereto;

(f) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

SECTION 15. GOVERNING LAW AND JURISDICTION.

THIS CONTROL AGREEMENT HAS BEEN DELIVERED TO AND ACCEPTED BY THE AGENT AND WILL
BE DEEMED TO BE MADE IN THE STATE OF NEW YORK. THIS CONTROL AGREEMENT AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS CONTROL
AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE
APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW OF GOVERNING PERFECTION AND EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

 

A-4



--------------------------------------------------------------------------------

SECTION 16. WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CONTROL AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE, THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CONTROL AGREEMENT BY, AMONG OTHER THINS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title: HPS INVESTMENT PARTNERS, LLC, as Agent By:  

 

  Name:   Title: [NAME OF ISSUER] By:  

 

  Name:   Title:

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B-1

TO COLLATERAL AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 20[            ]
(this “Agreement”), is made by each of the signatories hereto indicated as a
“Grantor” (each a “Grantor” and collectively, the “Grantors”) in favor of HPS
INVESTMENT PARTNERS, LLC, as Administrative and Collateral Agent for the Secured
Parties (in such capacity and together with its successors and assigns in such
capacity, the “Agent”).

WHEREAS, pursuant to that certain Credit Agreement dated as of
[                    ], 2017 by and among AFFINION GROUP HOLDINGS, INC., a
Delaware corporation, AFFINION GROUP, INC., a Delaware corporation, the lenders
from time to time party thereto (the “Lenders”), the Agent for the Lenders, and
the other parties from time to time party thereto (as the same may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and conditions set forth therein, to the
Borrower; and

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Collateral Agreement dated as of [                ],
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) between each of the Grantors and the Agent,
pursuant to which each of the Grantors assigned, transferred and granted to the
Agent, for the benefit of the Secured Parties, a security interest in the
Copyright Collateral (as defined below);

WHEREAS, pursuant to the Collateral Agreement, each Grantor agreed to execute
and deliver this Agreement, in order to record the security interest granted to
the Agent for the benefit of the Secured parties with the United States
Copyright Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by such Grantor or in

 

EXHIBIT B-1



--------------------------------------------------------------------------------

which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Copyright Collateral”) as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all works of authorship and all intellectual property rights therein, all
United States and foreign copyrights (whether or not the underlying works of
authorship have been published), including but not limited to copyrights in
software and databases, all designs (including but not limited to all industrial
designs, “Protected Designs” within the meaning of 17 U.S.C. 1301 et. Seq. and
Community designs), and all “Mask Works” (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, and with respect to any
and all of the foregoing: (i) all registrations and applications for
registration thereof including, without limitation, the registrations and
applications listed in Schedule A attached hereto, (ii) all extensions,
renewals, and restorations thereof, (iii) all rights to sue or otherwise recover
for any past, present and future infringement or other violation thereof,
(iv) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world
(collectively “Copyrights”); and

(b) all agreements, licenses and covenants pursuant to which such Grantor has
been granted exclusive rights in any registered Copyrights or has otherwise been
granted or has granted a covenant not to sue for infringement or other violation
of any registered Copyrights, including, without limitation, each agreement
listed in Schedule A attached hereto.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Collateral Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Collateral Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Agreement is deemed to conflict with the
Collateral Agreement, the provisions of the Collateral Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

EXHIBIT B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR],

 

as Grantor

By:  

 

  Name:   Title:

 

STATE OF                                           )
                                                             )             ss.
COUNTY OF                                     )

On this             day of                 ,             before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing Copyright Security
Agreement on behalf of                     , who being by me duly sworn did
depose and say that he/she is an authorized officer of said corporation, that
the said instrument was signed on behalf of said corporation as authorized by
its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

 

 

Notary Public [NAME OF GRANTOR] By:  

 

  Name:   Title:

 

STATE OF                                           )
                                                             )             ss.
COUNTY OF                                     )

 

EXHIBIT B-1



--------------------------------------------------------------------------------

On this             day of                 ,             before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing Copyright Security
Agreement on behalf of                     , who being by me duly sworn did
depose and say that he/she is an authorized officer of said corporation, that
the said instrument was signed on behalf of said corporation as authorized by
its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-1



--------------------------------------------------------------------------------

Accepted and Agreed: HPS INVESTMENT PARTNERS, LLC, as Agent By:  

 

  Name:   Title:

 

EXHIBIT B-1



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Title

   Registration No.    Registration Date

COPYRIGHT APPLICATIONS

 

Title

  

Application / Case
No.

  

Filing Date

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright

License

   Name of Licensor    Registration Number of
underlying Copyright

 

EXHIBIT B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

TO COLLATERAL AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 20[        ] (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of HPS INVESTMENT
PARTNERS, LLC, as administrative agent and collateral agent for the Secured
Parties (in such capacity and together with its successors and assigns in such
capacity, the “Agent”).

WHEREAS, pursuant to that certain Credit Agreement dated as of [            ],
2017 by and among AFFINION GROUP HOLDINGS, INC., a Delaware corporation,
AFFINION GROUP, INC., a Delaware corporation, the lenders from time to time
party thereto (the “Lenders”), the Agent for the Lenders, and the other parties
from time to time party thereto (as the same may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
the Lenders have severally agreed to make extensions of credit to the Borrower
upon the terms and conditions set forth therein, to the Borrower; and

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Collateral Agreement dated as of [            ], 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”) between each of the Grantors and the Agent, pursuant to
which each of the Grantors assigned, transferred and granted to the Agent, for
the benefit of the Secured Parties, a security interest in the Patent Collateral
(as defined below);

WHEREAS, pursuant to the Collateral Agreement, each Grantor agreed to execute
and deliver this Agreement, in order to record the security interest granted to
the Agent for the benefit of the Secured parties with the United States Patent
and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest.

Each Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in, all of
the following property, in each

 

EXHIBIT B-2



--------------------------------------------------------------------------------

case, wherever located and now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Patent Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

all patentable inventions and designs, all United States, foreign, and
multinational patents, certificates of invention, and similar industrial
property rights, and applications for any of the foregoing, including without
limitation: (i) each patent and patent application listed in Schedule A attached
hereto (ii) all reissues, substitutes, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all inventions and improvements described and claimed therein, (iv) all
rights to sue or otherwise recover for any past, present and future infringement
or other violation thereof, (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages,
and proceeds of suit now or hereafter due and/or payable with respect thereto,
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto, and (vi) all other rights of any accruing
thereunder or pertaining thereto throughout the world.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Collateral Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Agent with respect to
the security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Collateral Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Agreement is deemed to conflict with the Collateral
Agreement, the provisions of the Collateral Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], as Grantor By:  

 

  Name:   Title:

 

STATE OF                                      )
                                                         )             ss.
COUNTY OF                                 )

On this             day of                 ,             before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing Patent Security Agreement
on behalf of                     , who being by me duly sworn did depose and say
that he/she is an authorized officer of said corporation, that the said
instrument was signed on behalf of said corporation as authorized by its Board
of Directors and that he/she acknowledged said instrument to be the free act and
deed of said corporation.

 

 

Notary Public [NAME OF GRANTOR] By:  

 

  Name:   Title:

 

STATE OF                                      )
                                                         )             ss.
COUNTY OF                                 )

 

EXHIBIT B-2



--------------------------------------------------------------------------------

On this             day of                 ,             before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing Patent Security Agreement
on behalf of                     , who being by me duly sworn did depose and say
that he/she is an authorized officer of said corporation, that the said
instrument was signed on behalf of said corporation as authorized by its Board
of Directors and that he/she acknowledged said instrument to be the free act and
deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

Accepted and Agreed: HPS INVESTMENT PARTNERS, LLC, as Agent By:  

 

  Name:   Title:

 

EXHIBIT B-2



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT B-3

TO COLLATERAL AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [            ], 20[        ]
(this “Agreement”), is made by each of the signatories hereto indicated as a
Grantor (each a “Grantor” and collectively, the “Grantors”) in favor of HPS
INVESTMENT PARTNERS, LLC, as administrative agent and collateral agent for the
Secured Parties (in such capacity and together with its successors and assigns
in such capacity, the “Agent”).

WHEREAS, pursuant to that certain Credit Agreement dated as of [            ],
2017 by and among AFFINION GROUP HOLDINGS, INC., a Delaware corporation,
AFFINION GROUP, INC., a Delaware corporation, the lenders from time to time
party thereto (the “Lenders”), the Agent for the Lenders, and the other parties
from time to time party thereto (as the same may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
the Lenders have severally agreed to make extensions of credit to the Borrower
upon the terms and conditions set forth therein, to the Borrower; and

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Collateral Agreement dated as of [            ], 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”) between each of the Grantors and the Agent, pursuant to
which each of the Grantors assigned, transferred and granted to the Agent, for
the benefit of the Secured Parties, a security interest in the Trademark
Collateral (as defined below);

WHEREAS, pursuant to the Collateral Agreement, each Grantor agreed to execute
and deliver this Agreement, in order to record the security interest granted to
the Agent for the benefit of the Secured parties with the United States Patent
and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security. Each Grantor hereby assigns and transfers to the
Agent, and hereby grants to the Agent, for the benefit of the Secured Parties, a
security interest in, all of the following property, in each case, wherever
located and now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Trademark Collateral”) as collateral

 

EXHIBIT B-3



--------------------------------------------------------------------------------

security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

all domestic, foreign and multinational trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
dress, trade styles, logos, Internet domain names, other indicia of origin or
source identification, and general intangibles of a like nature, whether
registered or unregistered, and with respect to any and all of the foregoing:
(i) all registrations and applications for registration thereof including,
without limitation, the registrations and applications listed in Schedule A
attached hereto, (ii) all extension and renewals thereof, (iii) all of the
goodwill of the business connected with the use of and symbolized by any of the
foregoing, (iv) all rights to sue or otherwise recover for any past, present and
future infringement, dilution, or other violation thereof, (iv) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (v) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Collateral Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Collateral Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Agreement is deemed to conflict with the
Collateral Agreement, the provisions of the Collateral Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OF THE SECURITY INTERESTS).

 

EXHIBIT B-3



--------------------------------------------------------------------------------

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], as Grantor By:  

 

  Name:   Title:

 

STATE OF                                 )   
                                                     )        ss.    COUNTY OF
                           )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Trademark Security Agreement on behalf of
            , who being by me duly sworn did depose and say that he/she is an
authorized officer of said corporation, that the said instrument was signed on
behalf of said corporation as authorized by its Board of Directors and that
he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

[NAME OF GRANTOR] By:  

:

  Name   Title:

 

STATE OF                                 )   
                                                     )        ss.    COUNTY OF
                           )   

 

EXHIBIT B-3



--------------------------------------------------------------------------------

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Trademark Security Agreement on behalf of
            , who being by me duly sworn did depose and say that he/she is an
authorized officer of said corporation, that the said instrument was signed on
behalf of said corporation as authorized by its Board of Directors and that
he/she acknowledged said instrument to be the free act and deed of said
corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER

GRANTORS]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Accepted and Agreed: HPS INVESTMENT PARTNERS, LLC, as Agent By:  

 

  Name:   Title:

 

EXHIBIT B-3



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark


  

Serial No.

  

Filing Date

  

Registration No.

  

Registration Date

 

EXHIBIT B-3



--------------------------------------------------------------------------------

ANNEX 1 TO

COLLATERAL AGREEMENT

ASSUMPTION AGREEMENT, dated as of             ,             , made by
            , a             corporation (the “Additional Grantor”), in favor of
HPS INVESTMENT PARTNERS, LLC, as Agent (in such capacity, the “Agent”) for
(i) the banks and other financial institutions and entities (the “Lenders”)
parties to the Credit Agreement referred to below, and (ii) the other Secured
Parties (as defined in the Collateral Agreement (as hereinafter defined)). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H:

WHEREAS, AFFINION GROUP HOLDINGS, INC., a Delaware corporation (“Holdings”),
AFFINION GROUP, INC., a Delaware corporation (the “Borrower”), the Lenders, and
the Agent have entered into a Credit Agreement, dated as of [            ], 2017
(as amended, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Collateral Agreement, dated as of             , 2017 (as amended, supplemented
or otherwise modified from time to time, the “Collateral Agreement”) in favor of
the Agent for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 9.14 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in Schedules
            to the Collateral Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Collateral Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

 

Annex 1-1



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Successors and Assigns.

This Assumption Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Additional Grantor may not assign, transfer or delegate any of its rights or
obligations under this Assumption Agreement without the prior written consent of
the Agent and any such assignment, transfer or delegation without such consent
shall be null and void.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  

 

Annex 1-2



--------------------------------------------------------------------------------

Annex 1A

 

Annex 1-1



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

GUARANTEE AGREEMENT

[To Be Attached]

 

E-1



--------------------------------------------------------------------------------

Execution Version

 

 

 

GUARANTY AGREEMENT

made among

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP, INC.,

and certain of its Subsidiaries

and

HPS INVESTMENT PARTNERS, LLC,

as Administrative Agent and Collateral Agent

Dated as of May 10, 2017

 

 

 



--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

 

         Page  

Section 1

  defined terms      1  

1.1

  Definitions      1  

1.2

  Other Definitional Provisions      4  

1.3

  Dutch Terms      4  

Section 2

  GUARANTEE      4  

2.1

  Guarantee of Guaranteed Obligations      4  

2.2

  Limitation on Obligations Guaranteed      5  

2.3

  Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc.      5  

2.4

  Rights of Reimbursement, Contribution and Subrogation      7  

2.5

  Payments      9  

2.6

  Subordination of Other Obligations      9  

2.7

  Financial Condition of Borrower and other Guarantors      9  

2.8

  Bankruptcy, Etc.      10  

2.9

  Duration of Guarantee, Discharge of Guarantee Upon Sale of Guarantor      10  

2.10

  Reinstatement      10  

2.11

  Keepwell      10  

2.12

  Swiss Up-stream and Cross-stream Limitation and Withholding Tax      11  

2.13

  Guarantor Intent      13  

Section 3

  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE GUARANTORS      13  

3.1

  Representations and Warranties      13  

3.2

  Covenants      14  

 

i



--------------------------------------------------------------------------------

Section 4

  POWER OF ATTORNEY AND FURTHER ASSURANCES      14  

4.1

  Agent’s Appointment as Attorney-in-Fact, Etc.      14  

4.2

  Further Assurances      14  

4.3

  Parallel Debt      14  

Section 5

  MISCELLANEOUS      15  

5.1

  Amendments in Writing      15  

5.2

  Notices      15  

5.3

  No Waiver by Course of Conduct; Cumulative Remedies      15  

5.4

  Enforcement Expenses; Indemnification.      15  

5.5

  Successors and Assigns      16  

5.6

  Set-Off      16  

5.7

  Counterparts      16  

5.8

  Severability      16  

5.9

  Section Headings      17  

5.10

  Integration, Conflict      17  

5.11

  GOVERNING LAW      17  

5.12

  Submission to Jurisdiction; Waivers      17  

5.13

  Acknowledgments      18  

5.14

  Additional Guarantors      18  

5.15

  Releases      18  

5.16

  WAIVER OF JURY TRIAL      18  

Annex I-Joinder Agreement

     Annex-I  

 

ii



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

GUARANTY AGREEMENT dated as of May 10, 2017, among each of the signatories
hereto designated as a Guarantor on the signature pages hereto (together with
any other entity that may become a party hereto as a Guarantor as provided
herein, (each a “Guarantor” and collectively, the “Guarantors”)) and HPS
INVESTMENT PARTNERS, LLC, as Administrative Agent and Collateral Agent (in such
capacities and together with its successors and assigns in such capacities, the
“Agent”) for (i) the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
May 10, 2017 (as amended, restated, supplemented or otherwise modified or
replaced from time to time, the “Credit Agreement”), among AFFINION GROUP
HOLDINGS, INC., a Delaware corporation (“Holdings”), AFFINION GROUP, INC., a
Delaware corporation (the “Borrower”), the Lenders and the Agent, and (ii) the
other Guaranteed Parties (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Guaranty to the Agent
for the benefit of the Guaranteed Parties.

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders and Issuing
Banks to make their respective extensions of credit to the Borrower thereunder
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Guarantor hereby agrees with the Agent, for
the benefit of the Guaranteed Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, all terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Bankruptcy Case” means a case under the Bankruptcy Code or any other bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Guarantor;

(b) any other voluntary or involuntary insolvency, reorganization or Bankruptcy
Case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Guarantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Guarantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Guarantor.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Corresponding Obligations” shall have the meaning set forth in Section 4.3.

“Discharge of the Guaranteed Obligations” shall mean and shall have occurred
upon termination of the Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Collateral Agent and the Issuing Banks
shall have been made).

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity

 

2



--------------------------------------------------------------------------------

Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Guaranteed Obligations” shall mean (i) the Obligations, (ii) each guarantee of
the Obligations and (iii) whether or not constituting Obligations, the unpaid
principal of and interest on (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower or any
other Guarantor, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) and all other obligations and
liabilities of the Borrower or any other Guarantor to any Agent, any Lender
which may arise under or in connection with any Loan Document; provided,
however, that Guaranteed Obligations shall not include any Excluded Swap
Obligations.

“Guaranteed Parties” shall mean the Secured Parties.

“Guaranty” shall mean this Guaranty as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Obligee Guarantor” shall have the meaning set forth in Section 2.6.

“Parallel Debt” shall have the meaning set forth in Section 4.3.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Restricted Obligations” shall have the meaning set forth in Section 2.12.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swiss Guarantor” shall have the meaning set forth in Section 2.12.

“UK Guarantor” means a Guarantor incorporated and existing under the laws of
England and Wales.

“Voidable Transfer” shall have the meaning set forth in Section 2.10.

 

3



--------------------------------------------------------------------------------

1.2. Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guaranty shall
refer to this Guaranty as a whole and not to any particular provision of this
Guaranty, and Section, Schedule, Exhibit and Annex references, are to this
Guaranty unless otherwise specified. References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Guaranty.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein shall mean payment in cash in immediately
available funds.

(d) The use herein of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

1.3. Dutch Terms. In this Guaranty, where it relates to a Dutch person or the
context so requires, a “Bankruptcy Proceeding” includes (i) a request for
bankruptcy (faillissement) or being declared bankrupt (failliet verklaard),
(ii) a request for (preliminary) suspension of payment (voorlopige) surseance
van betaling, (iii) the appointment of a curator or a beoogd curator, and
(iv) the appointment of a bewindvoerder or a beoogd bewindvoerder.

SECTION 2. GUARANTEE

2.1. Guarantee of Guaranteed Obligations. Each of the Guarantors hereby, jointly
and severally, absolutely, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Agent, for the benefit of the
Guaranteed Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each other
Guarantor, including the Borrower, when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations. Each Guarantor shall
be liable under its guarantee set forth in this Section 2.1, without any
limitation as to amount, for all present and future Guaranteed Obligations,
including specifically all future increases in the outstanding amount of the
Loans or other Guaranteed Obligations and other future increases in the
Guaranteed Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents, on the date hereof. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all Guaranteed Obligations (including, without limitation, interest,
fees, costs and expenses) that would be owed by any other obligor on the
Guaranteed Obligations but for the fact that they are unenforceable or not
allowable due to the existence of a Bankruptcy Proceeding involving such other
obligor because it is the intention of the Guarantors and Guaranteed Parties
that the Guaranteed Obligations which are guaranteed by the Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may
relieve the Borrower or any other Guarantor of any portion of such Guaranteed
Obligations.

 

4



--------------------------------------------------------------------------------

2.2. Limitation on Obligations Guaranteed. (a) Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under Section 2
hereof shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under Section 2 hereof void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act, Uniform Fraudulent Transfer Act or any similar foreign, federal or state
law to the extent applicable to the guaranty set forth herein and the
obligations of each Guarantor hereunder. To effectuate the foregoing, the Agent
and the Guarantors hereby irrevocably agree that the Guaranteed Obligations of
each Guarantor in respect of the guarantee set forth in Section 2 hereof at any
time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor with respect thereto hereof not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such guarantee set forth in Section 2 hereof and its related contribution
rights but before taking into account any liabilities under any other guarantee
by such Guarantor. For purposes of the foregoing, all guarantees of such
Guarantor other than the guarantee under Section 2 hereof will be deemed to be
enforceable and payable after the guaranty under Section 2 hereof. To the
fullest extent permitted by applicable law, this Section 2.2(a) shall be for the
benefit solely of creditors and representatives of creditors of each Guarantor
and not for the benefit of such Guarantor or the holders of any Equity Interest
in such Guarantor.

(b) Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 2.2 (a) without impairing the guarantee contained in
this Section 2 or affecting the rights and remedies of any Guaranteed Party
hereunder.

(c) In respect of the UK Guarantors, this guarantee does not apply to any
liability to the extent that it would result in this guarantee constituting
unlawful financial assistance within financial assistance within the meaning of
Section 678 of the Companies Act.

2.3. Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc. (a)
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing guarantee of payment and
performance and not merely of collectability. Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon the Borrower or any of the other
Guarantors with respect to the Guaranteed Obligations. Without limiting the
generality of the foregoing, this Guaranty and the obligations of each Guarantor
hereunder shall be valid and enforceable and shall extend to the ultimate
balance of the Guaranteed Obligations, without any reduction, limitation,
impairment, set-off, defense, counterclaim, discharge or termination for any
reason (other than a Discharge of the Guaranteed Obligations). If any Guarantor
is a natural person, it is expressly agreed that this guarantee shall survive
the death of such guarantor and shall continue in effect.

 

5



--------------------------------------------------------------------------------

(b) Each Guarantor agrees that the Guaranteed Obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations of each other Guarantor
and of any other guarantee of the Guaranteed Obligations and when making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Guaranteed Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower and any other Guarantor or any other Person or against
any collateral security or other guarantee for the Guaranteed Obligations or any
right of offset with respect thereto, and any failure by any Guaranteed Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower and any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower and any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Guaranteed Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

(c) No payment made by the Borrower, any of the other Guarantors, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from the Borrower and any of the other Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment remain liable for the Guaranteed
Obligations until the Discharge of the Guaranteed Obligations.

(d) Without limiting the generality of the foregoing, each Guarantor agrees that
its obligations under and in respect of the guarantee contained in this
Section 2 and any security interest, if any, securing the Guaranteed
Obligations, shall not be affected by, and shall remain in full force and effect
without regard to, and hereby waives all, rights, claims or defenses that it
might otherwise have (now or in the future) with respect to each of the
following (whether or not such Guarantor has knowledge thereof):

(i) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Guaranteed Obligations or any guarantee or right of offset
with respect thereto at any time or from time to time held by any Guaranteed
Party;

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Guaranteed Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents;

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

 

6



--------------------------------------------------------------------------------

(iv) any change, reorganization or termination of the corporate structure or
existence of Borrower or any other Guarantor or any of their Subsidiaries and
any corresponding restructuring of the Guaranteed Obligations;

(v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

(vi) the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or lien, the release of any or all
collateral securing, or purporting to secure, the Guaranteed Obligations or any
other impairment of such collateral;

(vii) any exercise of remedies with respect to any security for the Guaranteed
Obligations (including, without limitation, any collateral, including the
Collateral securing or purporting to secure any of the Guaranteed Obligations)
at such time and in such order and in such manner as the Agent and the
Guaranteed Parties may decide and whether or not every aspect thereof is
commercially reasonable and whether or not such action constitutes an election
of remedies and even if such action operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy that any Guarantor
would otherwise have and without limiting the generality of the foregoing or any
other provisions hereof, each Guarantor hereby expressly waives any and all
benefits which might otherwise be available to such Guarantor under applicable
law; and

(viii) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower or any other
Guarantor for the Guaranteed Obligations, or of such Guarantor under the
guarantee contained in this Section 2 or of any security interest granted by any
Guarantor, whether in a Bankruptcy Proceeding or in any other instance.

(e) In addition each Guarantor further waives any and all other defenses, set-
offs or counterclaims (other than a defense of payment or performance in full
hereunder) which may at any time be available to or be asserted by it, the
Borrower or any other Guarantor or person against any Guaranteed Party,
including, without limitation, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury.

2.4. Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Guaranteed Obligations by any Guarantor or is received
or collected on account of the Guaranteed Obligations from any Guarantor or its
property:

(a) If such payment is made by a Guarantor (including the Borrower) or from its
property in respect of the Guaranteed Obligations of another Guarantor, such
Guarantor shall be entitled, subject to and upon (but not before) a Discharge of
the Guaranteed Obligations, (A)

 

7



--------------------------------------------------------------------------------

to demand and enforce reimbursement for the full amount of such payment from
such other Guarantor, and (B) to demand and enforce contribution in respect of
such payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors (other
than the Guarantor whose primary obligations were so guaranteed by the other
Guarantors) based on the relative value of their assets and any other equitable
considerations deemed appropriate by the court. For purposes of the foregoing,
all guarantees of such Guarantor other than the guarantee under Section 2 hereof
will be deemed to be enforceable and payable after the guaranty under Section 2
hereof.

(b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor (including the Borrower) against any other
Guarantor (including the Borrower) whether under Section 2.4(a) or otherwise,
such Guarantor shall be entitled, subject to and upon (but not before) a
Discharge of the Guaranteed Obligations, to be subrogated (equally and ratably
with all other Guarantors entitled to reimbursement or contribution from any
other Guarantor as set forth in this Section 2.4) to any security interest that
may then be held by the Agent upon any collateral securing or purporting to
secure any of the Guaranteed Obligations. Any right of subrogation of any
Guarantor (including the Borrower) shall be enforceable solely after a Discharge
of the Guaranteed Obligations and solely against the Guarantors, and not against
the Guaranteed Parties, and neither the Agent nor any other Guaranteed Party
shall have any duty whatsoever to warrant, ensure or protect any such right of
subrogation or to obtain, perfect, maintain, hold, enforce or retain any
collateral securing or purporting to secure any of the Guaranteed Obligations
for any purpose related to any such right of subrogation. If subrogation is
demanded by any Guarantor, then, after Discharge of the Guaranteed Obligations,
the Agent shall deliver to the Guarantors making such demand, or to a
representative of such Guarantors or of the Guarantors generally, an instrument
satisfactory to the Agent transferring, on a quitclaim basis without any
recourse, representation, warranty or any other obligation whatsoever, whatever
security interest the Agent then may hold in whatever collateral securing or
purporting to secure any of the Guaranteed Obligations that may then exist that
was not previously released or disposed of or acquired by the Agent.

(c) All rights and claims arising under this Section 2.4 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor
(including the Borrower) as to any payment on account of either (x) the
Guaranteed Obligations or (y) any other obligation that is secured by any
collateral that also secures or purports to secure any of the Guaranteed
Obligations, in each case made by it or received or collected from its property
shall be fully subordinated to the Guaranteed Obligations in all respects prior
to the Discharge of the Guaranteed Obligations. Until Discharge of the
Guaranteed Obligations, no Guarantor may demand or receive any collateral
security, payment or distribution whatsoever (whether in cash, property or
securities or otherwise) on account of any such right or claim. If any such
payment or distribution is made or becomes available to any Guarantor in any
Bankruptcy Case, receivership, or Bankruptcy Proceeding, such payment or
distribution shall be delivered by the

 

8



--------------------------------------------------------------------------------

person making such payment or distribution directly to the Agent, for
application to the payment of the Guaranteed Obligations. If any such payment or
distribution is received by any Guarantor, it shall be held by such Guarantor in
trust, as trustee of an express trust for the benefit of the Guaranteed Parties,
and shall forthwith be transferred and delivered by such Guarantor to the Agent,
in the exact form received and, if necessary, duly endorsed.

(d) The obligations of the Guarantors under this Guaranty and the other Loan
Documents, including their liability for the Guaranteed Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 2.4 or otherwise. The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Guaranteed Party against any Guarantor or its property. The
Guaranteed Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

2.5. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Agent without set-off or counterclaim in Dollars in immediately
available funds at the office of the Agent as specified in the Credit Agreement.

2.6. Subordination of Other Obligations. Any Indebtedness of the Borrower or any
other Guarantor now or hereafter held by any other Guarantor (the “Obligee
Guarantor”), whether as original creditor, assignee, or by way of subrogation,
restitution or otherwise, is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for the Agent on behalf of the Guaranteed Parties and shall
forthwith be paid over to the Agent for the benefit of the Guaranteed Parties to
be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.

2.7. Financial Condition of Borrower and other Guarantors. Any Credit Event may
be made to the Borrower or continued from time to time, without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrower or any other Guarantor at the time of any such grant or
continuation. No Guaranteed Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower or any other Guarantor. Each Guarantor has
adequate means to obtain information from the Borrower and each other Guarantor
on a continuing basis concerning the financial condition of the Borrower and
each other Guarantor and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and each other Loan Party
and each other Guarantor and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Guaranteed Party to disclose any
matter, fact or thing relating to the business, operations or condition of the
Borrower or any other Guarantor now known or hereafter known by any Guaranteed
Party.

 

9



--------------------------------------------------------------------------------

2.8. Bankruptcy, Etc. The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or Bankruptcy Proceeding, voluntary or involuntary, involving the Borrower
or any other Guarantor or by any defense which the Borrower or any Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding. To the fullest extent permitted by law,
the Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay the
Agent, or allow the claim of the Agent in respect of, any interest, fees, costs,
expenses or other Guaranteed Obligations accruing or arising after the date on
which such case or proceeding is commenced.

2.9. Duration of Guarantee, Discharge of Guarantee Upon Sale of Guarantor. (a)
Except as provided in Section 2.9(b) below and Section 9.20 of the Credit
Agreement, and subject to Section 2.10 below, the guarantee contained in this
Section 2 shall remain in full force and effect until the Discharge of the
Guaranteed Obligations.

(b) If (i) all of the Equity Interests of any Guarantor or any of its successors
in interest hereunder shall be sold or otherwise disposed of (including by
merger or consolidation) in accordance with the terms and conditions of the Loan
Documents to a Person that is not an Affiliate of the Borrower or any other
Guarantor or (ii) a Guarantor is no longer a Foreign Subsidiary Loan Party or
Subsidiary Loan Party, as applicable, in accordance with the Credit Agreement,
then in the case of each of clauses (i) and (ii), the guaranty of such Guarantor
or such successor in interest, as the case may, hereunder shall automatically be
discharged and released without any further action by any Guaranteed Party or
other Person effective as of the time of such sale, disposition or other
transaction.

2.10. Reinstatement. If at any time payment of any of the Guaranteed Obligations
or any portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any other Guarantor or any
substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Guaranteed Obligation, because the payment or transfer or
the incurrence of the obligation is so satisfied, is declared to be void,
voidable, or otherwise recoverable under any state or federal law (collectively
a “Voidable Transfer”), or because such Guaranteed Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer, or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer, and as to all reasonable costs, expenses and attorney’s fees
of the Guaranteed Party related thereto, the liability of each Guarantor
hereunder will automatically and immediately be revived, reinstated, and
restored and will exist as though the Voidable Transfer had never been made.

2.11. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor

 

10



--------------------------------------------------------------------------------

shall only be liable under this Section 2.11 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.11, or otherwise under this Guaranty, as it relates to such Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a Discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 2.11 constitute, and this Section 2.11 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

2.12. Swiss Up-stream and Cross-stream Limitation and Withholding Tax.

(a) If and to the extent that a Guarantor incorporated under the laws of
Switzerland (for the purpose of this Section a “Swiss Guarantor”) under this
Guaranty Agreement guarantees or otherwise secures obligations other than
obligations of one of its direct or indirect subsidiaries (i.e. obligations of
such Swiss Guarantor’s direct or indirect parent companies (up-stream
liabilities) or sister companies (cross-stream liabilities)) (the “Restricted
Obligations”) and that the making of a payment in fulfilling the guarantee
obligations under Section 2 hereof with respect to Restricted Obligations would
under Swiss corporate law (inter alia, prohibiting capital repayments or
restricting distributions), at the time payment is due, not be permitted, then
such obligations and payment amount shall from time to time be limited to the
amount permitted to be paid under Swiss corporate law; provided that such
limited amount shall at no time be less than such Swiss Guarantor’s
distributable capital at the time or times payment under or pursuant to
Section 2 hereof is requested from such Swiss Guarantor, and further provided
that such limitation (as may apply from time to time or not) shall not
(generally or definitively) release such Swiss Guarantor from payment
obligations hereunder in excess thereof, but merely postpone the payment date
therefore until such times as payment is again permitted notwithstanding such
limitation. Any and all indemnities and other financial undertakings assumed by
a Swiss Guarantor under this Guaranty Agreement shall be construed in a manner
consistent with the provisions of this Section 2.12.

(b) In case a Swiss Guarantor must make a payment in respect of Restricted
Obligations under this Guaranty Agreement and is obliged to withhold Swiss
withholding tax (Verrechnungssteuer) (“Swiss Withholding Tax”) in respect of
such payment, such Swiss Guarantor shall:

(i) procure that such payments can be made without deduction of Swiss
Withholding Tax, or with deduction of Swiss Withholding Tax at a reduced rate,
by discharging the liability to such tax by notification pursuant to applicable
law (including double tax treaties) rather than payment of the tax;

(ii) if the notification procedure pursuant to sub-paragraph (i) above does not
apply, deduct Swiss Withholding Tax at the rate of 35% (or such other rate as in
force from time to time), or if the notification procedure pursuant to
sub-paragraph (i) above applies for a part of the Swiss Withholding Tax only,
deduct Swiss Withholding Tax at the reduced rate resulting after the discharge
of part of such tax by notification

 

11



--------------------------------------------------------------------------------

under applicable law, from any payment made by it in respect of Restricted
Obligations and promptly pay any such taxes to the Swiss Federal Tax
Administration (Eidgenössische Steuerverwaltung);

(iii) notify the Collateral Agent that such notification, or as the case may be,
deduction has been made and provide the Collateral Agent with evidence that such
a notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such taxes deducted have been paid to the Swiss Federal Tax
Administration;

(iv) in the case of a deduction of Swiss Withholding Tax:

(1) use its best efforts to ensure that any person other than a Guaranteed
Party, which is entitled to a full or partial refund of the Swiss Withholding
Tax deducted from such payment in respect of Restricted Obligations, will, as
soon as possible after such deduction (A) request a refund of the Swiss
Withholding Tax under applicable law (including tax treaties) and (B) pay to the
Collateral Agent upon receipt any amounts so refunded; and

(2) if a Guaranteed Party is entitled to a full or partial refund of the Swiss
Withholding Tax deducted from such payment, and if requested by the Collateral
Agent, shall provide the Collateral Agent (on its behalf or on behalf of any
Guaranteed Party) those documents that are required by law and applicable tax
treaties to be provided by the payer of such tax, for each relevant Guaranteed
Party, to prepare a claim for refund of Swiss Withholding Tax.

(c) If a Swiss Guarantor is obliged to withhold Swiss Withholding Tax in
accordance with paragraph (b) above, the Collateral Agent shall be entitled to
further enforce the guarantee and any other indemnity granted by such Swiss
Guarantor under this Guaranty Agreement and/or further apply proceeds therefrom
against the Restricted Obligations up to an amount which is equal to that amount
which would have been obtained if no withholding of Swiss Withholding Tax were
required, whereby such further enforcements/applications of proceeds shall
always be limited to the maximum amount of the freely distributable capital of
such Swiss Guarantor as set out in paragraph (a) above.

(d) If and to the extent requested by the Collateral Agent or if and to the
extent required under Swiss mandatory law (with regards to restricting
distributions) applicable at the relevant time, in order to allow the Collateral
Agent (and the Guaranteed Parties) to obtain a maximum benefit under this
Guaranty, the Swiss Guarantor shall, and any parent company of such Swiss
Guarantor being a party to this Guaranty Agreement shall procure that such Swiss
Guarantor will, promptly implement all such measures and/or promptly procure the
fulfilment of all prerequisites allowing it to promptly make the (requested)
payment(s) hereunder from time to time, including the following:

(i) preparation of an up-to-date audited balance sheet of the Swiss Guarantor;

 

12



--------------------------------------------------------------------------------

(ii) obtain a confirmation of the auditors of the Swiss Guarantor confirming the
maximum amount of the freely distributable capital;

(iii) approval by a shareholders’ meeting of the Swiss Guarantor of the
(resulting) distribution;

(iv) to the extent permitted by applicable law, write up or realize any of the
Swiss Guarantor’s assets that are shown in its balance sheet with a book value
that is significantly lower than the market value of the assets, in case of
realization, however, only if such assets are not necessary for the Swiss
Guarantor’s business (nicht betriebsnotwendig); and

(v) all such other measures necessary or useful to allow the Swiss Guarantor to
make the payments and perform the obligations hereunder with a minimum of
limitations.

2.13. Guarantor Intent. Each UK Guarantor expressly confirms that it intends
that this Guaranty Agreement shall extend from time to time to any (however
fundamental) variation, increase, extension or addition of or to any of the Loan
Documents and/or any facility or amount made available under any of the Loan
Documents for the purposes of or in connection with any of the following:
business acquisitions of any nature; increasing working capital; enabling
investor distributions to be made; carrying out restructurings; refinancing
existing facilities; refinancing any other indebtedness; making facilities
available to new borrowers; any other variation or extension of the purposes for
which any such facility or amount might be made available from time to time; and
any fees, costs and/or expenses associated with any of the foregoing.

SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE GUARANTORS.

3.1. Representations and Warranties. Each Guarantor represents and warrants to
the Guaranteed Parties on the Closing Date and on the date of each Credit Event
that the representations and warranties set forth in Section 3 of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party, each of which is incorporated herein by reference,
are true and correct in all material respects, except for representations and
warranties that are qualified as to “materiality”, “Material Adverse Effect” or
similar language, in which case such representations and warranties shall be
true and correct (after giving effect to any such qualification therein) in all
respects as of such date, in each case unless expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, and the
Guaranteed Parties shall be entitled to rely on each of such representations and
warranties as if they were fully set forth herein, provided that each such
reference in each such representation and warranty to any Borrower’s knowledge
shall, for the purposes of this Section 3.1, be deemed to be a reference to such
Guarantor’s knowledge.

 

13



--------------------------------------------------------------------------------

3.2. Covenants. Each Guarantor covenants and agrees with the Guaranteed Parties
that, from and after the date of this Guaranty until the Discharge of the
Guaranteed Obligations, such Guarantor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor or
any of its Subsidiaries.

 

SECTION  4.   POWER OF ATTORNEY AND FURTHER ASSURANCES

4.1. Agent’s Appointment as Attorney-in-Fact, Etc. Each Guarantor hereby
irrevocably constitutes and appoints the Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Guarantor
and in the name of such Guarantor or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement.

4.2. Further Assurances. Each Guarantor agrees that from time to time, at the
expense of such Guarantor, it shall promptly execute and deliver all further
instruments and documents and take all further action that may be necessary or
desirable, or that the Agent may reasonably request, in order to ensure that the
Guaranteed Parties receive the intended benefits hereof or to enable the Agent
to exercise and enforce its rights and remedies hereunder.

4.3. Parallel Debt.

(a) For the purpose of this Section 4.3 “Corresponding Obligations” means any
and all payment obligations, whether present or future, actual or contingent,
that may at any time be owing by a Guarantor (in whichever capacity, including
as Borrower) to a Guaranteed Party (in whichever capacity, including as Agent or
Lender) under any of the Loan Documents (other than the payment obligations to
the Collateral Agent under this Section 4.3).

(b) Each Guarantor hereby irrevocably and unconditionally undertakes to pay to
the Collateral Agent at any time amounts equal to the amounts due by it in
respect of the Corresponding Obligations. Each payment undertaking of a
Guarantor under this Section 4.3 to be referred to as a “Parallel Debt.”

(c) Each Parallel Debt will be payable in the currency or currencies of the
relevant Corresponding Obligation and will become due and payable as and when
and to the extent the relevant Corresponding Obligation becomes due and payable.

(d) Each of the parties to this Agreement hereby acknowledges that:

(i) each Parallel Debt constitutes an undertaking, obligation and liability to
the Collateral Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations of the relevant Guarantor;

(ii) the Collateral Agent acts in its own name and not as trustee, agent or
representative of the Guaranteed Parties or any one of them for the purpose of
this Section 4.3, other than with respect to paragraph (iii) below, and that
each Parallel Debt represents the Collateral Agent’s own separate and
independent claim to receive payment of that Parallel Debt from the relevant
Guarantor; and

 

14



--------------------------------------------------------------------------------

(iii) any discharge of a Parallel Debt in full or in part shall to the same
extent decrease the Corresponding Obligation to which its corresponds, and any
discharge of a Corresponding Obligation in full or in part shall to the same
extent decrease the Parallel Debt that corresponds to it,

it being understood, in each case, that the amounts which may be payable by each
Guarantor as Parallel Debt at any time shall never exceed the total of the
amounts which are payable under or in connection with the Corresponding
Obligations at that time.

(e) To the extent the Collateral Agent irrevocably receives or recovers any
amount in payment of a Parallel Debt of a Guarantor, the Collateral Agent shall
distribute such amount among the Guaranteed Parties who are creditors of the
Corresponding Obligation of that Guarantor in accordance with the terms of the
Credit Agreement, as if such amount were received or recovered by the Collateral
Agent in payment of the Corresponding Obligation to which it corresponds.

 

SECTION  5.  MISCELLANEOUS

5.1. Amendments in Writing. None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Guarantor and the Agent, provided that any
provision of this Guaranty imposing obligations on any Guarantor may be waived
by the Agent in a written instrument executed by such Agent in accordance with
Section 9.09 of the Credit Agreement.

5.2. Notices. All notices, requests and demands to or upon the Agent or any
Guarantor hereunder shall be effected in the manner provided for in Section 9.01
of the Credit Agreement.

5.3. No Waiver by Course of Conduct; Cumulative Remedies. No Guaranteed Party
shall by any act (except by a written instrument pursuant to Section 5.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Guaranteed
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Guaranteed Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Guaranteed Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

5.4. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to (i) pay
or reimburse each Guaranteed Party for all its costs and expenses incurred under
this Agreement and (ii) to indemnify the Guaranteed Parties, in each case to the
extent such Guarantor is obligated to do so pursuant to Section 9.05 of the
Credit Agreement or to the extent that the Borrower is obligated to do so
pursuant to Section 9.05 of the Credit Agreement and the Borrower fails to do
so.

 

15



--------------------------------------------------------------------------------

5.5. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Guaranteed
Parties and their successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guaranty
without the prior written consent of the Agent unless permitted by the Credit
Agreement and any such assignment, transfer or delegation without such consent
shall be null and void.

5.6. Set-Off. Each Guarantor hereby irrevocably authorizes each Guaranteed Party
at any time and from time to time while an Event of Default shall have occurred
and be continuing, without notice to such Guarantor or any other Guarantor, any
such notice being expressly waived by each Guarantor, to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such party to or for the
credit or the account of such Guarantor, or any part thereof in such amounts as
such Guaranteed Party may elect, against and on account of the obligations and
liabilities of such Guarantor to such Guaranteed Party hereunder and claims of
every nature and description of such Guaranteed Party against such Guarantor, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as such Guaranteed Party may elect, whether or not
any Guaranteed Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured, provided
that, if such Guaranteed Party is a Lender, it complies with Section 9.06 of the
Credit Agreement. Each Guaranteed Party exercising any right of set-off shall
notify such Guarantor promptly of any such set-off and the application made by
such Guaranteed Party of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Guaranteed Party under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which such Guaranteed Party may have.

5.7. Counterparts. This Guaranty may be executed by one or more of the parties
to this Guaranty on any number of separate counterparts (including by facsimile
or other electronic imaging means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Guaranty by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

5.8. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

16



--------------------------------------------------------------------------------

5.9. Section Headings. The section headings and Table of Contents used in this
Guaranty are for convenience of reference only and are not to affect the
construction hereof or be taken in consideration in the interpretation hereof.

5.10. Integration, Conflict. This Guaranty represents the agreement of the
Guarantors, the Agent and the other Guaranteed Parties with respect to the
subject matter hereof, and supercedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. There
are no promises, undertakings, representations or warranties by the Agent or any
other Guaranteed Party relative to the subject matter hereof not expressly set
forth or referred to herein.

5.11. GOVERNING LAW. THIS GUARANTY AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING
OUT OF OR RELATING TO THIS GUARANTY (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.

5.12. Submission to Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty (whether arising in contract, tort or otherwise) to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, and of the United States
of America for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Guaranty shall
affect any right that any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Guaranty against the Guarantor or any of
its assets in the courts of any jurisdiction;

(d) waives to the fullest extent permitted by applicable law, any objection that
it may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Guaranty in any court referred to in
paragraph (a) of this section (and irrevocably waives to the fullest extent
permitted by applicable law the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court);

 

17



--------------------------------------------------------------------------------

(e) consents to service of process in the manner provided in Section 9.17 of the
Credit Agreement (and agrees that nothing in this Guaranty will affect the right
of any party hereto to serve process in any other manner permitted by applicable
law); and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

5.13. Acknowledgments. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Loan Documents to which it is a party;

(b) no Guaranteed Party has any fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guaranty or any of the other
Loan Documents, and the relationship between the Guarantors, on the one hand,
and the Guaranteed Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
parties hereto.

5.14. Additional Guarantors. Each Subsidiary of Holdings or the Borrower or
other Person that is required to become a party to this Agreement pursuant to
Section 5.11 of the Credit Agreement shall become a Guarantor as required by the
Credit Agreement for all purposes of this Agreement upon execution and delivery
by such Subsidiary of a Joinder Agreement in the form of Annex 1 hereto.

5.15. Releases. At such time as there has been a Discharge of the Guaranteed
Obligations, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent and each Guarantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party. At the request and sole expense of any Guarantor following any
such termination, the Agent shall execute and deliver to such Guarantor such
documents as such Guarantor shall reasonably request to evidence such
termination.

5.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN

 

18



--------------------------------------------------------------------------------

THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

[This Space Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first above written.1

 

GUARANTORS: [NAME OF GUARANTOR] By:  

 

 

Title:

Name:

[ADD ADDITIONAL SIGNATURE BLOCKS AS NEEDED] AGENT:

 

1  NTD: Akin Gump to add in the company signature blocks.

SIGNATURE PAGE TO GUARANTY AGREEMENT



--------------------------------------------------------------------------------

HPS INVESTMENT PARTNERS, LLC, as Agent By:  

 

  Name:   Title:

SIGNATURE PAGE TO GUARANTY AGREEMENT



--------------------------------------------------------------------------------

Annex 1 to

Guaranty Agreement

JOINDER AGREEMENT, dated as of                 , 20        , made by
                            , a         corporation (the “Additional
Guarantor”), in favor of HPS INVESTMENT PARTNERS, LLC, as administrative agent
and collateral agent (in such capacity, the “Agent”) for (i) the banks and other
financial institutions and entities (the “Lenders”) parties to the Credit
Agreement referred to below, and (ii) the other Guaranteed Parties (as defined
in the Guaranty Agreement (as hereinafter defined)). All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, AFFINION GROUP HOLDINGS, INC. (“Holdings”), AFFINION GROUP, INC. (the
“Borrower”), the Lenders, and the Agent have entered into a Credit Agreement,
dated as of [ 🌑 ], 2017 (as amended, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guaranty Agreement, dated as of [ 🌑 ], 2017 (as amended, supplemented replaced
or otherwise modified from time to time, the “Guaranty Agreement”) in favor of
the Agent for the benefit of the Guaranteed Parties;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty Agreement;

NOW, THEREFORE, IT IS AGREED:

I. Guaranty Agreement. By executing and delivering this Joinder Agreement, the
Additional Guarantor, as provided in Section 5.14 of the Guaranty Agreement,
hereby becomes a party to the Guaranty Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in Schedules
[                1 ] to the Guarantee Agreement. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Credit Agreement as they relate to such Additional
Guarantor or to the Loan Documents to which such Additional Guarantor is a
party, each of which is incorporated herein by reference, is true and correct in
all material respects on and as of the date hereof (after giving effect to this
Joinder Agreement).

 

1  Refer to each Schedule which needs to be supplemented where a secured
guaranty is involved.

 

Annex 1-1



--------------------------------------------------------------------------------

II. [LIMITATIONS OF GUARANTEE. [•]]2

III. GOVERNING LAW . THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IV. SUCCESSORS AND ASSIGNS . This Joinder Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Additional Guarantor may not assign, transfer or
delegate any of its rights or obligations under this Assumption Agreement
without the prior written consent of the Agent, unless permitted by the Credit
Agreement, and any such assignment, transfer or delegation without such consent
shall be null and void.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

Name: Title:

 

2  Any limitations required pursuant to the Agreed Security Principles to be
added.

 

Annex 1-2



--------------------------------------------------------------------------------

Annex 1-A

 

Annex 1-1



--------------------------------------------------------------------------------

EXHIBIT F

AUCTION PROCEDURES

Summary. The Borrower may conduct one or more Auctions in order to make Auction
Prepayments pursuant to the procedures described in this Exhibit F.

Notice Procedures. In connection with an Auction, the Borrower will provide
notification to the Administrative Agent, for distribution to the Lenders (an
“Auction Notice”, substantially in the form attached hereto as Annex A with such
changes therein as the Borrower and the Administrative Agent may agree). Each
Auction Notice shall contain (a) an aggregate prepayment amount (each, an
“Auction Amount”), which may be expressed at the election of the Borrower as
either (i) the total par principal amount of the Class or Classes of Term Loans
offered to be prepaid or (ii) the total cash amount offered to be paid pursuant
to the Auction, (b) the discount to par, which shall be a range (the “Discount
Range”), equal to a percentage of par of the principal amount of the applicable
Class or Classes of Term Loans expressed as a price per $1,000; provided that
the par principal amount of the Term Loans offered to be prepaid in each Auction
shall be in a minimum aggregate amount of $1,000,000 and with minimum increments
of $100,000 (it being understood that the par principal amount of Term Loans
actually prepaid may be less than the minimum amount in the event that the
aggregate par principal amount of Term Loans actually offered to be available
for prepayment by Lenders in such Auction is less than the minimum amount) and
(c) the date by which Lenders are required to indicate their election to
participate in such proposed Auction (the “Acceptance Date”) which shall be at
least five Business Days following the date of the Auction Notices.

Reply Procedures. In connection with any Auction, each Lender may provide the
Administrative Agent with a notice of participation with respect to Term Loans
(the “Return Bid”, substantially in the form attached hereto as Annex B with
such changes therein as the Borrower and the Administrative Agent may agree)
which shall specify (i) a discount to par that must be expressed as a price per
$1,000 (the “Reply Price”), which must be within the applicable Discount Range
and (ii) a par principal amount of the applicable Class or Classes of Term Loans
which must be in increments of $100,000 (subject to rounding requirements
specified by the Administrative Agent) (the “Reply Amount”). The foregoing
minimum increment amount condition shall not apply if a Lender submits a Reply
Amount equal to such Lender’s entire remaining amount of its applicable Class or
Classes of Term Loans. Lenders may only submit one Return Bid per Auction in
their capacity as a Term Lender; provided that the Borrower and the
Administrative Agent may elect to permit multiple bids, in which case the
Borrower and the Administrative Agent may agree to establish procedures under
which each Return Bid may contain up to three bids, only one of which can result
in a Qualifying Bid (as defined below). Any Lender with outstanding Term Loans
whose Reply Bid is not received by the Administrative Agent by the Acceptance
Date shall be deemed to have declined to accept an Auction Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Administrative Agent, the Administrative Agent, in consultation with the
Borrower, will determine the applicable discounted price (the “Applicable
Discounted Price”) for the Auction,

 

F-1



--------------------------------------------------------------------------------

which will be the lower of (i) the lowest Reply Price for which the Borrower can
complete the Auction at the Auction Amount and (ii) in the event that the
aggregate amount of the Reply Amounts relating to such Auction Notice are
insufficient to allow the Borrower to prepay the entire Auction Amount, the
highest Reply Price that is within the Discount Range so that the Borrower can
complete the Auction at such aggregate amount of Reply Amounts. The Borrower
shall prepay the applicable Class or Classes of Term Loans (or the respective
portions thereof) from each Lender with a Reply Price that is equal to or less
than the Applicable Discounted Price (“Qualifying Bids”) at the Applicable
Discounted Price; provided that if the aggregate amount required to prepay
Qualifying Bids (or, in the case of an Auction Amount expressed as a total par
principal amount, if the aggregate par principal amounts of the Qualifying Bids)
would exceed the Auction Amount for such Auction, the Borrower shall prepay such
Qualifying Bids at the Applicable Discounted Price ratably based on the
respective principal amounts of such Qualifying Bids (subject to rounding
requirements specified by the Administrative Agent). In any Auction for which
the Administrative Agent and the Borrower have elected to permit multiple bids,
if a Lender has submitted a Return Bid with respect to the applicable Class or
Classes of Term Loans containing multiple bids at different Reply Prices, only
the bid with the highest Reply Price that is equal to or less than the
Applicable Discounted Price will be deemed the Qualifying Bid with respect to
the applicable Class or Classes of Term Loans of such Lender. Each participating
Lender will receive notice of a Qualifying Bid as soon as reasonably
practicable.

Additional Procedures. In connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to accept the
prepayment of the entirety or its pro rata portion of its applicable Class or
Classes of Term Loans in the Reply Amount at the Applicable Discounted Price.
The Borrower will not have any obligation to prepay any Term Loans outside of
the applicable Discount Range nor will any Return Bids outside such applicable
Discount Range be considered in any calculation of the Applicable Discounted
Price or satisfaction of the Auction Amount. Each prepayment of Term Loans in an
Auction shall be consummated pursuant to procedures (including as to response
deadlines for Return Bids, settlement periods, rounding amounts, type and
Interest Period of accepted Term Loans, and calculation of Applicable Discounted
Price referred to above) established by the Administrative Agent and agreed to
by the Borrower. The Borrower may extend the Acceptance Date of an Auction by
notice given at least 24 hours before the Acceptance Date set forth in the
Auction Notice. The provisions of this Exhibit G shall not limit or restrict the
Borrower from making voluntary prepayments of any Term Loans in accordance with
Section 2.11(a) of this Agreement.



--------------------------------------------------------------------------------

Annex A

to Exhibit F

FORM OF

AUCTION NOTICE

[Insert Administrative Agent Contact Details]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [ 🌑 ], 2017 (as amended
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
Affinion Group, Inc. (the “Borrower”), the Lenders from time to time party
thereto and HPS Investment Partners, LLC, as administrative agent and collateral
agent for the Lenders. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Credit Agreement and the Auction
Procedures.

The Borrower hereby gives notice to the Lenders that it desires to conduct the
following Auction:

 

  •   Auction Amount: $[            ], representing [the total par principal
amount of [insert applicable Class or Classes of Term Loans]] [the total cash
amount offered to be paid in exchange [insert applicable Class or Classes of
Term Loans] pursuant to the Auction

 

  •   Discount Range: Not less than $[            ] nor greater than
$[            ] per $1,000 principal amount of [insert applicable Class or
Classes of Term Loans]

The Borrower hereby represents that it does not possess any material non-public
information with respect to Holdings or any of its Subsidiaries that has not
been disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to Holdings or any of its
Subsidiaries) prior to the date hereof, and, if not disclosed to the Lenders,
could reasonably be expected to have a material effect upon, or otherwise be
material to, (1) a Lender’s decision to participate in any Auction or (2) the
market price of the [insert applicable Class or Classes of Term Loans] subject
to this Auction

The Auction shall be consummated in accordance with Auction Procedures with each
Return Bid due by [            ].

 

F-1



--------------------------------------------------------------------------------

Very truly yours, AFFINION GROUP, INC., By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

FORM OF

RETURN BID

[Lender Letterhead]

[Insert Administrative Agent Contact Details]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [ 🌑 ], 2017 (as amended
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
Affinion Group, Inc. (the “Borrower”), the Lenders from time to time party
thereto and HPS Investment Partners, LLC, as administrative agent and collateral
agent for the Lenders. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Credit Agreement and the Auction
Procedures.

The undersigned Lender hereby gives notice of its participation in the pending
Auction by submitting the following Return Bid:14

 

Loans

   Reply Price
(price per $1,000)    Reply Amount
(par principal amount) [Insert applicable Class or Classes of Term Loans]   
$[        ]    $ [        ]

The undersigned Lender acknowledges that the submission of this Return Bid
obligates the Lender to accept the prepayment of the entirety of its pro rata
portion of its [Insert applicable Class or Classes of Term Loans] in the Reply
Amount at the Applicable Discounted Price, and that this Return Bid may not be
withdrawn.

 

Very truly yours, [LENDER] By:  

 

  Name:   Title:

 

14  To be revised as appropriate to accommodate more than one bid if elected by
the Administrative Agent and the Borrower in accordance with the Auction
Procedures.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[TAX COMPLIANCE CERTIFICATES]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [ 🌑 ], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Affinion Group Holdings, Inc., Affinion Group, Inc., the
Lenders, and HPS Investment Partners, LLC, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                 , 20[     ]

 

G-2



--------------------------------------------------------------------------------

EXHIBIT G-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [ 🌑 ], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Affinion Group Holdings, Inc., Affinion Group, Inc., the
Lenders, and HPS Investment Partners, LLC, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

          Name:           Title:

Date:                     , 20[     ]

 

G-3



--------------------------------------------------------------------------------

EXHIBIT G-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [ 🌑 ], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Affinion Group Holdings, Inc., Affinion Group, Inc., the
Lenders, and HPS Investment Partners, LLC, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

          Name:           Title:

Date:                 , 20[     ]

 

G-4



--------------------------------------------------------------------------------

EXHIBIT G-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [ 🌑 ], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Affinion Group Holdings, Inc., Affinion Group, Inc., the
Lenders, and HPS Investment Partners, LLC, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                 , 20[     ]

 

G-5



--------------------------------------------------------------------------------

Execution Version

SCHEDULE 1.01(b)

Immaterial Subsidiaries

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

Unrestricted Subsidiaries

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01(e)

Agreed Security Principles

Set forth on this Schedule 1.01(e) are the Agreed Security Principles referred
to in the Credit Agreement, dated as of May 10, 2017 (as amended, extended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), by and among, AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (“Holdings”), AFFINION GROUP, INC., a Delaware corporation (the
“Borrower”), the Lenders (as defined in the Credit Agreement) from time to time
party thereto, HPS INVESTMENT PARTNERS, LLC, as administrative agent (together
with any successor administrative agent appointed pursuant hereto, in such
capacity, the “Administrative Agent”) and as collateral agent (together with any
successor collateral agent appointed pursuant hereto, in such capacity, the
“Collateral Agent”) for the Lenders. Capitalized terms used but not defined
herein shall have the meanings specified therefor in the Credit Agreement.

PART I

The following principles shall apply to the guarantees and security granted by
any Foreign Subsidiary Loan Party under the Guaranty Agreement or any Foreign
Security Document. For the avoidance of doubt, the following principles shall
not be deemed to modify, limit or alter any provisions of the Collateral
Agreement, the Guaranty Agreement, the Intellectual Property Security Agreement
or any other Security Document entered into by a Domestic Subsidiary under New
York law.

PART II

 

1. AGREED SECURITY PRINCIPLES

 

  (a) The guarantees and security to be provided by any Loan Party will be given
in accordance with the Agreed Security Principles set out in this Schedule
1.01(e). This Schedule 1.01(e) addresses the manner in which the Agreed Security
Principles will impact the guarantees and security proposed to be taken in
relation to this transaction.

 

  (b) The Agreed Security Principles embody a recognition by all parties that
there may be certain legal and practical impediments in obtaining effective
guarantees and security from the Loan Parties in jurisdictions in which it has
been agreed that guarantees and security will be granted. In particular:

 

  (i)

general statutory limitations, regulatory requirements or restrictions,
financial assistance, corporate benefit, fraudulent preference, “earnings
stripping”, “controlled foreign corporation” rules, “thin capitalization” rules
(or analogous restrictions), tax restrictions, retention of title claims,
employee consultation or approval requirements, capital maintenance rules and
similar principles may prevent or limit any Loan Party from providing a
guarantee or security or may require that the guarantee or security be limited
in amount or otherwise, provided that, to the extent requested by the Collateral
Agent before signing



--------------------------------------------------------------------------------

  any applicable security agreement or accession document, the relevant Loan
Party shall use reasonable endeavors (but without incurring material cost and
without adverse impact on relationships with third parties) to overcome any such
obstacles or restrictions or otherwise such guarantee or security document shall
be subject to such limit;

 

  (ii) the relevant Loan Party shall use commercially reasonable endeavours (but
without incurring material cost and without adverse impact on relationships with
third parties) to assist in demonstrating that adequate corporate benefit
accrues to each relevant Loan Party and to overcome any such other limitations
to the extent not unduly burdensome;

 

  (iii) the security and extent of its perfection will be agreed taking into
account the cost to relevant Loan Party of providing security (including any
increase to the tax cost of the Loan Parties) so as to ensure that it is
proportionate to the benefit accruing to the Secured Parties (taking into
account, amongst other things, materiality of the proposed security and relevant
pledged assets in light of the security already granted);

 

  (iv) a factor in determining whether or not a guarantee shall be taken is the
applicable cost (including adverse effects on interest deductibility and stamp
duty, notarization and registration fees and the burden and/or cost of complying
with any applicable financial assistance, corporate benefit or thin
capitalization rules) which shall not be materially and disproportionately
greater than the benefit to the Lenders of obtaining such guarantee, as
determined by Borrower in good faith in consultation with the Administrative
Agent;

 

  (v) Loan Parties will not be required to give guarantees or enter into
security documents if it is not within the legal capacity of the relevant Loan
Party or if the same would conflict with the fiduciary duties of the directors
of the relevant Loan Party or contravene any legal or regulatory prohibition or
would result in (or in a material risk of) personal or criminal liability on the
part of any officer or director;

 

  (vi) the granting or perfection of security, when required, and other legal
formalities will be completed, at the Closing Date or if later, within the time
periods specified therefor in Section 5.11 of the Credit Agreement and in any
event no later than the time periods specified by applicable law in order to
ensure due perfection;

 

  (vii) the giving of a guarantee will not be required if it would have a
material adverse effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course as otherwise permitted by the
Loan Documents;



--------------------------------------------------------------------------------

  (viii) unless granted under a global security document governed by the law of
the jurisdiction of the applicable Loan Party or under English or New York law,
all security shall be governed by the law of the jurisdiction of incorporation
of that Loan Party or the jurisdiction of the issuer of any equity interests
constituting Collateral thereunder or New York, as determined by the
Administrative Agent in its reasonable discretion;

 

  (ix) the maximum guaranteed or secured amount may be limited to minimize stamp
duty, notarization, registration or other applicable fees, taxes and duties
where the incremental cost of such fees, taxes and duties is materially and
disproportionately greater than the benefit to the Lenders of increasing the
guaranteed or secured amount as determined by the Administrative Agent in its
discretion;

 

  (x) Loan Parties will not be required to give guarantees if doing so would be
prohibited by (1) any law or regulation or (2) any contractual obligation in
effect as of the date hereof (or, with respect to any subsidiary that is
acquired after the date hereof, any contractual obligation in effect on the date
of such acquisition that is not entered into in contemplation thereof), but only
for so long as such prohibition exists, and provided that, the relevant Loan
Party shall use reasonable endeavours to overcome any such obstacles or
restrictions;

 

  (xi) to the extent possible, the Collateral Agent will hold one set of
security for the Secured Parties (subject to applicable law).

 

2. LOAN PARTIES AND SECURITY

 

  (a) Subject to the guarantee limitations set out in the Loan Documents, each
guarantee will be an upstream, cross-stream and downstream guarantee and
security for all liabilities of the Loan Parties under the Loan Documents in
accordance with, and subject to, the requirements of the Agreed Security
Principles in each relevant jurisdiction. Security Documents will secure the
Guaranteed Obligations (as defined in the Guaranty Agreement) of the relevant
security provider, and all other Obligations of the Loan Parties under the Loan
Documents, in each case in accordance with, and subject to, the requirements of
the Agreed Security Principles in each relevant jurisdiction.

 

  (b) Where a Loan Party pledges shares of a Foreign Subsidiary, the security
document will be governed by the laws of the company whose shares are being
pledged and not by the law of the country of the pledgor. Subject to these
principles, the shares in each Loan Party shall be secured. The shares held by a
Loan Party in a Subsidiary that is not a Loan Party shall not be required to be
the subject of a Lien, unless that Subsidiary is a Material Subsidiary (or
unless the shares in such Subsidiary can be secured in a global security
agreement such as an English law debenture, New York law global security
agreement or similar security agreement).



--------------------------------------------------------------------------------

  (c) To the extent legally effective, all security shall be given in favor of
the Collateral Agent and not the Secured Parties individually. “Parallel debt”
provisions will be used where necessary; such provisions will be contained in
the Credit Agreement or Guaranty Agreement and not the individual security
documents unless required under local laws. No action will be required to be
taken in relation to any guarantee or security where any Lender transfers or
assigns any of its participation in the Credit Facilities.

 

  (d) Any security document shall only be required to be notarized or notarially
certified if required by law in order for the relevant security to become
effective or admissible in evidence or otherwise perfected.

 

3. TERMS OF SECURITY DOCUMENTS

The following principles will be reflected in the terms of any security taken in
respect of any Loan Party as part of this transaction:

 

  (a) the security will be first ranking, except if legally impossible;

 

  (b) the Collateral Agent or Secured Parties shall only be able to exercise a
power of attorney granted by a Loan Party following the occurrence of an Event
of Default;

 

  (c) the remedies relating to any security provided by a Loan Party will not be
enforceable until an Event of Default has occurred;

 

  (d) in the Security Documents there will be no repetition of clauses set out
in the Credit Agreement such as those relating to notices, cost and expenses
(except in Security Documents requiring notarization), indemnities, tax gross
up, distribution of proceeds and release of security if the relevant Loan Party
is a party to the Credit Agreement, and, in case the relevant Loan Party is not
a party to the Credit Agreement, such clauses shall be substantially consistent
with those in the Credit Agreement; representations and undertakings shall be
included in the Security Documents to the extent relevant under local law to the
creation, perfection, priority or enforcement of the security interest expressed
to be created thereby (and including in any case representations to the legal
and beneficial ownership of the assets over which it purports to grant
security); and

 

  (e) a Lien will, where possible, automatically create security over future
assets of the same type as those already secured; where local law requires
supplemental pledges to be delivered in respect of future acquired assets in
order for effective security to be created over that class of asset, such
supplemental pledges shall be provided at intervals no more frequent than the
relevant date on which the compliance certificate is required to be delivered
(unless required more frequently under local law or advisable under standard
market practice in order to ensure the enforceability or validity of the
security interest).



--------------------------------------------------------------------------------

4. BANK ACCOUNTS

 

  (a) [Reserved].

 

  (b) If a Loan Party grants a Lien over its bank accounts it shall be free to
deal with those accounts (other than mandatory prepayment accounts and any other
accounts which are specifically blocked) in the ordinary course of its business
(including closing unused or dormant accounts) until the occurrence of an Event
of Default.

 

  (c) Account control agreements shall not be required. If it is customary under
local law (e.g., Swiss Law) or required by local law for a Loan Party to serve
on an account bank notice of a Lien over such Loan Party’s bank account in order
to perfect such Lien, then such Loan Party shall serve such notice of such Lien
on the account bank within five Business Days of the Lien being granted and such
Loan Party shall use commercially reasonable efforts to obtain (i) an
acknowledgement of that notice or (ii) the consent to the Lien of the account
bank, where obtaining such consent is required by local law, in each case within
20 Business Days of such service of notice. If such Loan Party has used
commercially reasonable efforts but has not been able to obtain acknowledgement
its obligation to obtain acknowledgement shall cease on the expiration of that
20 Business Day period (which period may be extended with the sole consent of
the Agent) but the Loan Party shall provide satisfactory evidence to the
Collateral Agent that the notice has been served to the account bank. If consent
of the account bank to the Lien is required by local law to validly grant a Lien
over a Loan Party’s bank account and such consent is not obtained within the
time period specified in the previous sentence, the Agent may require that Loan
Party to close that account at the relevant account bank and open one or more
bank accounts at another account bank that is willing to give its consent to the
Lien.

 

  (d) Any security over bank accounts granted by Loan Parties shall be subject
to any prior security interests in favor of the account bank which are created
by law or applicable standard banking terms and conditions. The applicable Loan
Party shall use commercially reasonable efforts to procure, where applicable in
the relevant document that the account bank will waive any such prior security
interest or limit such prior security interest to the account bank’s costs and
fees in connection with the banking arrangements.

 

  (e) If required under local law security over bank accounts granted by Loan
Parties will be registered subject to the general principles set out in these
Agreed Security Principles.

 

5. FIXED ASSETS (OTHER THAN REAL ESTATE)

 

  (a) If a Loan Party grants security over its fixed and tangible moveable
assets it shall be free to deal with those assets (subject to the terms of the
Credit Agreement, including restrictions on Asset Sales) in the course of its
business until the occurrence of an Event of Default.



--------------------------------------------------------------------------------

  (b) No notice, whether to third parties or by attaching a notice to the fixed
assets pledged by any Loan Party, shall be prepared or given until an Event of
Default has occurred.

 

  (c) If required under local law, Liens over fixed assets granted by Loan
Parties will be registered subject to the general principles set out in these
Agreed Security Principles.

 

6. INSURANCE POLICIES

 

  (a) A Loan Party may grant a Lien in its insurance policies in respect of
which claims thereunder may be mandatorily prepaid, provided that such insurance
policy allows a Lien to be so granted.

 

  (b) If it is customary under local law (e.g., Swiss law or Dutch law) or
required by local law for a Loan Party to serve on an insurance provider notice
of a Lien over such Loan Party’s insurance policies in order to perfect such
Lien, then such Loan Party shall serve such notice of such Lien on the insurance
provider within five Business Days of the Lien being granted and such Loan Party
shall use commercially reasonable efforts to obtain (i) an acknowledgement of
that notice or (ii) the consent to the Lien of the insurance provider, where
obtaining such consent is required by local law, in each case within 20 Business
Days of such service of notice. If such Loan Party has used commercially
reasonable efforts but has not been able to obtain acknowledgement its
obligation to obtain acknowledgement shall cease on the expiration of that 20
Business Day period.

 

  (c) No loss payee or other endorsement shall be made on the insurance policy,
for the avoidance of doubt, except for any policy covering property or
liabilities of Holdings, the Borrower, or any Domestic Subsidiary as set forth
in the Credit Agreement.

 

7. INTELLECTUAL PROPERTY

 

  (a) If a Loan Party grants a Lien over its intellectual property it shall be
free to deal with those assets in the course of its business (including, without
limitation, allowing its intellectual property to lapse if no longer material or
useful to its business) until the occurrence of an Event of Default.

 

  (b) No security shall be granted over any intellectual property of any Loan
Party which cannot be secured under the terms of the relevant licensing
agreement. No notice shall be prepared or given to any third party from whom
intellectual property of any Loan Party is licensed until an Event of Default
has occurred.

 

  (c) If required under local law to perfect the Collateral Agent or Secured
Parties’ Lien over such intellectual property, a Lien over intellectual property
granted by any Loan Party will be registered under the law of that Security
Document at a relevant supra-national registry (such as the EU) or otherwise at
any national (or U.S. State, if applicable) registry subject to the general
principles set out in these Agreed Security Principles.



--------------------------------------------------------------------------------

8. HEDGING

If a Loan Party grants a Lien in its hedging receivables it shall be granted
subject to the same provisions as for trade receivables, except that notice of
security shall be provided subject to the same provisions as for intercompany
receivables.

 

9. INTERCOMPANY RECEIVABLES

 

  (a) If a Loan Party grants a Lien in its intercompany receivables it shall,
subject to the terms of the Credit Agreement, be free to deal with those
receivables in the course of its business until the occurrence of an Event of
Default.

 

  (b) If it is customary under local law (e.g., Swiss law or Dutch law) or
required by local law to perfect the Lien granted by any Loan Party, notice of
the Lien will be served on the relevant debtor within five Business Days (or
such longer period as the Administrative Agent may agree in its sole discretion)
of the Lien being granted and such Loan Party shall obtain an acknowledgement of
that notice as soon as reasonably practicable but, in any event, within 20
Business Days of service (or such later period as may be agreed in the sole
discretion of the Agent).

 

  (c) If required under local law, security over intercompany receivables
granted by any Loan Party will be registered subject to the general principles
set out in these Agreed Security Principles.

 

10. TRADE RECEIVABLES

 

  (a) If a Loan Party grants a Lien over its trade receivables, it shall be free
to deal with those receivables in the course of its business until the
occurrence of an Event of Default.

 

  (b) No notice of a Lien granted by any Loan Party may be served until the
occurrence of an Event of Default. However, with respect to Liens over trade
receivables governed by Swiss law, the Collateral Agent shall be entitled (but
not obliged) to notify the debtors of trade receivables of the Lien at any time
where an event or a circumstance makes a notification necessary in the
reasonable discretion of the Collateral Agent in order to maintain or protect
such Lien.

 

  (c) No Lien will be granted over any trade receivables by any Loan Party which
cannot be secured under any legally effective terms of the relevant contract.

 

  (d) If required under local law, security over trade receivables granted by
any Loan Party will be registered subject to the general principles set out in
these Agreed Security Principles.



--------------------------------------------------------------------------------

  (e) Any list of trade receivables required shall not include details of the
underlying contracts but shall include the name and address of the debtor, the
amount due and the due date. Up to date lists of trade receivables shall, where
customary under local law (e.g. Swiss law), be provided for the first time
within 15 days after the date of signing the security agreement and, thereafter,
on a semi-annual basis, as per 30 June and 31 December of each year (in each
case within 15 days after such date) and in any event immediately upon the
occurrence of an Event of Default and upon request by the Collateral Agent
thereafter.

 

11. SHARES

 

  (a) Except, for the avoidance of doubt, as set forth in the Collateral
Agreement, the Security Documents will be governed by the laws of the
jurisdiction of incorporation of the entities whose shares or equivalent
ownership interests are being secured and not by the law of the jurisdiction of
incorporation of the entities granting the security, so long as such
jurisdiction is also the jurisdiction of organization of a Loan Party; provided
that, for the avoidance of doubt, share security in the United States shall, if
so elected by the Collateral Agent, be taken under the laws of the State of New
York.

 

  (b) Until an Event of Default has occurred, the charging Loan Party will be
permitted to retain and to exercise voting rights pertaining to any shares
charged by it in a manner which does not adversely affect the validity or
enforceability of the Security or interests of the Secured Parties and the
company whose shares have been charged will be permitted to pay dividends
upstream on pledged shares to the extent permitted under the Loan Documents with
the proceeds to be available to the Loan Parties subject to the terms of the
Credit Agreement.

 

  (c) Where customary and applicable as a matter of law, on, or as soon as
reasonably practicable following execution of the share charge, the original
share certificate and stock transfer form executed in blank (or other document
evidencing title) will be delivered to the Collateral Agent (at such of its
locations as it shall elect) and where required by law the share certificate or
shareholders’ register (or other local law equivalent) will be endorsed or
written up and the endorsed share certificate or a copy of the written up
register provided to the Collateral Agent.

 

  (d) Unless the restriction is required by law or regulation, the
constitutional documents of the company whose shares have been charged will be
amended to remove any restriction on the transfer or the registration of the
transfer of the shares on the taking or enforcement of the security granted over
them and any pre-emption right.

 

12. REAL ESTATE

A Loan Party shall not be required to grant security over its real estate unless
it is freehold property with a value of more than $2,500,000. A Loan Party will
be under no obligation to obtain any landlord consent required to grant security
over its real estate, nor to investigate the possibility thereof.



--------------------------------------------------------------------------------

13. RELEASE OF SECURITY

With respect to collateral granted by any Loan Party, unless required by local
law, the circumstances in which the security shall be released should not be
dealt with in individual security documents but, if so required, shall, except
to the extent required by local law, be the same as those set out in the Credit
Agreement.



--------------------------------------------------------------------------------

SCHEDULE 1.01(f)

Foreign Security Documents and Foreign Pledge Agreements

United Kingdom

 

  1. Constitutional documents of each Loan Party incorporated in England and
Wales listed in Schedule 1.01(g) (“UK Loan Party”);

 

  2. Subject to the Agreed Security Principles, an all-asset debenture to be
entered into by each UK Loan Party;

 

  3. Subject to the Agreed Security Principles, in respect of each UK Loan
Party, a share charge agreement to be entered into by the holders of that UK
Loan Party’s issued shares;

 

  4. All documents and/or evidence of all other steps required to perfect the
security interests purported to be created under the all-asset debentures and
share charges (including the delivery of original share certificates and signed
and undated stock transfer forms, and any counterparty notices as may be
applicable provided that the UK Loan Party shall only be required to use its
reasonable endeavours to obtain any acknowledgements of such notices for a
period of 5 Business Days from the date of the relevant notice);

 

  5. A copy of a resolution of the board of each UK Loan Party, (i) approving
the terms of, and the transactions contemplated by, the Loan Documents and
Guarantee Agreement to which it is a party and resolving that it execute the
Loan Documents and Guarantee Agreement to which it is a party; (ii) authorizing
a specified person or persons to execute the Loan Documents and Guarantee
Agreement to which it is a party on its behalf; and; (iii) authorizing a
specified person or persons, on its behalf, to sign and/or dispatch all other
documents and notices to be signed and/or despatched by it under or in
connection with the Loan Documents and Guarantee Agreement to which it is a
party;

 

  6. A specimen of the signature of each person authorized by the resolution
referred in paragraph 5 above;

 

  7. A copy of a resolution of shareholders of each UK Loan Party approving the
terms of the transactions contemplated by the Loan Documents and Guarantee
Agreement to which it is a party.

 

  8. A certificate of each UK Loan Party (signed by a director, secretary or
other authorized signatory) (i) confirming that borrowing or guaranteeing or
securing, as appropriate, the Commitments would not cause any borrowing,
guarantee, security or similar limit binding on it to be exceeded and
(ii) certifying that each copy document referred in items 1 and 7 above is
correct, complete and in full force and effect and has not been amended or
superseded; and

 

  9. In respect of any Loan Party not incorporated in England and Wales that is
a party to an English law document, evidence of the appointment of an agent for
service of process in England and Wales.



--------------------------------------------------------------------------------

The Netherlands

 

  1. Dutch law governed notarial deed of pledge over shares in the share capital
of Bassae Holding B.V., between Affinion International Limited as pledgor, the
Collateral Agent as pledgee and Bassae Holding B.V. as company;

 

  2. Dutch law governed notarial deed of pledge over shares in the share capital
of Affinion International B.V., between Bassae Holding B.V. as pledgor, the
Collateral Agent as pledgee and Affinion International B.V. as company;

 

  3. Dutch law governed deed of pledge over membership interests in Webloyalty
Holdings Coöperatief U.A., between Webloyalty.com, Inc., Affinion Investments,
LLC and Webloyalty Holdings Inc. as pledgors, the Collateral Agent as pledgee
and Webloyalty Holdings Coöperatief U.A. as cooperative; and

 

  4. Dutch law governed omnibus deed of pledge between Bassae Holding B.V.,
Affinion International B.V. and Webloyalty Holdings Coöperatief U.A. as pledgors
and the Collateral Agent as pledgee, with respect to bank accounts, insurance
receivables, intercompany receivables, trade receivables and movable property

Switzerland

 

  1. Swiss law governed quota pledge agreement between Webloyalty Holdings
Coöperatief U.A as pledgor and HPS Investment Partners, LLC as Collateral Agent
and pledgee and the other Lenders and Issuing Bank as pledgees regarding the
pledge of all quotas and related assets in Webloyalty International Sàrl; and

 

  2. Swiss law governed security assignment agreement between Webloyalty
International Sàrl as assignor and HPS Investment Partners, LLC as Collateral
Agent and assignee regarding the assignment of bank account, insurance,
intra-group and trade receivables of Webloyalty International Sàrl



--------------------------------------------------------------------------------

SCHEDULE 1.01(g)

Loan Parties

Holdings

Borrower

Subsidiary Loan Parties

 

  1. Affinion Benefits Group, LLC

 

  2. Affinion Brazil Holdings I, LLC

 

  3. Affinion Brazil Holdings II, LLC

 

  4. Affinion Data Services, Inc.

 

  5. Affinion Developments, LLC

 

  6. Affinion Group, Inc.

 

  7. Affinion Group, LLC

 

  8. Affinion Investments II, LLC

 

  9. Affinion Investments, LLC

 

  10. Affinion Net Patents, Inc.

 

  11. Affinion PD Holdings, Inc.

 

  12. Affinion Publishing, LLC

 

  13. BreakFive, LLC

 

  14. Cardwell Agency, Inc.

 

  15. CCAA, Corporation

 

  16. Connexions Loyalty Acquisition, LLC

 

  17. Connexions Loyalty Global Travel Fulfillment LLC

 

  18. Connexions Loyalty Travel Solutions LLC

 

  19. Connexions Loyalty, Inc.

 

  20. Connexions SM Ventures, LLC

 

  21. Connexions SMV, LLC

 

  22. CUC Asia Holdings

 

  23. Global Protection Solutions, LLC

 

  24. Incentive Networks LLC

 

  25. Lift Media, LLC

 

  26. Long Term Preferred Care, Inc.

 

  27. Loyalty Travel Agency LLC

 

  28. Propp Corp.

 

  29. Travelers Advantage Services, LLC

 

  30. Trilegiant Auto Services, Inc.

 

  31. Trilegiant Corporation

 

  32. Trilegiant Insurance Services, Inc.

 

  33. Trilegiant Retail Services, Inc.

 

  34. Watchguard Registration Services, Inc.

 

  35. Webloyalty Holdings Inc.

 

  36. Webloyalty.com, Inc.



--------------------------------------------------------------------------------

Foreign Subsidiary Loan Parties

 

  1. Affinion International Holdings Limited (UK)

 

  2. Affinion International Limited UK (UK)

 

  3. Affinion International Travel Holdco Limited (UK)

 

  4. Loyalty Ventures Limited (UK)

 

  5. Webloyalty International Limited (UK)

 

  6. Affinion International B.V. (The Netherlands)

 

  7. Bassae Holding B.V. (The Netherlands)

 

  8. Webloyalty Holdings Cooperatief U.A. (The Netherlands)

 

  9. Webloyalty International Sarl (Switzerland)



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Lenders

[On file with Administrative Agent]



--------------------------------------------------------------------------------

SCHEDULE 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

SCHEDULE 3.04

Governmental Approvals

 

1. In accordance with the terms of the shareholders agreement of Holdings and in
connection with the Transactions, Holdings has obtained the written consent of
the stockholders in lieu of a meeting with respect to (i) amending the
shareholders agreement of Holdings and (ii) entering into certain agreements or
arrangements with holders of 5% or more of the Company’s Common Stock, in each
case as required by the shareholders agreement of Holdings. As a result,
Holdings is obligated to file an Information Statement on Schedule 14C with the
Securities and Exchange Commission which shall take the form of a Preliminary
Information Statement on Schedule 14C followed by a Definitive Information
Statement on Schedule 14C describing the matters consented to in the action by
written consent of the stockholders in lieu of a meeting.



--------------------------------------------------------------------------------

SCHEDULE 3.05(b)

Liabilities/Long-Term Obligations

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

Possession under Leases

None.



--------------------------------------------------------------------------------

SCHEDULE 3.08(a)

Subsidiaries

 

Company

  

Jurisdiction of

Incorporation

/

Formation

  

Parent

   Ownership

Affinion Benefits Group, LLC

   Delaware    Affinion Group, LLC    100%

Affinion Brazil Holdings I, LLC

   Delaware    Webloyalty.com, Inc.    100%

Affinion Brazil Holdings II, LLC

   Delaware    Webloyalty.com, Inc.    100%

Affinion Data Services, Inc.

   Delaware    Affinion Group, LLC    100%

Affinion Developments, LLC

   Delaware    Affinion Group, Inc.    100%

Affinion Group, Inc.

   Delaware    Affinion Group Holdings, Inc.    100%

Affinion Group, LLC

   Delaware    Affinion Group Holdings, Inc.    100%

Affinion International AB

   Sweden    Affinion International AS    100%

Affinion International ApS

   Denmark    Affinion International AS    100%

Affinion International AS

   Norway    Bassae Holding B.V.    100%

Affinion International Assurances SARL

   France    Bassae Holding B.V.    100%

Affinion International B.V.

   Netherlands    Bassae Holding B.V.    100%

Affinion International GmbH

   Germany    Bassae Holding B.V.    100%

Affinion International Holdco

(Proprietary) Limited

   South Africa    Bassae Holding B.V.    100%

Affinion International Holding S.r.l.

   Italy    Bassae Holding B.V.    100%



--------------------------------------------------------------------------------

Affinion International Holdings

Limited

   UK    Affinion Investments II, LLC    17.5%

Affinion International Holdings

Limited

   UK    Affinion Group, Inc.    65%

Affinion International Holdings

Limited

   UK    Affinion Investments, LLC    17.5%

Affinion International Limited

   UK    Affinion International Holdings Limited    100%

Affinion International OY AB

   Finland    Affinion International AS    100%

Affinion International Philippines

Corp.

   Philippines    Trilegiant Corporation    100%

Affinion International S.L. Sociedad

Unipersonal

   Spain    Bassae Holding B.V.    100%

Affinion International S.r.l.

   Italy    Affinion International Holding S.r.l.    100%

Affinion International Servicos de Fidelidade e Corretora de Seguros Ltda

   Brazil    Affinion Brazil Holdings I, LLC    65%

Affinion International Servicos de Fidelidade e Corretora de Seguros Ltda

   Brazil    Affinion Investments, LLC    35%

Affinion International Travel BVBA

   Belgium    Affinion International Travel Holdco Limited    100%

Affinion International Travel Holdco

Limited

   UK    Affinion International Limited    100%

Affinion International Travel Limited

   UK    Affinion International Travel Holdco Limited    100%

Affinion International Travel Limited

   Ireland    Affinion International Travel Holdco Limited    100%

Affinion International Voyages SARL

   France    Bassae Holding B.V.    100%

Affinion Investments II, LLC

   Delaware    Connexions Loyalty, Inc.    100%

Affinion Investments, LLC

   Delaware    Affinion Brazil Holdings I, LLC    100%



--------------------------------------------------------------------------------

Affinion Mobile Solutions Proprietary Limited

   South Africa    Cims South Africa (Proprietary) Limited    51%

Affinion Net Patents, Inc.

   Delaware    Affinion Group, Inc.    100%

Affinion PD Holdings, Inc.

   Delaware    Affinion Group, Inc.    100%

Affinion Publishing, LLC

   Delaware    Affinion Benefits Group, LLC    100%

Affinion Suscripcion SL

   Spain    Bassae Holding B.V.    100%

Arobase S.r.l.

   Italy    Affinion International Holding S.r.l.    80.4%

Back Up Bireysel ürünler Satiş ve Pazarlama A.S.

   Turkey    Bassae Holding B.V.    90%

Bassae Holding B.V.

   Netherlands    Affinion International Limited    100%

Bofis Turizm ve Ticaret A.S.

   Turkey    Bassae Holding B.V.    99.999%

BreakFive, LLC

   Delaware    Affinion Group, LLC    100%

Cardwell Agency, Inc.

   Virginia    Affinion Group, LLC    100%

CCAA, Corporation

   Delaware    Trilegiant Corporation    100%

Cims Limited

   UK    Affinion International Limited    100%

Cims South Africa (Proprietary) Limited

   South Africa   

Affinion International Holdco

(Proprietary) Limited

   50%

Cims South Africa (Proprietary) Limited

   South Africa    Bassae Holding B.V.    1%

Connexions Loyalty Acquisition, LLC

   Delaware    Connexions Loyalty, Inc.    100%

Connexions Loyalty Agencia de Turismo Ltda

   Brazil   

Affinion International Servicos de Fidelidade e Corretora

de Seguras LTDA

   98%

Connexions Loyalty Agencia de Turismo Ltda

   Brazil    Affinion Brazil Holdings I, LLC    2%



--------------------------------------------------------------------------------

Connexions Loyalty Global Travel Fulfillment LLC

   Delaware    Connexions Loyalty Travel Solutions LLC    100%

Connexions Loyalty Travel Limited

   Hong Kong    Connexions Loyalty Travel Solutions LLC    100%

Connexions Loyalty Travel S.A.S.

   Colombia    Connexions Loyalty Travel Solutions LLC    100%

Connexions Loyalty Travel Solutions LLC

   Delaware    Connexions Loyalty Acquisition, LLC    100%

Connexions Loyalty, Inc.

   Delaware    Affinion Group, LLC    100%

Connexions SM Ventures, LLC

   Nevada    Connexions SMV, LLC    100%

Connexions SMV, LLC

   Delaware    Connexions Loyalty, Inc.    100%

Credit Card Sentinel Limited

   UK    Affinion International Limited    100%

Credit Card Sentinel Sweden AB

   Sweden    Trilegiant Corporation    100%

CUC Asia Holdings

   Delaware    Trilegiant Corporation    99%

CUC Asia Holdings

   Delaware    Trilegiant Retail Services, Inc.    1%

CX Loyalty Pte. Ltd.

   Singapore    Connexions Loyalty Travel Solutions LLC    100%

Entertainment Publications de Mexico S.A., de C.V.

   Mexico    Trilegiant Corporation    100%

Entertainment Publications Ltd.

   UK    Affinion International Limited    100%

Entertainment Publications of Argentina, S.A.

   Argentina    Trilegiant Corporation    100%

Global Protection Solutions, LLC

   Delaware    Trilegiant Corporation    100%

Incentive Networks LLC

   Delaware    Connexions Loyalty Travel Solutions LLC    100%

Lift Media, LLC

   Delaware    Webloyalty.com, Inc.    100%

Long Term Preferred Care, Inc.

   Tennessee    Affinion Benefits Group, LLC    100%



--------------------------------------------------------------------------------

Loyalty Travel Agency LLC

   Delaware    Connexions Loyalty Acquisition, LLC    100%

Loyalty Ventures Limited

   UK    Webloyalty.com, Inc.    65%

Loyalty Ventures Limited

   UK    Affinion Investments, LLC    35%

Loyaltybuild Limited

   Ireland    Bassae Holding B.V.    >99%

Loyaltybuild Limited

   Ireland    Affinion International Limited    <1%

Propp Corp.

   Illinois    Connexions Loyalty Travel Solutions LLC    100%

PTG Professional Travel GmbH

   Germany    Affinion International Travel Holdco Limited    100%

SafeCard Services Insurance Company

   North Dakota    Affinion Group, LLC    100%

Travelers Advantage Services, LLC

   Delaware    Trilegiant Corporation    100%

Trilegiant Auto Services, Inc.

   Wyoming    Trilegiant Corporation    100%

Trilegiant Corporation

   Delaware    Affinion Group, LLC    100%

Trilegiant Insurance Services, Inc.

   Delaware    Trilegiant Corporation    100%

Trilegiant Retail Services, Inc.

   Delaware    Trilegiant Corporation    100%

Watchguard Registration Services, Inc.

   Indiana    Trilegiant Corporation    100%

Webloyalty.com, Inc.

   Delaware    Webloyalty Holdings, Inc.    100%

Webloyalty Holdings Coöperatief U.A

   Netherlands    Affinion Investments, LLC    34.95%%

Webloyalty Holdings Coöperatief U.A

   Netherlands    Webloyalty.com, Inc.    65.05%

Webloyalty Holdings Coöperatief U.A

   Netherlands    Webloyalty Holdings Inc.    0.00001

Webloyalty Holdings Inc.

   Delaware    Affinion Group, Inc.    100%

Webloyalty International Limited

   UK    Webloyalty.com, Inc.    65%



--------------------------------------------------------------------------------

Webloyalty International Limited

   UK    Affinion Investments, LLC      35 % 

Webloyalty International Mexico, S. de R.L. de C.V.

   Mexico    Webloyalty Holdings Cooperatief U.A.      99.97 % 

Webloyalty International Mexico, S. de R.L. de C.V.

   Mexico    Webloyalty Holdings, Inc.      0.03 % 

Webloyalty International Pty Ltd

   Australia    Webloyalty Holdings Cooperatief U.A      100 % 

Webloyalty International S.L.

   Spain    Webloyalty Holdings Cooperatief U.A      100 % 

Webloyalty International S.r.l.

   Italy    Webloyalty Holdings Cooperatief U.A      100 % 

Webloyalty International Sarl

   Switzerland    Webloyalty Holdings Cooperatief U.A      100 % 

Webloyalty Turkey Elektronik Hizmetler Ve Ticaret

Limited Şirketi

   Turkey    Webloyalty Holdings Cooperatief U.A      100 % 

WL France SAS

   France    Webloyalty Holdings Cooperatief U.A      100 % 



--------------------------------------------------------------------------------

SCHEDULE 3.08(c)

Subscriptions

 

  1. Non-participating penny warrant to purchase up to 462,266 shares of common
stock of Affinion Holdings

 

  2. Warrants to acquire shares of common stock, par value $0.01 per share, of
Affinion Holdings to be issued in connection with the Exchange Offer

 

  3. All of the Affinion Holdings Class C/D common stock is convertible into
ordinary common stock

 

  4. The Investor Purchase Agreement

 

  5. Amended and Restated Registration Rights Agreement dated as of March 31,
2017

 

  6. Shareholders Agreement of Affinion Holdings, dated as of November 9, 2015,
as amended on October 4, 2016 and March 31, 2017



--------------------------------------------------------------------------------

SCHEDULE 3.12

Notes

Senior Notes: $205,282,000 aggregate principal amount1

Affinion Investments Notes: $10,160,920 aggregate principal amount

Existing Holdings Notes: $11,543,909 aggregate principal amount

 

 

1  Provided that for the avoidance of doubt the Senior Notes shall be redeemed
within 3 Business Days of the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 3.13

Taxes

None.



--------------------------------------------------------------------------------

SCHEDULE 3.15

Employee Benefit Plans

None.



--------------------------------------------------------------------------------

SCHEDULE 3.16

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 3.18

Real Property

 

Country - State

   City    Address    AI Entity

US - Connecticut

  

Stamford

  

High Ridge Park, Building 6, Stamford, CT, 06905

  

Affinion Group INC

US - Connecticut

  

Trumbull

  

40 Oakview Drive, Trumbull, CT, 06611

  

Trilegiant Corporation

US - Ohio

  

Lebanon

  

401 Kings View Drive, Lebanon OH 45036

  

Trilegiant Corporation

US - Ohio

  

Hamilton

  

103 Knightsbridge Dr., Hamilton, OH 45011

  

Trilegiant Corporation

US - Tennessee

  

Franklin

  

801 Crescent Centre, Franklin, TN, 37067

  

Affinion Benefits Group LLC

US - Tennessee

  

Aspen Grove

  

400 Duke Drive, Aspen Grove, TN, 37067

  

Affinion Group INC

US - Minnesota

  

Eden Prairie

  

6442 City West Parkway, Eden Prairie, MN, 55344

  

Connexions Loyalty Travel Solutions LLC

UK

  

Slough

  

Charter Court 50 Windsor Road Slough SL1 2EJ

  

Webloyalty International LTD



--------------------------------------------------------------------------------

SCHEDULE 3.20

Labor Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 3.21

Insurance

[See attached.]



--------------------------------------------------------------------------------

SCHEDULE 3.24

Holdings’ Indebtedness

 

  1. Guarantees under the Loan Documents

 

  2. Guarantees under the 2017 Exchange Notes Documents

 

  3. Indebtedness under the documents relating to the Existing Holdings Notes



--------------------------------------------------------------------------------

SCHEDULE 5.17

Post-Closing Matters

 

  1. No later than 90 days following the Closing Date (a) the execution and
delivery of any Optional Refinancing Purchase Notices (as defined in the
Investor Purchase Agreement) relating to any Senior Notes, Affinion Investments
Notes and Existing Holdings Notes remaining outstanding after giving effect to
the 2017 Exchange, (b) delivery of the New Warrants and New Notes and payment of
any Funding Fees due in connection with the Optional Refinancings (in each case
as defined in the Investor Purchase Agreement) and (c) the repayment, redemption
or discharge of, and termination of all obligations under, the Senior Notes,
Affinion Investments Notes and Existing Holdings Notes remaining outstanding
after giving effect to the 2017 Exchange.

 

  2. No later than 60 days following the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower shall
enter, or shall cause to be entered into, the Account Control Agreements
referred to in paragraph (g) of the Collateral and Guarantee Requirement.

 

  3. No later than 60 days following the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower shall use
commercially reasonable efforts to obtain, for the benefit of the Collateral
Agent, Collateral Access Agreements for all Leased Material Real Property.

 

  4. No later than 365 days following the Closing Date (or such later date as
the Administrative Agent may agree in its sole discretion), the Borrower shall
use commercially reasonable efforts to cause Loyaltybuild Limited to transfer
its French branch office to Affinion International Limited, or another
Subsidiary of the Borrower acceptable to the Administrative Agent.

 

  5. No later than 10 Business Days following the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), the Borrower
shall take all such further actions as may be necessary or required, or as the
Administrative Agent may reasonably require to ensure the Intellectual Property
Security Agreements are complete and accurate and in appropriate form for filing
and the Borrower shall file all necessary documentation with the United States
Copyright Office or take all such further actions as may be necessary or
required so that the records of the Copyright Office reflect a clean chain of
title to each applicable Grantor under the Copyright Security Agreement.

 

  6. No later than 30 days following the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower shall
comply with the provisions set forth in Section 5.02.

 

  7. No later than 5 Business Days following the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), the Borrower
shall deliver or cause to be delivered that certain Global Intercompany Note in
the form reasonably acceptable to the Administrative Agent.



--------------------------------------------------------------------------------

  8. Unless otherwise agreed by Administrative Agent (in its reasonable
discretion), the Borrower shall cause Webloyalty International Sarl to enter
into security agreements, creating security over any bank accounts that (i) it
holds with financial institutions outside Switzerland by no later than 30 days
following the Closing Date (or such later date as the Administrative Agent may
agree in its sole discretion) and (ii) it opens after the date of the Credit
Agreement with a financial institution outside Switzerland by no later than 30
days following the date such account is opened (or such later date as the
Administrative Agent may agree in its sole discretion); provided that in each
event, security agreements over banks accounts with financial institutions
outside Switzerland shall not be required in accounts that do not regularly hold
in excess of $2,000,000 (provided that the Borrower hereby covenants and agrees
to cause Webloyalty International Sarl to not hold funds in excess $2,000,000 in
such accounts).



--------------------------------------------------------------------------------

SCHEDULE 6.01

Indebtedness

 

  1. Indebtedness under Affinion Investments Notes2

 

  2. Indebtedness under the documents relating to the Senior Notes3

 

  3. Indebtedness under the documents relating to the Existing Holdings Notes4

 

2  Provided that for the avoidance of doubt (i) such Indebtedness is unsecured,
(ii) no Permitted Refinancing Indebtedness is permitted in respect of such
Indebtedness (but such debt may be refinanced with 2017 Exchange Notes as
permitted under Section 6.09(b)) and (iii) pursuant to Schedule 5.17, such
Indebtedness shall no longer be permitted hereunder on the date that is the 91st
day following the Closing Date.

3  Provided that for the avoidance of doubt (i) such Indebtedness is unsecured,
(ii) no Permitted Refinancing Indebtedness is permitted in respect of such
Indebtedness (but such debt may be refinanced with 2017 Exchange Notes as
permitted under Section 6.09(b)) and (iii) pursuant to Schedule 5.17, such
Indebtedness shall no longer be permitted hereunder on the date that is the 91st
day following the Closing Date.

4  Provided that for the avoidance of doubt (i) such Indebtedness is unsecured,
(ii) no Permitted Refinancing Indebtedness is permitted in respect of such
Indebtedness (but such debt may be refinanced with 2017 Exchange Notes as
permitted under Section 6.09(b)) and (iii) pursuant to Schedule 5.17, such
Indebtedness shall no longer be permitted hereunder on the date that is the 91st
day following the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

Liens

 

  1. Affinion International Travel Limited is the recipient of a subordinated
loan from Affinion Group, Inc. (US) at the request of the Civil Aviation
Authority.

 

  2. Affinion International Travel Limited has restricted cash being cash
collateral against bank guarantee in favor of IATA, ABTA and CAA. There is
nothing outstanding on the bond.

 

  3. PTG Professional Travel GmbH has a travel bond which is secured 100% by
cash. There is nothing outstanding on the bond.

 

  4. Affinion International Travel Limited has a CAR license bond which is
secured 100% by cash. There is nothing outstanding on the bond.

 

  5. Under the terms of an intellectual property security agreement dated
March 3, 2016, Affinion International Limited granted to Mastercard
International Incorporated a lien over its “Helix” CRM platform and any upgrades
to the same.

 

  6. Affinion International Limited has granted an equipment lien to Canon UK
Limited.



--------------------------------------------------------------------------------

SCHEDULE 6.04

Investments/Intercompany Loans

A. Investments

[See Schedule 3.08(a) above (“Subsidiaries”).]

B. Intercompany Loans

[See attached.]



--------------------------------------------------------------------------------

SCHEDULE 6.07

Transaction with Affiliates

 

  1. The Borrower is party to the Investor Purchase Agreement.



--------------------------------------------------------------------------------

SCHEDULE 6.09(c)

Contractual Encumbrances and Restrictions

None.



--------------------------------------------------------------------------------

SCHEDULE 9.01(a)(i)

Loan Party Notice Information

6 High Ridge Park

Stamford, CT 06905

Attn: Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE 9.01(a)(ii)

Administrative Agent Notice Information

HPS INVESTMENT PARTNERS, LLC

40 West 57th Street, 27th Floor

New York, NY 10019

Attn: Colbert H. Cannon, 212.287.4682, colbert.cannon@hpspartners.com

With copies to:

HPS INVESTMENT PARTNERS, LLC

40 West 57th Street, 33rd Floor

New York, NY 10019

Attn: Vali D. Shokrgozar, 212.287.6782, vali.shokrgozar@hpspartners.com

HPS INVESTMENT PARTNERS, LLC

40 West 57th Street – 27th Floor

New York, NY 10019

Attn: Alexey Pazukha, 212.287.6845, Alexey.Pazukha@HPSPartners.com

HPS INVESTMENT PARTNERS, LLC

40 West 57th Street – 33rd Floor

New York, NY 10019

Attn: Fernando Huertas, 212.287.4286, Fernando.Huertas@hpspartners.com

HPS INVESTMENT PARTNERS, LLC

40 West 57th Street – 33rd Floor

New York, NY 10019

Attn: Chris Barnett, 212.287.5589, Chris.Barnett@hpspartners.com

CORTLAND CAPITAL MARKET SERVICES LLC

225 W. Washington Street, 21st Floor

Chicago, Illinois 60606

Attn: Ryan Morick and Legal Department

Email: ryan.morick@cortlandglobal.com; legal@cortlandglobal.com

Fax: 312-376-0751